



EXECUTION VERSION

--------------------------------------------------------------------------------





LOAN AGREEMENT
AMONG
WESTERN DIGITAL CORPORATION,
a Delaware corporation, as Borrower,
VARIOUS LENDERS
FROM TIME TO TIME PARTY HERETO,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Collateral Agent,
J.P. MORGAN SECURITIES LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
CREDIT SUISSE SECURITIES (USA) LLC,
RBC CAPITAL MARKETS,
MIZUHO BANK, LTD.,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
CITIBANK, n.A.
(solely with respect to the Term A Facility and the Revolving Facility),
HSBC SECURITIES (USA) INC., and
SUMITOMO MITSUI BANKING CORPORATION,
as Lead Joint Arrangers, Joint Bookrunners and Co-Syndication Agents,
BBVA COMPASS,
THE BANK OF NOVA SCOTIA,
BNP PARIBAS SECURITIES CORP.,
TD SECURITIES (USA) LLC,
(solely with respect to the Term B Facilities)
TD BANK, N.A.,
(solely with respect to the Term A Facility and the Revolving Facility)
WELLS FARGO BANK, NATIONAL ASSOCIATION
(solely with respect to the Term A Facility and the Revolving Facility),
U.S. BANK NATIONAL ASSOCIATION,
and
SUNTRUST BANK,
as Co-Documentation Agents
and
FIFTH THIRD BANK,
STANDARD CHARTERED BANK,
SunTrust Robinson Humphrey, Inc.and
DBS BANK LTD.
as Managing Agents
DATED AS OF APRIL 29, 2016



--------------------------------------------------------------------------------


























--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page
ARTICLE 1.
DEFINITIONS; INTERPRETATION                    1

Section 1.1
Definitions                            1

Section 1.2
Interpretation                            43

Section 1.3
Certain Determinations.                        44

Section 1.4
Change in Accounting Principles                    44

Section 1.5
Currency Generally                        45

ARTICLE 2.
THE LOAN FACILITIES                        45

Section 2.1
The Term Loans                        45

Section 2.2
Revolving Credit Commitments                    46

Section 2.3
Letters of Credit                        46

Section 2.4
Applicable Interest Rates                    49

Section 2.5
Manner of Borrowing Loans and Designating Applicable

Interest Rates                            50
Section 2.6
Minimum Borrowing Amounts; Maximum Eurodollar Loans        52

Section 2.7
Maturity of Loans                        52

Section 2.8
Prepayments                            53

Section 2.9
Place and Application of Payments                57

Section 2.10
Commitment Terminations                    58

Section 2.11
[Reserved]                            58

Section 2.12
Evidence of Indebtedness                    58

Section 2.13
Fees                                59

Section 2.14     Incremental Credit Extensions                    60
Section 2.15
Extensions of Term Loans and Revolving Credit Commitments    63

Section 2.16
Refinancing Facilities                        66

Section 2.17
Escrow of Loan Proceeds                    69

Section 2.18
Defaulting Lenders                        69

ARTICLE 3.
CONDITIONS PRECEDENT                        71

Section 3.1
All Credit Extensions                        71

Section 3.2
Initial Credit Extensions and Effectiveness on Closing Date        71

Section 3.3
Escrow Release Date                        73

ARTICLE 4.
THE COLLATERAL AND THE GUARANTY                76

Section 4.1
Collateral                            76

Section 4.2
Liens on Real Property                        76

Section 4.3
Guaranty                            77

Section 4.4
Further Assurances                        77

Section 4.5
Limitation on Collateral                        77

ARTICLE 5.
REPRESENTATIONS AND WARRANTIES                78

Section 5.1
Financial Statements                        78

Section 5.2
Organization and Qualification                    79

Section 5.3
Authority and Enforceability                    79

Section 5.4
No Material Adverse Change                    80

Section 5.5
Litigation and Other Controversies                80

Section 5.6
True and Complete Disclosure                    80

Section 5.7
Margin Stock                            80

Section 5.8
Taxes                                80

Section 5.9
ERISA                            80






--------------------------------------------------------------------------------





Section 5.10
Subsidiaries                            80

Section 5.11
Compliance with Laws                        81

Section 5.12
Environmental Matters                        81

Section 5.13
Investment Company                        81

Section 5.14
Intellectual Property                        81

Section 5.15
Good Title                            81

Section 5.16
Labor Relations                        81

Section 5.17
Capitalization                            82

Section 5.18
Governmental Authority and Licensing                82

Section 5.19
Approvals                            82

Section 5.20
Solvency                            82

Section 5.21
Anti-Corruption Laws, Sanctions and Anti-Money Laundering    82

Section 5.22
Security Interest in Collateral                    83

ARTICLE 6.
COVENANTS                            83

Section 6.1
Information Covenants                        83

Section 6.2
Inspections                            86

Section 6.3
Maintenance of Property, Insurance, Environmental Matters, etc.    86

Section 6.4
Books and Records                        87

Section 6.5
Preservation of Existence                    87

Section 6.6
Compliance with Laws                        87

Section 6.7
ERISA                            87

Section 6.8
Payment of Taxes                        87

Section 6.9
Designation of Subsidiaries                    88

Section 6.10
Use of Proceeds                        88

Section 6.11
Transactions with Affiliates                    88

Section 6.12
No Changes in Fiscal Year                    90

Section 6.13
Change in the Nature of Business                    90

Section 6.14
Indebtedness                            90

Section 6.15
Liens                                95

Section 6.16
Consolidation, Merger, Sale of Assets, etc.                98

Section 6.17
Advances, Investments and Loans                101

Section 6.18
Restricted Payments                        104

Section 6.19
Limitation on Restrictions                    105

Section 6.20
Optional Payments of Certain Indebtedness; Modifications of Certain Indebtedness
and Organizational Documents            107

Section 6.21
OFAC                                107

Section 6.22
Financial Covenants                        107

Section 6.23
Maintenance of Ratings                        108

Section 6.24
Certain Post-Closing Obligations                108

Section 6.25
Intercompany Transactions                    108

Section 6.26
Lender Calls                            108

ARTICLE 7.
EVENTS OF DEFAULT AND REMEDIES                109

Section 7.1
Events of Default                        109

Section 7.2
Non-Bankruptcy Defaults                    110

Section 7.3
Bankruptcy Defaults                        111

Section 7.4
Collateral for Undrawn Letters of Credit                111

Section 7.5
Notice of Default                        112

ARTICLE 8.
CHANGE IN CIRCUMSTANCES AND CONTINGENCIES        112

Section 8.1
Funding Indemnity                        112

Section 8.2
Illegality                            112

Section 8.3
Alternate Rate of Interest                    113

Section 8.4
Yield Protection                        113

Section 8.5
Substitution of Lenders                        115






--------------------------------------------------------------------------------





Section 8.6
Lending Offices                        115

ARTICLE 9.
THE ADMINISTRATIVE AGENT                    115

Section 9.1
Appointment and Authorization of Administrative Agent        115

Section 9.2
Administrative Agent and its Affiliates                116

Section 9.3
Action by Administrative Agent                    116

Section 9.4
Consultation with Experts                    116

Section 9.5
Liability of Administrative Agent; Credit Decision;

Delegation of Duties                        116
Section 9.6
Indemnity                            118

Section 9.7
Resignation of Administrative Agent and Successor Administrative

Agent                                118
Section 9.8
L/C Issuer                            119

Section 9.9
Hedging Liability and Funds Transfer Liability and Deposit

Account Liability Obligation Arrangements            119
Section 9.10
No Other Duties                        119

Section 9.11
Authorization to Enter into, and Enforcement of, the

Collateral Documents                        119
Section 9.12
Authorization to Release Liens, Etc.                120

Section 9.13
Withholding Taxes                        121

Section 9.14
Credit Bidding                            121

ARTICLE 10.
MISCELLANEOUS                            122

Section 10.1
Taxes.                                122

Section 10.2
No Waiver; Cumulative Remedies; Collective Action        124

Section 10.3
Non-Business Days                        125

Section 10.4
Documentary Taxes                        125

Section 10.5
Survival of Representations                    125

Section 10.6
Survival of Indemnities                        125

Section 10.7
Sharing of Set-Off                        125

Section 10.8
Notices                            126

Section 10.9
Counterparts                            126

Section 10.10
Successors and Assigns; Assignments and Participations        127

Section 10.11
Amendments                            130

Section 10.12
Heading                            132

Section 10.13
Costs and Expenses; Indemnification                132

Section 10.14
Set-off                            133

Section 10.15
Entire Agreement                        133

Section 10.16
Governing Law                        133

Section 10.17
Severability of Provisions                    134

Section 10.18
Excess Interest                            134

Section 10.19
Construction                            134

Section 10.20
Lender’s Obligations Several                    134

Section 10.21
USA Patriot Act                        135

Section 10.22
Submission to Jurisdiction; Waiver of Jury Trial            135

Section 10.23
Treatment of Certain Information; Confidentiality            135

Section 10.24
No Fiduciary Relationship                    136

Section 10.25
Platform; Borrower Materials                    136

Section 10.26
Acknowledgement and Consent to Bail-In of EEA

Financial Institutions                        137




EXHIBIT A
-    Notice of Payment Request

EXHIBIT B
-    Notice of Borrowing

EXHIBIT C
-    Notice of Continuation/Conversion

EXHIBIT D-1
-    Term A Note

EXHIBIT D-2
-    U.S. Term B Note






--------------------------------------------------------------------------------





EXHIBIT D-3
-    Euro Term B Note

EXHIBIT D-4
-    Revolving Note

EXHIBIT E
-    Solvency Certificate

EXHIBIT F
-    Compliance Certificate

EXHIBIT G
-    Assignment and Assumption

EXHIBIT H-1
-    Form of Trademark Security Agreement

EXHIBIT H-2
-    Form of Patent Security Agreement

EXHIBIT H-3
-    Form of Copyright Security Agreement

EXHIBIT I
-    Form of Security Agreement

EXHIBIT J    - Form of Guaranty
EXHIBIT K    - Escrow Agreement
EXHIBIT L    - U.S. Tax Compliance Certificate
EXHIBIT M    - Form of Global Intercompany Note
SCHEDULE 1
-    Term Loan Commitments and Revolving Credit Commitments as of the Closing
Date

SCHEDULE 2.3
-    Existing Letters of Credit

SCHEDULE 5.5
-    Litigation

SCHEDULE 5.10
-    Subsidiaries

SCHEDULE 5.17
-    Capitalization

SCHEDULE 6.11
-    Transactions with Affiliates

SCHEDULE 6.14
-    Indebtedness

SCHEDULE 6.15
-    Liens

SCHEDULE 6.17
-    Investments

SCHEDULE 6.24    -    Certain Post-Closing Obligations



























































































--------------------------------------------------------------------------------

















LOAN AGREEMENT
This Loan Agreement is entered into as of April 29, 2016, by and among WESTERN
DIGITAL CORPORATION, a Delaware corporation (the “Borrower”), the various
institutions from time to time party to this Agreement, as Lenders, and JPMorgan
Chase Bank, N.A., as administrative agent and collateral agent (in such
capacities, the “Administrative Agent” or “Collateral Agent”).
Preliminary Statements
The Borrower has entered into the Agreement and Plan of Merger, dated as of
October 21, 2015 (together with the exhibits and disclosure schedules thereto
and as in effect on the date hereof, the “Acquisition Agreement”) with Schrader
Acquisition Corporation, a Delaware corporation and a Wholly-owned Subsidiary of
the Borrower (“Merger Sub”), and SanDisk Corporation, a Delaware corporation
(the “Target Company”), pursuant to which (i) Western Digital Technologies,
Inc., a Delaware corporation and a Wholly-owned Subsidiary of the Borrower, will
acquire all of the outstanding shares of the Target Company and (ii) Merger Sub
will merge with and into the Target Company, with the Target Company surviving
such merger as a Wholly-owned Subsidiary of the Borrower (collectively, the
“Schrader Acquisition”).
The Borrower has requested that (i) the Revolving Lenders provide a revolving
credit facility to the Borrower on the Escrow Release Date in an aggregate
principal amount of $1,000,000,000 pursuant to this Agreement, (ii) the Term A
Lenders extend the Term A Loans to the Borrower on the Escrow Release Date in an
aggregate principal amount of $4,125,000,000 pursuant to this Agreement, (iii)
the U.S. Term B Lenders extend the U.S. Term B Loan to the Borrower on the
Closing Date in an aggregate principal amount of $3,750,000,000 pursuant to this
Agreement and (iv) the Euro Term B Lenders extend the Euro Term B Loan to the
Borrower on the Closing Date in an aggregate principal amount of €885,000,000
pursuant to this Agreement.
On the Closing Date, the Borrower and the Escrow Agent (as defined below) will
enter into an Escrow Agreement, pursuant to which the proceeds of the Term B
Loans will be deposited into the Escrow Account.
On the Escrow Release Date, the borrowings of the Term Loans will be used,
together with the net proceeds of the issuance of the Senior Secured Notes and
the Senior Unsecured Notes, the net proceeds of the Additional Bridge Facility,
any borrowings of the Revolving Loans on the Escrow Release Date and cash on
hand (i) to finance the Schrader Acquisition and the Escrow Release Date
Refinancing and (ii) to pay fees and expenses incurred in connection therewith.
The Revolving Loans and Letters of Credit will be used for working capital and
other general corporate purposes of the Borrower and its Subsidiaries, including
the financing of the transactions that are not prohibited by the terms of this
Agreement.
The Lenders have indicated their willingness to lend on the terms and subject to
the conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE 1.DEFINITIONS; INTERPRETATION.
Section 1.1    Definitions. The following terms when used herein shall have the
following meanings:
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any line of business or
division of a Person, (b) the acquisition of in excess of 50.00% of the capital
stock, partnership interests, membership interests or equity of any Person
(other than a Person that is a Restricted Subsidiary), but, at the Borrower’s
option, including acquisitions of Equity Interests increasing the ownership of
the Borrower or a Subsidiary in an existing Subsidiary, or (c) a merger or
consolidation or any other combination with another Person (other than a Person
that is already a Restricted Subsidiary); provided that the Borrower or a
Restricted Subsidiary is the surviving entity or the surviving entity becomes a
Restricted Subsidiary.





--------------------------------------------------------------------------------





“Acquisition Agreement” is defined in the Preliminary Statements hereto.
“Additional Bridge Agreement” means the Bridge Loan Agreement, to be dated the
Escrow Release Date, by and among Western Digital Technologies, Inc., the
lenders party thereto, the Additional Bridge Facility Administrative Agent and
the other parties named therein, as such agreement may be amended, supplemented,
waived or otherwise modified from time to time; provided that the maturity date
of all or any portion thereof may not be extended (other than an extension of
the maturity date by up to 30 days if the Joint Lead Arrangers agree to an
extension of the time period to consummate the Intercompany Transactions
pursuant to Section 6.25).
“Additional Bridge Facility” means the collective reference to the Additional
Bridge Loan Documents, any notes issued pursuant thereto and any guarantee and
collateral agreement, patent and trademark security agreement, mortgages and
other guarantees, pledge agreements, security agreements and collateral
documents, and other instruments and documents, executed and delivered pursuant
to or in connection with any of the foregoing, in each case as the same may be
amended, supplemented, waived or otherwise modified from time to time; provided
that the maturity date of all or any portion thereof may not be extended (other
than an extension of the maturity date by up to 30 days if the Joint Lead
Arrangers agree to an extension of the time period to consummate the
Intercompany Transactions pursuant to Section 6.25).
“Additional Bridge Facility Administrative Agent” means JPMorgan Chase Bank,
N.A., in its capacity as administrative agent under the Additional Bridge
Facility.
“Additional Bridge Loan Documents” means the “Loan Documents” (or comparable
term) as defined in the Additional Bridge Agreement, as the same may be amended,
supplemented, waived, otherwise modified from time to time, but in any event not
extended, renewed, refinanced or replaced (other than an extension of the
maturity date by up to 30 days if the Joint Lead Arrangers agree to an extension
of the time period to consummate the Intercompany Transactions pursuant to
Section 6.25).
“Additional Lender” means any Additional Revolving Lender or any Additional Term
Lender, as applicable.
“Additional Revolving Lender” means, at any time, any bank or other financial
institution that agrees to provide any portion of any Revolving Credit
Commitment Increase or Incremental Revolving Credit Facility pursuant to an
Incremental Amendment in accordance with Section 2.14; provided that the
relevant Persons under Section 10.10(b) (including those specified in the
definition of “Eligible Assignee”) shall have consented to such Additional
Revolving Lender’s providing such Commitment Increases, if such consent would be
required under Section 10.10(b) for an assignment of Revolving Credit
Commitments to such Additional Revolving Lender.
“Additional Term Lender” means, at any time, any bank or other financial
institution that agrees to provide any portion of any Term Commitment Increase
or Incremental Term Loan pursuant to an Incremental Amendment in accordance with
Section 2.14; provided that the relevant Persons under Section 10.10(b)
(including those specified in the definition of “Eligible Assignee”) shall have
consented to such Additional Term Lender’s making such Incremental Term Loans,
if such consent would be required under Section 10.10(b) for an assignment of
Loans to such Additional Term Lender.
“Adjusted LIBOR” means, (a) for any Borrowing of Term A Loans or Revolving Loans
that are Eurodollar Loans, a rate per annum equal to the greater of (i) 0% and
(ii) the quotient of (A) LIBOR, divided by (B) one (1) minus the Reserve
Percentage, and (b) for any Borrowing of Term B Loans that are Eurodollar Loans
(other than Eurodollar Loans denominated in Euros), a rate per annum equal to
the greater of (i) 0.75% and (ii) the quotient of (A) LIBOR, divided by (B) one
(1), minus the Reserve Percentage.
“Adjusted EURIBOR” means, for any Borrowing of Term B Loans that are Eurodollar
Loans denominated in Euros, a rate per annum equal to the greater of (i) 0.75%
and (ii) EURIBOR.
“Administrative Agent” means JPMorgan Chase Bank, N.A. and its affiliates
(including J.P. Morgan Europe Limited), as contractual representative for itself
and the other Lenders and any successor pursuant to Section 9.7 hereof.
“Administrative Questionnaire” means, with respect to each Lender, an
Administrative Questionnaire in a form supplied by the Administrative Agent and
duly completed by such Lender.
“Affected Lender” is defined in Section 8.5 hereof.





--------------------------------------------------------------------------------





“Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person. A Person
shall be deemed to control another Person for the purposes of this definition if
such Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other Person, whether through
the ownership of voting securities, by contract or otherwise.
“Agent” means the Administrative Agent, the Collateral Agent, any Co-Syndication
Agent, any Co-Documentation Agent or any Managing Agent, as applicable.
“Agreement” means this Loan Agreement, as the same may be amended, modified,
restated, amended and restated or supplemented from time to time pursuant to the
terms hereof.
“Anti-Corruption Laws” means all laws, rules and regulations of any
jurisdiction, including, without limitation, the United States Foreign Corrupt
Practices Act of 1977, as amended, and the UK Bribery Act, as amended,
applicable to the Borrower, the Borrower’s Subsidiaries or any Guarantor from
time to time concerning or relating to bribery or corruption.
“Applicable Laws” means, as to any Person, any law (including common law),
statute, regulation, ordinance, rule, order, decree, judgment, consent decree,
writ, injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority,
in each case applicable to or binding on such Person or any of its property or
assets or to which such Person or any of its property or assets is subject.
“Applicable Margin” means:
(a)    with respect to any U.S. Term B Loan, (i) 5.50% per annum, in the case of
a Eurodollar Loan, or (ii) 4.50% per annum, in the case of a Base Rate Loan;
(b)    with respect to any Euro Term B Loan, (i) 5.25% per annum;
(c)    with respect to any Term A Loan or any Revolving Loan, (i) initially, (a)
2.00% per annum, in the case of a Eurodollar Loan, and (b) 1.00% per annum, in
the case of a Base Rate Loan, or (ii) following the delivery to the
Administrative Agent of the financial statements required to be delivered
pursuant to Section 6.1(a) or (b) for the first full fiscal quarter after the
Escrow Release Date, the applicable rate set forth below under the caption “Term
A Eurodollar Spread,” “Term A Base Rate Spread,” “Eurodollar Revolving Spread”
or “Base Rate Revolving Spread” based upon the Leverage Ratio as of the end of
the fiscal quarter of the Borrower for which consolidated financial statements
have theretofore been most recently delivered pursuant to Section 6.1(a) or (b).
Leverage Ratio
Term A
Eurodollar
Spread
Eurodollar
Revolving
Spread
Term A
Base Rate
Spread
Base Rate
Revolving
Spread
Commitment
Fee
Category 1
Less than 1.50 to 1.00
1.50%
1.50%
0.50%
0.50%
0.20%
Category 2
Less than 2.50 to 1.00 but greater than or equal to 1.50 to 1.00
1.75%
1.75%
0.75%
0.75%
0.25%
Category 3
Less than 3.50 to 1.00 but greater than or equal to 2.50 to 1.00
2.00%
2.00%
1.00%
1.00%
0.30%
Category 4
Greater than or equal to 3.50 to 1.00
2.25%
2.25%
1.25%
1.25%
0.35%



Each change in the Applicable Margin under clause (c) above resulting from a
change in the Leverage Ratio shall be effective on and after the date of
delivery to the Administrative Agent of the financial statements required to be
delivered pursuant to Section 6.1(a) or (b) and a Compliance Certificate
indicating such change until and including the date immediately preceding the
next date of delivery of such financial statements and the related Compliance
Certificate indicating another such change. Notwithstanding the foregoing, (x)
until the Borrower shall have delivered





--------------------------------------------------------------------------------





the financial statements and the related Compliance Certificate covering a
period that includes the first full fiscal quarter of the Borrower ended after
the Escrow Release Date, the Leverage Ratio shall be deemed to be in Category 3
for purposes of determining the Applicable Margin and (y) during the existence
of any Event of Default under Section 7.1(a), (j) or (k), the Leverage Ratio
shall be deemed to be in Category 4 for purposes of determining the Applicable
Margin. In addition, at the option of the Administrative Agent and the Required
Lenders, at any time during which the Borrower has failed to deliver the
financial statements or the related Compliance Certificate by the date required
thereunder, then the Leverage Ratio shall be deemed to be in the then-existing
Category for the purposes of determining the Applicable Margin (but only for so
long as such failure continues, after which the Category shall be otherwise as
determined as set forth above).
“Application” is defined in Section 2.3(b) hereof.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.10), and accepted by the Administrative Agent, in
substantially the form of Exhibit G or any other form approved by the
Administrative Agent and the Borrower.
“Authorized Representatives” means those persons shown on the list of officers
provided by the Borrower pursuant to Section 3.2(a)(iv) hereof or on any update
of any such list provided by the Borrower to the Administrative Agent, or any
further or different officers of the Borrower so named by any Authorized
Representative of the Borrower in a written notice to the Administrative Agent.
“Available Amount” means, at any time, an amount equal to, without duplication:
(a)    the sum, without duplication, of:
(i)    $100.0 million; plus
(ii)    the Available ECF Amount; plus
(iii)    the amount of any capital contributions or other equity issuances
received as cash equity by the Borrower, plus the fair market value, as
determined in good faith by the Borrower, of marketable securities or other
property received by the Borrower as a capital contribution or in return for
issuances of equity, in each case, during the period from and including the
Business Day immediately following the Escrow Release Date through and including
such time; plus
(iv)    the aggregate principal amount of any Indebtedness or Disqualified
Equity Interests, in each case, of the Borrower or any Restricted Subsidiary
issued after the Escrow Release Date (other than Indebtedness or such
Disqualified Equity Interests issued to the Borrower or a Restricted
Subsidiary), which has been converted into or exchanged for Equity Interests of
the Borrower that do not constitute Disqualified Equity Interests, together with
the fair market value of any Cash Equivalents and the fair market value (as
reasonably determined by the Borrower) of any property or assets received by the
Borrower or any Restricted Subsidiary upon such exchange or conversion; plus
(v)    the net proceeds received by the Borrower or any Restricted Subsidiary
after the Escrow Release Date in connection with the sale or other disposition
to a Person (other than the Borrower or any Restricted Subsidiary) of any
investment made pursuant to Section 6.17(o) (in an amount not to exceed the
original amount of such investment); plus
(vi)    the proceeds received by the Borrower or any Restricted Subsidiary after
the Escrow Release Date in connection with returns, profits, distributions and
similar amounts, repayments of loans and the release of guarantees received on
any investment made pursuant to Section 6.17(o) (in an amount not to exceed the
original amount of such investment); plus





--------------------------------------------------------------------------------





(vii)    the amounts of any Declined Proceeds; plus
(viii)    an amount equal to the sum of (A) in the event any Unrestricted
Subsidiary has been redesignated as a Restricted Subsidiary or has been merged,
consolidated or amalgamated with or into, or is liquidated into, the Borrower or
any Restricted Subsidiary, the amount of the investments of the Borrower or any
Restricted Subsidiary in such Subsidiary made pursuant to Section 6.9 (in an
amount not to exceed the original amount of such investment) and (B) the fair
market value (as reasonably determined by the Borrower) of the property or
assets of any Unrestricted Subsidiary that have been transferred, conveyed or
otherwise distributed to the Borrower or any Restricted Subsidiary after the
Escrow Release Date from any dividend or other distribution by an Unrestricted
Subsidiary; minus
(b)    the sum, without duplication, of:
(i)    the aggregate amount of any investments made by the Borrower or any
Restricted Subsidiary pursuant to clause (b)(ii) of the defined term “Permitted
Acquisition” in reliance on Section 6.17(l) after the Escrow Release Date and
prior to such time;
(ii)    the aggregate amount of any investments, loans or advances made by the
Borrower or any Restricted Subsidiary pursuant to Section 6.17(o) after the
Escrow Release Date and prior to such time;
(iii)    the aggregate amount of any Distributions made by the Borrower pursuant
to Section 6.18(f)(y) after the Escrow Release Date and prior to such time; and
(iv)    the aggregate amount of any optional or voluntary payments, prepayments,
repurchases, redemptions or defeasances made by the Borrower or any Restricted
Subsidiary pursuant to Section 6.20(a)(iv)(y) after the Escrow Release Date and
prior to such time.
“Available ECF Amount” means, on any date, the positive amount, if any,
determined on a cumulative basis equal to Excess Cash Flow for each year,
commencing with the first full fiscal year ended after the Escrow Release Date
and ending with the fiscal year of the Borrower most recently ended prior to the
date of determination for which financial statements and a Compliance
Certificate have been delivered pursuant to Section 6.1(e) minus the Restricted
ECF Amount for such period minus the cumulative ECF Payments for such period.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Base Rate” means, for any day, a rate per annum equal to the greatest of (a)
the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such day
plus ½ of 1% and (c) the Adjusted LIBOR for a one month Interest Period on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) plus 1%, provided that, the Adjusted LIBOR for any day shall be based on
the Adjusted LIBOR at approximately 11:00 a.m. (London time) on such day. Any
change in the Base Rate due to a change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBOR shall be effective from and including the effective date of such
change in the Prime Rate, the NYFRB Rate or the Adjusted LIBOR, respectively.
“Base Rate Loan” means a Term Loan or Revolving Loan bearing interest at a rate
specified in Section 2.4(a) or Section 2.4(c) hereof, as applicable.
“Borrower” is defined in the introductory paragraph of this Agreement.
“Borrower Materials” has the meaning assigned to such term in Section 10.25.
“Borrower SEC Documents” means all reports, schedules, forms, proxy statements,
prospectuses (including prospectus supplements), registration statements and
other information filed by the Borrower with the U.S. Securities





--------------------------------------------------------------------------------





and Exchange Commission or furnished by the Borrower to the U.S. Securities and
Exchange Commission pursuant to the Securities Exchange Act of 1934 as in effect
on the date hereof.
“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Lenders under the applicable Facility on a single date and, in the case of
Eurodollar Loans, for a single Interest Period. Borrowings of Loans are made and
maintained ratably from each of the Lenders under the applicable Facility
according to their Percentages of such Facility. A Borrowing of Loans is
“advanced” on the day Lenders advance funds comprising such Borrowing to the
Borrower, is “continued” on the date a new Interest Period for the same type of
Loans commences for such Borrowing, and is “converted” when such Borrowing is
changed from one (1) type of Loan to the other, all as requested by the Borrower
pursuant to Section 2.5(a) hereof. Base Rate Loans and Eurodollar Loans are each
a “type” of Loan.
“Business Day” means, (a) subject to clause (b) below, any day (other than a
Saturday or Sunday) on which banks are not authorized or required to close in
the State of New York; provided, however, that, when used in connection with a
Eurodollar Loan denominated in Dollars, the term “Business Day” shall also
exclude any day on which banks are not open for dealings in Dollar deposits in
the London interbank market and (b) when used with respect to (i) all notices
and determinations in connection with, and payments of principal and interest on
or with respect to, a Eurodollar Loan denominated in Euros or any other dealings
in Euros to be carried out pursuant to this Agreement in respect of any such
Eurodollar Loan, any day that is a Business Day described in clause (a) and that
is also a day which is not a legal holiday or a day on which banking
institutions are authorized or required to close in London, England or on which
banks are not open for dealings in Euro deposits in the London interbank market
and (ii) any payment in Euros, the term “Business Day” shall also exclude any
day on which the Trans-European Automated Real-Time Gross Settlement Express
Transfer (TARGET) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) determined by the Administrative
Agent to be a suitable replacement) is not open for the settlement of payments
in Euro.
“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee; provided that,
notwithstanding the foregoing, in no event will any lease that would have been
categorized as an operating lease as determined with GAAP as of the Closing Date
be considered a Capital Lease (whether or not such lease was in effect on such
date) regardless of any change in GAAP following the Closing Date that would
otherwise require such obligations to be recharacterized (on a prospective or
retroactive basis or otherwise) as a Capital Lease.
“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.
“Captive Insurance Subsidiary” means any Restricted Subsidiary of the Borrower
that is subject to regulation as an insurance company (or any Restricted
Subsidiary thereof).
“Cash Equivalents” means, as to any Person: (a) investments in direct
obligations of the United States of America or any member of the European Union
or of any agency or instrumentality thereof whose obligations constitute full
faith and credit obligations of the United States of America or any member of
the European Union or obligations guaranteed by the United States of America or
any member of the European Union or any agency thereof; provided that any such
obligations shall mature within one (1) year of the date of issuance thereof;
(b) investments in commercial paper rated at least P-2 by Moody’s or at least
A-2 by S&P (or, if at any time neither Moody’s nor S&P shall be rating such
obligations, an equivalent rating from another nationally recognized rating
service) maturing within 90 days from the date of issuance thereof; (c)
investments in certificates of deposit or bankers’ acceptances issued by any
Lender or by any domestic or foreign bank having capital and surplus of not less
than $500.0 million in the case of U.S. banks and $100.0 million in the case of
non-U.S. banks which have a maturity of one (1) year or less; (d) investments in
repurchase obligations with a term of not more than thirty (30) days for
underlying securities of the types described in clause (a) above entered into
with any bank meeting the qualifications specified in clause (c) above; provided
that all such agreements require physical delivery of the securities securing
such repurchase agreement, except those delivered through the Federal Reserve
Book Entry System; (e) marketable short-term money market or similar securities
having a rating of at least P-2 by Moody’s or A-2 by S&P (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized rating service), (f) (i) Dollars, Canadian
dollars, pounds, Euros or any national currency of any participating member
state of the EMU; or (ii) in the case of any Foreign Subsidiary that is a
Restricted Subsidiary or any jurisdiction in which the Borrower and the
Restricted Subsidiaries conduct business, such local currencies held by it from
time to time in the ordinary course of business and (g) investments in money
market funds that invest at least 90.0% of their assets in investments of the
type described in





--------------------------------------------------------------------------------





the immediately preceding clauses (a) through (f) above. In the case of
investments by any Foreign Subsidiary that is a Restricted Subsidiary or
investments made in a country outside the United States of America, Cash
Equivalents shall also include (i) investments of the type and maturity
described in clauses (a) through (g) above of foreign obligors, which
investments or obligors (or the parents of such obligors) have ratings described
in such clauses or equivalent ratings from comparable foreign rating agencies
and (ii) other short-term investments utilized by Foreign Subsidiaries that are
Restricted Subsidiaries in accordance with normal investment practices for cash
management in investments analogous to the foregoing investments in clauses (a)
through (g) and in this sentence. Notwithstanding the foregoing, Cash
Equivalents shall include amounts denominated in currencies other than those set
forth in clause (f)(i) above; provided that such amounts are converted into any
currency listed in clause (f)(i) above as promptly as practicable and in any
event within ten (10) Business Days following the receipt of such amounts.
“Cash Flow” means, with reference to any period, the difference (if any) of (a)
Consolidated Net Income for such period plus the sum of all amounts deducted in
arriving at such Consolidated Net Income amount in respect of all Charges for
(without duplication) (i) depreciation of fixed assets and amortization of
intangible assets for such period and (ii) all other Non-Cash Charges for such
period minus (plus) (b) additions (reductions) to Consolidated Working Capital
of the Borrower and its Restricted Subsidiaries for such period (but excluding
any such addition or reduction, as applicable, arising from any Acquisition or
Disposition by the Borrower or any of its Restricted Subsidiaries or the
reclassification during such period of current assets to long term assets (and
vice versa) and current liabilities to long term liabilities (and vice versa)
and the application of purchase accounting) minus (c) all non-cash gains or
benefits added in computing Consolidated Net Income for such period minus (plus)
(d) any non-cash charges (gains) attributable to the movement in the mark to
market valuation of Hedging Obligations or other derivative instruments pursuant
to GAAP minus (plus) (e) any effects of purchase accounting adjustments
(including the effects of such adjustments pushed down to such person and such
Subsidiaries) in amounts required or permitted by GAAP, resulting from the
application of purchase accounting in relation to any consummated acquisition or
the amortization or write-off of any amounts thereof, net of Taxes minus (plus)
(f) any net unrealized gain (loss) (after any offset) resulting in such period
from currency translation and transaction gains (losses) including those related
to currency remeasurements of Indebtedness (including any net gain (loss)
resulting from (i) Hedging Obligations for currency exchange risk and (ii)
resulting from intercompany indebtedness) and any other foreign currency
transaction or translation gains and losses, to the extent such gains (losses)
are non-cash items.
“Cash Management Services” means treasury, depository, overdraft, credit or
debit card, including noncard payables services, purchase card, electronic funds
transfer, automated clearing house fund transfer services and other cash
management services.
“Cayman Share Mortgage” means the Cayman Islands law governed equitable share
mortgage in respect of shares of Western Digital International Ltd. dated as of
the Escrow Release Date between Western Digital Technologies, Inc. and the
Collateral Agent.
“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.
“CFC Holdco” means any Domestic Subsidiary with no material assets other than
equity interests of one or more Foreign Subsidiaries that are CFCs.
A “Change of Control” shall be deemed to have occurred if (a) any “person” or
“group” (as such terms (and each other reference thereto in this clause) are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934 as in
effect on the date hereof, but excluding any employee benefit plan of such
Person and its subsidiaries, and any Person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan), shall
become the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under
such Act), directly or indirectly, of more than 35.00% of outstanding Voting
Stock of the Borrower or (b) during any 24 consecutive month period, commencing
after the Escrow Release Date, the board of directors of the Borrower shall
cease to consist of a majority of Continuing Directors.
“changed date” shall have the meaning assigned to such term in the definition of
the term “Fiscal Quarter End Date.”
“Charges” means any charge, expense, cost, accrual or reserve of any kind.





--------------------------------------------------------------------------------





“Class” means (a) with respect to Lenders, each of the following classes of
Lenders: (i) Lenders having Term A Loan Commitments or outstanding Term A Loans,
(ii) Lenders having U.S. Term B Loan Commitments or outstanding U.S. Term B
Loans, (iii) Lenders having Euro Term B Loan Commitments or outstanding Euro
Term B Loans or (iv) Lenders having Revolving Exposure and (b) with respect to
Loans, each of the following classes of Loans: (i) Term A Loans, (ii) U.S. Term
B Loans, (iii) Euro Term B Loans and (iv) Revolving Loans.
“Closing Date” means April 29, 2016.
“Code” means the Internal Revenue Code of 1986.
“Co-Documentation Agents” means, collectively, Sumitomo Mitsui Banking
Corporation, Compass Bank d/b/a BBVA Compass, The Bank of Nova Scotia, BNP
Paribas Securities Corp., TD Bank, N.A. (solely with respect to the Term A
Facility and the Revolving Facility), TD Securities (USA) LLC (solely with
respect to the Term B Facilities), Wells Fargo Bank, National Association
(solely with respect to the Term A Facility and the Revolving Facility), U.S.
Bank National Association and SunTrust Bank.
“Collateral” means (a) prior to the Escrow Release Date, the Escrow Account
Funds and (b) on and after the Escrow Release Date, all properties, rights,
interests, and privileges of the Loan Parties on which a Lien is required to be
granted to the Collateral Agent, or any security trustee therefor, by Section
4.1 and Section 4.2.
“Collateral Account” is defined in Section 7.4(b) hereof.
“Collateral Agent” means JPMorgan Chase Bank, N.A. and any successor pursuant to
Section 9.7 hereof.
“Collateral Documents” means the Escrow Agreement, the Security Agreement (as
supplemented by each Security Agreement Supplement), the Intellectual Property
Security Agreements, the Cayman Share Mortgage, Mortgages and all other security
agreements, pledge agreements, assignments, financing statements and other
documents pursuant to which Liens are granted to the Collateral Agent or such
Liens are perfected, and as shall from time to time secure the Obligations, the
Hedging Liability, and the Funds Transfer Liability, Deposit Account Liability
and Data Processing Obligations, or any part thereof pursuant to Article 4.
“Commitment Fee” is defined in Section 2.13(a) hereof.
“Commitment Increase” is defined in Section 2.14(a) hereof.
“Commitments” means, with respect to any Lender, such Lender’s applicable
Revolving Credit Commitment and/or Term Loan Commitment.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Company Material Adverse Effect” has the meaning assigned to that term in the
Acquisition Agreement (as in effect on the date hereof).
“Compliance Certificate” means the Compliance Certificate to be delivered
pursuant to Section 6.1(e) hereof, substantially in the form of Exhibit F
hereof.
“Consolidated Adjusted EBITDA” means, for any period, the Consolidated Net
Income for such period, plus:
(a)    without duplication and to the extent already deducted (and not added
back) in arriving at such Consolidated Net Income (other than in the case of
clause (xii) below), the sum of the following amounts for such period:
(i)    interest expense (including, to the extent deducted and not added back in
computing Consolidated Net Income, (A) amortization of original issue discount
resulting from the issuance of Indebtedness at less than par, (B) all
commissions, discounts and other fees and charges owed with respect to letters
of credit or bankers’ acceptances, (C) non-cash interest payments, (D) the
interest component of Capitalized Lease Obligations, (E) net payments, if any,
made (less net amounts, if any, received) pursuant to interest rate hedging
obligations with respect to Indebtedness, (F) amortization





--------------------------------------------------------------------------------





or write-off of deferred financing fees, debt issuance costs, commissions, fees
and expenses, including commitment, letter of credit and administrative fees and
charges with respect to Indebtedness permitted to be incurred hereunder and (G)
any expensing of bridge, commitment and other financing fees), after giving
effect to the impact of interest rate risk hedging, and, to the extent not
reflected in such interest expense, unused line fees and letter of credit fees
payable hereunder,
(ii)    provision for taxes based on income, profits or capital, including
federal, foreign, state, franchise, excise and similar taxes paid or accrued
during such period (including in respect of repatriated funds),
(iii)    depreciation and amortization, including amortization of intangible
assets established through purchase accounting and amortization of deferred
financing fees or costs,
(iv)    any Charges (other than depreciation or amortization expense) related to
any equity offering, investment, acquisition, disposition, recapitalization or
the incurrence or repayment of Indebtedness (including a refinancing or
amendment, waiver or other modification thereof) (whether or not successful),
including in connection with the Transactions,
(v)    Non-Cash Charges,
(vi)    (A) extraordinary Charges and (B) unusual or nonrecurring Charges, in
each case, to the extent not of a type described in clause (viii),
(vii)    all cash and Non-Cash Charges and expenses incurred before the Closing
Date with respect to the Seagate Arbitration to the extent that the aggregate
amount of all such Charges and expenses do not exceed $32 million,
(viii)    Charges attributable to the undertaking and/or implementation of cost
savings initiatives, operating expense reductions and other restructuring,
integration or transformational charges (including inventory optimization
expenses, business optimization expenses, transaction costs and costs related to
the opening, closure, consolidation or separation of facilities and
curtailments, costs related to entry into new markets, consulting fees,
recruiter fees, signing costs, retention or completion bonuses, transition
costs, relocation costs, severance payments, and modifications to pension and
post-retirement employee benefit plans); provided that amounts added back
pursuant to this clause (viii), together with any amounts added back pursuant to
clause (xii) below and the amount of any Pro Forma Adjustment to Consolidated
Adjusted EBITDA for such period, shall not exceed the greater of $500 million
and 15% of Consolidated Adjusted EBITDA for such period (calculated prior to
giving effect to any such add-back); provided further that Charges relating to
(A) the Transactions and (B) up to $800 million of the foregoing in connection
with the MOFCOM Restructuring, in each case, added back to Consolidated Adjusted
EBITDA pursuant to this clause (viii) for any period ending on or prior to the
24th month following the Escrow Release Date shall not be subject to the caps in
the preceding proviso,
(ix)    the amount of any minority interest expense consisting of subsidiary
income attributable to minority Equity Interests of third parties in any
non-Wholly-owned Subsidiary,
(x)    [reserved],
(xi)    [reserved],
(xii)    expected cost savings, operating expense reductions, restructuring
charges and expenses and synergies (net of the amount of actual amounts
realized) reasonably identifiable and factually supportable and reasonably
anticipated to be realized within 18 months of the date thereof (in the good
faith determination of the Borrower) related to permitted asset sales,
acquisitions, investments, dispositions, operating improvements, restructurings,
cost savings initiatives and certain other similar initiatives and specified
transactions conducted after the Escrow Release Date; provided that amounts
added back pursuant to this clause (xii), together with any amounts added back
pursuant to clause (viii) above and the amount of any Pro Forma Adjustment to
Consolidated Adjusted EBITDA for such period, shall not exceed the greater of
$500 million and 15% of Consolidated





--------------------------------------------------------------------------------





Adjusted EBITDA for such period (calculated prior to giving effect to any such
add-back); provided further that any of the foregoing in connection with (A) the
Transactions and (B) up to $650 million of the foregoing in connection with the
MOFCOM Restructuring, in each case, added back to Consolidated Adjusted EBITDA
pursuant to this clause (xii) for any period ending on or prior to the 24th
month following the Escrow Release Date shall not be subject to the caps in the
preceding proviso,
(xiii)    transaction fees, costs and expenses incurred to the extent
reimbursable by third parties pursuant to indemnification provisions or
insurance; provided that the Borrower in good faith expects to receive
reimbursement for such fees, costs and expenses within the next four (4) fiscal
quarters (it being understood that to the extent not actually received within
such fiscal quarters, such reimbursement amounts shall be deducted in
calculating Consolidated Adjusted EBITDA at the end of such four fiscal quarter
period),
(xiv)    earn-out obligations incurred in connection with any Permitted
Acquisitions or other investment and paid or accrued during the applicable
period and on similar acquisitions, and
(xv)    casualty or business interruption insurance in an amount representing
the losses for the applicable period that such proceeds are intended to replace
(whether or not yet received so long as the Borrower in good faith expects to
receive the same within the next four (4) fiscal quarters (it being understood
that to the extent not actually received within such fiscal quarters, such
proceeds shall be deducted in calculating Consolidated Adjusted EBITDA for such
fiscal quarters in the future)); less
(b)    without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:
(i)    extraordinary gains and unusual or non-recurring gains, and
(ii)    non-cash gains (excluding any non-cash gain to the extent it represents
the reversal of an accrual or reserve for a potential cash item that reduced
Consolidated Adjusted EBITDA in any prior period); provided, in each case, that,
if any non-cash gain represents an accrual or asset for future cash items in any
future period, the cash payment in respect thereof shall in such future period
be added to Consolidated Adjusted EBITDA for such period to the extent excluded
from Consolidated Adjusted EBITDA in any prior period,
(c)    increased or decreased by (without duplication):
(i)    any net gain or loss resulting in such period from Hedging Obligations
and the application of Accounting Standards Codification Topic 815 and
International Accounting Standards No. 39 and their respective related
pronouncements and interpretations; plus or minus, as applicable,
(ii)    any net gain or loss resulting in such period from currency translation
gains or losses related to currency remeasurements of indebtedness (including
any net loss or gain resulting from hedge agreements for currency exchange
risk),
(iii)    any effects of purchase accounting adjustments (including the effects
of such adjustments pushed down to such person and such Subsidiaries) in amounts
required or permitted by GAAP, resulting from the application of purchase
accounting in relation to any consummated acquisition or the amortization or
write-off of any amounts thereof, net of Taxes, and
(iv)    any adjustments resulting from the application of Accounting Standards
Codification Topic 460, Guarantees, or any comparable regulation,
in each case, as determined on a consolidated basis for the Borrower and its
Restricted Subsidiaries in accordance with GAAP.
Notwithstanding anything to the contrary, it is agreed, that for purpose of
calculating the Leverage Ratio and Senior Secured Leverage Ratio for any period
that includes the fiscal quarters ended on April 3, 2015, July 3, 2015, October
2,





--------------------------------------------------------------------------------





2015 or January 1, 2016, Consolidated Adjusted EBITDA shall be deemed to be
$1,357,000,000, $1,222,000,000, $1,344,000,000 and $1,354,000,000, respectively,
in each case, as adjusted on a Pro Forma Basis, as applicable; it being agreed
that for purposes of calculating any financial ratio or test in connection with
a Specified Transactions, Consolidated Adjusted EBITDA shall be calculated in a
manner consistent with Consolidated Adjusted EBITDA for each quarterly period
set forth above and the adjustments set forth above in this definition.
Consolidated Adjusted EBITDA shall be calculated on a Pro Forma Basis to give
effect to any Specified Transaction.
“Consolidated Net Income” means, for any period, the net income (loss)
attributable to the Borrower and its Restricted Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP, excluding, without
duplication, (a) the cumulative effect of a change in accounting principles
during such period to the extent included in net income (loss), (b) accruals and
reserves that are established or adjusted as a result of the Transactions in
accordance with GAAP or changes as a result of the adoption or modification of
accounting policies during such period, (c) the income (or loss) of any Person
in which any other Person has an ownership interest, except to the extent of the
amount of dividends or other distributions actually paid to the Borrower or any
of its Restricted Subsidiaries by such Person during such period, (d) the income
of any Restricted Subsidiary of the Borrower (other than any other Loan Party)
to the extent that the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of that income is subject to an
absolute prohibition during such period by operation of the terms of its charter
or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Restricted Subsidiary (other than any
prohibition that has been waived or otherwise released), except to the extent of
the amount of dividends or other distributions actually paid by such Restricted
Subsidiary to the Borrower or any other Restricted Subsidiary that is not
subject to such prohibitions, (e) the income (or loss) of any Person accrued
prior to the date it becomes a Restricted Subsidiary of the Borrower or is
merged into or consolidated with the Borrower or any of its Restricted
Subsidiaries or that Person’s assets are acquired by the Borrower or any of its
Subsidiaries (except as provided in the definition of “Pro Forma Basis”), (f)
after tax gains or Charges (less all fees and expenses chargeable thereto)
attributable to any asset dispositions outside the ordinary course of business
(including asset retirement costs) or of returned surplus assets of any employee
benefit plan, (g) any net gains or Charges with respect to (i) disposed,
abandoned, divested and/or discontinued assets, properties or operations (other
than assets, properties or operations pending the disposal, abandonment,
divestiture and/or termination thereof) and (ii) facilities that have been
closed during such period, (h) any net income or loss (less all fees and
expenses or charges related thereto) attributable to the early extinguishment of
Indebtedness, hedging obligations or other derivative instruments and (i) any
write-off or amortization made in such period of deferred financing costs and
premiums paid or other expenses incurred directly in connection with any early
extinguishment of Indebtedness.
“Consolidated Senior Secured Debt” means, at any date of determination, the
aggregate principal amount of Total Funded Debt outstanding on such date that is
secured by a Lien on any asset or property of the Borrower or the Restricted
Subsidiaries, which Total Funded Debt is not, by its terms, subordinated in
right of payment to the Obligations.
“Consolidated Total Assets” means, at any time, all assets that would, in
conformity with GAAP, be set forth under the caption “total assets” (or any like
caption) on a consolidated balance sheet of the Borrower and the Restricted
Subsidiaries at such date.
“Consolidated Working Capital” means, at any time, Current Assets minus Current
Liabilities, at such time.
“Contingent Obligation” means as to any Person, any obligation of such Person
guaranteeing or intended to guarantee any Indebtedness (“primary obligations”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of such Person,
whether or not contingent, (i) to purchase any such primary obligation or any
Property constituting direct or indirect security therefor, (ii) to advance or
supply funds (x) for the purchase or payment of any such primary obligation or
(y) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however, that the term Contingent Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as determined by such
Person in good faith.





--------------------------------------------------------------------------------





“Continuing Director” means, at any date, any individual (a) who is a director
of the Borrower on the Escrow Release Date after giving effect to the Schrader
Acquisition and the other transactions contemplated thereby or (b) whose
nomination for election to the board of directors of the Borrower is recommended
by a majority of the directors who were either directors of the Borrower on the
Escrow Release Date (after giving effect to the Schrader Acquisition and the
other transactions contemplated thereby) or whose election or nomination for
election was previously so approved by directors who were Continuing Directors.
“Contract Consideration” shall have the meaning assigned to such term in the
definition of the term “Excess Cash Flow.”
“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) or of an affiliated
service group under common control which, together with the Borrower, are
treated as a single employer under Section 414 of the Code.
“Convertible Notes” means any convertible senior notes issued under the Existing
Indentures.
“Co-Syndication Agents” means, collectively, J.P. Morgan Securities LLC, Merrill
Lynch, Pierce, Fenner & Smith Incorporated, Credit Suisse Securities (USA) LLC,
RBC Capital Markets, Mizuho Bank, Ltd., Citibank N.A. (solely with respect to
the Term A Facility and the Revolving Facility), The Bank of Tokyo-Mitsubishi
UFJ, Ltd. and HSBC Securities (USA) Inc.
“Credit Extension” means the advancing of any Loan or the issuance or extension
of, or increase in the amount of, any Letter of Credit.
“Current Assets” means, at any date, all assets of the Borrower and its
Restricted Subsidiaries which under GAAP would be classified as current assets
on the consolidated balance sheet of the Borrower and its Restricted
Subsidiaries (excluding any (i) cash or Cash Equivalents (including cash and
Cash Equivalents held on deposit for third parties by the Borrower or any of its
Restricted Subsidiaries), (ii) permitted loans to third parties or related
parties, (iii) deferred bank fees and derivative financial instruments related
to Indebtedness, (iv) the current portion of current and deferred income Taxes
and Taxes based on profit or capital and (v) assets held for sale).
“Current Liabilities” means, at any date, all liabilities of the Borrower and
its Restricted Subsidiaries which under GAAP would be classified as current
liabilities on the consolidated balance sheet of the Borrower and its Restricted
Subsidiaries, other than (i) current maturities of long-term debt, (ii)
outstanding revolving loans and letter of credit reimbursement obligations,
(iii) accruals of Interest Expense (excluding Interest Expense that is due and
unpaid), (iv) obligations in respect of derivative financial instruments related
to Indebtedness, (v) the current portion of current and deferred income Taxes
and Taxes based on profit or capital (including obligations in respect of any
tax receivable agreement), (vi) liabilities in respect of unpaid earnouts, (vii)
accruals relating to restructuring reserves, (viii) liabilities in respect of
funds of third parties on deposit with the Borrower or any of its Restricted
Subsidiaries, (ix) the current portion of any Capitalized Lease Obligation, (x)
the current portion of any other long-term liability for borrowed money, (xi)
permitted short term indebtedness from third parties or related parties and
(xii) settlement obligations.
“Damages” means all damages including, without limitation, punitive damages,
liabilities, costs, expenses, losses, judgments, diminutions in value, fines,
penalties, demands, claims, cost recovery actions, lawsuits, administrative
proceedings, orders, response action, removal and remedial costs, compliance
costs, investigation expenses, consultant fees, attorneys’ and paralegals’ fees
and litigation expenses.
“Declined Proceeds” has the meaning provided in Section 2.8(c)(vii) hereof.
“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.
“Default Excess” has the meaning provided in Section 2.8(d) hereof.
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans or participations in Reimbursement Obligations required to be funded
by it hereunder within three (3) Business Days of the date required to be funded
by it hereunder unless such failure has been cured, unless such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has otherwise failed to pay





--------------------------------------------------------------------------------





over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within three (3) Business Days of the date when due,
unless the subject of a good faith dispute or unless such failure has been
cured, (c) has notified the Borrower or the Administrative Agent that it does
not intend to comply with its funding obligations or has made a public statement
to that effect with respect to its funding obligations hereunder or generally
under other agreements in which it commits to extend credit unless such Lender
notifies the Administrative Agent in writing or such public statement that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (d) has failed, within three (3)
Business Days after request by the Administrative Agent, to confirm to the
Administrative Agent in a reasonably satisfactory manner that it will comply
with its funding obligations (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (d) upon receipt by the Administrative
Agent of such written confirmation) or (e) has, or has a direct or indirect
parent company that has, (i) become the subject of a bankruptcy or insolvency
proceeding, (ii) had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment or (iv) become the subject of
a Bail-In Action; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority.
Any determination by the Administrative Agent that a Lender is a Defaulting
Lender under any one or more of clauses (a) through (e) above shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.18) upon delivery of written notice
of such determination to the Borrower, the Lenders and the L/C Issuer.
“Departing Administrative Agent” is defined in Section 9.7 hereof.
“Designated Non-Cash Consideration” means the fair market value (as determined
by the Borrower in good faith) of non-cash consideration received by the
Borrower or a Restricted Subsidiary in connection with a disposition pursuant to
Section 6.16(o) or (p) that is designated as Designated Non-Cash Consideration
pursuant to a certificate of an officer of the Borrower, setting forth the basis
of such valuation (which amount will be reduced by the fair market value of the
portion of the non-cash consideration converted to cash or Cash Equivalents).
“Disposition” means the sale, lease, conveyance or other disposition of Property
pursuant to Section 6.16(p), Section 6.16(q) or Section 6.16(r).
“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable (other than
solely for Equity Interests which are not otherwise Disqualified Equity
Interests or as a result of a Change of Control or asset sale so long as any
rights of the holders thereof upon the occurrence of a Change of Control or
asset sale shall be subject to the termination of the Facilities), pursuant to a
sinking fund obligation or otherwise, (ii) is redeemable at the option of the
holder thereof (other than solely for Equity Interests which are not otherwise
Disqualified Equity Interests), in whole or in part, (iii) provides for
scheduled payments or dividends in cash, or (iv) is or becomes convertible into
or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is 91 days after the later of the Final Maturity Date and the Final Revolving
Termination Date.
“Distributions” has the meaning provided in Section 6.18 hereof.
“Dollars” and “$” each means the lawful currency of the United States of
America.
“Domestic Subsidiary” means each Subsidiary of the Borrower that is organized
under the Applicable Laws of the United States, any state thereof, or the
District of Columbia.
“Dutch Auction” means an auction (an “Auction”) conducted by the Borrower or one
(1) of its Subsidiaries in order to purchase Term B Loans (or any Term B Loans
funded under a Term Commitment Increase, which for purposes of this definition
shall be deemed to be Term B Loans (and the holders thereof, Term B Lenders)) in
accordance with the following procedures:
(a)    Notice Procedures. In connection with an Auction, the Borrower will
provide notification to the Administrative Agent (for distribution to the
relevant Term B Lenders) of the Term B Loans that will be subject to the Auction
(an “Auction Notice”). Each Auction Notice shall be in a form reasonably
acceptable to





--------------------------------------------------------------------------------





the Administrative Agent and shall contain (i) the total cash value of the bid,
in a minimum amount of $10.0 million with minimum increments of $1.0 million
(the “Auction Amount”), (ii) the discount to par, which shall be a range (the
“Discount Range”) of percentages of the par principal amount of the Term B Loans
at issue that represents the range of purchase prices that could be paid in the
Auction and (iii) be extended, at the sole discretion of the Borrower, to (x)
each Term B Lender and/or (y) each Lender with respect to any Term B Loan of any
Class.
(b)    Reply Procedures. In connection with any Auction, each relevant Term B
Lender may, in its sole discretion, participate in such Auction and may provide
the Administrative Agent with a notice of participation (the “Return Bid”) which
shall be in a form reasonably acceptable to the Administrative Agent and shall
specify (i) a discount to par that must be expressed as a percentage (the “Reply
Discount”), which must be within the Discount Range, and (ii) a principal amount
of such Term B Loans which must be in increments of $1.0 million (the “Reply
Amount”). A Term B Lender may avoid the minimum amount condition solely when
submitting a Reply Amount equal to the Term B Lender’s entire remaining amount
of such Class of Term B Loans. Term B Lenders may only submit one (1) Return Bid
per Auction but each Return Bid may contain up to three (3) bids only one (1) of
which can result in a Qualifying Bid (as defined below). In addition to the
Return Bid, the participating Term B Lender must execute and deliver, to be held
in escrow by the Administrative Agent, an Assignment and Assumption with the
Dollar or Euro amount of the Term B Loan to be left in blank, which amount shall
be completed by the Administrative Agent in accordance with the final
determination of such Term B Lender’s Qualifying Bid pursuant to subclause (c)
below.
(c)    Acceptance Procedures. Based on the Reply Discounts and Reply Amounts
received by the Administrative Agent, the Administrative Agent, in consultation
with the Borrower, will determine the applicable discount (the “Applicable
Discount”) for the Auction, which will be the lowest Reply Discount for which
the Borrower or its Subsidiary, as applicable, can complete the Auction at the
Auction Amount; provided that, in the event that the Reply Amounts are
insufficient to allow the Borrower or its Subsidiary, as applicable, to complete
a purchase of the entire Auction Amount (any such Auction, a “Failed Auction”),
the Borrower or its Subsidiary shall either, at its election, (i) withdraw the
Auction or (ii) complete the Auction at an Applicable Discount equal to the
highest Reply Discount. The Borrower or its Subsidiary, as applicable, shall
purchase the applicable Term B Loans (or the respective portions thereof) from
each such Term B Lender with a Reply Discount that is equal to or greater than
the Applicable Discount (“Qualifying Bids”) at the Applicable Discount; provided
that, if the aggregate proceeds required to purchase all such Term B Loans
subject to Qualifying Bids would exceed the Auction Amount for such Auction, the
Borrower or its Subsidiary, as applicable, shall purchase such Term B Loans at
the Applicable Discount ratably based on the principal amounts of such
Qualifying Bids (subject to rounding requirements specified by the
Administrative Agent). If a Term B Lender has submitted a Return Bid containing
multiple bids at different Reply Discounts, only the bid with the highest Reply
Discount that is equal to or greater than the Applicable Discount will be deemed
the Qualifying Bid of such Term B Lender. Each participating Term B Lender will
receive notice of a Qualifying Bid as soon as reasonably practicable but in no
case later than five (5) Business Days from the date the Return Bid was due.
(d)    Additional Procedures. Furthermore, in connection with any Auction, upon
submission by a Term B Lender of a Qualifying Bid, such Term B Lender will be
obligated to sell the entirety or its allocable portion of the Reply Amount, as
the case may be, at the Applicable Discount.
“ECF Payment” is defined in Section 2.8(c)(iii) hereof.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.





--------------------------------------------------------------------------------





“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person or a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural person) approved in writing by (i) the
Administrative Agent, (ii) in the case of any assignment of a Revolving Credit
Commitment, the L/C Issuers, and (iii) unless an Event of Default has occurred
and is continuing under Section 7.1(a), (j) or (k) hereof, the Borrower (each
such approval not to be unreasonably withheld or delayed); provided that, in the
case of assignments of Term B Loans, the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received written notice from the Administrative Agent of such request for its
consent; provided further that, notwithstanding the foregoing, (A) “Eligible
Assignee” shall not include (x) any Prohibited Lenders, (y) any natural person
or any holding company, investment vehicle or trust for, or owned and operated
for the primary benefit of, a natural person or (z) except to the extent
provided in Section 10.10(h), the Borrower or any Subsidiary or Affiliate of the
Borrower and (B) in the case of assignments of Revolving Credit Commitments or
Revolving Exposure, no Person shall be an Eligible Assignee pursuant to clause
(a), (b) or (c) above unless such Person is, or is an Affiliate or an Approved
Fund of, an existing Lender under the Revolving Facility.
“EMU” means the economic and monetary union as contemplated in the Treaty on
European Union.
“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, land surface, sediments, and subsurface strata and natural
resources such as wetlands, flora and fauna.
“Environmental Claim” means any investigation, written notice, violation,
written demand, written allegation, action, suit, injunction, judgment, order,
consent decree, penalty, fine, lien, proceeding or claim (whether
administrative, judicial or private in nature) arising pursuant to, or in
connection with (a) an actual or alleged violation of, any Environmental Law,
(b) from any actual or threatened abatement, removal, remedial, corrective or
response action in connection with the Release of Hazardous Material, (c) an
order of a Governmental Authority under Environmental Law or (d) from any actual
or alleged damage, injury, threat or harm to human health or safety as it
relates to exposure to Hazardous Materials or the Environment.
“Environmental Law” means any current or future Applicable Law pertaining to (a)
the protection of the Environment, or health and safety as it relates to
exposure to Hazardous Materials or (b) the management, manufacture, possession,
presence, use, generation, transportation, treatment, storage, Release,
threatened Release, abatement, removal, remediation or handling of, or exposure
to, any Hazardous Material.
“Environmental Liability” means any liability, claim, action, suit, agreement,
judgment or order arising under or relating to any Environmental Law for any
damages, injunctive relief, losses, fines, penalties, fees, expenses (including
reasonable fees and expenses of attorneys and consultants) or costs, whether
contingent or otherwise, including those directly or indirectly resulting from
or relating to: (a) any actual or alleged violation of any Environmental Law or
permit, license or approval issued thereunder, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the Release or threat of
Release of any Hazardous Materials or (e) any contract or written agreement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock or in the share capital of a
corporation or company, any and all equivalent ownership interests in a Person
(other than a corporation), including partnership interests and membership
interests, and any and all warrants, rights or options to purchase or other
arrangements or rights to acquire any of the foregoing, but excluding any debt
security that is convertible into, or exchangeable for, any of the foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto.
“Escrow Account” means the escrow account or accounts established with the
Escrow Agent pursuant to the Escrow Agreement.
“Escrow Account Funds” means all cash, securities and other property held or
credited to the Escrow Account.
“Escrow Agent” means SunTrust Bank.





--------------------------------------------------------------------------------





“Escrow Agreement” means the Escrow Agreement dated as of the Closing Date among
the Borrower, the Administrative Agent and the Escrow Agent substantially in the
form of Exhibit K.
“Escrow End Date” has the meaning assigned to such term in Section 2.8(c)(ix)
hereof.
“Escrow Prepayment Amount” has the meaning assigned to such term in Section
2.8(c)(ix) hereof.
“Escrow Prepayment Date” means a date selected by the Borrower that is no more
than three (3) Business Days after the Escrow End Date.
“Escrow Release Conditions” means, collectively, the conditions set forth in
Section 3.3 hereof.
“Escrow Release Date” means the date on which the conditions set forth in
Section 3.3 are satisfied and the proceeds of the Loans are released from the
Escrow Account to the Borrower, which date shall be a Business Day.
“Escrow Release Date Refinancing” means all existing third party debt for
borrowed money of the Borrower and its Subsidiaries under that certain Credit
Agreement, dated as of January 9, 2014, among Western Digital Technologies, Inc.
and Western Digital Ireland, Ltd., as borrowers, the Borrower, JPMorgan Chase
Bank, N.A., as administrative agent and the other lenders and financial
institutions party thereto (as amended from time to time) being repaid,
redeemed, defeased, discharged, refinanced or terminated in full and all
guarantees and Liens (if any) in respect thereof being terminated and released
(or arrangements reasonably satisfactory to the Administrative Agent being in
place for the termination and release of such guarantees and Liens).
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“EURIBOR” means, with respect to each day during each Interest Period pertaining
to a Eurodollar Loan denominated in Euros, the rate per annum determined on the
basis of the rate for deposits in Euros administered by the European Money
Markets Institute for a period equal to such Interest Period commencing on the
first day of such Interest Period, as published by Reuters on Reuters Page
EURIBOR01 (or any replacement Reuters page that displays that rate) as of 11:00
a.m., Brussels time, two (2) Business Days prior to the beginning of such
Interest Period; provided that, in the event that such rate does not appear on
Reuters, the “EURIBOR” shall be determined by reference to such other comparable
publicly available service for displaying Eurodollar rates for Euro deposits as
may be selected by the Administrative Agent or, in the absence of such
availability, by reference to the rate at which Euro deposits of like amounts
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two (2) Business Days prior to the commencement of such Interest Period (in each
case, the “EURIBOR Screen Rate”); provided, further, that, if the EURIBOR Screen
Rate shall not be available at such time for such Interest Period (an, “Impacted
EURIBOR Interest Period”), then EURIBOR shall be the Interpolated Rate at such
time, subject to Section 8.3; provided that in no event shall EURIBOR be less
than 0%.
“EURIBOR Screen Rate” shall have the meaning assigned to such term in the
definition of the term “EURIBOR.”
“Euro” or “€” means the official lawful currency of the participating member
states of the EMU.
“Euro Term B Facility” means the credit facility for the Euro Term B Loans
described in Section 2.1(c) hereof.
“Euro Term B Lender” means any Lender holding all or a portion of the Euro Term
B Facility.
“Euro Term B Loan” is defined in Section 2.1(c) hereof.
“Euro Term B Loan Commitment” means, as to any Lender, the obligation of such
Lender to make Euro Term B Loans hereunder in an aggregate principal amount not
to exceed the amount set forth opposite such Lender’s name on Schedule 1
attached hereto and made a part hereof, as the same may be reduced pursuant to
Section 2.10. The Borrower and the Euro Term B Lenders acknowledge and agree
that the Euro Term B Loan Commitments of the Euro Term B Lenders aggregate
€885.0 million as of the date hereof.





--------------------------------------------------------------------------------





“Euro Term B Loan Percentage” means, for any Euro Term B Lender, the percentage
held by such Euro Term B Lender of the aggregate principal amount of all Euro
Term B Loans then outstanding.
“Euro Term B Note” is defined in Section 2.12(d) hereof.
“Euro Term B Termination Date” is defined in Section 2.7(c) hereof.
“Eurodollar Loan” means a Term Loan or Revolving Loan bearing interest at the
rate specified in Section 2.4(b) or Section 2.4(d) hereof, as applicable.
“Event of Default” means any event or condition identified as such in Section
7.1 hereof.
“Event of Loss” means, with respect to any Property, any of the following: (a)
any loss, destruction or damage of such Property or (b) any condemnation,
seizure, or taking, by exercise of the power of eminent domain or otherwise, of
such Property, or confiscation of such Property.
“Excess Cash Flow” means, with respect to any period, the amount (if any, but
which amount shall not be less than zero) by which (a) Cash Flow during such
period exceeds (b) the sum of (i) the aggregate amount of payments or
repurchases required to be (and actually) made or otherwise paid by the Borrower
and its Restricted Subsidiaries during such period in respect of all principal
on all Indebtedness (whether at maturity, as a result of mandatory prepayment,
acceleration or otherwise, but excluding voluntary prepayments deducted pursuant
to Section 2.8(c)(iii)(B)), plus, (ii) to the extent each of the following is
not deducted in computing Consolidated Net Income and without duplication,
(A)    without duplication of amounts deducted pursuant to this subclause (A) or
subclause (D) below in a prior period, capital expenditures, capitalized
software expenses, acquisitions of intellectual property of the Borrower and its
Restricted Subsidiaries, in each case, made in cash during such period or, at
the option of the Borrower, made prior to the date the applicable Excess Cash
Flow payment is required to be made under Section 2.8(c)(iii) with respect to
such period (except to the extent financed with long-term Indebtedness (other
than revolving Indebtedness)),
(B)    without duplication of amounts deducted pursuant to subclause (D) below
in a prior period, the amount of (i) investments made by the Borrower and its
Restricted Subsidiaries pursuant to Section 6.17(f), (l)(ii), (o), (q), (u) and
(y) and (ii) Distributions made by the Borrower and its Restricted Subsidiaries
pursuant to Section 6.18(b), (f)(x), (g) and (h), in each case, in cash (except,
in each case, to the extent financed with long-term Indebtedness (other than
revolving Indebtedness)),
(C)    cash losses from any sale or disposition outside the ordinary course of
business,
(D)    without duplication of amounts deducted from Excess Cash Flow in a prior
period, the aggregate consideration required to be paid in cash by the Borrower
and its Restricted Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period or any planned cash
expenditures (the “Planned Expenditures”), in each case, relating to investments
permitted pursuant to Section 6.17(f), (l), (o), (q), (u) or (y), capital
expenditures, capitalized software expenses or acquisitions of intellectual
property to be consummated or made during the period of four (4) consecutive
fiscal quarters of the Borrower following the end of such period (except, in
each case, to the extent financed with long-term Indebtedness (other than
revolving Indebtedness)); provided that to the extent the aggregate amount of
cash actually utilized to finance such investments permitted pursuant to Section
6.17(f), (l), (o), (q), (u) or (y), capital expenditures, capitalized software
expenses or acquisitions of intellectual property during such following period
of four consecutive fiscal quarters is less than the Contract Consideration and
the Planned Expenditures, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such period of four consecutive
fiscal quarters,
(E)    the aggregate amount of expenditures (other than investments or
Distributions) actually made by the Borrower and its Restricted Subsidiaries in
cash during such period (including expenditures for the payment of financing
fees) to the extent that such expenditures are not expensed and amounts in
respect thereof are not otherwise deducted in computing Consolidated Net Income
for such period or any prior period (except, in each case, to the extent
financed with long-term Indebtedness (other than revolving Indebtedness)),





--------------------------------------------------------------------------------





(F)    the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and its Restricted Subsidiaries during
such period that are made in connection with any prepayment of Indebtedness,
(G)    payments by the Borrower and its Restricted Subsidiaries during such
period in respect of long-term liabilities of the Borrower and its Restricted
Subsidiaries other than Indebtedness,
(H)    cash expenditures in respect of Hedge Agreements during such fiscal year,
and
(I)    the amount of Taxes (including penalties and interest) paid in cash
(without duplication) or tax reserves set aside or payable with respect to such
period in such period to the extent they exceed the amount of Tax expense
deducted in determining Consolidated Net Income for such period.
“Excess Interest” is defined in Section 10.18 hereof.
“Excluded Equity Interests” means (a) any capital stock or other Equity
Interests of any Person with respect to which the cost or other consequences
(including any adverse tax consequences) of pledging such Equity Interests shall
be excessive in view of the benefits to be obtained by the Lenders therefrom as
reasonably determined by the Administrative Agent and the Borrower, (b) solely
in the case of any pledge of voting Equity Interests of any CFC Holdco or any
First-Tier Foreign Subsidiary that is a CFC, any voting Equity Interests in
excess of 65.00% of the outstanding voting Equity Interests of such entity, (c)
any Equity Interests to the extent the pledge thereof would be prohibited by (i)
any applicable law or would require governmental consent, approval, license or
authorization (only to the extent such prohibition is applicable and not
rendered ineffective by the UCC or other applicable law) or (ii) contractual
obligation binding on such Equity Interests on the Closing Date (with respect to
the Borrower or any of its Subsidiaries as of the Closing Date) or the Escrow
Release Date (with respect to the Target) or if later, at the time of the
acquisition of such Equity Interests and not incurred in contemplation of such
acquisition (only to the extent such prohibition is applicable and not rendered
ineffective by the UCC or other applicable law), (d) margin stock or any
interest in partnerships, joint ventures and non-Wholly-owned Subsidiaries which
cannot be pledged without the consent of, or a pledge of which is restricted by
(including as a result of a right of first refusal, call option or a similar
right or a requirement to give notice that will trigger such right of first
refusal, call option or a similar right), one or more third parties other than
the Borrower or any of its Subsidiaries (after giving effect to the applicable
anti-assignment provisions of the UCC or other applicable law), and (e) the
Equity Interests of any (i) Immaterial Subsidiary (except to the extent the
security interest in such Equity Interest may be perfected by the filing of a
Form UCC-1 (or similar) financing statement), (ii) Unrestricted Subsidiary,
(iii) Captive Insurance Subsidiary, (iv) not-for-profit subsidiary, (v)
Receivables Financing Subsidiary, (vi) Subsidiary that is an Excluded Subsidiary
described in clauses (e), (f), (g) and (h) of the definition of Excluded
Subsidiary, (vii) Subsidiary of a Foreign Subsidiary that is a CFC and (viii)
any entity whose Equity Interests are specifically agreed by the Administrative
Agent to be Excluded Equity Interests as a result of such entity being
disregarded as an entity separate from its owner (within the meaning of U.S.
Treasury Regulation 301.7701-3(a)) that owns a Subsidiary that is a CFC, so long
as such disregarded entity is a Guarantor and has provided a security interest
in its assets pursuant to and to the extent provided in the Collateral Documents
(it being understood that the Administrative Agent has agreed that Equity
Interests of HGST, Inc. will be Excluded Equity Interests once it has become
such a disregarded entity).
“Excluded Property” means (a) any Excluded Equity Interests, (b) any property to
the extent that the grant of a Lien thereon or perfection of a security interest
therein (i) is prohibited by applicable law or contractual obligation, binding
on such assets (including, without limitation, Capital Leases) on the Escrow
Release Date (or if later, at the time of the acquisition of such asset and not
incurred in contemplation of such acquisition) (only to the extent such
prohibition is applicable and not rendered ineffective by the UCC or other
applicable law), (ii) requires the consent, approval, license or authorization
of any governmental authority pursuant to such applicable law or any third party
pursuant to any contract between the Borrower or any Subsidiary and such third
party binding on such assets on the Escrow Release Date (or if later, at the
time of the acquisition of such asset and not incurred in contemplation of such
acquisition) or (iii) other than with respect to the Equity Interests of the
Borrower or any Guarantor, would trigger a termination event pursuant to any
“change of control” or similar provision binding on such assets on the Escrow
Release Date (or if later, at the time of the acquisition of such asset and not
incurred in contemplation of such acquisition) (in each case of clauses (i),
(ii) and (iii) of this clause (b), after giving effect to the applicable
anti-assignment provisions of the UCC or other applicable law), (c) United
States intent-to-use trademark applications to the extent that, and solely
during the period in which, the grant of a Lien thereon would impair the
validity or enforceability of such intent-to-use trademark applications under
applicable United States federal law, (d) all vehicles and other assets subject
to certificates of title, (e) Property that is subject to a Lien securing a
purchase money obligation or Capitalized





--------------------------------------------------------------------------------





Lease Obligation permitted to be incurred pursuant to this Agreement, if the
contract or other agreement in which such Lien is granted (or the documentation
providing for such purchase money obligation or Capitalized Lease Obligation)
validly prohibits the creation of any other Lien on such Property, (f)
commercial tort claims with a value (as reasonably estimated by the Borrower) of
less than $30 million, (g) (i) any leasehold real property, (ii) any fee-owned
real property having an individual fair market value not exceeding $30 million
(as determined by the Borrower in good faith and without requirement of delivery
of an appraisal or other third-party valuation) (iii) any fee-owned real
property wherein a portion of said fee-owned real property is at any time
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a special flood hazard area, and (iv) any real property
located outside of the United States, (h) any letter of credit rights that
cannot be perfected by a UCC filing and (i) any direct proceeds, substitutions
or replacements of any of the foregoing, but only to the extent such proceeds,
substitutions or replacements would otherwise constitute Excluded Property;
provided, however, that no Intercompany Notes (as defined in the Security
Agreement) shall constitute Excluded Property.
“Excluded Subsidiary” means (a) any Subsidiary that is prohibited by any
applicable law, rule or regulation or by any contractual obligation existing on
the Escrow Release Date (or, if later, the date of the acquisition of such
Restricted Subsidiary and not incurred in contemplation of such acquisition)
from guaranteeing or providing collateral for the Obligations (only to the
extent such prohibition is applicable and not rendered ineffective) or would
require a governmental (including regulatory) consent, approval, license or
authorization in order to provide such guarantee, (b) any Foreign Subsidiary,
(c) any CFC Holdco or any Subsidiary of a Foreign Subsidiary that is a CFC, (d)
any Subsidiary that is not a Material Subsidiary, (e) any Receivables Financing
Subsidiary, (f) any Captive Insurance Subsidiary, (g) any not-for-profit
subsidiary, (h) any Subsidiary that is not a Wholly-owned Subsidiary, and (i)
any other Subsidiary with respect to which the cost or other consequences
(including any adverse tax consequences) of providing Collateral or guaranteeing
the Obligations shall be excessive in view of the benefits to be obtained by the
Lenders therefrom as reasonably determined by the Administrative Agent and the
Borrower.
“Excluded Swap Obligation” means, with respect to any Loan Party, any obligation
(a “Swap Obligation”) to pay or perform under any agreement, contract, or
transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act, if, and to the extent that, and only for so long as,
all or a portion of the guarantee of such Loan Party of, or the grant by such
Loan Party of a security interest to secure, as applicable, such Swap Obligation
(or any guarantee thereof) is or becomes illegal under the Commodity Exchange
Act or any rule, regulation, or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Loan Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee given by such Loan Party or the
grant of such security interest, as applicable, becomes effective with respect
to such Swap Obligation.
“Excluded Taxes” means, with respect to the Administrative Agent and each
Lender, (i) any Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case imposed as
a result of the Administrative Agent or such Lender, as applicable, being
organized or having its principal executive office (or, in the case of a Lender,
its applicable Lending Office) located in, such jurisdiction (or any political
subdivision thereof), or as a result of any other present or former connection
between the Administrative Agent or such Lender, as applicable, and such
jurisdiction (or any political subdivision thereof), other than a connection
arising from executing, delivering, entering into, performing its obligations
under, receiving payments under, receiving or perfecting a security interest
under, engaging in any other transaction pursuant to, or enforcing any Loan
Document, or selling or assigning an interest in any Loan or Loan Document, (ii)
any Taxes attributable to a Lender’s failure to comply with Section 10.1(c),
(iii) in the case of a Lender (other than a Lender becoming a party hereto
pursuant to the Borrower’s request under Section 8.5), any U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender pursuant to a law in effect at the time such Lender becomes a party to
this Agreement (or designates a new Lending Office), except to the extent such
Lender (or its assignor, if any) was entitled, immediately prior to the time of
designation of a new Lending Office (or assignment), to receive additional
amounts or indemnification under Section 10.1, or (iv) any U.S. federal
withholding Taxes imposed under FATCA.
“Existing Indentures” means (a) the Indenture with respect to the Target
Company’s 1.5% Convertible Senior Notes due 2017, dated as of August 25, 2010,
by and between the Target Company and The Bank of New York Mellon Trust Company,
N.A. and (b) the Indenture with respect to the Target Company’s 0.5% Convertible
Senior Notes due 2020, dated as of October 29, 2013, by and between the Target
Company and The Bank of New York Mellon Trust Company, N.A. (each as amended,
restated, supplemented or otherwise modified from time to time prior to the date
hereof).
“Existing Notes Determination Date” is defined in Section 2.8(c)(iv) hereof.





--------------------------------------------------------------------------------





“Extended Revolving Credit Commitment” is defined in Section 2.15(a)(ii) hereof.
“Extended Revolving Loans” is defined in Section 2.15(a)(ii) hereof.
“Extended Term A Loans” means any Term A Loans extended pursuant to an
Extension.
“Extended Term B Loans” means any Term B Loans extended pursuant to an
Extension.
“Extended Term Loans” is defined in Section 2.15(a)(iii) hereof.
“Extension” is defined in Section 2.15(a) hereof.
“Extension Offer” is defined in Section 2.15(a) hereof.
“Facility” means any of the Revolving Facility and any Term Facility.
“FATCA” means Sections 1471-1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), and any current or future Treasury
Regulations promulgated thereunder or official guidance or interpretations
issued pursuant thereto and any agreement entered into pursuant to Section
1471(b)(1) of the Code as of the date of this Agreement (or any amended or
successor version described above), any intergovernmental agreement implementing
such sections of such Code, and any fiscal or regulatory legislation, rules or
practices adopted implementing such intergovernmental agreement.
“Federal Funds Rate” means, for any day, the rate calculated by the NYFRB based
on such day’s federal funds transactions by depositary institutions, as
determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.
“Fee Letter” means that certain Amended and Restated Fee Letter dated November
13, 2015 among the Borrower and the financial institutions party thereto.
“Final Maturity Date” means, as at any date, the latest to occur of (a) the Term
A Termination Date, (b) the Term B Termination Date, (c) the latest maturity
date in respect of any outstanding Extended Term Loans and (d) the latest
maturity date in respect of any Incremental Term Loans.
“Final Revolving Termination Date” means, as at any date, the latest to occur of
(a) the Revolving Credit Termination Date, (b) the latest termination date in
respect of any outstanding Extended Revolving Credit Commitments and (c) the
latest termination date in respect of any Incremental Revolving Credit Facility.
“First-Tier Foreign Subsidiary” means a Foreign Subsidiary, the Equity Interests
of which are directly owned by the Borrower or a Domestic Subsidiary that is not
a Subsidiary of a Foreign Subsidiary.
“Fiscal Quarter End Date” means the last day of each fiscal quarter of the
Borrower, which shall be July 1, 2016, September 30, 2016, December 30, 2016,
March 31, 2017, June 30, 2017, September 29, 2017, December 29, 2017, March 30,
2018, June 29, 2018, September 28, 2018, December 28, 2018, March 29, 2019, June
28, 2019, October 4, 2019, January 3, 2020, April 3, 2020, July 3, 2020, October
2, 2020, January 1, 2021, April 2, 2021, July 2, 2021, October 1, 2021, December
31, 2021, April 1, 2022, July 1, 2022, September 30, 2022, December 30, 2022 and
March 31, 2023; provided that in each case if such day is not a Business Day,
the Fiscal Quarter End Date shall be the immediately preceding Business Day;
provided, further, that if the Borrower changes the last day of any fiscal
quarter to a date (a “changed date”) on or about the date specified above (a
“specified date”), such changed date shall be deemed to be the Fiscal Quarter
End Date with respect to such specified date.
“Fixed Amounts” is defined in Section 1.3(a) hereof.
“Fixed Dollar Incremental Amount” is defined in Section 2.14(b) hereof.
“Flood Insurance Laws” means, collectively, (i) National Flood Insurance Reform
Act of 1994 (which comprehensively revised the National Flood Insurance Act of
1968 and the Flood Disaster Protection Act of 1973) as





--------------------------------------------------------------------------------





now or hereafter in effect or any successor statute thereto, (ii) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute there-to and (iii) the Biggert-Waters Flood Insurance Reform Act of 2012
as now or hereafter in effect or any successor statute thereto.
“Foreign Subsidiary” means each Subsidiary of the Borrower that is not a
Domestic Subsidiary.
“Foreign Subsidiary Total Assets” means the total assets of the Foreign
Subsidiaries of the Borrower, as determined in accordance with GAAP in good
faith by the Borrower without intercompany eliminations.
“Funds Transfer Liability, Deposit Account Liability and Data Processing
Obligations” means the liability of the Borrower or any of its Restricted
Subsidiaries that is (i) owing to any entity that was a Lender, an Agent or a
Joint Lead Arranger or an Affiliate of a Lender, an Agent or a Joint Lead
Arranger at the time the relevant transaction was entered into or (ii)
outstanding on the Closing Date and owing to any entity that is a Lender, an
Agent or a Joint Lead Arranger or an Affiliate of a Lender, an Agent or a Joint
Lead Arranger on the Closing Date, in each case, arising out of (a) the
execution or processing of electronic transfers of funds by automatic clearing
house transfer, wire transfer or otherwise to or from the deposit accounts of
the Borrower and/or any Restricted Subsidiary now or hereafter maintained, (b)
the acceptance for deposit or the honoring for payment of any check, draft or
other item with respect to any such deposit accounts and (c) any other deposit,
disbursement, and Cash Management Services afforded to the Borrower or any such
Restricted Subsidiary.
“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.
“Global Intercompany Note” means the Global Intercompany Note, substantially in
the form of Exhibit M to this Agreement.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether federal, state,
provincial, territorial, local or otherwise, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra national bodies
such as the European Union or the European Central Bank).
“Grantors” means the Borrower and the Guarantors (other than the SD Guarantor).
“Guarantor” is defined in Section 4.3 hereof.
“Guaranty” is defined in Section 4.3 hereof.
“Guaranty Supplement” means an Assumption and Supplement to Guaranty Agreement
in the form attached to the Guaranty Agreement as Exhibit A.
“Hazardous Material” means any (a) asbestos, asbestos-containing materials,
polychlorinated biphenyls and petroleum (including crude oil or any fraction
thereof) and (b) any substance, waste or material classified or regulated as
“hazardous,” “toxic,” “contaminant” or “pollutant” or words of like import
pursuant to any Environmental Law.
“Hedge Agreement” means any interest rate, currency or commodity swap
agreements, cap agreements, collar agreements, floor agreements, exchange
agreements, forward contracts, option contracts or similar interest rate or
currency or commodity arrangements or precious metal hedging arrangements.
“Hedging Liability” means Hedging Obligations (other than with respect to any
Loan Party’s Hedging Liabilities that constitute Excluded Swap Obligations
solely with respect to such Loan Party) (i) owing by the Borrower or any of its
Restricted Subsidiaries (a) to any entity that was a Lender, an Agent or a Joint
Lead Arranger or an Affiliate of a Lender, an Agent or a Joint Lead Arranger at
the time the relevant Hedge Agreement was entered into or (b) with respect to
Hedging Obligations outstanding on the Closing Date, to any entity that is a
Lender, an Agent or a Joint Lead Arranger or an Affiliate of a Lender, an Agent
or a Joint Lead Arranger on the Closing Date and (ii) at the Borrower’s option,
with respect to Hedging Obligations outstanding on the Escrow Release Date,
owing by the Target to any entity that is a Lender, an Agent or a Joint Lead
Arranger or an Affiliate of a Lender, an Agent or a Joint Lead Arranger.





--------------------------------------------------------------------------------





“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under Hedge Agreements.
“Hostile Acquisition” means the acquisition of the capital stock or other Equity
Interests of a Person through a tender offer or similar solicitation of the
owners of such capital stock or other Equity Interests which has not been
approved (prior to such acquisition) by resolutions of the board of directors
(or any other applicable governing body) of such Person or by similar action if
such Person is not a corporation, and, if such acquisition has been so approved,
as to which such approval has been withdrawn.
“Immaterial Subsidiary” has the meaning set forth in the definition of “Material
Subsidiary.”
“Impacted EURIBOR Interest Period” shall have the meaning assigned to such term
in the definition of the term “EURIBOR.”
“Impacted LIBOR Interest Period” shall have the meaning assigned to such term in
the definition of the term “LIBOR.”
“Impacted Loans” is defined in Section 8.3(c) herein.
“Incremental Amendment” is defined in Section 2.14(a) herein.
“Incremental Cap” is defined in Section 2.14(b) herein.
“Incremental Equivalent Debt” is defined in Section 6.14(u).
“Incremental Facility” means (a) any Incremental Term Facility, (b) any
Incremental Revolving Credit Facility, (c) the commitments (if any) of
Additional Revolving Lenders to make Incremental Revolving Loans in respect of
any Revolving Credit Commitment Increase and the Incremental Revolving Loans in
respect thereof and/or (d) the commitments (if any) of Additional Term Lenders
to make Incremental Term Loans in respect of any Term Commitment Increase and
the Incremental Term Loans in respect thereof.
“Incremental Loans” means any loans made pursuant to Section 2.14(a).
“Incremental Revolving Credit Facility” is defined in Section 2.14(a) herein.
“Incremental Revolving Loans” means any revolving loans made under any
Incremental Revolving Credit Facility or in respect of any Revolving Credit
Commitment Increase.
“Incremental Term A Facility” means the commitments (if any) of Additional Term
Lenders to make Incremental Term A Loans in accordance with Section 2.14(a) and
the Incremental Term A Loans in respect thereof.
“Incremental Term A Loans” means any term A loans (i.e., having no more than a 5
year maturity, no less than 2.5% average annual amortization per annum (after
giving effect to any grace period or initial period) and with lenders that are
primarily commercial banks) made pursuant to Section 2.14(a).
“Incremental Term B Facility” means the commitments (if any) of Additional Term
Lenders to make Incremental Term B Loans in accordance with Section 2.14(a) and
the Incremental Term B Loans in respect thereof.
“Incremental Term B Loans” means any term B loans made pursuant to Section
2.14(a).
“Incremental Term Facility” means the commitments (if any) of Additional Term
Lenders to make Incremental Term Loans in accordance with Section 2.14(a) and
the Incremental Term Loans in respect thereof.
“Incremental Term Loans” means any term loans made pursuant to Section 2.14(a).
“Indebtedness” means for any Person (without duplication):
(a)    all indebtedness of such Person for borrowed money, whether current or
funded, or secured or unsecured,





--------------------------------------------------------------------------------





(b)    all indebtedness for the deferred purchase price of Property,
(c)    all indebtedness secured by a purchase money mortgage or other Lien to
secure all or part of the purchase price of Property subject to such mortgage or
Lien,
(d)    all obligations under leases which shall have been or must be, in
accordance with GAAP, recorded as Capital Leases in respect of which such Person
is liable as lessee,
(e)    any liability in respect of banker’s acceptances or letters of credit,
(f)    any indebtedness of another Person, whether or not assumed, of the types
described in clauses (a) through (c) above or clauses (g) and (h) below, secured
by Liens on Property acquired by the Borrower or its Subsidiaries at the time of
acquisition thereof,
(g)    all obligations under any so-called “synthetic lease” transaction entered
into by such Person, and
(h)    all Contingent Obligations in respect of indebtedness of the types
described in clauses (a) through (g) hereof,
provided that the term “Indebtedness” shall not include (i) trade payables and
accrued expenses arising in the ordinary course of business, (ii) any earn-out
obligation until such obligation becomes a liability on the balance sheet of
such Person in accordance with GAAP, (iii) prepaid or deferred revenue arising
in the ordinary course of business, (iv) purchase price holdbacks arising in the
ordinary course of business in respect of a portion of the purchase price of an
asset to satisfy warrants or other unperformed obligations of the seller of such
asset and (v) any operating leases or guarantees of operating leases, including
of joint ventures. The amount of Indebtedness of any person for purposes of
clause (f) above shall (unless such indebtedness has been assumed by such person
or is otherwise recourse to such person) be deemed to be equal to the lesser of
(A) the aggregate unpaid amount of such indebtedness and (B) the fair market
value of the property encumbered thereby.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Information” has the meaning provided in Section 10.23.
“Initial Lenders” means JPMorgan Chase Bank, N.A., Bank of America, N.A., Credit
Suisse AG, Cayman Islands Branch, Royal Bank of Canada, Mizuho Bank, Ltd., The
Bank of Tokyo-Mitsubishi UFJ, Ltd., Citibank, N.A., HSBC Bank PLC, HSBC Bank
USA, National Association, Sumitomo Mitsui Banking Corporation, Compass Bank
d/b/a BBVA Compass, The Bank of Nova Scotia, BNP Paribas, Bank of the West,
First Hawaiian Bank, TD Bank, N.A., Toronto Dominion (Texas) LLC, Wells Fargo
Bank, National Association, U.S. Bank National Association, Fifth Third Bank,
Standard Chartered Bank and SunTrust Bank.
“Intellectual Property Security Agreements” means any of the following
agreements executed on or after the Escrow Release Date: (a) a Trademark
Security Agreement substantially in the form of Exhibit H-1, (b) a Patent
Security Agreement substantially in the form of Exhibit H-2 or (c) a Copyright
Security Agreement substantially in the form of Exhibit H-3.
“Intercompany Transactions” means the intercompany transactions described in the
Confidential Information Memorandum dated March 15, 2016.
“Intercreditor Agreement” means an intercreditor agreement dated as of the
Escrow Release Date, among the Loan Parties, the Collateral Agent, the
collateral agent in respect of the Senior Secured Notes and the collateral agent
in respect of the Additional Bridge Facility, in form and substance reasonably
satisfactory to the Collateral Agent and the Borrower.
“Interest Expense” means, with reference to any period, (a) the sum of all
interest expense (including imputed interest charges with respect to Capitalized
Lease Obligations) of the Borrower and its Restricted Subsidiaries payable in
cash for such period determined on a consolidated basis in accordance with GAAP
but excluding (i) any non-cash





--------------------------------------------------------------------------------





interest expense attributable to the movement in the mark to market valuation of
Hedging Obligations or other derivative instruments pursuant to GAAP,
amortization of deferred financing fees, debt issuance costs, commissions, fees
and expenses, (ii) any expensing of bridge, commitment and other financing fees,
(iii) costs in connection with the Escrow Release Date Refinancing, the
repurchase of the Convertible Notes in connection with the Schrader Acquisition
and any annual administrative or other agency fees, (iv) any premiums, fees or
other charges incurred in connection with the refinancing, incurrence, purchase
or redemption of Indebtedness (including in connection with the Transactions)
and (v) commissions, discounts, yield and other fees and charges (including any
interest expense) related to any Permitted Receivables Financing, minus (b)
interest income of the Borrower and its Restricted Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP.
“Interest Period” means, with respect to Eurodollar Loans, the period commencing
on the date a Borrowing of Eurodollar Loans is advanced, continued or created by
conversion and ending one week or 1, 2, 3, 6, or if available to all affected
Lenders in respect of LIBOR or EURIBOR, as applicable, 12 months thereafter, as
selected by the Borrower; provided, however, that:
(i)    whenever the last day of any Interest Period would otherwise be a day
that is not a Business Day, the last day of such Interest Period shall be
extended to the next succeeding Business Day; provided that, except in the case
of an Interest Period of less than one month, if such extension would cause the
last day of an Interest Period for a Borrowing of Eurodollar Loans to occur in
the following calendar month, the last day of such Interest Period shall be the
immediately preceding Business Day; and
(ii)    for purposes of determining an Interest Period for a Borrowing of
Eurodollar Loans of one month or longer, a month means a period starting on one
(1) day in a calendar month and ending on the numerically corresponding day in
the next calendar month; provided, however, that, if there is no numerically
corresponding day in the month in which such an Interest Period is to end or if
such an Interest Period begins on the last Business Day of a calendar month,
then such Interest Period shall end on the last Business Day of the calendar
month in which such Interest Period is to end.
“Interpolated Rate” means, at any time, for any Interest Period, (a) in relation
to “LIBOR” for any Impacted Loans, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (i) the LIBOR Screen Rate for the longest period (for
which the LIBOR Screen Rate is available) that is shorter than the Impacted
LIBOR Interest Period and (ii) the LIBOR Screen Rate for the shortest period
(for which the LIBOR Screen Rate is available) that exceeds the Impacted LIBOR
Interest Period, in each case, at such time or (b) in relation to “EURIBOR” for
any Impacted Loans, the rate per annum determined by the Administrative Agent
(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate that results from interpolating on a linear basis between:
(i) the EURIBOR Screen Rate for the longest period (for which the EURIBOR Screen
Rate is available) that is shorter than the Impacted EURIBOR Interest Period and
(ii) the EURIBOR Screen Rate for the shortest period (for which the EURIBOR
Screen Rate is available) that exceeds the Impacted EURIBOR Interest Period, in
each case, at such time.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Joint Lead Arrangers” means J.P. Morgan Securities LLC, Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Credit Suisse Securities (USA) LLC, RBC Capital
Markets    RBC Capital Markets is a brand name for the capital markets
businesses of Royal Bank of Canada and its affiliates., Mizuho Bank, Ltd.,
Citigroup Global Markets Inc. (solely with respect to the Term A Facility and
the Revolving Facility), HSBC Securities (USA) Inc. and The Bank of
Tokyo-Mitsubishi UFJ, Ltd.
“L/C Backstop” means, in respect of any Letter of Credit, (a) a letter of credit
delivered to the L/C Issuer which may be drawn by the L/C Issuer to satisfy any
obligations of the Borrower in respect of such Letter of Credit or (b) cash or
Cash Equivalents deposited with the “L/C Issuer” to satisfy any obligation of
the Borrower in respect of such Letter of Credit, in each case, in an amount not
to exceed 101.00% of the undrawn face amount and any unpaid Reimbursement
Obligations with respect to such Letter of Credit and on terms and pursuant to
arrangements (including, if applicable, any appropriate reimbursement agreement)
reasonably satisfactory to the respective L/C Issuer.





--------------------------------------------------------------------------------





“L/C Disbursement” means a payment or disbursement made by an L/C Issuer
pursuant to a Letter of Credit.
“L/C Exposure” means, at any time, the sum of (a) the aggregate undrawn amount
of all outstanding Letters of Credit at such time plus (b) the aggregate amount
of all L/C Disbursements that have not yet been reimbursed by or on behalf of
the Borrower at such time. The L/C Exposure of any Lender at any time shall be
its Revolver Percentage of the total L/C Exposure at such time. For all purposes
of this Agreement, if on any date of determination a Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.13 or 3.14 of the ISP or Article 36 of the UCP, such
Letter of Credit shall be deemed to be “outstanding” in the amount so remaining
available to be drawn. Unless otherwise specified herein, the amount of a Letter
of Credit at any time shall be deemed to be the stated amount of such Letter of
Credit in effect at such time; provided that with respect to any Letter of
Credit that, by its terms or the terms of any document related thereto, provides
for one or more automatic increases in the stated amount thereof, the amount of
such Letter of Credit shall be deemed to be the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.
“L/C Issuer” means each of (a) JPMorgan Chase Bank, N.A., with respect to up to
$31,500,000 of Letters of Credit, (b) Bank of America, N.A., with respect to up
to $31,500,000 of Letters of Credit, (c) Credit Suisse AG, Cayman Islands
Branch, with respect to up to $29,000,000 of Letters of Credit (provided that it
shall only be required to issue standby letters of credit), (d) Royal Bank of
Canada, with respect to up to $21,000,000 of Letters of Credit (provided that it
shall only be required to issue standby letters of credit), (e) Citibank, N.A.,
with respect to up to $29,000,000 of Letters of Credit, (f) HSBC Bank USA,
National Association, with respect to up to $29,000,000 of Letters of Credit and
(g) The Bank of Tokyo-Mitsubishi UFJ, Ltd., with respect to up to $29,000,000 of
Letters of Credit, in each case, acting through any of its Affiliates or
branches, and (b) and any other L/C Issuer designated pursuant to Section 2.3(j)
in each case in its capacity as an L/C Issuer, and its successors in such
capacity as provided in Section 2.3(i). An L/C Issuer may, in its discretion,
arrange for one (1) or more Letters of Credit to be issued by Affiliates of such
L/C Issuer, in which case the term L/C Issuer shall include any such Affiliates
with respect to Letters of Credit issued by such Affiliate.
“L/C Obligations” means the aggregate undrawn face amounts of all outstanding
Letters of Credit and all unpaid Reimbursement Obligations.
“L/C Sublimit” means $200.0 million, as reduced pursuant to the terms hereof.
“Lenders” means the several banks and other financial institutions and other
lenders from time to time party to this Agreement (excluding Prohibited
Lenders), including each assignee Lender pursuant to Section 10.10 hereof.
“Lending Office” is defined in Section 8.6 hereof.
“Letter of Credit” is defined in Section 2.3(a) hereof.
“Letter of Credit Usage” means, as at any date of determination, the sum of (i)
the maximum aggregate amount which is, or at any time thereafter may become,
available for drawing under all Letters of Credit then outstanding, and (ii) the
aggregate amount of all drawings under Letters of Credit honored by the L/C
Issuer and not theretofore reimbursed by or on behalf of Borrower.
“Leverage Ratio” means, as of the date of determination thereof, the ratio of
Total Funded Debt of the Borrower and its Restricted Subsidiaries as of such
date to Consolidated Adjusted EBITDA for the period of four (4) fiscal quarters
then ended.
“LIBOR” means, with respect to each day during each Interest Period pertaining
to a Eurodollar Loan denominated in Dollars, the rate per annum determined on
the basis of the rate for deposits in Dollars for a period equal to such
Interest Period commencing on the first day of such Interest Period administered
by ICE Benchmark Administration Limited, as published by Reuters on Reuters Page
LIBOR01 (or any replacement Reuters page that displays that rate) as of 11:00
a.m., London time, two (2) Business Days prior to the beginning of such Interest
Period; provided that, in the event that such rate does not appear on Reuters,
the “LIBOR” shall be determined by reference to such other comparable publicly
available service for displaying Eurodollar rates for Dollar deposits as may be
selected by the Administrative Agent or, in the absence of such availability, by
reference to the rate at which Dollar deposits of like amounts and for a
maturity comparable to such Interest Period are offered by the principal London
office of the Administrative Agent in immediately available funds in the London
interbank market at approximately 11:00 a.m.,





--------------------------------------------------------------------------------





London time, two (2) Business Days prior to the commencement of such Interest
Period (in each case, the “LIBOR Screen Rate”); provided, further, that, if the
LIBOR Screen Rate shall not be available at such time for such Interest Period
(an “Impacted LIBOR Interest Period”), then LIBOR shall be the Interpolated Rate
at such time, subject to Section 8.3; provided that in no event shall LIBOR be
less than 0% per annum.
“LIBOR Screen Rate” shall have the meaning assigned to such term in the
definition of the term “LIBOR.”
“Lien” means, with respect to any Property, any deed of trust, mortgage, lien,
security interest, pledge, charge or encumbrance in the nature of security in
respect of such Property, including the interests of a vendor or lessor under
any conditional sale, Capital Lease or other title retention arrangement;
provided that in no event shall an operating lease be deemed to constitute a
Lien.
“Loan” means any Revolving Loan, Term Loan, any loan issued under any
Incremental Facility, any Extended Revolving Loan or Extended Term Loan, any
loan issued pursuant to the final paragraph of Section 10.11(a) hereof or any
Refinancing Term Loans or Loans under any Replacement Revolving Facility.
“Loan Documents” means this Agreement, the Guaranty, the Collateral Documents,
the Intercreditor Agreement, any additional intercreditor agreements
contemplated by Section 9.12(v) hereof and, other than for purposes of Section
10.11, the Notes (if any) and the Letters of Credit.
“Loan Parties” means the Borrower and each Guarantor.
“Managing Agents” means, collectively, Fifth Third Bank, Standard Chartered
Bank, SunTrust Robinson Humphrey, Inc. and DBS Bank Ltd.
“Material Adverse Effect” means (a) a material adverse effect upon the business,
assets, financial condition or results of operations, in each case, of the
Borrower and its Restricted Subsidiaries taken as a whole, or (b) a material
adverse effect upon the rights and remedies, taken as a whole, of the
Administrative Agent and the Lenders under any Loan Document.
“Material Indebtedness” means Indebtedness (other than the Obligations), of any
one (1) or more of the Borrower and the Restricted Subsidiaries in an aggregate
principal amount exceeding $200 million.
“Material Plan” is defined in Section 7.1(h) hereof.
“Material Subsidiary” means and includes (i) each Subsidiary that is a
Restricted Subsidiary (other than an Excluded Subsidiary), except any Restricted
Subsidiary that does not have (together with its Subsidiaries) (a) at any time,
Consolidated Total Assets the book value of which constitutes more than 2.00% of
the book value of the Consolidated Total Assets of the Borrower and its
Restricted Subsidiaries at such time or (b) consolidated net income in
accordance with GAAP for any four (4) consecutive fiscal quarters of the
Borrower ending on or after July 3, 2015, that constitutes more than 2.00% of
the consolidated net income in accordance with GAAP of the Borrower and its
Restricted Subsidiaries during such period (any such Subsidiary, an “Immaterial
Subsidiary” and all such Subsidiaries, the “Immaterial Subsidiaries”; provided
that at no time shall (A) the book value of the Consolidated Total Assets of all
Immaterial Subsidiaries equal or exceed 5.00% of the book value of the
Consolidated Total Assets of the Borrower and its Restricted Subsidiaries or (B)
the consolidated net income in accordance with GAAP for any four (4) consecutive
fiscal quarters of all Immaterial Subsidiaries ending on or after July 3, 2015
constitute more than 5.00% of the consolidated net income in accordance with
GAAP of the Borrower and its Restricted Subsidiaries during such period) and
(ii) each Restricted Subsidiary that the Borrower has designated to the
Administrative Agent in writing as a Material Subsidiary.
“Maximum Rate” is defined in Section 10.18 hereof.
“Merger Sub” is defined in the Preliminary Statements hereto.
“Minimum Extension Condition” is defined in Section 2.15(b) hereof.
“MOFCOM Restructuring” is defined in Section 6.16(r) hereof.
“Moody’s” means Moody’s Investors Service, Inc.





--------------------------------------------------------------------------------





“Mortgage” means a mortgage, deed of trust, trust deed or deed to secure debt in
form and substance reasonably satisfactory to the Collateral Agent and its
counsel and covering a Mortgaged Property, duly executed by the appropriate Loan
Party.
“Mortgaged Property” means all fee-owned real property of any Grantor that is
not an Excluded Property.
“Net Cash Proceeds” means, with respect to any mandatory prepayment event
pursuant to Section 2.8(c), (a) the gross cash and cash equivalent proceeds
(including payments from time to time in respect of installment obligations, if
applicable) received by or on behalf of the Borrower or any of its Restricted
Subsidiaries in respect of such prepayment event or issuance, as the case may
be, less (b) the sum of:
(i)    the Borrower’s good faith estimate of taxes paid or payable in connection
with any such prepayment event,
(ii)    the amount of any reasonable reserve established in accordance with GAAP
against any liabilities (other than any taxes deducted pursuant to clause (i)
above) associated with the assets that are the subject of such prepayment event,
and retained by the Borrower (or any of its members) or any of the Restricted
Subsidiaries, including, with respect to Net Cash Proceeds from a Disposition,
liabilities under any indemnification obligations or purchase price adjustment
associated with such Disposition and other liabilities associated with the asset
disposed of and retained by the Borrower or any of its Restricted Subsidiaries
after such Disposition, including pension and other post-employment benefit
liabilities and liabilities related to environmental matters; provided that the
amount of any subsequent reduction of such reserve (other than in connection
with a payment in respect of any such liability) shall be deemed to be Net Cash
Proceeds of such a prepayment event occurring on the date of such reduction,
(iii)    in the case of a Disposition, (x) the amount of any Indebtedness (other
than Indebtedness under this Agreement or Indebtedness that is secured by
Collateral on a pari passu or junior basis with Indebtedness under this
Agreement (other than Capital Lease Obligations)) secured by a Lien permitted
hereunder on the assets that are the subject of such prepayment event that is
repaid upon consummation of such prepayment event or otherwise subject to
mandatory prepayment as a result of such event and (y) the pro rata portion of
net cash proceeds thereof (calculated without regard to this clause (y))
attributable to minority interests and not available for distribution to or for
the account of the Borrower or the Restricted Subsidiaries as a result thereof,
and
(iv)    attorneys’ fees, accountants’ fees, investment banking fees, survey
costs, title insurance premiums, and related search and recording charges,
transfer Taxes, deed or mortgage recording Taxes, other customary expenses and
brokerage, consultant and other customary costs and fees payable in connection
therewith.
“Non-Cash Charges” means (a) any impairment charge or asset write-off or
write-down related to intangible assets (including goodwill), long-lived assets,
and investments in debt and equity securities pursuant to GAAP, (b) all non-cash
losses from investments recorded using the equity method, (c) all Non-Cash
Compensation Expenses, (d) the non-cash impact of purchase or recapitalization
accounting and (e) all other non-cash charges (provided that, in each case, if
any non-cash charges represent an accrual or reserve for potential cash items in
any future period, the cash payment in respect thereof in such future period
shall be subtracted from Consolidated Adjusted EBITDA or Cash Flow to such
extent, and excluding amortization of a prepaid cash item that was paid in a
prior period).
“Non-Cash Compensation Expense” means any non-cash expenses and costs that
result from the issuance of stock-based awards, limited liability company or
partnership interest-based awards and similar incentive-based compensation
awards or arrangements.
“Non-Consenting Lender” is defined in Section 8.5 hereof.
“Note” and “Notes” is defined in Section 2.12(d) hereof.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Rate in
effect on such day and (b) the Overnight Bank Funding Rate in effect on such day
(or for any day that is not a Business Day, for the immediately





--------------------------------------------------------------------------------





preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Obligations” means all obligations of the Borrower to pay principal and
interest on the Loans, all Reimbursement Obligations owing under the
Applications, all fees and charges payable hereunder, and all other payment
obligations of the Borrower or any of its Restricted Subsidiaries arising under
or in relation to any Loan Document, in each case whether now existing or
hereafter arising, due or to become due, direct or indirect, absolute or
contingent, and howsoever evidenced, held or acquired, including all interest,
fees and other amounts which, but for the filing of any insolvency or bankruptcy
proceeding with respect to any Loan Party, would have accrued on any
Obligations, whether or not a claim is allowed against such Loan Party for such
interest, fees or other amounts in such proceeding; provided that,
notwithstanding anything to the contrary, the Obligations shall exclude any
Excluded Swap Obligation.
“OID” is defined in Section 2.14(a)(H) hereof.
“Other Applicable Indebtedness” is defined in Section 2.8(c)(ii) hereof.
“Other Taxes” is defined in Section 10.4 hereof.
“Outside Date” means 11:59 p.m. on October 21, 2016; provided that if the
Termination Date (as defined in the Acquisition Agreement) is extended pursuant
to Section 8.1(b)(i) of the Acquisition Agreement, the Outside Date shall mean
11:59 p.m. on January 21, 2017.
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).
“Participant” is defined in Section 10.10(d) hereof.
“Participant Register” is defined in Section 10.10(d) hereof.
“Participating Interest” is defined in Section 2.3(d) hereof.
“Participating Lender” is defined in Section 2.3(d) hereof.
“Patriot Act” is defined in Section 5.21(b) hereof.
“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.
“Percentage” means for any Lender its Revolver Percentage or Term Loan
Percentage, as applicable; and where the term “Percentage” is applied on an
aggregate basis, such aggregate percentage shall be calculated by aggregating
the separate components of the Revolver Percentage and Term Loan Percentage, and
expressing such components on a single percentage basis.
“Perfection Certificate” means the perfection certificate dated as of the Escrow
Release Date executed by the Loan Parties, in form and substance reasonably
satisfactory to the Collateral Agent.
“Permitted Acquisition” means any Acquisition by the Borrower or a Restricted
Subsidiary that is a Domestic Subsidiary with respect to which all of the
following conditions shall have been satisfied:
(a)    after giving effect to the Acquisition, the Borrower is in compliance
with Section 6.13 hereof;





--------------------------------------------------------------------------------





(b)    the Total Consideration for any acquired business that does not become a
Guarantor (or the assets of which are not acquired by the Borrower or a
Guarantor), when taken together with the Total Consideration for all such
acquired businesses acquired after the Escrow Release Date, does not exceed the
sum of (i) the greater of $350 million and 1.25% of Consolidated Total Assets
(measured as of the date of such Acquisition and calculated on a Pro Forma Basis
as of the last day of the most recently ended period of four consecutive fiscal
quarters for which financial statements have been or were required to be
delivered pursuant to Section 6.1(a) or (b)) plus (ii) the Available Amount at
such time plus (iii) amounts available under Section 6.17(f) plus (iv) amounts
available under Sections 6.17(d) and 6.17(e); provided that this clause (b)
shall not apply to the extent (x) the relevant Acquisition is made with proceeds
of sales of, or contributions to, the common equity of the Borrower or (y) (1)
the Person so acquired (or the Persons owning such assets so acquired) (A) has
its primary headquarters in the United States, (B) is organized under the
Applicable Laws of the United States, any state thereof, or the District of
Columbia and (C) becomes a Guarantor even though such Person owns Equity
Interests in Persons that are not otherwise required to become Guarantors and
(2) the assets owned by subsidiaries of such Person that do not become
Guarantors do not comprise more than 40% of the assets of the consolidated
target (determined by reference to the book value of such assets);
(c)    if a new Subsidiary (other than an Excluded Subsidiary) is formed or
acquired as a result of or in connection with the Acquisition, such new
Subsidiary shall be a Domestic Subsidiary and the Borrower shall have complied
with the requirements of Article 4 hereof in connection therewith (as and when
required by Article 4); and
(d)    (i) no Event of Default (or in the case of Permitted Acquisitions whose
consummation is not conditioned on the availability of, or on obtaining, third
party financing and for which third party financing is committed or otherwise
obtained, no Event of Default under Section 7.1(a), (j) or (k)) shall exist and
(ii) the Borrower and its Restricted Subsidiaries shall be in compliance, on a
Pro Forma Basis, with the financial covenants set forth in Section 6.22,
recomputed as of the last day of the most recently completed period for which
financial statements have been or were required to be delivered pursuant to
Section 6.1(a) or (b), in the case of each of clauses (i) and (ii), on the date
the relevant Acquisition is consummated and after giving effect thereto, or, at
the Borrower’s election, the date of the signing of the acquisition agreement
with respect thereto; provided that if the Borrower has made such an election,
in connection with the calculation of any ratio with respect to the incurrence
of Indebtedness or Liens, or the making of investments, Distributions,
Restricted Debt Payments, asset sales, fundamental changes or the designation of
an Unrestricted Subsidiary on or following such date and until the earlier of
the date on which such Acquisition is consummated or the definitive agreement
for such Acquisition is terminated or expires, such ratio shall be calculated on
a Pro Forma Basis assuming such Acquisition and any other Specified Transactions
in connection therewith (including the incurrence of Indebtedness) have been
consummated, except to the extent such calculation would result in a lower
Leverage Ratio or Senior Secured Leverage Ratio or a higher ratio of
Consolidated Adjusted EBITDA to Interest Expense than would apply if such
calculation was made without giving Pro Forma Effect to such Acquisition, other
Specified Transactions and Indebtedness.
“Permitted Liens” is defined in Section 6.15 hereof.
“Permitted Receivables Financing” means any transaction or series of
transactions that may be entered into by the Borrower or any Restricted
Subsidiary pursuant to which it sells, conveys or contributes to capital or
otherwise transfers (which sale, conveyance, contribution to capital or transfer
may include or be supported by the grant of a security interest in) Receivables
or interests therein and all collateral securing such Receivables, all contracts
and contract rights, purchase orders, security interests, financing statements
or other documentation in respect of such Receivables, any guarantees,
indemnities, warranties or other obligations in respect of such Receivables, any
other assets that are customarily transferred or in respect of which security
interests are customarily granted in connection with asset securitization
transactions involving receivables similar to such Receivables and any
collections or proceeds of any of the foregoing (collectively, the “Related
Assets”), all of which such sales, conveyances, contributions to capital or
transfers shall be made by the transferor for fair value as reasonably
determined by the Borrower (calculated in a manner typical for such transactions
including a fair market discount from the face value of such Receivables) (a) to
a trust, partnership, corporation or other Person (other than the Borrower or
any Subsidiary other than any Receivables Financing Subsidiary), which transfer
is funded in whole or in part, directly or indirectly, by the incurrence or
issuance by the transferee or any successor transferee of Indebtedness,
fractional undivided interests or other securities that are to receive payments
from, or that represent interests in, the cash flow derived from such
Receivables and Related Assets or interests in such Receivables and Related
Assets, or (b) directly to one or more investors or other purchasers (other than
the Borrower or any Subsidiary), it being understood that a Permitted
Receivables Financing





--------------------------------------------------------------------------------





may involve (i) one or more sequential transfers or pledges of the same
Receivables and Related Assets, or interests therein (such as a sale, conveyance
or other transfer to any Receivables Financing Subsidiary followed by a pledge
of the transferred Receivables and Related Assets to secure Indebtedness
incurred by the Receivables Financing Subsidiary), and all such transfers,
pledges and Indebtedness incurrences shall be part of and constitute a single
Permitted Receivables Financing, and (ii) periodic transfers or pledges of
Receivables and/or revolving transactions in which new Receivables and Related
Assets, or interests therein, are transferred or pledged upon collection of
previously transferred or pledged Receivables and Related Assets, or interests
therein, provided that any such transactions shall provide for recourse to such
Subsidiary (other than any Receivables Financing Subsidiary) or the Borrower (as
applicable) only in respect of the cash flows in respect of such Receivables and
Related Assets and to the extent of breaches of representations and warranties
relating to the Receivables, dilution of the Receivables, customary indemnities
and other customary securitization undertakings in the jurisdiction relevant to
such transactions.
“Person” means any natural person, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or agency or political subdivision thereof.
“Plan” means any “employee pension benefit plan” covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group (including the
Borrower) for current or former employees of a member of the Controlled Group
(including the Borrower) or (b) is maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one (1)
employer makes contributions and to which a member of the Controlled Group
(including the Borrower) is then making or accruing an obligation to make
contributions or has within the preceding five (5) plan years made contributions
or, in either case, under which a member of the Controlled Group (including the
Borrower) is reasonably expected to incur liability.
“Planned Expenditures” shall have the meaning assigned to such term in the
definition of the term “Excess Cash Flow.”
“Platform” has the meaning assigned to such term in Section 10.25.
“Post-Transaction Period” means, with respect to any Specified Transaction, the
period beginning on the date such Specified Transaction is consummated and
ending on the last day of the fourth full consecutive fiscal quarter immediately
following the date on which such Specified Transaction is consummated.
“Prime Rate” means the rate of interest per annum determined by JPMorgan Chase
Bank, N.A. as its prime rate in effect at its principal office in New York City
and notified to the Borrower (the Prime Rate not being intended to be the lowest
rate of interest charged by JPMorgan Chase Bank, N.A. in connection with
extensions of credit to debtors).
“Pro Forma Adjustment” means, for any period that includes all or any part of a
fiscal quarter included in any Post-Transaction Period, the pro forma increase
or decrease in Consolidated Adjusted EBITDA projected by the Borrower in good
faith based on the Borrower’s reasonable assumptions (as set forth in a Pro
Forma Adjustment Certificate, if applicable) as a result of (a) actions taken,
prior to or during such Post-Transaction Period, for the purposes of realizing
reasonably identifiable and factually supportable cost savings within 18 months
of the date thereof, or (b) any additional costs incurred prior to or during
such Post-Transaction Period to effect operating expense reductions and other
operating improvements or synergies reasonably expected to result from a
Specified Transaction; provided that, (A) so long as such actions are taken
prior to or during such Post-Transaction Period or such costs are incurred prior
to or during such Post-Transaction Period it may be assumed, for purposes of
projecting such pro forma increase or decrease to Consolidated Adjusted EBITDA,
that such cost savings will be realizable during the entirety of such period, or
such additional costs will be incurred during the entirety of such period, and
(B) any such pro forma increase or decrease to Consolidated Adjusted EBITDA
shall be without duplication for cost savings or additional costs already
included in Consolidated Adjusted EBITDA for such period. Notwithstanding the
foregoing, any Pro Forma Adjustment to Consolidated Adjusted EBITDA for any
period, together with any amounts added back pursuant to clauses (viii) and
(xii) of the definition of “Consolidated Adjusted EBITDA” for such period, shall
not exceed the greater of $500 million and 15% of Consolidated Adjusted EBITDA
for such period (calculated prior to such add-back).
“Pro Forma Adjustment Certificate” means any certificate by the chief financial
officer or treasurer of the Borrower or any other officer of the Borrower
reasonably acceptable to the Administrative Agent delivered pursuant to
Section 6.1(h).





--------------------------------------------------------------------------------





“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” means, with
respect to compliance with any test or covenant hereunder, that (A) to the
extent applicable, the Pro Forma Adjustment shall have been made and (B) all
Specified Transactions and the following transactions in connection therewith
shall be deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant: (a) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (i) in the case of a sale, transfer or other disposition
of all or substantially all capital stock in any Subsidiary of the Borrower or
any division or product line of the Borrower or any of its Subsidiaries, shall
be excluded, and (ii) in the case of a Permitted Acquisition or investment
described in the definition of the term “Specified Transaction,” shall be
included, (b) any retirement or repayment of Indebtedness, (c) any Indebtedness
incurred by the Borrower or any of its Subsidiaries in connection therewith and
if such indebtedness has a floating or formula rate, shall have an implied rate
of interest for the applicable period for purposes of this definition determined
by utilizing the rate that is or would be in effect with respect to such
Indebtedness at the relevant date of determination and (d) the acquisition of
any Consolidated Total Assets, whether pursuant to any Specified Transaction or
any Person becoming a Subsidiary or merging, amalgamating or consolidating with
or into the Borrower or any of its Subsidiaries or the Borrower or any of its
Subsidiaries; provided that, without limiting the application of the Pro Forma
Adjustment pursuant to (A) above (but without duplication thereof or in addition
thereto), the foregoing pro forma adjustments described in clause (a) above may
be applied to any such test or covenant solely to the extent that such
adjustments are consistent with the definition of “Consolidated Adjusted EBITDA”
and give effect to events (including operating expense reductions) that are (i)
(x) directly attributable to such transaction, (y) expected to have a continuing
impact on the Borrower and its Subsidiaries and (z) factually supportable or
(ii) otherwise consistent with the definition of the term “Pro Forma
Adjustment.”
“Pro Forma Financial Statements” is defined in Section 5.1(e) hereof.
“Prohibited Lender” means (a) any Person identified in writing upon two (2)
Business Days’ notice by the Borrower to the Administrative Agent that is at the
time a competitor of the Borrower or any of its Subsidiaries or (b) any
Affiliate of any Person described in clause (a) to the extent such Affiliate is
clearly identifiable solely on the basis of the similarity of such Affiliate’s
name to any Person described in clause (a) (but excluding any Affiliate of such
Person that is a bona fide debt fund or investment vehicle that is primarily
engaged, or that advises funds or other investment vehicles that are engaged in,
making, purchasing, holding or otherwise investing in commercial loans, bonds
and similar extensions of credit or securities in the ordinary course and with
respect to which such Person does not, directly or indirectly, possess the power
to direct or cause the direction of the investment policies of such entity), in
each case, solely to the extent the list of Prohibited Lenders described in
clause (a) is made available to all Lenders (either by the Borrower or by the
Administrative Agent with the Borrower’s express authorization) on the
Platform); it being understood that to the extent the Borrower provides such
list (or any supplement thereto) to the Administrative Agent, the Administrative
Agent is authorized to and shall post such list (and any such supplement
thereto)) on the Platform; provided that no supplement to the list of Prohibited
Lenders described in clause (a) shall apply retroactively to disqualify any
Persons that have previously acquired an assignment or participation interest in
the Loans.
“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its Subsidiaries under GAAP.
“Public Lender” has the meaning assigned to such term in Section 10.25(a).
“Qualified Public Offering” means the issuance by the Borrower of its common
Equity Interests in an underwritten primary public offering (other than a public
offering pursuant to a registration statement on Form S-8) pursuant to an
effective registration statement filed with the U.S. Securities and Exchange
Commission in accordance with the Securities Act of 1933, as amended.
“Ratio-Based Incremental Amount” is defined in Section 2.14(b) herein.
“RCRA” means the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 U.S.C. §§ 6901 et seq., and any future amendments.
“Receivables” means accounts receivable (including all rights to payment created
by or arising from the sale of goods, leases of goods or the rendition of
services, no matter how evidenced (including in the form of a chattel paper)).
“Receivables Financing Subsidiary” means any Wholly-owned Subsidiary of the
Borrower formed solely for the purpose of, and that engages only in, one or more
Permitted Receivables Financings.





--------------------------------------------------------------------------------





“Refinancing Amendment” is defined in Section 2.16(f) hereof.
“Refinancing Indebtedness” has the meaning assigned to such term under Section
6.14(r) hereof.
“Refinancing Notes” means any secured or unsecured notes issued by the Borrower
or any Guarantor (whether under an indenture or otherwise) and the Indebtedness
represented thereby; provided that (a) 100% of the Net Cash Proceeds of such
Refinancing Notes are used to permanently reduce Loans and/or replace
Commitments no later than three (3) Business Days after the date on which such
Refinancing Notes are issued; (b) the principal amount (or accreted value, if
applicable) of such Refinancing Notes does not exceed the principal amount (or
accreted value, if applicable) of the aggregate portion of the Loans so reduced
and/or Commitments so replaced (plus unpaid accrued interest and premium
(including tender premiums) thereon and underwriting discounts, defeasance
costs, fees, commissions and expenses); (c) the final maturity date of such
Refinancing Notes is on or after the termination date of the Term Loans so
reduced or the Revolving Credit Commitments so replaced; (d) the Weighted
Average Life to Maturity of such Refinancing Notes is greater than or equal to
the Weighted Average Life to Maturity of the Term Loans so repaid or the
Revolving Credit Commitments so replaced; (e) the terms of such Refinancing
Notes do not provide for any scheduled repayment, mandatory redemption or
sinking fund obligations prior to the termination date of the Term Loans so
reduced or the Revolving Credit Commitments so replaced, as applicable (other
than (x) in the case of notes, customary offers to repurchase or mandatory
prepayment provisions upon a change of control, asset sale or event of loss and
customary acceleration rights after an event of default and (y) in the case of
loans, customary amortization and mandatory and voluntary prepayment provisions
which are, when taken as a whole, consistent in all material respects with, or
not materially more restrictive to the Borrower and its Subsidiaries than (as
reasonably determined by the Borrower), those applicable to the Term Loans
and/or Revolving Credit Commitments, as the case may be, with such Indebtedness
to provide that any such mandatory prepayments as a result of asset sales,
events of loss, or excess cash flow, shall be allocated on a pro rata basis or a
less than pro rata basis (but not a greater than pro rata basis) with the Term
Loans outstanding pursuant to this Agreement); (f) there shall be no obligor
with respect thereto that is not a Loan Party; (g) if such Refinancing Notes are
secured, the security agreements relating to such assets shall not extend to any
assets not constituting Collateral and shall be no more favorable to the secured
party or parties, taken as a whole (as reasonably determined by the Borrower)
than the Collateral Documents (with such differences as are reasonably
satisfactory to the Administrative Agent); (h) if such Refinancing Notes are
secured, such Refinancing Notes shall be secured by all or a portion of the
Collateral, but shall not be secured by any assets of the Borrower or its
subsidiaries other than the Collateral; (i) Refinancing Notes that are secured
by Collateral shall be subject to the provisions of a customary intercreditor
agreement and (j) all other terms applicable to such Refinancing Notes (other
than provisions relating to original issue discount, upfront fees, interest
rates and any other pricing terms (which original issue discount, upfront fees,
interest rates and other pricing terms shall not be subject to the provisions
set forth in this clause (j))), when taken as a whole, shall (as reasonably
determined by the Borrower) be substantially similar to, or not materially less
favorable to the Borrower and its Subsidiaries than, the terms applicable to the
Term Loans so reduced or the Revolving Credit Commitments so replaced (except to
the extent such covenants and other terms apply solely to any period after the
latest maturity date applicable to such Term Loans or Revolving Credit
Commitments or are added for the benefit of the Lenders); provided that a
certificate of a Responsible Officer of the Borrower delivered to the
Administrative Agent for posting to the Lenders at least five (5) Business Days
prior to the issuance of such Refinancing Notes, together with a reasonably
detailed description of the material terms and conditions of such Refinancing
Notes or drafts of the documentation relating thereto, stating that the Borrower
has determined in good faith that such terms and conditions satisfy the
foregoing requirement in clause (j) shall be conclusive evidence that such terms
and conditions satisfy the foregoing requirement unless the Required Lenders
through the Administrative Agent notify the Borrower within such five (5)
Business Day period that they disagree with such determination (including a
reasonable description of the basis upon which they disagree).
“Refinancing Term Loans” is defined in Section 2.16(a) hereof.
“Register” is defined in Section 10.10(c)(i) hereof.
“Reimbursement Obligations” is defined in Section 2.3(c) hereof.
“Rejecting Lender” is defined in Section 2.8(c)(vii) hereof.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, trustees, officers, administrators, employees and
agents of such Person and of such Person’s Affiliates.





--------------------------------------------------------------------------------





“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing or migration on,
at, under, into or through the Environment.
“Relevant Existing Facility” is defined in Section 2.14(a)(H) hereof.
“Replacement Revolving Credit Commitments” is defined in Section 2.16(c) hereof.
“Replacement Revolving Facility” is defined in Section 2.16(c) hereof.
“Replacement Revolving Facility Effective Date” is defined in Section 2.16(c)
hereof.
“Replacement Revolving Loans” is defined in Section 2.16(c) hereof.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections 27, 28, 29, 30, 31, 32, 34 or 35 of PBGC Regulation
Section 4043.
“Repricing Transaction” means each of (a) the prepayment, repayment,
refinancing, substitution or replacement of all or a portion of the U.S. Term B
Loans and/or the Euro Term B Loans with the proceeds of any secured term loans
incurred or guaranteed by the Borrower or any Guarantor incurred for the primary
purpose of reducing the effective yield (with the comparative determinations to
be made by the Administrative Agent in a manner consistent with generally
accepted financial practices, and in any event consistent with Section
2.14(a)(H)) to less than the effective yield (as determined by the
Administrative Agent on the same basis) applicable to such Term B Loans so
prepaid, repaid, refinanced, substituted or replaced and (b) any amendment,
waiver or other modification to, or consent under, this Agreement incurred for
the primary purpose of reducing the effective yield (to be determined by the
Administrative Agent on the same basis as set forth in preceding clause (a)) of
the U.S. Term B Loans and/or the Euro Term B Loans; provided that in no event
shall any such prepayment, repayment, refinancing, substitution, replacement,
amendment, waiver, modification or consent in connection with a Change of
Control, constitute a Repricing Transaction. Any determination by the
Administrative Agent of any effective interest rate as contemplated by preceding
clauses (a) and (b) shall be conclusive and binding on all Lenders, and the
Administrative Agent shall have no liability to any Person with respect to such
determination.
“Required Lenders” means, as of the date of determination thereof, Lenders whose
outstanding Loans and interests in Letters of Credit and Unused Revolving Credit
Commitments constitute more than 50.00% of the sum of the total outstanding
Loans, interests in Letters of Credit and Unused Revolving Credit Commitments;
provided that the Revolving Credit Commitment of, and the portion of the
outstanding Loans, interests in Letters of Credit and Unused Revolving Credit
Commitments held or deemed held by, any Defaulting Lender (so long as such
Lender is a Defaulting Lender) or the Borrower or any of the Borrower’s
Affiliates shall be excluded for purposes of making a determination of Required
Lenders.
“Required RC/TLA Lenders” means, at any time, Lenders having Revolving
Exposures, Term A Loans and unused Commitments in respect of the foregoing
representing more than 50% of the sum of the total Revolving Exposures,
outstanding Term A Loans and unused Commitments in respect of the foregoing at
such time; provided that the Revolving Exposures, Term A Loans and unused
Commitments in respect of the foregoing held or deemed held by any Defaulting
Lender (so long as such Lender is a Defaulting Lender) or the Borrower or any of
the Borrower’s Affiliates shall be excluded for purposes of making a
determination of Required RC/TLA Lenders.
“Required RC Lenders” means, at any time, Lenders having Revolving Exposures and
unused Revolving Credit Commitments representing more than 50% of the sum of the
total Revolving Exposures and unused Revolving Credit Commitments at such time;
provided that the Revolving Exposures and unused Revolving Credit Commitments
held or deemed held by any Defaulting Lender (so long as such Lender is a
Defaulting Lender) or the Borrower or any of the Borrower’s Affiliates shall be
excluded for purposes of making a determination of Required RC Lenders.
“Reserve Percentage” means, (a) for any Borrowing of Eurodollar Loans
denominated in Dollars, the daily average for the applicable Interest Period of
the maximum rate, expressed as a decimal, at which reserves (including, without
limitation, any supplemental, marginal, and emergency reserves) are imposed
during such Interest Period by the Board of Governors of the Federal Reserve
System (or any successor thereof) on “Eurocurrency liabilities,” as defined in
such Board’s Regulation D (or in respect of any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Loans is determined or any category of extensions of credit or other assets that





--------------------------------------------------------------------------------





include loans by non-United States offices of any Lender to United States
residents), subject to any amendments of such reserve requirement by such Board
or its successor, taking into account any transitional adjustments thereto and
(b) for any Borrowing of Eurodollar Loans denominated in Euros, the daily
average for the applicable Interest Period of the maximum rate, expressed as a
decimal, at which reserves (including, without limitation, any supplemental,
marginal, and emergency reserves) are imposed during such Interest Period by the
applicable Governmental Authority. For purposes of clause (a) of this
definition, the Eurodollar Loans shall be deemed to be “Eurocurrency
liabilities” as defined in Regulation D without benefit or credit for any
prorations, exemptions or offsets under Regulation D. The Reserve Percentage
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“Responsible Officer” of any person means any executive officer (including,
without limitation, the chief executive officer, president, chief financial
officer, treasurer, assistant treasurer, director, controller, any vice
president, secretary and assistant secretary), any authorized person or
financial officer of such person, any other officer or similar official or
authorized person thereof with responsibility for the administration of the
obligations of such person in respect of this Agreement and with respect to any
Loan Party that is a limited liability company, any manager thereof appointed
pursuant to the organizational documents of such Loan Party.
“Restricted Asset Sale Amount” is defined in Section 2.8(c)(vi)(I) hereof.
“Restricted Debt Payment” is defined in Section 6.20(a) hereof.
“Restricted ECF Amount” is defined in Section 2.8(c)(vi)(II) hereof.
“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary. As of the Escrow Release Date, all of the Subsidiaries of the
Borrower will be Restricted Subsidiaries.
“Revolver Percentage” means, for each Revolving Lender, the percentage of the
aggregate Revolving Credit Commitments represented by such Revolving Lender’s
Revolving Credit Commitment or, if the Revolving Credit Commitments have been
terminated, the percentage held by such Revolving Lender (including through
participation interests in Reimbursement Obligations) of the aggregate principal
amount of all Revolving Loans and L/C Obligations then outstanding.
“Revolving Credit Commitment” means, as to any Lender, the obligation of such
Lender to make Revolving Loans and to participate in Letters of Credit issued
for the account of the Borrower hereunder in an aggregate principal or face
amount at any one time outstanding not to exceed the amount set forth opposite
such Revolving Lender’s name on Schedule 1 attached hereto and made a part
hereof, as the same may be reduced, increased or otherwise modified at any time
or from time to time pursuant to the terms hereof. The Borrower and the
Revolving Lenders acknowledge and agree that the Revolving Credit Commitments of
the Revolving Lenders aggregate $1,000.0 million on the date hereof.
“Revolving Credit Commitment Increase” is defined in Section 2.14(a) hereof.
“Revolving Credit Termination Date” means the earliest of (a) the Escrow
Prepayment Date, (b) April 29, 2021, (c) such earlier date on which the
Revolving Credit Commitments are terminated in whole pursuant to Section 2.10,
7.2 or 7.3 hereof and (d) with respect to any Revolving Lender that has extended
its Revolving Credit Commitment pursuant to an Extension consummated under
Section 2.15 and with respect to any L/C Issuer that has consented to such
extension, the extended maturity date of such Revolver Lender’s Revolving Credit
Commitment.
“Revolving Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Revolving Credit Commitments,
that Lender’s Revolving Credit Commitment; and (ii) after the termination of the
Revolving Credit Commitments, the sum of (a) the aggregate outstanding principal
amount of the Revolving Loans of that Lender, (b) in the case of an L/C Issuer,
the aggregate Letter of Credit Usage in respect of all Letters of Credit issued
by that Lender (net of any participations by Lenders in such Letters of Credit)
and (c) the aggregate amount of all participations by that Lender in any
outstanding Letters of Credit or any unreimbursed drawing under any Letter of
Credit.
“Revolving Facility” means the credit facility for making Revolving Loans and
issuing Letters of Credit described in Sections 2.2 and 2.3 hereof.
“Revolving Lender” means any Lender holding all or a portion of the Revolving
Facility.





--------------------------------------------------------------------------------





“Revolving Loan” is defined in Section 2.2 hereof and, as so defined, includes a
Base Rate Loan or a Eurodollar Loan, each of which is a “type” of Revolving Loan
hereunder.
“Revolving Note” is defined in Section 2.12(d) hereof.
“Sanctioned Country” means, at any time, any country or territory that is, or
whose government is, the subject or target of any Sanctions that broadly
restrict or prohibit trade and investment or other dealings with that country,
territory or government. As of the Closing Date, the following countries or
territories are “Sanctioned Countries”: Crimea, Cuba, Iran, North Korea, Sudan
and Syria.
“Sanctioned Person” means, at any time, any Person with whom dealings are
restricted or prohibited under Sanctions, including, without limitation, (a) any
Person listed in any applicable Sanctions-related list of designated Persons
maintained and published by the Office of Foreign Assets Control of the U.S.
Department of the Treasury, the U.S. Department of State, the U.S. Department of
Commerce, the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom, (b) any Person located, organized or
resident in, or any Governmental Authority or governmental instrumentality of, a
Sanctioned Country or (c) any Person controlled by, or acting for the benefit of
or on behalf of, any such Person.
“Sanctions” means any applicable economic or trade sanctions enacted, imposed,
administered or enforced by the U.S. government (including the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or the U.S. Department of Commerce), the United Nations Security Council,
the European Union, Her Majesty’s Treasury of the United Kingdom.
“Schrader Acquisition” is defined in the Preliminary Statements hereto.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
“SD Guarantor” means SanDisk Technologies, Inc.
“Seagate Arbitration” means the arbitration between the Borrower and Seagate
Technology, LLC and related matters based on the actions initially filed by
Seagate Technology, LLC on October 4, 2006
“SEC Documents” means the Borrower SEC Documents and the Target SEC Documents.
“Secured Parties” has the meaning assigned to that term in the Security
Agreement.
“Security Agreement” means that certain Security Agreement, substantially in the
form of Exhibit I, dated as of the Escrow Release Date by and between the Loan
Parties party thereto and the Collateral Agent.
“Security Agreement Supplement” means an Assumption and Supplemental Security
Agreement in the form attached to the Security Agreement as Schedule F.
“Senior Notes” means, collectively, the Senior Secured Notes and the Senior
Unsecured Notes.
“Senior Notes Documents” means, collectively, the Senior Secured Notes Documents
and the Senior Unsecured Notes Documents.
“Senior Notes Escrow Accounts” means the escrow accounts established pursuant to
the Senior Notes Escrow Agreements.
“Senior Notes Escrow Agreements” means the Senior Secured Notes Escrow Agreement
and the Senior Unsecured Notes Escrow Agreement.
“Senior Notes Offering Memorandum” means the Offering Memorandum dated as of
March 30, 2016 related to the offer and sale of the Senior Notes.
“Senior Secured Leverage Ratio” means, as of the date of determination thereof,
the ratio of (a) Consolidated Senior Secured Debt as of such date to (b)
Consolidated Adjusted EBITDA for the period of four (4) fiscal quarters then
most recently ended.





--------------------------------------------------------------------------------





“Senior Secured Notes” means the $1,875 million aggregate principal amount of
7.375% Senior Secured Notes due 2023 of the Borrower including, as the same may
be amended, supplemented, waived or otherwise modified from time to time,
including any senior secured exchange notes issued in lieu thereof.
“Senior Secured Notes Documents” means the Senior Secured Notes Indenture and
all other instruments, agreements and other documents evidencing or governing
the Senior Secured Notes or providing for any guarantee, obligation, security or
other right in respect thereof.
“Senior Secured Notes Escrow Agreement” means the Escrow Agreement dated as of
April 13, 2016, by and among Parent, the Trustee under the Senior Secured Notes,
SunTrust Bank, as escrow agent and SunTrust Bank as securities intermediary, as
such agreement is amended, modified, supplemented or restated from time to time.
“Senior Secured Notes Indenture” means the Indenture dated as of April 13, 2016,
under which the Senior Secured Notes are issued, as the same may be amended,
supplemented, waived or otherwise modified from time to time.
“Senior Unsecured Notes” means the $3,350 million aggregate principal amount of
10.500% Senior Unsecured Notes due 2024 of the Borrower, as the same may be
amended, supplemented, waived or otherwise modified from time to time, including
any senior unsecured exchange notes issued in lieu thereof.
“Senior Unsecured Notes Documents” means the Senior Unsecured Notes Indenture
and all other instruments, agreements and other documents evidencing or
governing the Senior Unsecured Notes or providing for any guarantee, obligation,
security or other right in respect thereof.
“Senior Unsecured Notes Escrow Agreement” means the Escrow Agreement dated as of
April 13, 2016, by and among Parent, the Trustee under the Senior Unsecured
Notes, SunTrust Bank, as escrow agent and SunTrust Bank as securities
intermediary, as such agreement is amended, modified, supplemented or restated
from time to time.
“Senior Unsecured Notes Indenture” means the Indenture dated as of April 13,
2016, under which the Senior Unsecured Notes are issued, as the same may be
amended, supplemented, waived or otherwise modified from time to time.
“Significant Subsidiary” means and includes each Subsidiary that is a Restricted
Subsidiary except any Restricted Subsidiary that does not have (together with
its Subsidiaries) (a) at any time, Consolidated Total Assets the book value of
which constitutes more than 2.50% of the book value of the Consolidated Total
Assets of the Borrower and its Restricted Subsidiaries at such time or (b)
consolidated net income in accordance with GAAP for any four (4) consecutive
fiscal quarters of the Borrower ending on or after July 3, 2015, that
constitutes more than 2.50% of the consolidated net income in accordance with
GAAP of the Borrower and its Restricted Subsidiaries during such period;
provided that at no time shall (A) the book value of the Consolidated Total
Assets of all Subsidiaries that are not Significant Subsidiaries equal or exceed
10.00% of the book value of the Consolidated Total Assets of the Borrower and
its Restricted Subsidiaries or (B) the consolidated net income in accordance
with GAAP for any four (4) consecutive fiscal quarters of all such Subsidiaries
that are not Significant Subsidiaries ending on or after July 3, 2015 constitute
more than 10.00% of the consolidated net income in accordance with GAAP of the
Borrower and its Restricted Subsidiaries during such period.
“Solvency Certificate” means the Solvency Certificate delivered pursuant to
Section 3.3(a)(vi) hereof, substantially in the form of Exhibit E to this
Agreement.
“Specified Acquisition Agreement Representations” is defined in Section 3.3(f)
hereof.
“specified date” has the meaning assigned to such term in the definition of the
term “Fiscal Quarter End Date.”
“Specified Representations” means the representations and warranties of the Loan
Parties set forth in the following sections of this Agreement: Section 5.2(i)
(solely with respect to organizational existence of the Loan Parties), Section
5.3 (solely as it relates to (x) organizational power and authority of the Loan
Parties to duly authorize, execute, deliver and perform the Loan Documents, (y)
the due authorization, execution, delivery and enforceability of the Loan
Documents and (z) no conflicts of the Loan Documents (with respect to the
execution and delivery by the Borrower and the Guarantors of this Agreement, the
incurrence of indebtedness hereunder and the granting of the guarantees and
security interests hereunder) with the organizational documents of the Loan
Parties), Section 5.7,





--------------------------------------------------------------------------------





Section 5.13, Section 5.20, Section 5.21(c) and (x) for purposes of Section
3.2(b), the first sentence of Section 5.22(a) and (y) for purposes of Section
3.3(b), Section 5.22 (other than the first sentence of Section 5.22(a)).
“Specified Transaction” means, with respect to any period, (a) the Transactions,
(b) any Permitted Acquisition or the making of other investments pursuant to
which all or substantially all of the assets or stock of a Person (or any line
of business or division thereof) are acquired, (c) the disposition of all or
substantially all of the assets or stock of a Subsidiary (or any line of
business or division thereof) or (d) any other event that by the terms of the
Loan Documents requires Pro Forma Compliance with a test or covenant hereunder
or requires such test or covenant to be calculated on a Pro Forma Basis or after
giving Pro Forma Effect thereto.
“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50.00% of the outstanding Voting
Stock of which is at the time directly or indirectly owned by such parent
corporation or organization or by any one (1) or more other entities which are
themselves subsidiaries of such parent corporation or organization. Unless
otherwise expressly noted herein, the term “Subsidiary” means a Subsidiary of
the Borrower or of any of its direct or indirect Subsidiaries.
“Swap Obligation” has the meaning assigned to that term in the definition of
“Excluded Swap Obligation.”
“Target” means the Target Company and its Subsidiaries.
“Target Company” is defined in the Preliminary Statements hereto.
“Target SEC Documents” means all reports, schedules, forms, proxy statements,
prospectuses (including prospectus supplements), registration statements and
other information filed by the Target Company with the U.S. Securities and
Exchange Commission or furnished by Target Company to the U.S. Securities and
Exchange Commission pursuant to the Securities Exchange Act of 1934 as in effect
on the date hereof.
“Taxes” means all present or future taxes, levies, imposts, duties, deduction,
withholdings (including backup withholding), value added taxes, sales and use
taxes, assessments, fees or other charges imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.
“Term A Facility” means the credit facility for the Term A Loans described in
Section 2.1(a) hereof.
“Term A Lender” means any Lender holding all or a portion of the Term A
Facility.
“Term A Loan” is defined in Section 2.1(a) hereof.
“Term A Loan Commitment” means, as to any Lender, the obligation of such Lender
to make Term A Loans on the Escrow Release Date pursuant to Section 2.1(a)
hereof, in an aggregate principal amount not to exceed the amount set forth
opposite such Lender’s name on Schedule 1 attached hereto and made a part
hereof, as the same may be reduced pursuant to Section 2.10. The Borrower and
the Term A Lenders acknowledge and agree that the Term A Loan Commitments of the
Term A Lenders aggregate $4,125.0 million as of the date hereof.
“Term A Loan Percentage” means, for any Term A Lender, the percentage held by
such Term A Lender of the aggregate principal amount of all Term A Loans then
outstanding.
“Term A Note” is defined in Section 2.12(d) hereof.
“Term A Termination Date” is defined in Section 2.7(a) hereof.
“Term B Facilities” means, collectively, the U.S. Term B Facility and the Euro
Term B Facility.
“Term B Lender” means any Lender holding all or a portion of the Term B
Facilities.
“Term B Loan” means, collectively, the U.S. Term B Loans and the Euro Term B
Loans.
“Term B Loan Commitment” means, collectively, the U.S. Term B Loan Commitments
and the Euro Term B Loan Commitments.





--------------------------------------------------------------------------------





“Term B Note” means, collectively, the U.S. Term B Notes and the Euro Term B
Notes.
“Term B Termination Date” means, as of any date, the latest to occur of (a) the
U.S. Term B Termination Date and (b) the Euro Term B Termination Date.
“Term Commitment Increase” is defined in Section 2.14(a) hereof.
“Term Facilities” means, collectively, the Term A Facility and the Term B
Facilities.
“Term Loans” means, collectively, the Term A Loans and the Term B Loans.
“Term Loan Commitments” means, collectively, the Term A Loan Commitments and the
Term B Loan Commitments.
“Term Loan Percentage” means any or all of the Term A Loan Percentage, the U.S.
Term B Loan Percentage and the Euro Term B Loan Percentage, as the context
requires.
“Termination Date” is defined in the lead-in to Article 6 hereof.
“Total Consideration” means the total amount (but without duplication) of (a)
cash paid in connection with any Acquisition, plus (b) Indebtedness for borrowed
money payable to the seller in connection with such Acquisition, plus (c) the
fair market value of any equity securities, including any warrants or options
therefor, delivered to the seller in connection with any Acquisition, plus (d)
the amount of Indebtedness assumed in connection with any Acquisition.
“Total Funded Debt” means, at any time the same is to be determined, the
aggregate amount of all Indebtedness under clauses (a), (c), (d) and (e) of such
definition (to the extent, in the case of clause (e), that such obligations are
funded obligations that have not been reimbursed within two (2) Business Days
following the funding thereof) of the Borrower and its Restricted Subsidiaries,
as determined on a consolidated basis in accordance with GAAP.
“tranche” is defined in Section 2.15(a) hereof.
“Transaction Expenses” means any fees, costs or expenses incurred or paid by the
Borrower or any of its Restricted Subsidiaries in connection with the
Transactions (including OID).
“Transactions” means, collectively, (a) the transactions contemplated by this
Agreement and the other Loan Documents (including the entering into of the
Escrow Agreement, the funding of the Escrow Account and the release of funds
therefrom), (b) the Escrow Release Date Refinancing and the repurchase of the
Convertible Notes in connection with the Schrader Acquisition, (c) the Schrader
Acquisition and the other transactions to occur pursuant to or in connection
with the Acquisition Agreement, (d) the entry into the Senior Notes Documents
and the offering and issuance of the Senior Notes (including the entering into
of the Senior Notes Escrow Agreement, the funding of the Senior Notes Escrow
Account and the release of funds therefrom), (e) the entry into the Additional
Bridge Facility and the incurrence of Indebtedness thereunder, (f) the payment
of the Transaction Expenses and (g) the Intercompany Transactions and related
transactions.
“Treasury Regulations” means the regulations issued by the Internal Revenue
Service under the Code, as such regulations may be amended from time to time.
“UCC” means the Uniform Commercial Code or any successor provision thereof as in
effect from time to time (except as otherwise specified) in the State of New
York or the Uniform Commercial Code or any successor provision thereof (or
similar code or statute) of another jurisdiction, to the extent it may be
required to apply to any item or items of Collateral.
“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.





--------------------------------------------------------------------------------





“Unrestricted Subsidiary” means (a) any Subsidiary designated by the Borrower as
an Unrestricted Subsidiary pursuant to Section 6.9 subsequent to the Escrow
Release Date and (b) any Subsidiary of an Unrestricted Subsidiary.
“Unused Revolving Credit Commitments” means, at any time, the difference between
the Revolving Credit Commitments then in effect and the aggregate outstanding
principal amount of Revolving Loans and L/C Obligations.
“U.S. Tax Compliance Certificate” is defined in Section 10.1(c) hereof.
“U.S. Term B Facility” means the credit facility for the U.S. Term B Loans
described in Section 2.1(b) hereof.
“U.S. Term B Lender” means any Lender holding all or a portion of the U.S. Term
B Facility.
“U.S. Term B Loan” is defined in Section 2.1(b) hereof.
“U.S. Term B Loan Commitment” means, as to any Lender, the obligation of such
Lender to make U.S. Term B Loans hereunder in an aggregate principal amount not
to exceed the amount set forth opposite such Lender’s name on Schedule 1
attached hereto and made a part hereof, as the same may be reduced pursuant to
Section 2.10. The Borrower and the U.S. Term B Lenders acknowledge and agree
that the U.S. Term B Loan Commitments of the U.S. Term B Lenders aggregate
$3,750.0 million as of the date hereof.
“U.S. Term B Loan Percentage” means, for any U.S. Term B Lender, the percentage
held by such U.S. Term B Lender of the aggregate principal amount of all U.S.
Term B Loans then outstanding.
“U.S. Term B Note” is defined in Section 2.12(d) hereof.
“U.S. Term B Termination Date” is defined in Section 2.7(b) hereof.
“Voting Stock” of any Person means capital stock, shares or other Equity
Interests of any class or classes (however designated) having ordinary power for
the election of directors or other similar governing body of such Person
(including, without limitation, general partners of a partnership), other than
stock, shares or other Equity Interests having such power only by reason of the
happening of a contingency.
“WDC Guarantor” means a Guarantor that is a Subsidiary of the Borrower as of the
Closing Date.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the quotient obtained by dividing:
(a)    the sum of the products of the number of years from the date of
determination to the date of each successive scheduled principal payment of such
Indebtedness multiplied by the amount of such payment; by
(b)    the sum of all such payments.
“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.
“Wholly-owned Subsidiary” means, at any time, any Subsidiary of which all of the
issued and outstanding shares of capital stock (other than directors’ qualifying
shares and shares held by a resident of the jurisdiction, in each case, as
required by law) or other Equity Interests are owned by any one (1) or more of
the Borrower and the Borrower’s other Wholly-owned Subsidiaries at such time.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.2    Interpretation. With reference to this Agreement and each other
Loan Document, unless otherwise specified herein or in such other Loan Document:





--------------------------------------------------------------------------------





(a)    Terms Generally. The meanings of defined terms are equally applicable to
the singular and plural forms of the defined terms. The words “herein,”
“hereto,” “hereof” and “hereunder” and words of similar import when used in any
Loan Document shall refer to such Loan Document as a whole and not to any
particular provision thereof. Unless otherwise specified therein, references in
a particular agreement to an Exhibit, Schedule, Article, Section, clause or
sub-clause refer to the appropriate Exhibit or Schedule to, or Article, Section,
clause or sub-clause in, such agreement. The term “including” is by way of
example and not limitation. The term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form. Any reference herein to any Person shall be construed to
include such Person’s successors and permitted assigns. In the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including”; the words “to” and “until” each mean “to but
excluding”; and the word “through” means “to and including.” The words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights. Unless the context requires
otherwise, any definition of or reference to any agreement, instrument or other
document herein or in any Loan Document shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
amended and restated, supplemented or otherwise modified, extended, refinanced
or replaced (subject to any restrictions or qualifications on such amendments,
restatements, amendment and restatements, supplements or modifications,
extensions, refinancings or replacements set forth herein or in any other Loan
Document). All terms that are used in this Agreement or any other Loan Document
which are defined in the UCC of the State of New York shall have the same
meanings herein as such terms are defined in the New York UCC, unless this
Agreement or such other Loan Document shall otherwise specifically provide.
(b)    Times of Day. All references to time of day herein are references to New
York City, New York time unless otherwise specifically provided; provided that
any such references in connection with the Euro Term B Loans shall be to London
time unless otherwise specifically provided.
(c)    Accounting Terms; GAAP. Where the character or amount of any asset or
liability or item of income or expense is required to be determined or any
consolidation or other accounting computation is required to be made for the
purposes of this Agreement, it shall be done in accordance with GAAP, (a) except
as otherwise provided herein in the definition of “Capital Lease” and (b)
without giving effect to (i) any election under Accounting Standards
Codification 825-10-25 (previously referred to as Statement of Financial
Accounting Standards 159) (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities by the Borrower or any Subsidiary at “fair
value,” as defined therein and (ii) any treatment of Indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Account Standards Codification or Financial Accounting Standard having
a similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof.
Section 1.3    Certain Determinations.
(a)    In calculating the Leverage Ratio and/or the Senior Secured Leverage
Ratio for purposes of determining the permissibility of any incurrence of
Indebtedness hereunder, including under the Ratio-Based Incremental Amount, with
respect to the amount of any Indebtedness incurred in reliance on a provision of
this Agreement that does not require compliance with a Leverage Ratio and/or
Senior Secured Leverage Ratio test (any such amounts, the “Fixed Amounts”) which
is incurred substantially concurrently with any Indebtedness incurred in
reliance on a provision of this Agreement that requires compliance with a
Leverage Ratio and/or Senior Secured Leverage Ratio test, it is understood and
agreed that the Fixed Amounts (and any cash proceeds thereof) shall be
disregarded in the calculation of Indebtedness for purposes of such Leverage
Ratio and/or Senior Secured Leverage Ratio test; provided that notwithstanding
the foregoing, any provision of this Agreement requiring Pro Forma Compliance
with Section 6.22 (or any part thereof), including in connection with a
transaction, such as a Permitted Acquisition, must be satisfied on a Pro Forma
Basis, including for the incurrence of Indebtedness, regardless of the provision
under which such Indebtedness is or will be incurred.
(b)    Notwithstanding anything to the contrary herein, financial ratios and
tests (including the Leverage Ratio, the Senior Secured Leverage Ratio and the
ratio of Consolidated Adjusted EBITDA to Interest Expense (and the components of
each of the foregoing) and the amount of Consolidated Total Assets, but





--------------------------------------------------------------------------------





excluding Excess Cash Flow (and the components of each of the foregoing))
contained in this Agreement that are calculated with respect to any test period
shall be calculated on a Pro Forma Basis.
Section 1.4    Change in Accounting Principles. If, after the date of this
Agreement, there shall occur any change in GAAP (except as otherwise provided
herein in the definition of “Capital Lease”) from those used in the preparation
of the financial statements referred to in Section 6.1 hereof and such change
shall result in a change in the method of calculation of any financial covenant,
standard or term found in this Agreement, either the Borrower or the Required
Lenders may by notice to the Lenders and the Borrower, respectively, require
that the Lenders and the Borrower negotiate in good faith to amend such
covenants, standards, and term so as equitably to reflect such change in
accounting principles, with the desired result being that the criteria for
evaluating the financial condition of the Borrower and its Restricted
Subsidiaries shall be the same as if such change had not been made. No delay by
the Borrower or the Required Lenders in requiring such negotiation shall limit
their right to so require such a negotiation at any time after such a change in
accounting principles. Until any such covenant, standard, or term is amended in
accordance with Section 1.3(b), financial covenants (and all related defined
terms) shall be computed and determined in accordance with GAAP in effect prior
to such change in accounting principles. Without limiting the generality of the
foregoing, the Borrower shall neither be deemed to be in compliance with any
covenant hereunder nor out of compliance with any covenant hereunder if such
state of compliance or noncompliance, as the case may be, would not exist but
for the occurrence of a change in accounting principles after the date hereof.
Section 1.5    Currency Generally.
(a)Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify with
the Borrower’s consent to appropriately reflect a change in currency of any
country, the adoption of the Euro by any member state of the European Union and
any relevant market convention or practice relating to such change in currency
or relating to the Euro.
(b)In connection with a Credit Extension or prepayment of any Loan denominated
in Euros and any other amount due, payable or otherwise applicable in respect
thereof (including accrued interest and fees), such Credit Extension, prepayment
or other amount shall be denominated, due and payable in Euros.
(c)Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurodollar Loan, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing or
Eurodollar Loan is denominated in Euros, such amount shall be the Euro
equivalent of such Dollar amount (rounded to the nearest unit of Euros, with 0.5
of a unit being rounded upward), as determined by the Administrative Agent.
ARTICLE 2.THE LOAN FACILITIES.
Section 2.1    The Term Loans.
(a)Subject to the terms and conditions set forth herein, each Term A Lender
agrees, severally and not jointly, to and shall make a term loan (each
individually, a “Term A Loan” and, collectively, the “Term A Loans”) in Dollars
to the Borrower on the Escrow Release Date in a principal amount not to exceed
such Term A Lender’s Term A Loan Commitment. As provided in Section 2.5(a) and
subject to the terms hereof, the Borrower may elect that the Term A Loans
comprising the Borrowing hereunder of Term A Loans be either Base Rate Loans or
Eurodollar Loans.
(b)Subject to the terms and conditions set forth herein, each U.S. Term B Lender
agrees, severally and not jointly, to and shall make a term loan (each
individually, a “U.S. Term B Loan” and, collectively, the “U.S. Term B Loans”)
in Dollars to the Borrower on the Closing Date in a principal amount not to
exceed such U.S. Term B Lender’s U.S. Term B Loan Commitment. As provided in
Section 2.5(a) and subject to the terms hereof, the Borrower may elect that the
U.S. Term B Loans comprising the Borrowing hereunder of U.S. Term B Loans be
either Base Rate Loans or Eurodollar Loans.
(c)Subject to the terms and conditions set forth herein, each Euro Term B Lender
agrees, severally and not jointly, to and shall make a term loan (each
individually, a “Euro Term B Loan” and, collectively, the “Euro Term B Loans”)
in Euros to the Borrower on the Closing Date in a principal amount not to exceed
such Euro Term B Lender’s Euro Term B Loan Commitment. The Euro Term B Loans
comprising the Borrowing hereunder of Euro Term B Loans shall be Eurodollar
Loans.
(d)Amounts repaid or prepaid in respect of Term Loans may not be reborrowed.





--------------------------------------------------------------------------------





Section 2.2    Revolving Credit Commitments. Prior to the Revolving Credit
Termination Date, each Revolving Lender severally and not jointly agrees,
subject to the terms and conditions hereof, to make revolving loans (each
individually a “Revolving Loan” and, collectively, the “Revolving Loans”) in
Dollars to the Borrower from time to time during the period from the Escrow
Release Date to the Revolving Credit Termination Date up to the amount of such
Lender’s Revolving Credit Commitment in effect at such time; provided, however,
that the sum of the aggregate principal amount of Revolving Loans and L/C
Obligations at any time outstanding shall not exceed the sum of the total
Revolving Credit Commitments in effect at such time. Each Borrowing of Revolving
Loans shall be made ratably by the Lenders in proportion to their respective
Revolver Percentages. As provided in Section 2.5(a), and subject to the terms
hereof, the Borrower may elect that each Borrowing of Revolving Loans be either
Base Rate Loans or Eurodollar Loans. Revolving Loans may be repaid and
reborrowed before the Revolving Credit Termination Date, subject to the terms
and conditions hereof.
Section 2.3    Letters of Credit.
(a)    General Terms. Subject to the terms and conditions hereof, as part of the
Revolving Facility, commencing with the Escrow Release Date, the L/C Issuers
shall issue standby and documentary letters of credit (each a “Letter of
Credit”) for the Borrower’s account and/or its Subsidiaries’ account (provided
that each shall be jointly and severally liable) in an aggregate undrawn face
amount up to the L/C Sublimit; provided, however, that the sum of the Revolving
Loans and L/C Obligations at any time outstanding shall not exceed the sum of
all Revolving Credit Commitments in effect at such time; and provided further
that (i) no L/C Issuer shall have any obligation to issue any Letter of Credit
if, after giving effect to such issuance, the aggregate L/C Obligations in
respect of Letters of Credit issued by such L/C Issuer would exceed the amount
stipulated for it in the definition of “L/C Issuer” (such amount, such L/C
Issuer’s “Letter of Credit Commitment”), (ii) Credit Suisse AG, Cayman Islands
Branch, Royal Bank of Canada and their respective Affiliates shall not be
obligated to issue any documentary Letters of Credit and (iii) no L/C Issuer
shall be required to issue any Letter of Credit if doing so would result in the
aggregate Revolving Loans and Letters of Credit extended by such L/C Issuer to
exceed its Revolving Credit Commitment. Each Revolving Lender shall be obligated
to reimburse the L/C Issuers for such Revolving Lender’s Revolver Percentage of
the amount of each drawing under a Letter of Credit and, accordingly, each
Letter of Credit shall constitute usage of the Revolving Credit Commitment of
each Revolving Lender pro rata in an amount equal to its Revolver Percentage of
the L/C Obligations then outstanding. The Borrower may, at any time and from
time to time, reduce the Letter of Credit Commitment of any L/C Issuer with the
consent of such L/C Issuer; provided that the Borrower shall not reduce the
Letter of Credit Commitment of any L/C Issuer if, after giving effect of such
reduction, the conditions set forth in clauses (i) and (iii) above shall not be
satisfied.
(b)    Applications. At any time after the Escrow Release Date and before the
Revolving Credit Termination Date, the L/C Issuers shall, at the request of the
Borrower, issue one (1) or more Letters of Credit in Dollars, in form and
substance acceptable to the applicable L/C Issuer, with expiration dates no
later than the earlier of (i) 12 months from the date of issuance (or which are
cancelable not later than 12 months from the date of issuance and each renewal)
or (ii) five (5) Business Days prior to the Revolving Credit Termination Date,
in an aggregate face amount as requested by the Borrower subject to the
limitations set forth in clause (a) of this Section 2.3, upon the receipt of a
duly executed application for the relevant Letter of Credit in the form then
customarily prescribed by the applicable L/C Issuer for the Letter of Credit
requested (each an “Application”); provided that any Letter of Credit with a
12-month tenor may provide for the renewal thereof for additional 12-month
periods (which shall in no event extend beyond the date referred to in clause
(ii) above, unless an L/C Backstop has been provided to the L/C Issuers
thereof). Notwithstanding anything contained in any Application to the contrary:
(i) the Borrower shall pay fees in connection with each Letter of Credit as set
forth in Section 2.13(b) hereof, and (ii) if the applicable L/C Issuer is not
timely reimbursed for the amount of any drawing under a Letter of Credit as
required pursuant to clause (c) of this Section 2.3, the Borrower’s obligation
to reimburse such L/C Issuer for the amount of such drawing shall bear interest
(which the Borrower hereby promises to pay) from and after the date such drawing
is paid to but excluding the date of reimbursement by the Borrower at a rate per
annum equal to the sum of 2.00% plus the Applicable Margin plus the Base Rate
from time to time in effect (computed on the basis of a year of 365 or 366 days,
as the case may be, and the actual number of days elapsed). Without limiting the
foregoing, each L/C Issuer’s obligation to issue a Letter of Credit or increase
the amount of a Letter of Credit is subject to the terms or conditions of this
Agreement (including the conditions set forth in Section 3.1 and the other terms
of this Section 2.3).
(c)    The Reimbursement Obligations. Subject to Section 2.3(b) hereof, the
Borrower shall reimburse the applicable L/C Issuer for all drawings under a
Letter of Credit (a “Reimbursement Obligation”) by no later than (x) 2:00 p.m.
(New York time) on the Business Day after the date of such payment by such L/C
Issuer under a Letter of Credit, if the Borrower has been informed of such
drawing by the applicable L/C Issuer on or before 10:00 a.m. (New York





--------------------------------------------------------------------------------





time) on the date of the payment of such drawing, or (y) if notice of such
drawing is given to the Borrower after 10:00 a.m. (New York time) on the date of
the payment of such drawing, reimbursement shall be made within two Business
Days following the date of the payment of such drawing, by the end of such day,
in all instances in immediately available funds at the Administrative Agent’s
principal office in New York, New York or such other office as the
Administrative Agent may designate in writing to the Borrower, and the
Administrative Agent shall thereafter cause to be distributed to the applicable
L/C Issuer such amount(s) in like funds. If the Borrower does not make any such
reimbursement payment on the date due and the Participating Lenders fund their
participations in the manner set forth in Section 2.3(d) below, then all
payments thereafter received by the Administrative Agent in discharge of any of
the relevant Reimbursement Obligations shall be distributed in accordance with
Section 2.3(d) below. In addition, for the benefit of the Administrative Agent,
the L/C Issuers and each Lender, the Borrower agrees that, notwithstanding any
provision of any Application, its obligations under this Section 2.3(c) and each
Application shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement and the
Applications, under all circumstances whatsoever, and irrespective of any claim
or defense that the Borrower may otherwise have against the Administrative
Agent, the L/C Issuers or any Lender, including without limitation (i) any lack
of validity or enforceability of any Loan Document; (ii) any amendment or waiver
of or any consent to departure from all or any of the provisions of any Loan
Document; (iii) the existence of any claim of set-off the Borrower may have at
any time against a beneficiary of a Letter of Credit (or any Person for whom a
beneficiary may be acting), the Administrative Agent, the L/C Issuers, any
Lender or any other Person, whether in connection with this Agreement, another
Loan Document, the transaction related to the Loan Document or any unrelated
transaction; (iv) any statement or any other document presented under a Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect; (v)
payment by the Administrative Agent or an L/C Issuer under a Letter of Credit
against presentation to the Administrative Agent or an L/C Issuer of a draft or
certificate that does not comply with the terms of the Letter of Credit;
provided that the Administrative Agent’s or an L/C Issuer’s determination that
documents presented under the Letter of Credit complied with the terms thereof
did not constitute gross negligence, bad faith or willful misconduct of the
Administrative Agent or an L/C Issuer (as determined by the final,
non-appealable judgment of a court of competent jurisdiction); or (vi) any other
act or omission to act or delay of any kind by the Administrative Agent or an
L/C Issuer, any Lender or any other Person or any other event or circumstance
whatsoever that might, but for the provisions of this Section 2.3(c), constitute
a legal or equitable discharge of the Borrower’s obligations hereunder or under
an Application.
(d)    The Participating Interests. Each Revolving Lender (other than the Lender
acting as L/C Issuer) severally and not jointly agrees to purchase from the L/C
Issuers, and each L/C Issuer hereby agrees to sell to each such Revolving Lender
(a “Participating Lender”), an undivided participating interest (a
“Participating Interest”) to the extent of its Revolver Percentage in each
Letter of Credit issued by, and each Reimbursement Obligation owed to, the L/C
Issuers. Upon the Borrower’s failure to pay any Reimbursement Obligation on the
date and at the time required, or if an L/C Issuer is required at any time to
return to the Borrower or to a trustee, receiver, liquidator, custodian or other
Person any portion of any payment of any Reimbursement Obligation, each
Participating Lender shall, not later than the Business Day it receives a
certificate in the form of Exhibit A hereto from such L/C Issuer (with a copy to
the Administrative Agent) to such effect, if such certificate is received before
12:00 noon, or not later than 12:00 noon the following Business Day, if such
certificate is received after such time, pay to the Administrative Agent for the
account of such L/C Issuer an amount equal to such Participating Lender’s
Revolver Percentage of such unpaid Reimbursement Obligation together with
interest on such amount accrued from the date such L/C Issuer made the related
payment to the date of such payment by such Participating Lender at a rate per
annum equal to: (i) from the date such L/C Issuer made the related payment to
the date two (2) Business Days after payment by such Participating Lender is due
hereunder, the Federal Funds Rate for each such day and (ii) from the date two
(2) Business Days after the date such payment is due from such Participating
Lender to the date such payment is made by such Participating Lender, the Base
Rate in effect for each such day. Each such Participating Lender shall, after
making its appropriate payment, be entitled to receive its Revolver Percentage
of each payment received in respect of the relevant Reimbursement Obligation and
of interest paid thereon, with each L/C Issuer retaining its Revolver Percentage
thereof as a Revolving Lender hereunder.
The several obligations of the Participating Lenders to the L/C Issuers under
this Section 2.3 shall be absolute, irrevocable and unconditional under any and
all circumstances and shall not be subject to any set-off, counterclaim or
defense to payment which any Participating Lender may have or has had against
the Borrower, the L/C Issuers, the Administrative Agent, any Lender or any other
Person. Without limiting the generality of the foregoing, such obligations shall
not be affected by any Default or Event of Default or by any reduction or
termination of the Revolving Credit Commitment of any Revolving Lender, and each
payment by a Participating Lender under this Section 2.3 shall be made without
any offset, abatement, withholding or reduction whatsoever.





--------------------------------------------------------------------------------





(e)    Indemnification. The Participating Lenders shall, to the extent of their
respective Revolver Percentages, indemnify the L/C Issuers (to the extent not
reimbursed by the Borrower and without relieving the Borrower of its obligation
to do so) against any cost, expense (including reasonable counsel fees and
disbursements), claim, demand, action, loss or liability (except as a result
from any L/C Issuer’s gross negligence or willful misconduct as determined by
the final, non-appealable judgment of a court of competent jurisdiction) that
such L/C Issuer may suffer or incur in connection with any Letter of Credit
issued by it. The obligations of the Participating Lenders under this Section
2.3(e) and all other parts of this Section 2.3 shall survive termination of this
Agreement and of all Applications, Letters of Credit, and all drafts and other
documents presented in connection with drawings thereunder.
(f)    Manner of Requesting a Letter of Credit. The Borrower shall provide at
least three (3) Business Days’ advance written notice to the Administrative
Agent and the applicable L/C Issuer (or such lesser notice as the Administrative
Agent and the L/C Issuers may agree in their sole discretion) of each request
for the issuance of a Letter of Credit, each such notice to be accompanied by a
properly completed and executed Application for the requested Letter of Credit
and, in the case of an extension or amendment or an increase in the amount of a
Letter of Credit, a written request therefor, in a form acceptable to the
Administrative Agent and the applicable L/C Issuer, in each case, together with
the fees called for by this Agreement. The L/C Issuers shall promptly notify the
Administrative Agent and the Lenders of the issuance, extension or amendment of
a Letter of Credit.
(g)    Conflict with Application. In the event of any conflict or inconsistency
between this Agreement and the terms of any Application, the terms of this
Agreement shall control.
(h)    Existing Letters of Credit. Letters of credit of the Borrower, the Target
Company and their respective Subsidiaries outstanding on the Escrow Release
Date, if any, and set forth on Schedule 2.3 shall be deemed issued under the
Revolving Facility to the extent the applicable letter of credit issuer under
such facility is an L/C Issuer under the Revolving Facility.
(i)    Resignation or Replacement of L/C Issuer. An L/C Issuer may resign as an
L/C Issuer hereunder at any time upon at least thirty (30) days’ prior written
notice to the Lenders, the Administrative Agent and the Borrower. An L/C Issuer
may be replaced at any time by written agreement among the Borrower, the
Administrative Agent, the replaced L/C Issuer and the successor L/C Issuer. The
Administrative Agent shall notify the Lenders of any such replacement of an L/C
Issuer. At the time any such resignation or replacement shall become effective,
the Borrower shall pay all unpaid fees accrued for the account of the replaced
L/C Issuer pursuant to Section 2.13(b). From and after the effective date of any
such resignation or replacement, (i) the successor L/C Issuer shall have all the
rights and obligations of the replaced L/C Issuer under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “L/C Issuer” shall be deemed to refer to such successor or to any
previous L/C Issuer, or to such successor and all previous L/C Issuers, as the
context shall require. After the resignation or replacement of an L/C Issuer
hereunder, the replaced L/C Issuer shall remain a party hereto and shall
continue to have all the rights and obligations of such L/C Issuer under this
Agreement with respect to Letters of Credit issued by it prior to such
resignation or replacement but shall not be required to issue additional Letters
of Credit.
(j)    Additional L/C Issuers. From time to time, the Borrower may by notice to
the Administrative Agent designate additional Lenders as an L/C Issuer each of
which agrees (in its sole discretion) to act in such capacity and is reasonably
satisfactory to the Administrative Agent. Each such additional L/C Issuer shall
execute a counterpart of this Agreement upon the approval of the Administrative
Agent (which approval shall not be unreasonably withheld) and shall thereafter
be an L/C Issuer hereunder for all purposes.
(k)    Provisions Related to Extended Revolving Credit Commitments. If the
maturity date in respect of any tranche of Revolving Credit Commitments occurs
prior to the expiration of any Letter of Credit issued under such tranche, then
(i) if one (1) or more other tranches of Revolving Credit Commitments in respect
of which the maturity date shall not have occurred are then in effect, (x) the
outstanding Revolving Loans shall be repaid pursuant to Section 2.7(d) on such
maturity date to the extent and in an amount sufficient to permit the
reallocation of the Letter of Credit Usage relating to the outstanding Letters
of Credit contemplated by clause (y) below and (y) such Letters of Credit shall
automatically be deemed to have been issued (including for purposes of the
obligations of the Revolving Lenders to purchase participations therein and to
make payments in respect thereof pursuant to Section 2.3(d)) under (and ratably
participated in by Revolving Lenders pursuant to) the Revolving Credit
Commitments in respect of such non-terminating tranches up to an aggregate
amount not to exceed the aggregate principal amount of the Revolving Credit
Commitments in respect of such non-terminating tranches at such time (it being
understood that (1) the participations therein of Revolving Lenders under the
maturing tranche shall be correspondingly released and (2) no partial face
amount of any Letter of Credit may be so reallocated) and (ii) to the extent not
reallocated pursuant to the immediately





--------------------------------------------------------------------------------





preceding clause (i), but without limiting the obligations with respect thereto,
the Borrower shall provide an L/C Backstop with respect to any such Letter of
Credit in a manner reasonably satisfactory to the applicable L/C Issuer. If, for
any reason, such L/C Backstop is not provided or the reallocation does not
occur, the Revolving Lenders under the maturing tranche shall continue to be
responsible for their participating interests in the Letters of Credit; provided
that, notwithstanding anything to the contrary contained herein, upon any
subsequent repayment of the Revolving Loans, the reallocation set forth in
clause (i) shall automatically and concurrently occur to the extent of such
repayment (it being understood that no partial face amount of any Letter of
Credit may be so reallocated). Except to the extent of reallocations of
participations pursuant to clause (i) of the second preceding sentence, the
occurrence of a maturity date with respect to a given tranche of Revolving
Credit Commitments shall have no effect upon (and shall not diminish) the
percentage participations of the Revolving Lenders in any Letter of Credit
issued before such maturity date. Commencing with the maturity date of any
tranche of Revolving Credit Commitments, the L/C Sublimit under any tranche of
Revolving Credit Commitments that has not so then matured shall be as agreed
with such Revolving Lenders; provided that in no event shall such sublimit be
less than the sum of (x) the Letter of Credit Usage with respect to the
Revolving Lenders under such extended tranche immediately prior to such maturity
date and (y) the face amount of the Letters of Credit reallocated to such
tranche of Revolving Credit Commitments pursuant to clause (i) of the first
sentence of this clause (k) (assuming Revolving Loans are repaid in accordance
with clause (i)(x)).
(l)    Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by the applicable L/C Issuer and the Borrower when a Letter of Credit is
issued, the rules of the ISP shall apply to each standby Letter of Credit.
Notwithstanding the foregoing, no L/C Issuer shall be responsible to the
Borrower for, and no L/C Issuer’s rights and remedies against the Borrower shall
be impaired by, any action or inaction of an L/C Issuer required or permitted
under any law, order, or practice that is required or permitted to be applied to
any Letter of Credit or this Agreement, including the Law or any order of a
jurisdiction where L/C Issuer or the beneficiary is located, the practice stated
in the ISP, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade - International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.


Section 2.4    Applicable Interest Rates.
(a)    Term Base Rate Loans. Each Term Loan (other than the Euro Term B Loans)
that is a Base Rate Loan made or maintained by a Lender shall bear interest
(computed on the basis of a year of 360 days (or, at times when the Base Rate is
based on the Prime Rate, 365 or 366 days, as the case may be) and the actual
days elapsed) on the unpaid principal amount thereof from the date such Loan is
advanced or created by conversion from a Eurodollar Loan until, but excluding,
the date of repayment thereof at a rate per annum equal to the sum of the
Applicable Margin plus the Base Rate from time to time in effect, payable in
arrears on each Fiscal Quarter End Date and at maturity (whether by acceleration
or otherwise).
(b)    Term Eurodollar Loans. Each Term Loan that is a Eurodollar Loan made or
maintained by a Lender shall bear interest during each Interest Period it is
outstanding (computed on the basis of a year of 360 days and actual days
elapsed) on the unpaid principal amount thereof from the date such Loan is
advanced, continued or, in the case of a Eurodollar Loan denominated in Dollars,
created by conversion from a Base Rate Loan until, but excluding, the date of
repayment thereof at a rate per annum equal to the sum of the Applicable Margin
plus (i) in the case of a Eurodollar Loan denominated in Dollars, the Adjusted
LIBOR applicable for such Interest Period and (ii) in the case of a Eurodollar
Loan denominated in Euros, the Adjusted EURIBOR applicable for such Interest
Period, in each case, payable in arrears on the last day of the Interest Period
and at maturity (whether by acceleration or otherwise), and, if the applicable
Interest Period is longer than three (3) months, on each day occurring every
three (3) months after the commencement of such Interest Period.
(c)    Revolving Base Rate Loans. Each Revolving Loan that is a Base Rate Loan
made or maintained by a Lender shall bear interest (computed on the basis of a
year of 360 days (or, at times when the Base Rate is based on the Prime Rate,
365 or 366 days, as the case may be) and the actual days elapsed) on the unpaid
principal amount thereof from the date such Loan is advanced or created by
conversion from a Eurodollar Loan until, but excluding, the date of repayment
thereof at a rate per annum equal to the sum of the Applicable Margin plus the
Base Rate from time to time in effect, payable in arrears on each Fiscal Quarter
End Date and at maturity (whether by acceleration or otherwise).
(d)    Revolving Eurodollar Loans. Each Revolving Loan that is a Eurodollar Loan
made or maintained by a Lender shall bear interest during each Interest Period
it is outstanding (computed on the basis of a year of 360 days and actual days
elapsed) on the unpaid principal amount thereof from the date such Loan is
advanced, continued or





--------------------------------------------------------------------------------





created by conversion from a Base Rate Loan until, but excluding, the date of
repayment thereof at a rate per annum equal to the sum of the Applicable Margin
plus the Adjusted LIBOR applicable for such Interest Period, payable in arrears
on the last day of the Interest Period and at maturity (whether by acceleration
or otherwise), and, if the applicable Interest Period is longer than three (3)
months, on each day occurring every three (3) months after the commencement of
such Interest Period.
(e)Default Rate. While any Event of Default under Section 7.1(a) (with respect
to the late payment of principal, interest, Reimbursement Obligations or fees),
or, with respect to the Borrower, Section 7.1(j) or (k) exists or after
acceleration, the Borrower shall pay interest (after as well as before entry of
judgment thereon to the extent permitted by law) on the overdue amounts of all
Loans, Reimbursement Obligations, interest or fees owing hereunder by it at a
rate equal to 2.00% per annum plus (i) in the case of Loans, the interest rate
otherwise applicable thereto and (ii) otherwise, the rate applicable to
Revolving Loans that are Base Rate Loans. Such interest shall be paid on demand
subject, except in the case of any Event of Default under Section 7.1(j) or (k),
to the request of the Administrative Agent at the request or with the consent of
the Required Lenders.
(f)Rate Determinations. The Administrative Agent shall determine each interest
rate applicable to the Revolving Loans and the Reimbursement Obligations
hereunder, and its determination thereof shall be conclusive and binding except
in the case of manifest error.


Section 2.5    Manner of Borrowing Loans and Designating Applicable Interest
Rates.
(a)    Notice to the Administrative Agent. The Borrower shall give notice to the
Administrative Agent by no later than: (i) 1:00 p.m. (New York time) at least
three (3) Business Days before the date on which the Borrower requests the
Lenders to advance a Borrowing of Loans that are Eurodollar Loans denominated in
Dollars (or in the case of any Borrowing of Loans that are Eurodollar Loans
denominated in Dollars on the Closing Date or the Escrow Release Date, 1:00 p.m.
(New York time) at least two (2) Business Days prior to such date), (ii) 2:00
p.m. (London, England time) at least three (3) Business Days before the date on
which the Borrower requests the Lenders to advance a Borrowing of Loans that are
Eurodollar Loans denominated in Euros (or in the case of any Borrowing of Loans
that are Eurodollar Loans denominated in Euros on the Closing Date or the Escrow
Release Date, 2:00 p.m. (London, England time), at least two (2) Business Days
prior to such date) and (iii) 1:00 p.m. (New York time) on the date the Borrower
requests the Lenders to advance a Borrowing of Loans that are Base Rate Loans.
The Loans included in each Borrowing of Loans shall bear interest initially at
the type of rate specified in such notice. Thereafter, with respect to Base Rate
Loans and Eurodollar Loans that are denominated in Dollars, the Borrower may
from time to time elect to change or continue the type of interest rate borne by
each Borrowing of Loans or, subject to Section 2.6 hereof, a portion thereof, as
follows: (i) if such Borrowing of Loans is of Eurodollar Loans, on the last day
of the Interest Period applicable thereto, the Borrower may continue part or all
of such Borrowing as Eurodollar Loans or convert part or all of such Borrowing
into Base Rate Loans or (ii) if such Borrowing of Loans is of Base Rate Loans,
on any Business Day, the Borrower may convert all or part of such Borrowing into
Eurodollar Loans for an Interest Period or Interest Periods specified by the
Borrower. The Borrower shall give all such notices requesting the advance,
continuation or conversion of a Borrowing of Loans to the Administrative Agent
by telephone or telecopy (which notice shall be irrevocable (other than in the
case of any notice given in respect of the Escrow Release Date, which may be
conditioned upon the consummation of the Schrader Acquisition) once given and,
if by telephone, shall be promptly confirmed in writing), substantially in the
form attached hereto as Exhibit B (Notice of Borrowing) or Exhibit C (Notice of
Continuation/Conversion), as applicable, or in such other form acceptable to the
Administrative Agent. Notice of the continuation of a Borrowing of Loans that
are Eurodollar Loans for an additional Interest Period or of the conversion of
part or all of a Borrowing of Loans that are Base Rate Loans into Eurodollar
Loans must be given by no later than (i) 1:00 p.m. (New York time) at least
three (3) Business Days before the date of the requested continuation or
conversion of a Borrowing of Loans that are denominated in Dollars and (ii) 1:00
p.m. (London, England time) at least three (3) Business Days before the date of
the requested continuation of a Borrowing of Loans that are denominated in
Euros. All notices concerning the advance, continuation or conversion of a
Borrowing of Loans shall specify the date of the requested advance, continuation
or conversion of a Borrowing of Loans (which shall be a Business Day), the
amount of the requested Borrowing to be advanced, continued or converted, the
type of Loans (Base Rate Loans or Eurodollar Loans) to comprise such new,
continued or converted Borrowing and, if such Borrowing is to be comprised of
Eurodollar Loans, the Interest Period applicable thereto. If no Interest Period
is specified in any such notice with respect to any conversion to or
continuation as a Borrowing of Eurodollar Loans, the Borrower shall be deemed to
have selected an Interest Period of one (1) month’s duration. The Borrower
agrees that the Administrative Agent may rely on any such telephonic or telecopy
notice given by any person the Administrative Agent in good faith believes is an
Authorized Representative without the necessity of independent investigation
(the Borrower hereby indemnifies the Administrative Agent from any liability or
loss ensuing from such reliance) and, in the event any such notice by





--------------------------------------------------------------------------------





telephone conflicts with any written confirmation, such telephonic notice shall
govern if the Administrative Agent has acted in reliance thereon.
(b)    Notice to the Lenders. The Administrative Agent shall give prompt
telephonic or telecopy notice to each Lender of any notice from the Borrower
received pursuant to Section 2.5(a) above and, if such notice requests the
Lenders to make Eurodollar Loans, the Administrative Agent shall give notice to
the Borrower and each Lender of the interest rate applicable thereto promptly
after the Administrative Agent has made such determination.
(c)    Borrower’s Failure to Notify; Automatic Continuations and Conversions. If
the Borrower fails to give proper notice of the continuation or conversion of
any outstanding Borrowing of Loans that are Eurodollar Loans before the last day
of its then current Interest Period within the period required by Section 2.5(a)
and such Borrowing is not prepaid in accordance with Section 2.8(a) or (b), such
Borrowing shall, at the end of the Interest Period applicable thereto,
automatically be converted into a Borrowing of Base Rate Loans (unless such
Borrowing is a Borrowing of Term B Loans, in which case such Term B Loans shall
be continued as a Eurodollar Loan with an Interest Period of one month). In the
event the Borrower fails to give notice pursuant to Section 2.5(a) of a
Borrowing of Loans equal to the amount of a Reimbursement Obligation and has not
notified the Administrative Agent by 1:00 p.m. (New York time) on the day such
Reimbursement Obligation becomes due that it intends to repay such Reimbursement
Obligation through funds not borrowed under this Agreement, the Borrower shall
be deemed to have requested a Borrowing of Loans that are Base Rate Loans on
such day in the amount of the Reimbursement Obligation then due, which
Borrowing, if otherwise available hereunder, shall be applied to pay the
Reimbursement Obligation then due.
(d)    Disbursement of Loans. Not later than 2:00 p.m. on the date of any
requested advance of a new Borrowing of Loans, subject to Article 3 hereof, each
Lender shall make available its Loan comprising part of such Borrowing in funds
immediately available at the principal office of the Administrative Agent in New
York, New York. The Administrative Agent shall promptly wire transfer the
proceeds of each new Borrowing of Loans to an account designated by the Borrower
in the applicable notice of borrowing; provided that in the case of the
Borrowing of Loans on the Closing Date such funds will be deposited in the
Escrow Account.
(e)    Administrative Agent Reliance on Lender Funding. Unless the
Administrative Agent shall have been notified by a Lender prior to the date (or,
in the case of a Borrowing of Base Rate Loans, by 1:00 p.m. on such date) on
which such Lender is scheduled to make payment to the Administrative Agent of
the proceeds of a Loan (which notice shall be effective upon receipt) that such
Lender does not intend to make such payment, the Administrative Agent may assume
that such Lender has made such payment when due and the Administrative Agent, in
reliance upon such assumption may (but shall not be required to) make available
to the Borrower the proceeds of the Loan to be made by such Lender and, if any
Lender has not in fact made such payment to the Administrative Agent, such
Lender shall, on demand, pay to the Administrative Agent the amount made
available to the Borrower attributable to such Lender together with interest
thereon in respect of each day during the period commencing on the date such
amount was made available to the Borrower and ending on (but excluding) the date
such Lender pays such amount to the Administrative Agent at a rate per annum
equal to: (i) from the date the related advance was made by the Administrative
Agent to the date two (2) Business Days after payment by such Lender is due
hereunder, the greater of, for each such day, (x) the Federal Funds Rate and (y)
an overnight rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any standard
administrative or processing fees charged by the Administrative Agent in
connection with such Lender’s non-payment and (ii) from the date two (2)
Business Days after the date such payment is due from such Lender to the date
such payment is made by such Lender, the Base Rate in effect for each such day.
If such amount is not received from such Lender by the Administrative Agent
immediately upon demand, the Borrower will, on demand, repay to the
Administrative Agent the proceeds of the Loan attributable to such Lender with
interest thereon at a rate per annum equal to the interest rate applicable to
the relevant Loan, but without such payment being considered a payment or
prepayment of a Loan under Section 8.1 hereof so that the Borrower will have no
liability under such Section with respect to such payment.
Section 2.6    Minimum Borrowing Amounts; Maximum Eurodollar Loans. Each
Borrowing of Base Rate Loans advanced under the applicable Facility shall be in
an amount not less than $1.0 million or such greater amount that is an integral
multiple of $1.0 million. Each Borrowing of Eurodollar Loans advanced, continued
or converted under the applicable Facility shall be in an amount equal to $1.0
million or such greater amount that is an integral multiple of $1.0 million.
Without the Administrative Agent’s consent, there shall not be more than fifteen
(15) Borrowings of Eurodollar Loans outstanding at any one time.
Section 2.7    Maturity of Loans.





--------------------------------------------------------------------------------





(a)    Scheduled Payments of Term A Loans. Subject to Section 2.15, the Borrower
shall make principal payments on the Term A Loans in installments on each Fiscal
Quarter End Date, commencing with the fifth full fiscal quarter ending after the
Escrow Release Date, in an aggregate amount equal to the following percentages
of the aggregate principal amount of the Term A Loans made on the Escrow Release
Date: (i) for the fifth (5th) through the eighth (8th) full fiscal quarters
following the Escrow Release Date, 1.25%; (ii) for the ninth (9th) through the
twelfth (12th) full fiscal quarters following the Escrow Release Date, 1.875%;
(iii) for the thirteenth (13th) through sixteenth (16th) full fiscal quarters
following the Escrow Release Date, 2.50%; and (iv) for the seventeenth (17th)
through nineteenth (19th) full fiscal quarters following the Escrow Release
Date, 5.00%, in each case per fiscal quarter (which payments in each case shall
be reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.8(a), Section 2.8(c) and Section
2.8(e), as applicable); it being further agreed that a final payment comprised
of all principal and interest not sooner paid on the Term A Loans, shall be due
and payable on April 29, 2021, the final maturity thereof (the “Term A
Termination Date”).
(b)    Scheduled Payments of U.S. Term B Loans. Subject to Section 2.15, the
Borrower shall make principal payments on the U.S. Term B Loans in installments
on each Fiscal Quarter End Date, commencing with the first full fiscal quarter
ended after the Escrow Release Date, in an aggregate amount equal to 0.25% of
the aggregate principal amount of the U.S. Term B Loans made on the Closing
Date, in each case per fiscal quarter (which payments in each case shall be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.8(a), Section 2.8(c) and Section
2.8(e), as applicable); it being further agreed that a final payment comprised
of all principal and interest not sooner paid on the U.S. Term B Loans, shall be
due and payable on April 29, 2023, the final maturity thereof (the “U.S. Term B
Termination Date”).
(c)    Scheduled Payments of Euro Term B Loans. Subject to Section 2.15, the
Borrower shall make principal payments on the Euro Term B Loans in installments
on each Fiscal Quarter End Date, commencing with the first full fiscal quarter
ended after the Escrow Release Date, in an aggregate amount equal to 0.25% of
the aggregate principal amount of the Euro Term B Loans made on the Closing
Date, in each case per fiscal quarter (which payments in each case shall be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.8(a), Section 2.8(c) and Section
2.8(e), as applicable); it being further agreed that a final payment comprised
of all principal and interest not sooner paid on the Euro Term B Loans, shall be
due and payable on April 29, 2023, the final maturity thereof (the “Euro Term B
Termination Date”).
(d)    Revolving Loans. Each Revolving Loan, both for principal and interest,
shall mature and become due and payable by the Borrower on the Revolving Credit
Termination Date.
Section 2.8    Prepayments.
(a)    Voluntary Prepayments of Term Loans.
(i)    The Borrower may, at its option, upon notice as herein provided, prepay
without premium or penalty (subject to the requirements of Section 2.8(a)(ii)
below and except as set forth in Section 8.1 below) at any time all, or from
time to time any part of, the Term Loans, in each case, in a minimum aggregate
amount of $5.0 million or such greater amount that is an integral multiple of
$1.0 million or, if less, the entire principal amount thereof then outstanding.
The Borrower will give the Administrative Agent written notice (or telephone
notice promptly confirmed by written notice) of each prepayment under this
Section 2.8 prior to 1:00 p.m. (New York time) at least one (1) Business Day in
the case of Base Rate Loans and three (3) Business Days in the case of
Eurodollar Loans prior to the date fixed for such prepayment (which notice may
be revoked at the Borrower’s option). Each such notice shall specify the date of
such prepayment (which shall be a Business Day), the principal amount of such
Term Loans to be prepaid and the interest to be paid on the prepayment date with
respect to such principal amount being repaid. Such notice of prepayment may
state that such notice is conditioned upon the effectiveness of other credit
facilities, indentures or similar agreements or other transactions, in which
case such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any prepayments made pursuant to this Section 2.8(a) shall be applied
against the Class of Term Loans and the remaining scheduled installments of
principal due in respect of such Term Loans in the manner specified by the
Borrower or, if not so specified on or prior to the date of such optional
prepayment, on a pro rata basis to all Classes of Term Loans in direct order of
maturity and may not be reborrowed.
(ii)    In the event that, on or prior to the date that is twelve (12) months
after the Closing Date, the Borrower (x) prepays, repays, refinances,
substitutes or replaces any Term B Loans in connection with a Repricing
Transaction (including, for the avoidance of doubt, any prepayment made pursuant
to Section 2.8(c)(i) that constitutes a





--------------------------------------------------------------------------------





Repricing Transaction), or (y) effects any amendment, waiver or other
modification of, or consent under, this Agreement resulting in a Repricing
Transaction, the Borrower shall pay to the Administrative Agent, for the ratable
account of each of the applicable Term B Lenders, (A) in the case of clause (x),
a premium of 1.00% of the aggregate principal amount of the Term B Loans so
prepaid, repaid, refinanced, substituted or replaced and (B) in the case of
clause (y), a fee equal to 1.00% of the aggregate principal amount of the Term B
Loans outstanding immediately prior to such amendment, waiver, modification or
consent that are the subject of such Repricing Transaction. If, on or prior to
the date that is twelve (12) months after the Closing Date, all or any portion
of the Term B Loans held by any Term B Lender are prepaid, repaid, refinanced,
substituted or replaced pursuant to Section 8.5 as a result of, or in connection
with, such Term B Lender being a Non-Consenting Lender with respect to any
amendment, waiver, modification or consent referred to in clause (y) above (or
otherwise in connection with a Repricing Transaction), such prepayment,
repayment, refinancing, substitution or replacement will be made at 101% of the
principal amount so prepaid, repaid, refinanced, substituted or replaced. All
such amounts shall be due and payable on the date of effectiveness of such
Repricing Transaction.
(b)    Voluntary Prepayments of Revolving Loans. The Borrower may prepay without
premium or penalty (except as set forth in Section 8.1 below) and in whole or in
part any Borrowing of (i) Revolving Loans that are Eurodollar Loans at any time
upon at least three (3) Business Days’ prior notice by the Borrower to the
Administrative Agent or (ii) Revolving Loans that are Base Rate Loans at any
time upon at least one (1) Business Day’s prior notice by the Borrower to the
Administrative Agent (in the case of each of clauses (i) and (ii), such notice
must be in writing (or telephone notice promptly confirmed by written notice)
and received by the Administrative Agent prior to 2:00 p.m. (New York time) on
such date), in each case, such prepayment to be made by the payment of the
principal amount to be prepaid and, in the case of any Eurodollar Loans, accrued
interest thereon to the date fixed for prepayment plus any amounts due the
Lenders under Section 8.1; provided, however, that the Borrower may not
partially repay a Borrowing (i) if such Borrowing is of Base Rate Loans, in a
principal amount less than $0.5 million, and (ii) if such Borrowing is of
Eurodollar Loans, in a principal amount less than $1.0 million, except, in each
case, in such lesser amount of the entire principal amount thereof then
outstanding. Any such notice of prepayment may state that such notice is
conditioned upon the effectiveness of other credit facilities, indentures or
similar agreements or other transactions, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.
(c)    Mandatory Prepayments.
(i)    From and after the Escrow Release Date, if the Borrower or any Restricted
Subsidiary shall at any time or from time to time incur any Indebtedness (other
than with respect to any Indebtedness permitted to be incurred pursuant to
Section 6.14 (other than Refinancing Indebtedness, Refinancing Notes,
Refinancing Term Loans and Replacement Revolving Credit Commitments to the
extent the proceeds are used to refinance Term Loans)), then promptly and in any
event within five (5) Business Days of receipt by the Borrower or the Restricted
Subsidiary of the Net Cash Proceeds from the incurrence of such Indebtedness,
the Borrower shall prepay the Term Loans in an aggregate amount equal to 100.00%
of the amount of all such Net Cash Proceeds, net of underwriting discounts and
commissions and other reasonable costs and expenses associated therewith,
including reasonable legal fees and expenses. The amount of each such prepayment
shall be applied to the outstanding Term Loans of each Class, pro rata, until
paid in full; provided that, in the case of any prepayment under this clause (i)
made using the Net Cash Proceeds of any Refinancing Indebtedness, each such
prepayment shall be applied (A) first, to the Class or Classes of Term Loans, as
directed by the Borrower, with the earliest maturity date (ratably among
Classes, if multiple Classes exist with the same maturity date), until all such
Term Loans of such Class or Classes have been repaid or terminated in full and
(B) thereafter, to the successive Class or Classes of Term Loans with the next
earliest maturity date (ratably among Classes, if multiple Classes exist with
the same maturity date), and so on, until 100% of Net Cash Proceeds of such
Refinancing Indebtedness has been applied to the Term Loans as required under
this clause (i).
(ii)    From and after the Escrow Release Date, if the Borrower or any
Restricted Subsidiary shall at any time or from time to time make a Disposition
or shall suffer an Event of Loss resulting in Net Cash Proceeds in excess of
$15.0 million in a single transaction or in a series of related transactions or
$25.0 million in the aggregate for all such Dispositions or Events of Loss
during such fiscal year, then promptly and in any event within five (5) Business
Days of receipt by the Borrower or the Restricted Subsidiary of the Net Cash
Proceeds of such Disposition or such Event of Loss, the Borrower shall prepay
the Term Loans in an aggregate amount equal to 100.00% of the amount of all such
Net Cash Proceeds in excess of the amount specified above; provided that, in the
case of each Disposition and Event of Loss, if the Borrower or the applicable
Restricted Subsidiary intends to invest or reinvest, as applicable, within
twelve (12) months of the applicable Disposition or receipt of Net Cash Proceeds
from an Event of Loss, the Net Cash Proceeds thereof in assets used or useful in
the operations of the Borrower or its Subsidiaries, then the Borrower shall





--------------------------------------------------------------------------------





not be required to make a mandatory prepayment under this Section in respect of
such Net Cash Proceeds to the extent such Net Cash Proceeds are actually
invested or reinvested within such twelve-month period, or the Borrower or a
Restricted Subsidiary has committed to so invest or reinvest such Net Cash
Proceeds during such twelve-month period and such Net Cash Proceeds are so
reinvested within 180 days after the expiration of such twelve-month period;
provided, however, that if any Net Cash Proceeds have not been so invested or
reinvested prior to the expiration of the applicable period, the Borrower shall
promptly prepay the Term Loans in the amount of such Net Cash Proceeds in excess
of the amount specified above not so invested or reinvested; provided, further,
that if, at the time that any such prepayment would be required hereunder, the
Borrower is required to prepay or offer to repurchase any other Indebtedness
secured on a pari passu basis (or any Refinancing Indebtedness in respect
thereof that is secured on a pari passu basis) with the Obligations pursuant to
the terms of the documentation governing such Indebtedness with such Net Cash
Proceeds (such Indebtedness (or Refinancing Indebtedness in respect thereof)
required to be prepaid or offered to be so repurchased, the “Other Applicable
Indebtedness”), then the Borrower may apply such Net Cash Proceeds on a pro rata
basis to the prepayment of the Term Loans and to the repurchase or prepayment of
the Other Applicable Indebtedness (determined on the basis of the aggregate
outstanding principal amount of the Term Loans and Other Applicable Indebtedness
(or accreted amount if such Other Applicable Indebtedness is issued with
original issue discount) at such time; provided that the portion of such Net
Cash Proceeds allocated to the Other Applicable Indebtedness shall not exceed
the amount of such Net Cash Proceeds required to be allocated to the Other
Applicable Indebtedness pursuant to the terms thereof, and the remaining amount,
if any, of such Net Cash Proceeds shall be allocated to the Term Loans in
accordance with the terms hereof), and the amount of the prepayment of the Term
Loans that would have otherwise been required pursuant to this Section
2.8(c)(ii) shall be reduced accordingly; provided, further, that to the extent
the holders of the Other Applicable Indebtedness decline to have such
Indebtedness prepaid or repurchased, the declined amount shall promptly be
applied to prepay the Term Loans in accordance with the terms hereof. The amount
of each such prepayment shall be applied to the outstanding Term Loans of each
Class pro rata, until paid in full.
(iii)    No later than the fifth Business Day after the date on which financial
statements with respect to each fiscal year of the Borrower are required to be
delivered pursuant to Section 6.1(b) (beginning with the first full fiscal year
ended after the Escrow Release Date), the Borrower shall prepay the then
outstanding Term B Loans by an amount equal to (A) 50% of Excess Cash Flow of
the Borrower and its Restricted Subsidiaries for the most recently completed
fiscal year of the Borrower; provided that the foregoing percentage shall be
reduced to 25% when the Senior Secured Leverage Ratio calculated on a Pro Forma
Basis as of the last day of the relevant fiscal year is equal to or less than
1.50:1.00, and 0% when the Senior Secured Leverage Ratio calculated on a Pro
Forma Basis as of the last day of the relevant fiscal year is equal to or less
than 1.00:1.00 minus (B) the principal amount of (1) any Term Loans, and, to the
extent pari passu with the Term Loans in right of payment and with respect to
security, Senior Secured Notes, Incremental Term Loans, Incremental Equivalent
Debt, Refinancing Term Loans, Refinancing Notes and Refinancing Indebtedness in
the form of term loans and (2) any Revolving Loans, Incremental Revolving Loans
and Refinancing Indebtedness in the form of revolving loans (in each case, to
the extent accompanied by a permanent reduction of the relevant revolving
commitment) voluntarily prepaid pursuant to paragraphs (a) and (b) of this
Section 2.8 or purchased by the Borrower or any of its Subsidiaries in cash
pursuant to Section 10.10(h) (with the amount of the deduction pursuant to this
subclause (B) for Loans purchased pursuant to Section 10.10(h) being limited to
the amount of cash paid by the Borrower or any of its Subsidiaries in connection
therewith) or voluntarily prepaid or purchased pursuant to the applicable
provisions of the documentation governing such Refinancing Indebtedness,
Incremental Equivalent Debt, Senior Secured Notes, Refinancing Term Loans or
Refinancing Notes, in each case, during such fiscal year on or, at the option of
the Borrower, prior to the date of the required prepayment under this Section
2.8(c)(iii) in respect of such fiscal year; provided that (x) no such voluntary
prepayments or purchases shall reduce the payments required to be made under
this Section 2.8(c)(iii) for more than one fiscal year, (y) no such voluntary
prepayments or purchases shall reduce the payments required to be made under
this Section 2.8(c)(iii) to the extent financed with long-term Indebtedness
(other than revolving Indebtedness) and (z) no mandatory prepayment shall be
required under this Section 2.8(c)(iii) to the extent the amount calculated
hereby does not exceed $20.0 million. The amount of each such prepayment shall
be applied to the outstanding Term B Loans pro rata until paid in full. Any
payment under this clause (iii) shall be an “ECF Payment.”
(iv)    If on the date that is ninety (90) days after the Escrow Release Date
(the “Existing Notes Determination Date”) more than $100.0 million in aggregate
principal amount of the Convertible Notes remain outstanding, then the Borrower
shall, within five (5) Business Days after the Existing Notes Determination
Date, apply an amount equal to the aggregate principal amount of Convertible
Notes outstanding on the Existing Notes Determination Date to repay the Term B
Loans. The amount of such prepayment shall be applied against the Classes of
Term B Loans and the remaining scheduled installments of principal due in
respect of such Term B Loans in the manner





--------------------------------------------------------------------------------





specified by the Borrower or, if not so specified on or prior to the date of
such optional prepayment, on a pro rata basis to all Classes of Term B Loans in
direct order of maturity.
(v)    The Borrower shall, on each date the Revolving Credit Commitments are
reduced pursuant to Section 2.10, prepay the Revolving Loans and, if necessary
after such Revolving Loans have been repaid in full, replace or cause to be
cancelled (or provide an L/C Backstop or make other arrangements reasonably
satisfactory to the L/C Issuers) outstanding Letters of Credit by the amount, if
any, necessary to reduce the sum of the aggregate principal amount of Revolving
Loans and L/C Obligations then outstanding to the amount to which the Revolving
Credit Commitments have been so reduced. Each prefunding of L/C Obligations that
the Borrower chooses to make to the Administrative Agent as a result of the
application of this clause (v) by the deposit of cash or Cash Equivalents with
the Administrative Agent shall be made in accordance with Section 7.4.
(vi)    (I) Notwithstanding any provision under this Section 2.8(c) to the
contrary, (A) any amounts that would otherwise be required to be paid by the
Borrower pursuant to Section 2.8(c)(ii) above shall not be required to be so
prepaid to the extent any such Disposition is consummated by a Foreign
Subsidiary, such Net Cash Proceeds in respect of any Event of Loss are received
by a Foreign Subsidiary or such Indebtedness is incurred by a Foreign
Subsidiary, for so long as the repatriation to the United States of any such
amounts would be prohibited under any Applicable Laws (including any such laws
with respect to financial assistance, corporate benefit, thin capitalization,
capital maintenance, liquidity maintenance and similar legal principles,
restrictions on upstreaming of cash intra group and the fiduciary and statutory
duties of the directors of the relevant Subsidiaries) and (B) if the Borrower
determines in good faith that the repatriating of any amounts required to
mandatorily prepay the Loans pursuant to Section 2.8(c)(ii) above would result
in a tax liability that is material to the amount of funds otherwise required to
be repatriated (including any withholding tax) (such amount in clauses (A) and
(B), a “Restricted Asset Sale Amount”), the amount the Borrower shall be
required to mandatorily prepay pursuant to Section 2.8(c)(ii) shall be reduced
by the Restricted Asset Sale Amount until such time as it may repatriate such
Restricted Asset Sale Amount without incurring such tax liability.
(II) Notwithstanding any provision under this Section 2.8(c) to the contrary,
for purposes of calculating the amount of the ECF Payment in Section
2.8(c)(iii), “Excess Cash Flow” will be deemed to be reduced by the amount of
Excess Cash Flow generated by a Foreign Subsidiary (A) that would be prohibited
under any Applicable Laws (including any such laws with respect to financial
assistance, corporate benefit, thin capitalization, capital maintenance,
liquidity maintenance and similar legal principles, restrictions on upstreaming
of cash intra group and the fiduciary and statutory duties of directors of the
relevant Subsidiaries) from being repatriated to the United States or (B) that
the Borrower determines in good faith would result in a tax liability that is
material to the amount of funds otherwise required to be repatriated (including
any withholding tax) if repatriated to the United States (the amount of such
Foreign Subsidiary Excess Cash Flow in clauses (A) and (B) without duplication,
the “Restricted ECF Amount”); provided that such amounts in clause (A) shall
only constitute a Restricted ECF Amount for so long as such repatriation to the
United States is prohibited under Applicable Laws, and in clause (B) shall only
constitute Restricted ECF Amount for so long as such repatriation would result
in such tax liability.
(vii)    Notwithstanding the foregoing, each Term B Lender shall have the right
to reject its applicable Term Loan Percentage of any mandatory prepayment of the
Term Loans pursuant to Section 2.8(c)(i) (other than Refinancing Indebtedness in
respect of the Term Loans), (ii) and (iii) above (each such Lender, a “Rejecting
Lender”); provided that any amount rejected by a Rejecting Lender shall be
offered on a pro rata basis to the Term A Lenders, which they may elect to
decline such prepayment, and thereafter any amounts so rejected may be retained
by the Borrower (the aggregate amount of such proceeds so rejected as of any
date of determination, the “Declined Proceeds”).
(viii)    Unless the Borrower otherwise directs, prepayments of Revolving Loans
under this Section 2.8(c) shall be applied first to Borrowings of Base Rate
Loans until payment in full thereof with any balance applied to Borrowings of
Eurodollar Loans in the order in which their Interest Periods expire. Each
prepayment of Loans under this Section 2.8(c) shall be made by the payment of
the principal amount to be prepaid and, in the case of any Term Loans or
Eurodollar Loans, accrued interest thereon to the date of prepayment together
with any amounts due the Lenders under Section 8.1. Except as otherwise provided
in Section 2.8(c)(i), Section 2.8(c)(ii) or Section 2.8(c)(iv), mandatory
prepayments of the Term Loans shall be applied to each Class of Term Loans on a
pro rata basis (other than with respect to prepayments made under Section
2.8(c)(iii)) and applied to the installments thereof as directed by the
Borrower, or if not so specified before the date of required payment, in the
direct order of maturity other than with respect to that portion of any
installment held by a Rejecting Lender.
(ix)    If the Escrow Release Date has not occurred upon the earlier of (x) the
date on which the Borrower determines in its sole discretion and notifies the
Administrative Agent and the Escrow Agent that any of the Escrow





--------------------------------------------------------------------------------





Release Conditions cannot be satisfied and (y) the Outside Date (the earlier of
such dates, the “Escrow End Date”), the Borrower will prepay on the Escrow
Prepayment Date in an amount equal to the gross principal amount of the Loans
funded into the Escrow Account (net of the fees paid to the Lenders on the
Closing Date), together with all accrued and unpaid interest on the full
aggregate principal amount of such Loans from the Closing Date to but excluding
the Escrow Prepayment Date (collectively, the “Escrow Prepayment Amount”), the
payment of such amount constituting repayment in full of the Term B Loans. In
accordance with the provisions of the Escrow Agreement, the funds in the Escrow
Account shall be released to the Administrative Agent on the Escrow Prepayment
Date in an amount equal to the Escrow Prepayment Amount to fund the prepayment.
Funds on deposit in the Escrow Account in excess of the Escrow Prepayment Amount
shall be released to the Borrower on the Escrow Prepayment Date.
(d)    Defaulting Lenders. Until such time as the Default Excess (as defined
below) with respect to any Defaulting Lender has been reduced to zero, (i) any
voluntary prepayment of the Revolving Loans pursuant to Section 2.8(b) shall, if
the Borrower so directs at the time of making such voluntary prepayment, be
applied to the Revolving Loans of other Lenders as if such Defaulting Lender had
no loans outstanding and the Revolving Credit Commitments of such Defaulting
Lender were zero and (ii) any mandatory prepayment of the Loans pursuant to
Section 2.8(c) shall, if the Borrower so directs at the time of making such
mandatory prepayment, be applied to the Loans of other Lenders (but not to the
Loans of such Defaulting Lender) as if such Defaulting Lender has funded all
defaulted Loans of such Defaulting Lender, it being understood and agreed that
the Borrower shall be entitled to retain any portion of any mandatory prepayment
of the Loans that is not paid to such Defaulting Lender solely as a result of
the operation of the provisions of this clause (d). “Default Excess” means, with
respect to any Defaulting Lender, the excess, if any, of such Defaulting
Lender’s Percentage of the aggregate outstanding principal amount of the
applicable Loans of all the applicable Lenders (calculated as if all Defaulting
Lenders (including such Defaulting Lender) had funded all of their respective
defaulted Loans) over the aggregate outstanding principal amount of the
applicable Loans of such Defaulting Lender.
(e)    The Administrative Agent will promptly advise each Lender of any notice
of prepayment it receives from the Borrower, and in the case of any partial
prepayment under Section 2.8(a) hereof, such prepayment shall be applied to the
Class of Term Loans and the remaining amortization payments on such Term Loans
in the manner specified by the Borrower or, if not so specified on or prior to
the date of such optional prepayment, on a pro rata basis to all Classes of Term
Loans in the direct order of maturity.
Section 2.9    Place and Application of Payments. All payments of principal of
and interest on the Loans and the Reimbursement Obligations, and of all other
Obligations payable by the Borrower under this Agreement and the other Loan
Documents, shall be made by the Borrower to the Administrative Agent by no later
than 2:00 p.m. on the due date thereof at the office of the Administrative Agent
in New York, New York (or, in the case of the Euro Term B Loans, by no later
than 2:00 p.m. (London, England time) on the due date thereof at the office of
the Administrative Agent in London) (or such other location as the
Administrative Agent may designate to the Borrower in writing) for the benefit
of the Lender or Lenders entitled thereto. Any payments received after such time
shall be deemed to have been received by the Administrative Agent on the next
Business Day. All such payments shall be made in Dollars (or, in the case of the
Euro Term B Loans, in Euros), in immediately available funds at the place of
payment, in each case without set-off or counterclaim, except as provided in
Section 10.7. The Administrative Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest on Loans
and on Reimbursement Obligations in which the Lenders have purchased
Participating Interests ratably to the Lenders and like funds relating to the
payment of any other amount payable to any Lender to such Lender, in each case
to be applied in accordance with the terms of this Agreement.
Anything contained herein to the contrary notwithstanding, (x) pursuant to the
exercise of remedies under Sections 7.2 and 7.3 hereof or (y) after written
instruction by the Required Lenders or Required RC/TLA Lenders, as applicable,
after the occurrence and during the continuation of an Event of Default, all
payments and collections received in respect of the Obligations and all proceeds
of the Collateral received, in each instance, by the Administrative Agent or any
of the Lenders, shall be remitted to the Administrative Agent and distributed as
follows:
(a)    first, to the payment of any outstanding costs and expenses incurred by
the Administrative Agent, and any security trustee therefor, in monitoring,
verifying, protecting, preserving or enforcing the Liens on the Collateral, in
protecting, preserving or enforcing rights under the Loan Documents, and in any
event all costs and expenses of a character which the Borrower has agreed to pay
the Administrative Agent under Section 10.13 hereof (such funds to be retained
by the Administrative Agent for its own account unless it has previously been
reimbursed for such costs and expenses by the Lenders, in which event such
amounts shall be remitted to the Lenders to reimburse them for payments
theretofore made to the Administrative Agent);





--------------------------------------------------------------------------------





(b)    second, to the payment of any outstanding interest and fees due under the
Loan Documents to be allocated pro rata in accordance with the aggregate unpaid
amounts owing to each holder thereof;
(c)    third, to the payment of principal on the Term Loans, Revolving Loans,
unpaid Reimbursement Obligations (together with amounts to be held by the
Administrative Agent as collateral security for any outstanding L/C Obligations
pursuant to Section 7.4 hereof (until the Administrative Agent is holding an
amount of cash equal to the then outstanding amount of all Letters of Credit, to
the extent the same have not been replaced or cancelled or otherwise provided
for to the reasonable satisfaction of the L/C Issuers)), and Hedging Liability,
the aggregate amount paid to (or held as collateral security for) the Lenders
and, in the case of Hedging Liability, their Affiliates, to be allocated pro
rata in accordance with the aggregate unpaid amounts owing to each holder
thereof;
(d)    fourth, to the payment of all other unpaid Obligations and all other
indebtedness, obligations, and liabilities of the Borrower and its Subsidiaries
secured by the Collateral Documents (including, without limitation, Funds
Transfer Liability, Deposit Account Liability and Data Processing Obligations)
to be allocated pro rata in accordance with the aggregate unpaid amounts owing
to each holder thereof; and
(e)    fifth, to the Borrower or whoever else may be lawfully entitled thereto.
Notwithstanding the foregoing, no amounts received from any Guarantor shall be
applied to any Excluded Swap Obligations of such Guarantor.
Section 2.10    Commitment Terminations. The Term B Loan Commitments shall
automatically terminate upon the making, conversion or continuance, as
applicable, of the Term B Loans on the Closing Date. The Borrower shall have the
right at any time and from time to time, upon three (3) Business Days’ prior
written notice to the Administrative Agent, to terminate the Term A Loan
Commitments in whole or in part, any partial termination to be (i) in an amount
not less than $1.0 million or any greater amount that is an integral multiple of
$0.1 million and (ii) allocated ratably among the Lenders in proportion to their
respective Term A Loan Commitments; provided that the Term A Loan Commitments
shall automatically terminate at the earlier of (x) upon the making, conversion
or continuance, as applicable, of the Term A Loans on the Escrow Release Date or
(y) the Escrow Prepayment Date, if any. The Borrower shall have the right at any
time and from time to time, upon three (3) Business Days’ prior written notice
to the Administrative Agent (which notice may conditioned upon the effectiveness
of other credit facilities, indentures or similar agreements or other
transactions, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied), to terminate the Revolving Credit
Commitments in whole or in part, any partial termination to be (i) in an amount
not less than $1.0 million or any greater amount that is an integral multiple of
$0.1 million and (ii) allocated ratably among the Lenders in proportion to their
respective Revolver Percentages; provided that the Revolving Credit Commitments
may not be reduced to an amount less than the sum of the aggregate principal
amount of Revolving Loans and of L/C Obligations then outstanding; provided
further that all Revolving Credit Commitments shall terminate automatically on
the Revolving Credit Termination Date. Any termination of the Revolving Credit
Commitments below the L/C Sublimit then in effect shall reduce the L/C Sublimit
by a like amount. The Administrative Agent shall give prompt notice to each
Lender of any such termination (in whole or in part) of the Revolving Credit
Commitments. Any termination of the Revolving Credit Commitments pursuant to
this Section 2.10 may not be reinstated.
Section 2.11    [Reserved].
Section 2.12    Evidence of Indebtedness.
(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.
(b)    The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, with respect to Revolving
Loans, the type thereof and, with respect to Eurodollar Loans, the Interest
Period with respect thereto, (ii) the amount of any principal or interest due
and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder from the Borrower and each Lender’s share thereof.





--------------------------------------------------------------------------------





(c)    The entries maintained in the accounts maintained pursuant to clauses (a)
and (b) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.
(d)    Any Lender may request that its Loans be evidenced by a promissory note
or notes in the forms of Exhibit D-1 (in the case of its Term A Loan and
referred to herein as a “Term A Note”), Exhibit D-2 (in the case of its U.S.
Term B Loan and referred to herein as a “U.S. Term B Note”), Exhibit D-3 (in the
case of its Euro Term B Loan and referred to herein as a “Euro Term B Note”),
Exhibit D-4 (in the case of its Revolving Loans and referred to herein as a
“Revolving Note”), as applicable (the Term A Notes, U.S. Term B Notes, Euro Term
B Notes and Revolving Notes being hereinafter referred to collectively as the
“Notes” and individually as a “Note”). In such event, the Borrower shall
prepare, execute and deliver to such Lender a Note payable to such Lender in the
amount of such Lender’s Percentage of the applicable Term Loan or Revolving
Credit Commitment, as applicable. Thereafter, the Loans evidenced by such Note
or Notes and interest thereon shall at all times (including after any assignment
pursuant to Section 10.10) be represented by one (1) or more Notes, except to
the extent that any such Lender or assignee subsequently returns any such Note
for cancellation and requests that such Loans once again be evidenced as
described in subsections (a) and (b) above.
Section 2.13    Fees.
(a)    Revolving Credit Commitment Fee. The Borrower shall pay to the
Administrative Agent for the ratable account of the Lenders according to their
Revolver Percentages a commitment fee at a rate per annum equal to the
Applicable Margin (computed on the basis of a year of 360 days and the actual
number of days elapsed) on the average daily Unused Revolving Credit Commitments
(the “Commitment Fee”); provided, however, that no Commitment Fee shall accrue
to the Unused Revolving Credit Commitment of a Defaulting Lender, or be payable
for the benefit of such Lender, so long as such Lender shall be a Defaulting
Lender. Such Commitment Fee shall be payable quarterly in arrears on each Fiscal
Quarter End Date (commencing on the first such date occurring after the Escrow
Release Date).
(b)    Letter of Credit Fees. Quarterly in arrears, on each Fiscal Quarter End
Date, commencing on the first such date occurring after the Escrow Release Date,
and on the Revolving Credit Termination Date, the Borrower shall pay to the L/C
Issuer for its own account a fronting fee equal to 0.125% of the face amount of
(or of the increase in the face amount of) each outstanding Letter of Credit.
Quarterly in arrears, on each Fiscal Quarter End Date, commencing on the first
such date occurring after the Escrow Release Date, and on the Revolving Credit
Termination Date, the Borrower shall pay to the Administrative Agent, for the
ratable benefit of the Lenders according to their Revolver Percentages, a letter
of credit fee at a rate per annum equal to the Applicable Margin then in effect
with respect to Eurodollar Loans under the Revolving Facility (computed on the
basis of a year of 360 days and the actual number of days elapsed) during each
day of such quarter applied to the daily average face amount of Letters of
Credit outstanding during such quarter; provided that while any Event of Default
under Section 7.1(a) (with respect to the late payment of principal, interest,
Reimbursement Obligations or fees) or Section 7.1(j) or Section 7.1(k) exists or
after acceleration (but without duplication of the rate set forth in Section
2.4(e)), such rate with respect to overdue fees shall increase by 2.00% over the
rate otherwise payable and such fee shall be paid on demand subject, except in
the case of any Event of Default under Section 7.1(j) or (k), to the request of
the Administrative Agent at the request or with the consent of the Required
Lenders; provided further that no letter of credit fee shall accrue to the
Revolver Percentage of a Defaulting Lender, or be payable for the benefit of
such Lender, so long as such Lender shall be a Defaulting Lender. In addition,
the Borrower shall pay to the L/C Issuers for their own account the L/C Issuers’
standard drawing, negotiation, amendment, transfer and other administrative fees
for each Letter of Credit. Such standard fees referred to in the preceding
sentence may be established by the L/C Issuers from time to time.
(c)    Ticking Fees. The Borrower shall pay the ticking fees pursuant to the Fee
Letter.
(d)    Administrative Agent Fees. The Borrower agrees to pay to the
Administrative Agent, for its own account, the administrative fees payable in
the amounts and at the times separately agreed upon between the Borrower and the
Administrative Agent.
(e)    Fees Generally. All fees shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, if and as
appropriate, among the applicable Lenders, except that the Borrower





--------------------------------------------------------------------------------





shall pay the fronting fees directly to the applicable L/C Issuer. Once paid
when due and payable, none of the fees shall be refundable under any
circumstances.
Section 2.14    Incremental Credit Extensions.
(a)    At any time and from time to time after the Escrow Release Date, subject
to the terms and conditions set forth herein, the Borrower may, by notice to the
Administrative Agent (whereupon the Administrative Agent shall promptly make
such notice available to each of the Lenders), pursuant to an Incremental
Amendment (“Incremental Amendment”) request to effect (i) one (1) or more
additional term loan facilities hereunder or increases in the aggregate amount
of any Term Facility (each such increase, a “Term Commitment Increase”) from one
(1) or more Additional Term Lenders or (ii) up to two (2) additional revolving
credit facilities (each such additional facility, an “Incremental Revolving
Credit Facility”) or increases in the aggregate amount of the Revolving Credit
Commitments (each such increase, a “Revolving Credit Commitment Increase” and
together with any Term Commitment Increase, any Incremental Term Facility and
any Incremental Revolving Credit Facility, a “Commitment Increase”) from
Additional Revolving Lenders; provided that, unless otherwise provided below,
upon the effectiveness of each Incremental Amendment:
(A)except as otherwise agreed by the Additional Lenders providing an Incremental
Facility to finance an Acquisition permitted under this Agreement, no Default or
Event of Default shall have occurred and be continuing or would exist after
giving effect thereto,
(B)on the date of the incurrence or effectiveness of such Incremental Facility
(in the case of the incurrence or effectiveness of an Incremental Revolving
Credit Facility, assuming such Incremental Revolving Credit Facility has been
drawn in full), the Borrower shall be in compliance, on a Pro Forma Basis, with
the financial covenants set forth in Section 6.22 recomputed as of the last day
of the most recently ended fiscal quarter for which financial statements have
been or were required to be delivered pursuant to Section 6.1(a) or (b);
provided that, to the extent incurred in connection with an Acquisition, at the
Borrower’s election, the Borrower’s compliance on a Pro Forma Basis with the
financial covenants set forth in Section 6.22 may be determined at the time of
the signing of any acquisition agreement with respect thereto or at the time of
the closing of such acquisition; provided, further that if the Borrower has made
the election to measure such compliance on the date of the signing of an
acquisition agreement, in connection with the calculation of any ratio with
respect to the incurrence of Indebtedness or Liens, or the making of
investments, Distributions, Restricted Debt Payments, asset sales, fundamental
changes or the designation of an Unrestricted Subsidiary on or following such
date and until the earlier of the date on which such Acquisition is consummated
or the definitive agreement for such Acquisition is terminated or expired (but
not for the purposes of calculating any financial covenant), such ratio shall be
calculated on a Pro Forma Basis assuming such Acquisition and any other
Specified Transactions in connection therewith (including the incurrence of
Indebtedness) have been consummated,
(C)each Incremental Term A Facility shall have a final maturity date no earlier
than the Term A Termination Date then in effect,
(D)each Incremental Term B Facility and each other Incremental Term Facility
(other than an Incremental Term A Facility) shall have a final maturity date no
earlier than the Term B Termination Date then in effect,
(E)the Weighted Average Life to Maturity of any Incremental Term A Loans shall
not be shorter than the Weighted Average Life to Maturity of the Term A Loans
then outstanding,
(F)the Weighted Average Life to Maturity of any Incremental Term B Loans and any
other Incremental Term Loans (other than Incremental Term A Loans) shall not be
shorter than the Weighted Average Life to Maturity of the Term B Loans then
outstanding,
(G)any Incremental Revolving Loans will mature no earlier than, and will require
no scheduled amortization or mandatory reduction of the commitments related
thereto prior to, the Revolving Credit Termination Date then in effect and all
other terms of any such Incremental Revolving Credit Facility (except with
respect to margin, pricing and fees and as set forth in the foregoing clauses
and clause (J) below and other than any terms which are applicable only after
the then-existing maturity date with respect to the Revolving





--------------------------------------------------------------------------------





Facility) shall be substantially identical to the Revolving Facility or
otherwise reasonably acceptable to the Administrative Agent,
(H)the interest rate applicable to any Incremental Facility or Incremental Loans
will be determined by the Borrower and the Additional Lenders providing such
Incremental Facility or Incremental Loans; provided that, in the case of
Incremental Term Loans (other than Incremental Term A Loans) or Incremental Term
Facilities (other than Incremental Term A Facilities) that are secured pari
passu in right of payment and with respect to security with any then existing
U.S. Term B Loans (or in the case of Incremental Term Loans denominated in
Euros, any then existing Euro Term B Loans) (the “Relevant Existing Facility”),
such interest rate will not be more than 0.50% higher than the corresponding
interest rate applicable to the Relevant Existing Facility unless the interest
rate with respect to the Relevant Existing Facility is adjusted to be equal to
the interest rate with respect to the relevant Incremental Term Loans or
Incremental Term Facility, minus 0.50%; provided, further, that in determining
the applicable interest rate under this clause (H): (w) original issue discount
(“OID”) or upfront fees paid in connection with the Relevant Existing Facility
or such Incremental Term Facility or Incremental Term Loans (based on a
four-year average life to maturity), shall be included, (x) any amendments to or
changes in the Applicable Margin with respect to the Relevant Existing Facility
that became effective subsequent to the Closing Date but prior to the time of
(or concurrently with) the addition of such Incremental Term Facility or
Incremental Term Loans shall be included, (y) arrangement, commitment,
structuring and underwriting fees and any amendment fees paid or payable to the
Joint Lead Arrangers (or their affiliates) in their respective capacities as
such in connection with the Relevant Existing Facility or to one or more
arrangers (or their affiliates) in their capacities as such applicable to such
Incremental Term Facility or Incremental Term Loans shall be excluded and (z) if
such Incremental Term Facility or Incremental Term Loans include any interest
rate floor greater than that applicable to the Relevant Existing Facility, and
such floor is applicable to the Relevant Existing Facility on the date of
determination, such excess amount shall be equated to interest margin for
determining the increase,
(I)all Incremental Facilities shall rank pari passu or junior in right of
payment and right of security in respect of the Collateral with the Term Loans
and the Revolving Loans or may be unsecured; provided that to the extent any
such Incremental Facilities are subordinated in right of payment or right of
security, or pari passu in right of security and subject to separate
documentation, they shall be subject to intercreditor arrangements reasonably
satisfactory to the Administrative Agent,
(J)no Incremental Facility shall be guaranteed by any Person which is not a Loan
Party,
(K)any mandatory prepayment (other than scheduled amortization payments) of
Incremental Term Loans that are pari passu in right of payment with any
then-existing Term Loans shall be made on a pro rata basis with such
then-existing Term Loans (and all other then-existing Incremental Term Loans
requiring ratable prepayment), except that the Borrower and the Additional
Lenders in respect of such Incremental Term Loans shall be permitted, in their
sole discretion, to elect to prepay or receive, as applicable, any prepayments
on a less than pro rata basis (but not on a greater than pro rata basis),
(L)the Borrower shall have delivered to the Administrative Agent a certificate
of a financial officer certifying to the effect set forth in subclauses (A) and
(B) above, together with reasonably detailed calculations demonstrating
compliance with subclause (B) above (which calculations shall, if made as of the
last day of any fiscal quarter of the Borrower for which the Borrower has not
delivered to the Administrative Agent the financial statements and Compliance
Certificate required to be delivered by Section 6.1(e), be accompanied by a
reasonably detailed calculation of Consolidated Adjusted EBITDA and Interest
Expense for the relevant period),
(M)all fees or other payments owing pursuant to Section 10.13 or as otherwise
agreed in writing in respect of such Commitment Increase to the Administrative
Agent and the Additional Lenders shall have been paid, and
(N)the other terms and conditions (excluding those referenced in clauses (A)
through (M)) of such Incremental Facility shall be substantially identical to,
or (taken as a whole) not materially more favorable (as reasonably determined by
the Borrower) to the lenders providing such Incremental Facility than those
applicable to the Term Loans (except for covenants or other provisions
applicable only to periods after the latest final maturity date other than
existing Term Loans or Commitments); provided that to the extent the terms of
any Incremental Term Loans are not substantially identical to the terms
applicable to the relevant





--------------------------------------------------------------------------------





Term Facility (except with respect to pricing and fees and to the extent
permitted by the foregoing clauses above and other than any terms which are
applicable only after the then-existing maturity date with respect to the
relevant Term Facility), such terms shall be reasonably satisfactory to the
Administrative Agent.
(b)    Notwithstanding anything to contrary herein, the aggregate principal
amount of all Commitment Increases shall not exceed (i) $750.0 million (less the
aggregate principal amount of Incremental Equivalent Debt incurred pursuant to
Section 6.14(u) in reliance on this clause (i) of the Incremental Cap) (the
“Fixed Dollar Incremental Amount”), plus (ii) an unlimited amount so long as in
the case of this clause (ii), the Senior Secured Leverage Ratio does not exceed
2.25:1.00, determined on a Pro Forma Basis after giving effect to such
Commitment Increase assuming (x) that all such Indebtedness is secured even if
not so secured and (y) in the case of an Incremental Revolving Credit Facility,
such Incremental Revolving Credit Facility has been drawn in full and any
related transaction as of the last day of the most recently ended period of four
consecutive fiscal quarters for which financial statements have been or were
required to be delivered pursuant to Section 6.1(a) or (b) (such amount under
this clause (ii), the “Ratio-Based Incremental Amount”); provided that, to the
extent incurred in connection with an Acquisition, at the Borrower’s election,
the Borrower’s compliance on a Pro Forma Basis with the Senior Secured Leverage
Ratio under this clause (ii) may be determined at the time of the signing of any
acquisition agreement with respect thereto or at the time of the closing of such
acquisition; provided, further that if the Borrower has made the election to
measure such compliance on the date of the signing of an acquisition agreement,
in connection with the calculation of any ratio with respect to the incurrence
of Indebtedness or Liens, or the making of investments, Distributions,
Restricted Debt Payments, asset sales, fundamental changes or the designation of
an Unrestricted Subsidiary on or following such date and until the earlier of
the date on which such Acquisition is consummated or the definitive agreement
for such Acquisition is terminated or expires (but not for the purposes of
calculating any financial covenant), such ratio shall be calculated on a Pro
Forma Basis assuming such Acquisition and any other Specified Transactions in
connection therewith (including the incurrence of Indebtedness) have been
consummated; provided, further that any Incremental Facility may be incurred
under either clause (i) or clause (ii) as selected by the Borrower in its sole
discretion, including by designating any portion of any Incremental Facility in
excess of an amount permitted to be incurred under clause (ii) at the time of
such incurrence as incurred under clause (i), and unless the Borrower otherwise
elects, any portion of any Commitment Increase that could be established in
reliance on this clause (ii) at the time of incurrence shall be deemed to have
been incurred in reliance on the Ratio-Based Incremental Amount without reducing
the Fixed Dollar Incremental Amount (the total aggregate amount described under
clauses (i) and (ii) hereof, the “Incremental Cap”). Each Commitment Increase
shall be in a minimum principal amount of $50.0 million and integral multiples
of $1.0 million in excess thereof; provided that such amount may be less than
$50.0 million if such amount represents all the remaining availability under the
aggregate principal amount of Commitment Increases set forth above. No Lender
shall be obligated to provide any Commitment Increase unless it so agrees.
(c)    Each notice from the Borrower pursuant to this Section 2,14 shall set
forth the requested amount of the relevant Commitment Increase.
(d)    Upon the implementation of any Incremental Revolving Credit Facility or
Revolving Credit Commitment Increase pursuant to this Section 2.14:
(i)with respect to any Revolving Credit Commitment Increase, (A) each Revolving
Lender immediately prior to such increase will automatically and without further
act be deemed to have assigned to each relevant Additional Revolving Lender, and
each relevant Additional Revolving Lender will automatically and without further
act be deemed to have assumed a portion of such Revolving Lender’s Participating
Interests such that, after giving effect to each deemed assignment and
assumption of participations, all of the Revolving Lenders’ (including each
Additional Revolving Lender’s) Participating Interests shall be held on a pro
rata basis on the basis of their Revolver Percentage (after giving effect to any
Revolving Credit Commitment Increase) and (B) the existing Revolving Lenders of
the applicable Class shall assign Revolving Loans to certain other Revolving
Lenders of such Class (including the Additional Revolving Lenders providing the
relevant Revolving Credit Commitment Increase), and such other Revolving Lenders
(including the Additional Revolving Lenders providing the relevant Revolving
Credit Commitment Increase) shall purchase such Revolving Loans, in each case to
the extent necessary so that all of the Revolving Lenders of such Class
participate in each outstanding Borrowing of Revolving Loans of such Class pro
rata on the basis of their Revolver Percentage (after giving effect to any
Revolving Credit Commitment Increase); it being understood and agreed that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence; and





--------------------------------------------------------------------------------





(ii)with respect to any Incremental Revolving Credit Facility, (A) the borrowing
and repayment (except for (x) payments of interest and fees at different rates
on the existing Revolving Facilities and such Incremental Revolving Credit
Facility, (y) repayments required upon the maturity date of the then-existing
Revolving Facility and such Incremental Revolving Credit Facility and (z)
repayments made in connection with any permanent repayment and termination of
commitments (subject to clause (C) below)) of Incremental Revolving Loans after
the effective date of such Incremental Revolving Credit Facility shall be made
on a pro rata basis with the then-existing Revolving Facility and any other then
outstanding Incremental Revolving Credit Facility, (B) all letters of credit
made or issued, as applicable, under such Incremental Revolving Credit Facility
shall be participated in on a pro rata basis by all Revolving Lenders under such
Incremental Revolving Credit Facility and (C) the permanent repayment of Loans
with respect to, and termination of commitments under, such Incremental
Revolving Credit Facility shall be made on a pro rata basis with the
then-existing Revolving Facility and any other then-outstanding Incremental
Revolving Credit Facility, except that the Borrower shall be permitted to
permanently repay and terminate commitments under any revolving facility on a
greater than pro rata basis as compared with any other revolving facility with a
later maturity date than such revolving facility.
(e)    Effective on the date of each Incremental Revolving Credit Facility the
maximum amount of Letter of Credit Usage permitted hereunder shall increase by
an amount, if any, agreed upon by the Administrative Agent, the L/C Issuers and
the Borrower; provided that the Credit Usage shall not exceed the Revolving
Facility Commitment after giving effect to the Incremental Revolving Credit
Facility.
(f)    An Incremental Amendment may, subject to Section 2.14(a), without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this Section
2.14 (including, in connection with a Revolving Credit Commitment Increase, to
reallocate Revolving Exposure on a pro rata basis among the relevant Revolving
Lenders).
Section 2.15    Extensions of Term Loans and Revolving Credit Commitments.
(a)    Notwithstanding anything to the contrary in this Agreement, pursuant to
one (1) or more offers (each, an “Extension Offer”) made from time to time by
the Borrower after the Escrow Release Date to all Lenders holding Term A Loans,
U.S. Term B Loans or Euro Term B Loans, as applicable, with a like maturity date
or Revolving Credit Commitments with a like maturity date, in each case on a pro
rata basis (based on the aggregate outstanding principal amount of the
respective Term Loans or Revolving Credit Commitments with a like maturity date,
as the case may be) and on the same terms to each such Lender, the Borrower is
hereby permitted to consummate from time to time transactions with individual
Lenders that accept the terms contained in such Extension Offers to extend the
maturity date of all or a portion of each such Lender’s Term Loans and/or
Revolving Credit Commitments and otherwise modify the terms of such Term Loans
and/or Revolving Credit Commitments pursuant to the terms of the relevant
Extension Offer (including by increasing the interest rate or fees payable in
respect of such Term Loans and/or Revolving Credit Commitments (and related
outstandings) and/or modifying the amortization schedule in respect of such Term
Loans) (each, an “Extension,” and each group of Term Loans or Revolving Credit
Commitments, as applicable, in each case as so extended, as well as the original
Term Loans and the original Revolving Credit Commitments (in each case not so
extended), being a “tranche”; any Extended Term Loans shall constitute a
separate tranche of Term Loans from the tranche of Term Loans from which they
were converted and any Extended Revolving Credit Commitments shall constitute a
separate tranche of Revolving Credit Commitments from the tranche of Revolving
Credit Commitments from which they were converted), so long as the following
terms are satisfied:
(i)    no Default or Event of Default shall have occurred and be continuing at
the time the offering document in respect of an Extension Offer is delivered to
the Lenders;
(ii)    except as to interest rates, fees and final maturity (which shall be
determined by the Borrower and set forth in the relevant Extension Offer), the
Revolving Credit Commitment of any Lender that agrees to an extension with
respect to such Revolving Credit Commitment extended pursuant to an Extension
(an “Extended Revolving Credit Commitment”; and the Loans thereunder, “Extended
Revolving Loans”), and the related outstandings, shall be a Revolving Credit
Commitment (or related outstandings, as the case may be) with the same terms (or
terms not less favorable to existing Lenders) as the original Revolving Credit
Commitments (and related outstandings); provided that (x) subject to the
provisions of Section 2.3(k) to the extent dealing with Letters of Credit which
mature or expire after a maturity date when there exist Extended Revolving
Credit Commitments with a longer maturity date, all Letters of Credit shall be
participated in on a





--------------------------------------------------------------------------------





pro rata basis by all Lenders with Extended Revolving Credit Commitments in
accordance with their Revolver Percentages (and except as provided in Section
2.3(k), without giving effect to changes thereto on an earlier maturity date
with respect to Letters of Credit theretofore incurred or issued), (y) all
borrowings and repayments (except for (A) payments of interest and fees at
different rates on Extended Revolving Credit Commitments (and related
outstandings), (B) repayments required upon the maturity date of the
non-extending Revolving Credit Commitments and (C) repayments made in connection
with a permanent repayment and reduction or termination of commitments) of
Extended Revolving Loans after the applicable Extension date shall be made on a
pro rata basis with all other Revolving Credit Commitments and (z) at no time
shall there be Revolving Credit Commitments hereunder (including Extended
Revolving Credit Commitments, any commitments with respect to any Incremental
Revolving Credit Facility and any original Revolving Credit Commitments) that
have more than three (3) different maturity dates;
(iii)except as to interest rates, fees, amortization, final maturity date,
premium, required prepayment dates and participation in prepayments (which
shall, subject to immediately succeeding clauses (iv), (v) and (vi), be
determined by the Borrower and set forth in the relevant Extension Offer), the
Term Loans of any Lender that agrees to an extension with respect to such Term
Loans extended pursuant to any Extension (any such extended Term Loans,
“Extended Term Loans”) shall have the same terms as the tranche of Term Loans
subject to such Extension Offer until the maturity of such Term Loans;
(iv)(A) the final maturity date of any Extended Term A Loans shall be no earlier
than the Term A Termination Date and (B) the final maturity date of any Extended
Term B Loans shall be no earlier than the Term B Termination Date;
(v)(A) the Weighted Average Life to Maturity of any Extended Term A Loans shall
be no shorter than the remaining Weighted Average Life to Maturity of the Term A
Loans extended thereby and (B) the Weighted Average Life to Maturity of any
Extended Term B Loans shall be no shorter than the remaining Weighted Average
Life to Maturity of the Term B Loans extended thereby;
(vi)any Extended Term Loans may participate on a pro rata basis or a less than
pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments in respect of the applicable Term Facility,
in each case as specified in the respective Extension Offer;
(vii)if the aggregate principal amount of Term Loans (calculated on the face
amount thereof) or Revolving Credit Commitments, as the case may be, in respect
of which Lenders shall have accepted the relevant Extension Offer shall exceed
the maximum aggregate principal amount of Term Loans or Revolving Credit
Commitments, as the case may be, offered to be extended by the Borrower pursuant
to such Extension Offer, then the Term Loans or Revolving Loans, as the case may
be, of such Lenders shall be extended ratably up to such maximum amount based on
the respective principal amounts (but not to exceed actual holdings of record)
with respect to which such Lenders have accepted such Extension Offer;
(viii)the Extensions shall be in a minimum amount of $50.0 million;
(ix)any applicable Minimum Extension Condition shall be satisfied or waived by
the Borrower; and
(x)all documentation in respect of such Extension shall be consistent with the
foregoing.
(b)    With respect to all Extensions consummated by the Borrower pursuant to
this Section 2.15, (i) such Extensions shall not constitute voluntary or
mandatory payments or prepayments or commitment reductions for purposes of
Section 2.8, 2.9, 2.10 or 2.12, (ii) the amortization schedules (insofar as such
schedule affects payments due to Lenders participating in the relevant Facility)
set forth in Section 2.7 shall be adjusted to give effect to the Extension of
the relevant Facility and (iii) except as required by clause (a)(viii) above, no
Extension Offer is required to be in any minimum amount or any minimum
increment; provided that the Borrower may at its election specify as a condition
(a “Minimum Extension Condition”) to consummating any such Extension that a
minimum amount (to be determined and specified in the relevant Extension Offer
in the Borrower’s sole discretion and which may be waived by the Borrower) of
Term Loans or Revolving Credit Commitments (as applicable) of any or all
applicable tranches to be tendered. The Administrative Agent and the Lenders
hereby consent to the transactions contemplated by this Section 2.15 (including,
for the avoidance of doubt, payment of any interest, fees or premium in respect
of any Extended Term Loans and/or Extended Revolving Credit Commitments on such
terms as may be set forth in the relevant Extension Offer) and hereby





--------------------------------------------------------------------------------





waive the requirements of any provision of this Agreement (including Section
2.8, 2.9, 2.10 or 2.12) or any other Loan Document that may otherwise prohibit
any such Extension or any other transaction contemplated by this Section 2.15.
(c)    No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (A) the consent of each Lender agreeing to
such Extension with respect to one (1) or more of its Term Loans and/or
Revolving Credit Commitments (or a portion thereof) and (B) with respect to any
Extension of the Revolving Credit Commitments (or a portion thereof), the
consent of the L/C Issuers, which consent shall not be unreasonably withheld or
delayed. All Extended Term Loans and Extended Revolving Credit Commitments and
all obligations in respect thereof shall be Obligations under this Agreement and
the other Loan Documents that are secured by the Collateral and guaranteed on a
pari passu basis with all other applicable Obligations under this Agreement and
the other Loan Documents. The Lenders hereby irrevocably authorize the
Administrative Agent to enter into amendments to this Agreement and the other
Loan Documents with the Borrower as may be necessary in order to establish new
tranches or sub-tranches in respect of Revolving Credit Commitments or Term
Loans so extended and such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section 2.15. In
addition, if so provided in such amendment and with the consent of the L/C
Issuers, participants in Letters of Credit expiring on or after the latest
maturity date (but in no event later than the date that is five (5) Business
Days prior to the Final Revolving Termination Date) in respect of the Revolving
Credit Commitments shall be re-allocated from Lenders holding non-extended
Revolving Credit Commitments to Lenders holding Extended Revolving Credit
Commitments in accordance with the terms of such amendment; provided, however,
that such participation interests shall, upon receipt thereof by the relevant
Lenders holding Revolving Credit Commitments, be deemed to be participation
interests in respect of such Revolving Credit Commitments and the terms of such
participation interests (including, without limitation, the commission
applicable thereto) shall be adjusted accordingly. Without limiting the
foregoing, in connection with any Extensions the respective Loan Parties shall
(at their expense) amend (and the Administrative Agent is hereby directed to
amend) any mortgage entered into in accordance with Section 4.2 that has a
maturity date prior to the later of the Final Maturity Date and the Final
Revolving Termination Date so that such maturity date is extended to the later
of the Final Maturity Date and the Final Revolving Termination Date (or such
later date as may be advised by local counsel to the Administrative Agent).
(d)    In connection with any Extension, the Borrower shall provide the
Administrative Agent at least ten (10) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including regarding timing, rounding and other
adjustments and to ensure reasonable administrative management of the credit
facilities hereunder after such Extension), if any, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this Section 2.15.
Section 2.16    Refinancing Facilities.
(a)    Notwithstanding anything to the contrary in this Agreement, the Borrower
may by written notice to the Administrative Agent establish one or more
additional tranches of term loans under this Agreement (such loans, “Refinancing
Term Loans”), all Net Cash Proceeds of which are used to refinance in whole or
in part any Class of Term Loans pursuant to Section 2.8(c)(i). Each such notice
shall specify the date (each, a “Refinancing Effective Date”) on which the
Borrower proposes that the Refinancing Term Loans shall be made, which shall be
a date not earlier than five (5) Business Days after the date on which such
notice is delivered to the Administrative Agent (or such shorter period agreed
to by the Administrative Agent in its sole discretion); provided that:
(i)before and after giving effect to the borrowing of such Refinancing Term
Loans on the Refinancing Effective Date each of the conditions set forth in
Section 3.1 shall be satisfied;
(ii)the final maturity date of the Refinancing Term Loans shall be no earlier
than the maturity date of the refinanced Term Loans;
(iii)the Weighted Average Life to Maturity of such Refinancing Term Loans shall
be no shorter than the then-remaining Weighted Average Life to Maturity of the
refinanced Term Loans;
(iv)the aggregate principal amount of the Refinancing Term Loans shall not
exceed the outstanding principal amount of the refinanced Term Loans plus
amounts used to pay fees, premiums, costs and expenses (including original issue
discount) and accrued interest associated therewith;





--------------------------------------------------------------------------------





(v)all other terms applicable to such Refinancing Term Loans (other than
provisions relating to original issue discount, upfront fees, interest rates and
any other pricing terms (which original issue discount, upfront fees, interest
rates and other pricing terms shall not be subject to the provisions set forth
in Section 2.14(a)(H)) and optional prepayment or mandatory prepayment or
redemption terms, which shall be as agreed between the Borrower and the Lenders
providing such Refinancing Term Loans) shall be substantially similar to, or no
less favorable to the Borrower and its Subsidiaries, when taken as a whole, than
(as reasonably determined by the Borrower), the terms, taken as a whole,
applicable to the Term Loans being refinanced (except to the extent such
covenants and other terms apply solely to any period after the latest maturity
date applicable to the Term Loans being refinanced unless less favorable terms
are added for the benefit of the existing Lenders); provided that a certificate
of a Responsible Officer of the Borrower delivered to the Administrative Agent
for posting to the Lenders at least five (5) Business Days prior to the
incurrence of such Refinancing Term Loans, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that the Borrower has determined
in good faith that such terms and conditions satisfy the requirements in this
clause (v) shall be conclusive evidence that such terms and conditions satisfy
the requirements in this clause (v) unless the Required Lenders through the
Administrative Agent notify the Borrower within such five (5) Business Day
period that they disagree with such determination (including a reasonable
description of the basis upon which they disagree);
(vi)with respect to Refinancing Term Loans secured by Liens on the Collateral
that rank pari passu or junior in right of security to the Term Loans, such
Liens will be subject to a customary intercreditor agreement;
(vii)there shall be no borrower (other than the Borrower) and no guarantors
(other than the Guarantors) in respect of such Refinancing Term Loans; and
(viii)Refinancing Term Loans shall not be secured by any assets of the Borrower
and its Subsidiaries other than the Collateral.
(b)    The Borrower may approach any Lender or any other person that would be an
Eligible Assignee to provide all or a portion of the Refinancing Term Loans;
provided that any Lender offered or approached to provide all or a portion of
the Refinancing Term Loans may elect or decline, in its sole discretion, to
provide a Refinancing Term Loan. Any Refinancing Term Loans made on any
Refinancing Effective Date shall be designated an additional Class of Term Loans
for all purposes of this Agreement; provided, further, that any Refinancing Term
Loans may, to the extent provided in the applicable Refinancing Amendment
governing such Refinancing Term Loans, be designated as an increase in any
previously established Class of Term Loans made to the Borrower.
(c)    Notwithstanding anything to the contrary in this Agreement, the Borrower
may by written notice to the Administrative Agent establish one or more
additional Facilities (“Replacement Revolving Facilities”) providing for
revolving commitments (“Replacement Revolving Credit Commitments” and the
revolving loans thereunder, “Replacement Revolving Loans”), which replace in
whole or in part any Class of Revolving Credit Commitments under this Agreement.
Each such notice shall specify the date (each, a “Replacement Revolving Facility
Effective Date”) on which the Borrower proposes that the Replacement Revolving
Credit Commitments shall become effective, which shall be a date not less than
five (5) Business Days after the date on which such notice is delivered to the
Administrative Agent (or such shorter period agreed to by the Administrative
Agent in its reasonable discretion); provided that:
(i)    before and after giving effect to the establishment of such Replacement
Revolving Credit Commitments on the Replacement Revolving Facility Effective
Date, each of the conditions set forth in Section 3.1 shall be satisfied;
(ii)    after giving effect to the establishment of any Replacement Revolving
Credit Commitments and any concurrent reduction in the aggregate amount of any
other Revolving Credit Commitments, the aggregate amount of Revolving Credit
Commitments shall not exceed the aggregate amount of the Revolving Credit
Commitments outstanding immediately prior to the applicable Replacement
Revolving Facility Effective Date plus amounts used to pay fees, premiums, costs
and expenses (including original issue discount) and accrued interest associated
therewith;
(iii)    no Replacement Revolving Credit Commitments shall have a final maturity
date (or require commitment reductions or amortizations) prior to the Revolving
Credit Termination Date for the Revolving Credit Commitments being replaced;





--------------------------------------------------------------------------------





(iv)    all other terms applicable to such Replacement Revolving Facility (other
than provisions relating to (x) fees, interest rates and other pricing terms and
prepayment and commitment reduction and optional redemption terms which shall be
as agreed between the Borrower and the Lenders providing such Replacement
Revolving Credit Commitments and (y) the amount of any letter of credit sublimit
and swingline commitment under such Replacement Revolving Facility, which shall
be as agreed between the Borrower, the Lenders providing such Replacement
Revolving Credit Commitments, the Administrative Agent and the replacement
issuing bank and replacement swingline lender, if any, under such Replacement
Revolving Credit Commitments), when taken as a whole, shall be substantially
similar to, or no less favorable to the Borrower and its Subsidiaries than (as
reasonably determined by the Borrower), those, taken as a whole, applicable to
the Revolving Credit Commitments so replaced (except to the extent such
covenants and other terms apply solely to any period after the latest Revolving
Credit Termination Date in effect at the time of incurrence or added for the
benefit of the existing Lenders); provided that a certificate of a Responsible
Officer of the Borrower delivered to the Administrative Agent for posting to the
Lenders at least five (5) Business Days prior to the incurrence of such
Replacement Revolving Credit Commitments, together with a reasonably detailed
description of the material terms and conditions of such Replacement Revolving
Credit Commitments or drafts of the documentation relating thereto, stating that
the Borrower has determined in good faith that such terms and conditions satisfy
the requirements in this clause (iv) shall be conclusive evidence that such
terms and conditions satisfy the requirements in this clause (iv) unless the
Required Lenders through the Administrative Agent notify the Borrower within
such five (5) Business Day period that they disagree with such determination
(including a reasonable description of the basis upon which they disagree);
(v)    there shall be no borrower (other than the Borrower) and no guarantors
(other than the Guarantors) in respect of such Replacement Revolving Facility;
(vi)    Replacement Revolving Credit Commitments and extensions of credit
thereunder shall not be secured by any asset of the Borrower and its
Subsidiaries other than the Collateral; and
(vii)    if such Replacement Revolving Facility is secured by Liens on the
Collateral that rank pari passu or junior in right of security to the Revolving
Loans, such Liens will be subject to a customary intercreditor agreement.
(d)    In addition, the Borrower may establish Replacement Revolving Credit
Commitments to refinance and/or replace all or any portion of a Term Loan
hereunder (regardless of whether such Term Loan is repaid with the proceeds of
Replacement Revolving Loans or otherwise), so long as the aggregate amount of
such Replacement Revolving Credit Commitments does not exceed the aggregate
amount of Term Loans repaid at the time of establishment thereof plus amounts
used to pay fees, premiums, costs and expenses (including original issue
discount) and accrued interest associated therewith (it being understood that
such Replacement Revolving Credit Commitment may be provided by the Lenders
holding the Term Loans being repaid and/or by any other person that would be a
permitted assignee hereunder) so long as (i) before and after giving effect to
the establishment such Replacement Revolving Credit Commitments on the
Replacement Revolving Facility Effective Date each of the conditions set forth
in Section 3.1 shall be satisfied to the extent required by the relevant
agreement governing such Replacement Revolving Credit Commitments, (ii) the
remaining life to termination of such Replacement Revolving Credit Commitments
shall be no shorter than the Weighted Average Life to Maturity then applicable
to the refinanced Term Loans, (iii) the final termination date of the
Replacement Revolving Credit Commitments shall be no earlier than the
termination date of the refinanced Term Loans, (iv) with respect to Replacement
Revolving Loans secured by Liens on Collateral that rank pari passu or junior in
right of security to the Revolving Loans, such Liens will be subject to a
customary intercreditor agreement, (v) there shall be no borrower (other than
the Borrower) and no guarantors (other than the Guarantors) in respect of such
Replacement Revolving Facility; and (vi) all other terms applicable to such
Replacement Revolving Facility (other than provisions relating to (x) fees,
interest rates and other pricing terms and prepayment and commitment reduction
and optional redemption terms which shall be as agreed between the Borrower and
the Lenders providing such Replacement Revolving Credit Commitments and (y) the
amount of any letter of credit sublimit and swingline commitment under such
Replacement Revolving Facility, which shall be as agreed between the Borrower,
the Lenders providing such Replacement Revolving Credit Commitments, the
Administrative Agent and the replacement issuing bank and replacement swingline
lender, if any, under such Replacement Revolving Credit Commitments), when taken
as a whole, shall be substantially similar to, or no more restrictive to the
Borrower and its Subsidiaries than (as reasonably determined by the Borrower),
those applicable to the Term Loans being refinanced (except to the extent such
covenants and other terms apply solely to any period after the latest maturity
date applicable to the Term Loans being refinanced or are added for the benefit
of the Lenders). Solely to the extent that an L/C Issuer is not a replacement
issuing bank under a Replacement Revolving Facility, it is understood and agreed
that such L/C Issuer shall not be required to issue any letters of credit under
such Replacement Revolving Facility and, to the extent it is necessary





--------------------------------------------------------------------------------





for such L/C Issuer to withdraw as an L/C Issuer at the time of the
establishment of such Replacement Revolving Facility, such withdrawal shall be
on terms and conditions reasonably satisfactory to such L/C Issuer in its sole
discretion. The Borrower agrees to reimburse each L/C Issuer in full upon
demand, for any reasonable and documented out-of-pocket cost or expense
attributable to such withdrawal.
(e)    The Borrower may approach any Lender or any other person that would be an
Eligible Assignee of a Revolving Credit Commitment to provide all or a portion
of the Replacement Revolving Credit Commitments; provided that any Lender
offered or approached to provide all or a portion of the Replacement Revolving
Credit Commitments may elect or decline, in its sole discretion, to provide a
Replacement Revolving Credit Commitment. Any Replacement Revolving Credit
Commitment made on any Replacement Revolving Facility Effective Date shall be
designated an additional Class of Revolving Credit Commitments for all purposes
of this Agreement; provided that any Replacement Revolving Credit Commitments
may, to the extent provided in the applicable Refinancing Amendment, be
designated as an increase in any previously established Class of Revolving
Credit Commitments.
(f)    The Borrower and each Lender providing the applicable Refinancing Term
Loans and/or Replacement Revolving Credit Commitments (as applicable) shall
execute and deliver to the Administrative Agent an amendment to this Agreement
(a “Refinancing Amendment”) and such other documentation as the Administrative
Agent shall reasonably specify to evidence such Refinancing Term Loans and/or
Replacement Revolving Credit Commitments (as applicable). For purposes of this
Agreement and the other Loan Documents, (A) if a Lender is providing a
Refinancing Term Loan, such Lender will be deemed to have a Term Loan having the
terms of such Refinancing Term Loan and (B) if a Lender is providing a
Replacement Revolving Credit Commitment, such Lender will be deemed to have a
Revolving Credit Commitment having the terms of such Replacement Revolving
Credit Commitment. Notwithstanding anything to the contrary set forth in this
Agreement or any other Loan Document (including without limitation this
Section 2.16), (i) no Refinancing Term Loan or Replacement Revolving Credit
Commitment is required to be in any minimum amount or any minimum increment,
(ii) there shall be no condition to any incurrence of any Refinancing Term Loan
or Replacement Revolving Credit Commitment at any time or from time to time
other than those set forth in clauses (a) or (c) above, as applicable, and (iii)
all Refinancing Term Loans, Replacement Revolving Credit Commitments and all
obligations in respect thereof shall be Obligations under this Agreement and the
other Loan Documents that rank equally and ratably in right of security with the
Term Loans and other Obligations (other than Incremental Term Loans and
Refinancing Term Loans that rank junior in right of security with the Term
Loans, and except to the extent any such Refinancing Term Loans are secured by
the Collateral on a junior lien basis in accordance with the provisions above).
Section 2.17    Escrow of Loan Proceeds.
(a)    On the Closing Date, the Borrower shall enter into the Escrow Agreement,
pursuant to which the Borrower will deposit, or will cause to be deposited, the
proceeds of the Term B Loans into the Escrow Account. The Borrower shall grant
the Collateral Agent, for the benefit of the Secured Parties, a first priority
security interest in the Escrow Account Funds.
(b)    The funds held in the Escrow Account will be (i) released to the Borrower
or such other Person as the Borrower directs, in accordance with the Escrow
Agreement, upon delivery by the Borrower to the Escrow Agent and the
Administrative Agent of a certificate of a Responsible Officer certifying that,
prior to or substantially concurrently with the release of funds from the Escrow
Account, the Escrow Release Conditions have been satisfied or (ii) used to pay
the Escrow Prepayment Amount in accordance with Section 2.8(c)(ix) hereof.
(c)    Promptly following the release of the funds held in the Escrow Account
pursuant to Section 2.17(b)(i) hereof, all fees and expenses required to be paid
hereunder in connection with the occurrence of the Closing Date and the Escrow
Release Date, to the extent invoiced in reasonable detail at least three (3)
Business Days before the Closing Date (except as otherwise reasonably agreed to
by the Borrower), shall be paid in full from the funds in the Escrow Account.
Section 2.18    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    Fees shall cease to accrue for such Defaulting Lender pursuant to Section
2.13.





--------------------------------------------------------------------------------





(b)    The Commitments, Loans and Revolving Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders, Required RC
Lenders or Required RC/TLA Lenders have taken or may take any action hereunder
(including any consent to any amendment, waiver or other modification pursuant
to Section 10.11); provided that this Section 2.18(b) shall not apply to the
vote of a Defaulting Lender in the case of an amendment, waiver or other
modification effecting (i) an increase or extension of such Defaulting Lender’s
Revolving Credit Commitment or (ii) the reduction or excuse of principal amount
of, or interest or fees payable on, such Defaulting Lender’s Loans or the
postponement of the scheduled date of payment of such principal amount, interest
or fees to such Defaulting Lender.
(c)    If any Letters of Credit exist at the time such Lender becomes a
Defaulting Lender then:
(i)    Such Defaulting Lender’s L/C Exposure shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Revolver Percentages
(but excluding the Revolving Credit Commitments of all the Defaulting Lenders
from both the numerator and the denominator) but only to the extent (x) the sum
of all the Revolving Exposure owed to all non-Defaulting Lenders does not exceed
the total of all non-Defaulting Lenders’ unused Revolving Credit Commitments,
(y) the representations and warranties of each Loan Party set forth in the Loan
Documents to which it is a party are true and correct at such time, except to
the extent that any such representation and warranty relates to an earlier date
(in which case such representation and warranty shall be true and correct as of
such earlier date), and (z) no Default shall have occurred and be continuing at
such time;
(ii)    If the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, within two Business Days following
notice by the Administrative Agent, cash collateralize for the benefit of
relevant L/C Issuers such Defaulting Lender’s L/C Exposure (after giving effect
to any partial reallocation pursuant to clause (i) above) for so long as any
Letters of Credit are outstanding;
(iii)    If the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Exposure pursuant clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.13(b)
with respect to such Defaulting Lender’s L/C Exposure during the period such
Defaulting Lender’s L/C Exposure is cash collateralized by the Borrower;
(iv)    If L/C Exposures of the non-Defaulting Lenders are reallocated pursuant
to clause (i) above, then the fees payable to the Revolving Lenders pursuant to
Section 2.13(a) and Section 2.13(b) shall be adjusted to reflect such
non-Defaulting Lenders’ L/C Exposure as reallocated; and
(v)    If any Defaulting Lender’s L/C Exposure is neither cash collateralized
nor reallocated pursuant to clauses (i) or (ii) above, then, without prejudice
to any rights or remedies of the L/C Issuers or any Revolving Lender hereunder,
all letter of credit fees payable under Section 2.13(b) with respect to such
Defaulting Lender’s L/C Exposure shall be payable to each applicable L/C Issuer
until such L/C Exposure is cash collateralized and/or reallocated.
(d)    So long as such Defaulting Lender is a Defaulting Lender, the L/C Issuers
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related L/C Exposure will be 100% covered by the unused
Revolving Credit Commitments of the non-Defaulting Lenders and/or cash
collateral will be provided by the Borrower in accordance with Section
2.18(c)(ii), and the participating interests in any such newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.18(c)(i) (and such Defaulting Lender shall not
participate therein).
The rights and remedies against a Defaulting Lender under this Agreement are in
addition to other rights and remedies that Borrower may have against such
Defaulting Lender with respect to any funding default and that the
Administrative Agent or any Lender may have against such Defaulting Lender with
respect to any funding default. In the event that the Administrative Agent, the
Borrower and each applicable L/C Issuer each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Revolving Exposure shall be readjusted to reflect the inclusion
of such Lender’s unused Revolving Credit Commitment and on such date such Lender
shall purchase at par such of the Revolving Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause such outstanding Revolving Loans and funded and unfunded participations in
Letters of Credit to be held on a pro rata basis by the Revolving Lenders
(including such Lender) in accordance with their applicable percentages,
whereupon such Lender will cease to be a Defaulting Lender and will be a
non‑Defaulting Lender and any applicable cash collateral shall be promptly
returned to the Borrower and





--------------------------------------------------------------------------------





any L/C Exposure of such Lender reallocated pursuant to the requirements
above shall be reallocated back to such Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; provided
that, subject to Section 10.26 and except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
non‑Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from such Lender’s having been a Defaulting Lender.
ARTICLE 3.CONDITIONS PRECEDENT.
Section 3.1    All Credit Extensions. At the time of each Credit Extension made
after the Escrow Release Date under the Revolving Facility hereunder:
(a)    each of the representations and warranties set forth herein and in the
other Loan Documents shall be and remain true and correct in all material
respects (or in all respects, if qualified by a materiality threshold) as of
said time, except to the extent the same expressly relate to an earlier date;
(b)    no Default or Event of Default shall have occurred and be continuing or
would occur as a result of such Credit Extension;
(c)    after giving effect to any requested extension of credit, the aggregate
principal amount of all Revolving Loans and L/C Obligations under this Agreement
shall not exceed the aggregate Revolving Credit Commitments; and
(d)    (i) in the case of a Borrowing, the Administrative Agent shall have
received the notice required by Section 2.5 hereof, (ii) in the case of the
issuance of any Letter of Credit the applicable L/C Issuer shall have received a
duly completed Application, and/or (iii) in the case of an extension or increase
in the amount of a Letter of Credit, a written request therefor in a form
reasonably acceptable to the applicable L/C Issuer.
Each request for a Borrowing covered under this Section 3.1 and each request for
the issuance of, increase in the amount of, or extension of the expiration date
of, a Letter of Credit covered under this Section 3.1 shall be deemed to be a
representation and warranty by the Borrower on the date of such Credit Extension
as to the facts specified in subsections (a) through (d), both inclusive, of
this Section 3.1.
Section 3.2    Initial Credit Extensions and Effectiveness on Closing Date. The
obligations of each Term B Lender to make their Term B Loans on the Closing Date
and the effectiveness of the Revolving Credit Commitments and Term A Loan
Commitments hereunder are subject solely to the satisfaction or waiver of the
following conditions precedent:
(a)    the Administrative Agent shall have received each of the following, each
of which shall be originals or facsimiles (or delivered by other electronic
transmission, including pdf) unless otherwise specified:
(i)    counterparts of this Agreement signed on behalf of the Borrower;
(ii)    copies of the certificate of formation, certificate of incorporation,
certificate of organization, operating agreement, articles of incorporation,
memorandum and articles of association and bylaws, as applicable (or comparable
organizational documents) of the Borrower and each WDC Guarantor and any
amendments thereto, certified in each instance by its Director, Secretary,
Assistant Secretary or Chief Financial Officer and, with respect to
organizational documents filed with a Governmental Authority, by the applicable
Governmental Authority;
(iii)    a Term B Note executed by the Borrower in favor of each Lender that has
requested such a Note at least ten (10) Business Days in advance of the Closing
Date;
(iv)    copies of resolutions of the board of directors, manager or similar
governing body of the Borrower and each WDC Guarantor approving and authorizing
the execution, delivery and performance of the Loan Documents to which it is a
party, together with specimen signatures of the persons authorized to execute
such documents on the Borrower’s and such WDC Guarantor’s behalf,





--------------------------------------------------------------------------------





all certified as of the Closing Date in each instance by its Director,
Secretary, Assistant Secretary or Chief Financial Officer as being in full force
and effect without modification or amendment;
(v)    copies of the certificates of good standing (if available) for the
Borrower and each WDC Guarantor from the office of the secretary of state or
other appropriate governmental department or agency of the state of its
formation, incorporation or organization;
(vi)    a Guaranty, duly executed by each WDC Guarantor;
(vii)    (A) a favorable written opinion (addressed to the Administrative Agent
and the Lenders) of Cleary Gottlieb Steen & Hamilton LLP, special counsel to the
Borrower and WDC Guarantors and (B) a favorable written opinion (addressed to
the Administrative Agent and the Lenders) of Young Conaway Stargatt & Taylor,
LLP, local counsel to the Borrower and the WDC Guarantors in the state of
Delaware; and
(viii)    the Escrow Agreement, duly executed by the Borrower, each WDC
Guarantor, the Escrow Agent and the Administrative Agent.
(b)    the Specified Representations of the Borrower and the WDC Guarantors
shall be true and correct in all material respects on and as of the Closing
Date;
(c)    the Administrative Agent shall have received, no later than 3 Business
Days in advance of the Closing Date, all documentation and other information
about the Borrower as shall have been reasonably requested in writing at least
ten (10) Business Days prior to the Closing Date by the Lenders through the
Joint Lead Arrangers that is required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation the Patriot Act;
(d)    the Administrative Agent shall have received (A)(i) the audited
consolidated balance sheets and related audited consolidated statements of
income, comprehensive income, cash flows and shareholders’ equity of the
Borrower as of and for the fiscal years ended July 3, 2015, June 27, 2014 and
June 28, 2013 (and the Administrative Agent acknowledges receipt of such audited
financial statements), and (ii) the audited consolidated balance sheets and
related audited consolidated statements of operations, comprehensive income,
equity and cash flows of the Target as of and for the fiscal years ended January
3, 2016, December 28, 2014 and December 29, 2013 (and the Administrative Agent
acknowledges receipt of such audited financial statements, (B) the unaudited
consolidated balance sheets and related unaudited statements of income,
comprehensive income and cash flows of the Borrower for the fiscal quarters
ended October 2, 2015 and January 1, 2016 (and the Administrative Agent
acknowledges receipt of such financial statements) and (C) a pro forma
consolidated balance sheet of the Borrower and its Subsidiaries (including the
Target) as of January 1, 2016 and related pro forma statements of income of the
Borrower and its Subsidiaries (including the Target) for the six months ended
January 1, 2016 and for the six months ended January 2, 2015, prepared after
giving effect to the Schrader Acquisition and the Financing Transactions (as
defined in the Senior Notes Offering Memorandum) as if those events had occurred
on such date (in the case of such balance sheet) or June 28, 2014, the first day
of the Borrower’s fiscal year ended July 3, 2015 (in the case of the statement
of income); provided that (i) each such pro forma financial statement shall be
prepared in good faith by the Borrower and (ii) no such pro forma financial
statement shall be required to include adjustments for purchase accounting
(including adjustments of the type contemplated by Financial Accounting
Standards Board Accounting Standards Codification 805, Business Combinations
(formerly SFAS 141R));
(e)    the Borrower shall have made arrangements reasonably satisfactory to the
Joint Lead Arrangers for the payment of (which amounts may be offset against the
proceeds of the Term B Loans) all fees and expenses required to be paid
hereunder or under any separate written agreement among the Borrower and the
Joint Lead Arrangers to the extent invoiced at least three (3) Business Days
prior to the Closing Date (or such later date as the Borrower may reasonably
agree);
(f)    all other actions not identified in clause (a) above that are necessary
to establish that the Collateral Agent (for the benefit of the Secured Parties)
will have a perfected Lien (subject to Permitted Liens) on the Escrow Account
Funds shall have been taken; and





--------------------------------------------------------------------------------





(g)    in the case of each Borrowing to be made on the Closing Date, the
Administrative Agent shall have received the notice required by Section 2.5.
For purposes of determining compliance with the conditions specified in this
Section 3.2, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless an officer of the Administrative Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the proposed Closing Date specifying
its objection thereto in reasonable detail. The Administrative Agent shall
promptly notify the Lenders and the Borrower in writing of the occurrence of the
Closing Date and such notification shall be conclusive and binding.
Section 3.3    Escrow Release Date. (i) The L/C Issuers, the Term A Lenders and
the Revolving Lenders shall not be obligated to make their respective Credit
Extensions on the Escrow Release Date, (ii) the Borrower agrees that it shall
not direct the Escrow Agent to release the Escrow Account Funds and (iii) the
Escrow Release Date shall not occur, until:
(a)    subject in all respects to the final paragraph of this Section 3.3 and
the relevant provisions of Section 6.24, the Administrative Agent shall have
received each of the following, each of which shall be originals or facsimiles
(or delivered by other electronic transmission, including pdf) unless otherwise
specified:
(i)    copies of the certificate of formation, certificate of incorporation,
certificate of organization, operating agreement, articles of incorporation,
memorandum and articles of association and bylaws, as applicable (or comparable
organizational documents) of each Loan Party and any amendments thereto,
certified in each instance by its Director, Secretary, Assistant Secretary or
Chief Financial Officer and, with respect to organizational documents filed with
a Governmental Authority, by the applicable Governmental Authority;
(ii)    copies of resolutions of the board of directors, manager or similar
governing body of each Loan Party approving and authorizing the execution,
delivery and performance of the Loan Documents to which it is a party, together
with specimen signatures of the persons authorized to execute such documents on
each Loan Party’s behalf, all certified as of the Escrow Release Date in each
instance by its Director, Secretary, Assistant Secretary or Chief Financial
Officer as being in full force and effect without modification or amendment;
(iii)    copies of the certificates of good standing (if available) for each
Loan Party from the office of the secretary of state or other appropriate
governmental department or agency of the state of its formation, incorporation
or organization, as applicable;
(iv)    the results of a recent Lien search with respect to each Grantor to the
extent customary in the applicable jurisdiction and reasonably requested by the
Administrative Agent with respect to the Grantors;
(v)    (A) a favorable written opinion (addressed to the Administrative Agent
and the Lenders) of Cleary Gottlieb Steen & Hamilton LLP, special counsel to the
Loan Parties and (B) favorable written opinions (addressed to the Administrative
Agent and the Lenders) of each of Young Conaway Stargatt & Taylor, LLP, local
counsel to the Loan Parties in the state of Delaware, Jones Day, local counsel
to the Loan Parties in the state of Texas, and Maples and Calder, local counsel
to the Loan Parties in the Cayman Islands, in each case in form and substance
reasonably satisfactory to the Administrative Agent;
(vi)    an executed Solvency Certificate signed on behalf of the Borrower, dated
the Escrow Release Date;
(vii)    a Guaranty Supplement, duly executed by the SD Guarantor; provided,
that if such guarantee cannot be provided as a condition precedent solely
because the directors of the SD Guarantor have not authorized such guarantee and
the election of new directors to authorize such guarantee has not taken place
prior to the Escrow Release Date, such election shall take place and such
guarantee shall be provided no later than 5:00 p.m. (New York time) on the
Escrow Release Date;





--------------------------------------------------------------------------------





(viii)    the Security Agreement, duly executed by each Grantor, together with:
(A)    the certificates representing the shares of Equity Interests that do not
constitute Excluded Equity Interests and that are required to be pledged by any
Grantor pursuant to the Security Agreement, together with an undated stock power
for each such certificate executed in blank by a duly authorized officer of the
pledgor thereof;
(B)    each promissory note (if any) required to be pledged to the Collateral
Agent by any Grantor pursuant to the Security Agreement, endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof; and
(C)    proper financing statements in form appropriate for filing under the UCC
of all jurisdictions that the Administrative Agent may deem reasonably necessary
in order to perfect the Liens created under the Security Agreement, covering the
Collateral of the Grantors;
(ix)    the Intellectual Property Security Agreements, duly executed by each
Grantor party thereto;
(x)    the Intercreditor Agreement, duly executed and delivered by each party
thereto;
(xi)    the Perfection Certificate, duly executed and delivered by the Grantors;
(xii)    a Term A Note and a Revolving Note, in each case executed by the
Borrower in favor of each Lender that has requested such a Note at least ten
(10) Business Days in advance of the Escrow Release Date; and
(xiii)    the Global Intercompany Note, duly executed by the Borrower and each
of its Subsidiaries and any other certificated intercompany note payable to a
Grantor and outstanding as of the Escrow Release Date, duly executed by the
parties thereto;
(b)    the Specified Representations of the Loan Parties shall be true and
correct in all material respects on and as of the Escrow Release Date;
(c)    substantially concurrently with the Escrow Release Date, the Schrader
Acquisition shall be consummated in all material respects in accordance with the
terms of the Acquisition Agreement without giving effect to any amendment,
change, consent or supplement or waiver of any provisions thereof, that are
materially adverse to the interests of the Initial Lenders or the Joint Lead
Arrangers in their respective capacities as such without the consent of the
Joint Lead Arrangers, such consent not to be unreasonably withheld, delayed or
conditioned; it being understood that (i) any increase or decrease in the
purchase price shall not be materially adverse to the interests of the Initial
Lenders or the Joint Lead Arrangers so long as (x) the granting of any consent
under the Acquisition Agreement that is not materially adverse to the Initial
Lenders does not otherwise constitute any amendment, change or waiver, (y) any
increase in the purchase price is funded with equity and (z) an amount equal to
100% of any reduction price shall be allocated to reduce the aggregate principal
amount of the Term Loans (allocated to the Term A Loans, U.S. Term B Loans
and/or Euro Term B Loans as agreed by the Joint Lead Arrangers and the Borrower)
and the Bridge Facilities (as defined in the Amended and Restated Commitment
Letter dated as of November 13, 2015 by and among the Borrower, the Joint Lead
Arrangers and the Initial Lenders) on a pro rata basis;
(d)    the Escrow Release Date Refinancing shall have been consummated
substantially concurrently with the release of funds from the Escrow Account on
the Escrow Release Date;
(e)    since October 21, 2015, there shall not have occurred any Company
Material Adverse Effect that is continuing; provided that clause (a) of the
definition of Company Material Adverse Effect shall be excluded from such
definition for the purposes of determining the satisfaction of this clause (e);
(f)    such of the representations made by, with respect to or on behalf of the
Target in the Acquisition Agreement as are material to the interests of the
Lenders, but only to the extent that the Borrower has (or the Borrower’s
applicable Affiliates have) the right to terminate the Borrower’s (or its
Affiliate’s)





--------------------------------------------------------------------------------





obligations under the Acquisition Agreement (after giving effect to any
applicable notice and cure period) (the “Specified Acquisition Agreement
Representations”), shall be true and correct in all material respects;
(g)    concurrently with the release of the funds held in the Escrow Account
pursuant to Section 2.17(b)(i), the Borrower shall have instructed the Escrow
Agent to pay all fees and expenses required to paid hereunder in connection with
the occurrence of the Closing Date and the Escrow Release Date from the funds in
the Escrow Account, to the extent invoiced in reasonable detail at least three
(3) Business Days before the Closing Date or Escrow Release Date, as applicable
(or such later date as the Borrower may reasonably agree); provided that if the
Escrow Release Date is not a Business Day, then such fees and expenses shall be
transferred out of the Escrow Account on the immediately succeeding Business
Day;
(h)    subject in all respects to the final paragraph of this Section 3.3, all
other actions not identified in clause (a) above that are necessary to establish
that the Collateral Agent (for the benefit of the Secured Parties) will have a
perfected Lien (subject only to Permitted Liens) on the Collateral shall have
been taken;
(i)    the proceeds of the Senior Secured Notes and the Senior Unsecured Notes
shall have been, or shall be substantially concurrently with the Escrow Release
Date, released from escrow pursuant to the terms of the Senior Notes Escrow
Agreements;
(j)    the Administrative Agent shall have received (A) if the Escrow Release
Date shall have occurred on or after September 29, 2016, the audited
consolidated balance sheets and related audited consolidated statements of
income, comprehensive income, cash flows and shareholders’ equity of the
Borrower as of and for the fiscal year ended July 1, 2016, (B) if the Escrow
Release Date shall have occurred on or after May 16, 2016, (i) the unaudited
consolidated balance sheets and related unaudited statements of income,
comprehensive income and cash flows of the Borrower for the fiscal quarter ended
April 1, 2016, 2016 and (ii) the unaudited consolidated balance sheets and
related statements of operations, comprehensive income and cash flows of the
Target for each fiscal quarter of the Target ended after the most recently ended
fiscal year of the Target for which financial statements have been provided
pursuant to Section 3.2(d)(A)(ii) and ended at least 45 days before the Escrow
Release Date (but excluding the fourth quarter of any fiscal year of the
Target);
(k)    the Administrative Agent shall have received, no later than 3 Business
Days in advance of the Escrow Release Date, all documentation and other
information about the Loan Parties as shall have been reasonably requested in
writing at least ten (10) Business Days prior to the Escrow Release Date by the
Lenders through the Joint Lead Arrangers that is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the Patriot Act; and
(l)    (i) in the case of each Borrowing to be made on the Escrow Release Date,
the Administrative Agent shall have received the notice required by Section 2.5
hereof and (ii) in the case of the issuance of any Letter of Credit to be issued
on the Escrow Release Date, the L/C Issuers shall have received a duly completed
Application.
For purposes of determining compliance with the conditions specified in this
Section 3.3, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless an officer of the Administrative Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the proposed Escrow Release Date
specifying its objection thereto in reasonable detail. The Administrative Agent
shall promptly notify the Lenders and the Borrower in writing of the occurrence
of the Escrow Release Date and such notification shall be conclusive and
binding.
Notwithstanding anything to the contrary in this Section 3.3, this Agreement or
any other Loan Document, to the extent any security interest in the Collateral
(other than any Collateral of the Grantors the security interest in which may be
perfected by the filing of a UCC financing statement or the delivery of
certificates evidencing equity interests of any material wholly-owned domestic
Restricted Subsidiary of the Borrower (except that stock certificates and the
accompanying stock power or instrument of the Target’s subsidiaries shall only
be required to be delivered on the Escrow Release Date to the extent received
from the Target after the Borrower’s use of commercially reasonable efforts to
obtain the same)) is not or cannot be provided and/or perfected on the Escrow
Release Date after the Borrower’s use





--------------------------------------------------------------------------------





of commercially reasonable efforts to do so without undue burden or expense,
then the provision and/or perfection of such security interest shall not
constitute a condition precedent under this Section 3.3 on the Escrow Release
Date but shall be required to be delivered after the Escrow Release Date
pursuant to arrangements to be mutually agreed by the Administrative Agent and
the Borrower acting reasonably and not later than 90 days (subject to extensions
as may be reasonably agreed to by the Administrative Agent in its sole
discretion) after the Escrow Release Date (it being understood that in all
instances Mortgages need only be delivered within the period specified in
Section 4.2 below).
ARTICLE 4.THE COLLATERAL AND THE GUARANTY.
Section 4.1    Collateral. As of the Escrow Release Date, subject to Section 4.5
below, the Obligations, Hedging Liability and, at the Borrower’s option, Funds
Transfer Liability, Deposit Account Liability and Data Processing Obligations
shall be secured by (a) valid, perfected, and enforceable Liens on all right,
title, and interest of each Grantor in all capital stock and other Equity
Interests (other than Excluded Equity Interests) held by such Person in each of
its Subsidiaries, whether now owned or hereafter formed or acquired, and all
proceeds thereof, and (b) valid, perfected, and enforceable Liens on all right,
title, and interest of each Grantor in all personal property and fixtures,
whether now owned or hereafter acquired or arising, and all proceeds thereof
(other than Excluded Property).
Section 4.2    Liens on Real Property. After the Escrow Release Date, in the
event that any Grantor hereafter acquires fee-owned real property having a fair
market value in excess of $30 million (as determined by the Borrower in good
faith and without requirement of delivery of an appraisal or other third-party
valuation) (other than any Excluded Property), within 90 days following the
acquisition thereof (or such longer period as to which the Administrative Agent
may consent), the Borrower shall, or shall cause such Grantor to (i) execute and
deliver to the Collateral Agent (or a security trustee therefor) a Mortgage,
title policy, ALTA survey, if required by the title company issuing the title
policy (or no-change affidavits in connection with existing surveys), and
certificates of insurance evidencing the insurance required under this
Agreement, in each case similar to the Mortgage, title policy, certificates of
insurances and opinions of counsel delivered to the Collateral Agent pursuant to
Schedule 6.24 for the purpose of granting to the Collateral Agent a Lien on such
real property to secure the Obligations, Hedging Liability, and Funds Transfer
Liability, Deposit Account Liability and Data Processing Obligations and shall
pay all taxes and reasonable costs and expenses incurred by the Collateral Agent
in recording such Mortgage; provided if the Mortgaged Property is in a
jurisdiction that imposes a mortgage recording or similar tax on the amount
secured by such Mortgage, then the amount secured by such Mortgage shall be
limited to the fair market value (without requirement of delivery of an
appraisal or other third-party valuation) of such Mortgaged Property, as
reasonably determined by the Borrower in good faith and (ii) provide the
Collateral Agent with a completed “Life-of-Loan” Federal Emergency Management
Agency Standard Flood Hazard Determination with respect to each Mortgaged
Property (together with a notice about special flood hazard area status and
flood disaster assistance duly executed by the Borrower and each applicable
Grantor relating thereto).
Section 4.3    Guaranty. As of the Closing Date, the payment and performance of
the Obligations, Hedging Liability, and, at the Borrower’s option, Funds
Transfer Liability, Deposit Account Liability and Data Processing Obligations
shall at all times be guaranteed by each Restricted Subsidiary (other than the
Target Company or an Excluded Subsidiary), including any Immaterial Subsidiary
which becomes a Material Subsidiary (each, a “Guarantor” and, collectively, the
“Guarantors”) pursuant to a guaranty agreement in substantially the form
attached as Exhibit J, as the same may be amended, restated, amended and
restated, modified or supplemented from time to time (the “Guaranty”).
Section 4.4    Further Assurances. On and after the Escrow Release Date, the
Borrower agrees that it shall, and shall cause each Grantor to, from time to
time at the request of the Administrative Agent or the Required Lenders, execute
and deliver such documents and do such acts and things as the Administrative
Agent or the Required Lenders may reasonably request in order to provide for or
perfect or protect such Liens on the Collateral. In the event the Borrower or
any Restricted Subsidiary (other than an Excluded Subsidiary) forms or acquires
any after-acquired property or other Restricted Subsidiary (other than an
Excluded Subsidiary), or any Immaterial Subsidiary becomes a Material Subsidiary
(other than an Excluded Subsidiary) after the Escrow Release Date, on or prior
to the later to occur of (a) 60 days following the date of such acquisition or
formation or event and (b) the date of the required delivery of the Compliance
Certificate following the date of such acquisition, formation or event (or such
longer period as to which the Administrative Agent may consent), the Borrower
shall cause such Restricted Subsidiary to execute such guaranties and Collateral
Documents (or supplements, assumptions or amendments to existing guaranty and
Collateral Documents) as the Administrative Agent may then require, and the
Borrower shall also deliver to the Administrative Agent, or cause such
Restricted Subsidiary to deliver to the Administrative Agent, at the Borrower’s
cost and expense, such other instruments, documents, certificates, and opinions
reasonably required by the Administrative Agent in





--------------------------------------------------------------------------------





connection therewith; provided that no control agreements shall be required
(other than pursuant to the Escrow Agreement).
Section 4.5    Limitation on Collateral. Notwithstanding anything to the
contrary in Sections 4.1 through 4.4, any other provision of this Agreement or
any Collateral Document (a) no Grantor shall be required to grant a security
interest in any asset or perfect a security interest in any Collateral to the
extent the cost, burden, difficulty or consequence of granting or perfecting a
Lien (including any mortgage, stamp, intangible or other tax or expenses
relating to such Lien) outweighs the benefit to the Lenders of the security
afforded thereby as reasonably determined by the Borrower and the Administrative
Agent, (b) no Grantor shall be required to complete any filings or take any
other action (including the execution of a foreign law security or pledge
agreement or the act of a foreign intellectual property filing or search) with
respect to the grant or perfection of a security interest on any Collateral in
any jurisdiction other than the United States; provided that with respect to any
Equity Interests of First-Tier Foreign Subsidiaries that constitute Collateral,
Grantors shall also be required to enter into foreign law governed security or
pledge agreements in the jurisdiction of organization or incorporation of such
First-Tier Foreign Subsidiary if such First-Tier Foreign Subsidiary is organized
or incorporated in (x) on and after the Escrow Release Date, the Cayman Islands
(including the Cayman Share Mortgage) and (y) after the Escrow Release Date, if
one or more First-Tier Foreign Subsidiaries that own non-U.S. assets
constituting more than 10.00% of the Consolidated Total Assets of the Borrower
and its Restricted Subsidiaries (based upon the financial statements most
recently delivered on or prior to such date pursuant to Section 6.1) and that
the Administrative Agent reasonably believes to be material is organized in a
jurisdiction other than the Cayman Islands, such other jurisdictions in which
such First-Tier Foreign Subsidiaries are organized; provided, however, that in
no event shall a Grantor be required to grant or perfect a security interest in
the People’s Republic of China, the Republic of India, Italy, the Republic of
Korea, Japan, the State of Israel or any jurisdiction where it may be either
impossible or impractical to grant or perfect security interests in Equity
Interests or where it is more burdensome or costly in any material respect
compared to the United States or the Cayman Islands, (c) no Grantor shall be
required to make any filing with respect to any intellectual property rights
other than filing the Intellectual Property Security Agreements with the U.S.
Patent and Trademark Office or the U.S. Copyright Office, as applicable,
(d) Liens required to be granted pursuant to Section 4.4 shall be subject to
exceptions and limitations consistent with those set forth in the Collateral
Documents as in effect on the Escrow Release Date (to the extent appropriate in
the applicable jurisdiction), (e) no Grantor shall be required to seek any
landlord lien waiver, estoppel, warehouseman waiver or other collateral access
or similar letter or agreement, (f) the security interests in the following
Collateral shall not be required to be perfected other than by UCC filing: (i)
assets requiring perfection through control agreements or other control
arrangements (other than control of pledged Equity Interests to the extent
otherwise required by any Loan Document and promissory notes in a principal
amount in excess of $30 million); (ii) vehicles and any other assets subject to
certificates of title; and (iii) letter of credit rights to the extent not
perfected by the filing of a Form UCC-1 financing statement and (g) the
Guarantee of the SD Guarantor shall not be secured.
ARTICLE 5.REPRESENTATIONS AND WARRANTIES.
On the Escrow Release Date and on the dates to the extent required pursuant to
Section 3.1, 3.2 and 3.3 hereof, as applicable, the Borrower represents and
warrants to each Lender and the Administrative Agent that:
Section 5.1    Financial Statements.
(a)    The Borrower’s audited consolidated balance sheet and related audited
consolidated statements of income, comprehensive income, cash flows and
shareholders’ equity as of and for the fiscal years ended July 3, 2015, June 28,
2014 and June 27, 2013 and if the Escrow Release Date shall have occurred on or
after September 29, 2016, for the fiscal year ended July 1, 2016, (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein and (ii) fairly
present in all material respects in accordance with GAAP the financial condition
of the Borrower and its Subsidiaries as of such dates and for such periods and
their results of operations for the periods covered thereby.
(b)    The Target’s audited consolidated balance sheet and related audited
consolidated statements of operations, comprehensive income, equity and cash
flows as of and for the fiscal years ended January 3, 2016, December 28, 2014
and December 29, 2013 (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein and (ii) fairly present in all material respects in accordance
with GAAP the financial condition of the Target and its Subsidiaries as of such
dates and for such periods and their results of operations for the periods
covered thereby.





--------------------------------------------------------------------------------





(c)    The unaudited consolidated balance sheet and related unaudited statements
of income, comprehensive income and cash flows of the Borrower as of and for the
fiscal quarters ended October 2, 2015, January 1, 2016 and if the Escrow Release
Date shall have occurred on or after May 16, 2016, for the fiscal quarter ended
April 1, 2016, in each case, (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present in all material respects in
accordance with GAAP the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.
(d)    The unaudited consolidated balance sheet and related unaudited statements
of operations, comprehensive income and cash flows of the Target as of and for
any fiscal quarter of the Target (other than the fourth fiscal quarter of any
fiscal year of the Target) ended after the most recently ended fiscal year of
the Target for which financial statements have been provided pursuant to Section
3.2(d)(A)(ii) and at least 45 days prior to the Escrow Release Date, in each
case, (i) were prepared in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein, and
(ii) fairly present in all material respects in accordance with GAAP the
financial condition of the Target as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year-end audit adjustments.
(e)    The Lenders have been furnished the pro forma consolidated balance sheet
of the Borrower and its Subsidiaries (including the Target) as of January 1,
2016 and the related pro forma consolidated statement of income of the Borrower
and its Subsidiaries (including the Target) for the six months ended January 1,
2016 and the six months ended January 2, 2015 (such pro forma balance sheet and
statement of income, the “Pro Forma Financial Statements”), which have been
prepared giving effect to the Schrader Acquisition and the Financing
Transactions (as defined in the Senior Notes Offering Memorandum) (which need
not include the impact of purchase accounting effects required by GAAP) as if
such events had occurred on such date (in the case of such balance sheet) or
June 28, 2014, the first day of the Borrower’s fiscal year ended July 3, 2015
(in the case of the statement of income). The Pro Forma Financial Statements
have been prepared in good faith, based on assumptions believed by the Borrower
to be reasonable as of the date of delivery thereof, and present fairly in all
material respects on a pro forma basis and in accordance with GAAP (subject to
audit adjustments and the absence of footnotes) the estimated financial position
of the Borrower and its Subsidiaries as at January 1, 2016, and their estimated
results of operations for the periods covered thereby, assuming that the
Transactions had actually occurred at such date or at the beginning of such
period (which need not include the impact of purchase accounting effects
required by GAAP), it being understood that the projections and estimates
contained in such Pro Forma Financial Statements are subject to uncertainties
and contingencies, many of which are beyond the control of the Borrower, that
actual results may vary from projected results and such variances may be
material and that the Borrower makes no representation as to the attainability
of such projections or as to whether such projections will be achieved or will
materialize.
Section 5.2    Organization and Qualification. The Borrower and each of its
Restricted Subsidiaries (i) is duly organized or incorporated, validly existing
and in good standing under the laws of the jurisdiction of its organization or
incorporation, except to the extent the failure of any Restricted Subsidiary to
be in existence and good standing would not reasonably be expected to have a
Material Adverse Effect, (ii) has the power and authority to own its property
and to transact the business in which it is engaged and proposes to engage,
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, and (iii) is duly qualified and in good standing in
each jurisdiction where the ownership, leasing or operation of property or the
conduct of its business requires such qualification, except, in each case, under
this clause (iii) where the same would not be reasonably expected to have,
either individually or in the aggregate, a Material Adverse Effect.
Section 5.3    Authority and Enforceability. The Borrower has the power and
authority to enter into this Agreement and the other Loan Documents executed by
it, to make the borrowings herein provided for, to issue its Notes (if any), to
grant to the Collateral Agent the Liens described in the Collateral Documents
executed by the Borrower, and to perform all of its obligations hereunder and
under the other Loan Documents executed by it. Each other Loan Party has the
power and authority to enter into the Loan Documents executed by it, to grant to
the Collateral Agent the Liens described in the Collateral Documents executed by
such Person, and to perform all of its obligations under the Loan Documents
executed by it. The Loan Documents delivered by the Loan Parties have been duly
authorized by proper corporate and/or other organizational proceedings,
executed, and delivered by such Person and constitute valid and binding
obligations of such Person enforceable against it in accordance with their
terms, except as enforceability may be limited by bankruptcy, insolvency,
fraudulent conveyance or similar laws affecting creditors’ rights generally and
general principles of equity (regardless of whether the application of such
principles is considered in a proceeding in





--------------------------------------------------------------------------------





equity or at law); and this Agreement and the other Loan Documents do not, nor
does the performance or observance by any Loan Party, if any, of any of the
matters and things herein or therein provided for, (a) violate any provision of
law or any judgment, injunction, order or decree binding upon any Loan Party,
(b) contravene or constitute a default under any provision of the organizational
documents (e.g., charter, articles of incorporation, by-laws, articles of
association, operating agreement, partnership agreement or other similar
document) of any Loan Party, (c) contravene or constitute a default under any
covenant, indenture or agreement of or affecting any Loan Party or any of its
Property, or (d) result in the creation or imposition of any Lien on any
Property of any Loan Party other than the Liens granted in favor of the
Collateral Agent pursuant to the Collateral Documents and Permitted Liens,
except with respect to clauses (a), (c) or (d), to the extent, individually or
in the aggregate, that such violation, contravention, breach, conflict, default
or creation or imposition of any Lien would not reasonably be expected to result
in a Material Adverse Effect.
Section 5.4    No Material Adverse Change. Since July 3, 2015, there has been no
event or circumstance which individually or in the aggregate would reasonably be
expected to have a Material Adverse Effect.
Section 5.5    Litigation and Other Controversies. Except as specifically
disclosed in any SEC Documents filed or furnished and publicly available on or
before the Closing Date (but excluding any disclosure in the “Risk Factors” or
“Forward-Looking Statements” sections of any SEC Document and similar statements
included in any SEC Document that are solely forward looking in nature) or on
Schedule 5.5, there is no litigation, arbitration or governmental proceeding
pending or, to the knowledge of the Borrower and its Restricted Subsidiaries,
threatened in writing against the Borrower or any of its Restricted Subsidiaries
that would reasonably be expected to have a Material Adverse Effect.
Section 5.6    True and Complete Disclosure. As of the Escrow Release Date, all
written information (other than projections and any other forward-looking
information of a general economic or industry nature) furnished by or on behalf
of the Borrower or any of its Restricted Subsidiaries to the Administrative
Agent, any L/C Issuer or any Lender for purposes of or in connection with this
Agreement, or any transaction contemplated herein, is complete and correct when
taken as a whole, in all material respects, and does not, taken as a whole,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein, in the light of the
circumstances under which they were made, not materially misleading (after
giving effect to all supplements and updates with respect thereto); provided
that, with respect to projected financial information furnished by or on behalf
of the Borrower or any of its Restricted Subsidiaries, the Borrower only
represents and warrants that such information has been prepared in good faith
based upon assumptions believed to be reasonable at the time furnished (it being
understood that such projections are as to future events and are not viewed as
facts or a guarantee of financial performance or achievement and that such
projections are subject to significant uncertainties and contingencies, many of
which are beyond the control of the Borrower, that actual results may differ
significantly from the projections and such differences may be material).
Section 5.7    Margin Stock. Neither the making of any Loan or other extension
of credit hereunder nor the use of the proceeds thereof will violate the
provisions of Regulations U or X of the Board of Governors of the Federal
Reserve System and any successor to all or any portion of such regulations. None
of the Loan Parties is engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System), or extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulation U of the Board of Governors of
the Federal Reserve System).
Section 5.8    Taxes. The Borrower and each of its Restricted Subsidiaries has
filed or caused to be filed all Tax returns required to be filed by the Borrower
and/or any of its Restricted Subsidiaries, except where failure to so file would
not be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect. The Borrower and each of its Restricted Subsidiaries
has paid all Taxes payable by them (whether or not shown on any Tax returns, and
including in its capacity as withholding agent), except those (a) not overdue by
more than thirty (30) days or (b) if more than 30 days overdue, (i) those that
are being contested in good faith and by proper legal proceedings and as to
which appropriate reserves have been provided for in accordance with GAAP or
(ii) those the non-payment of which would not be reasonably expected to result,
either individually or in the aggregate, in a Material Adverse Effect.
Section 5.9    ERISA. The Borrower and each other member of its Controlled Group
has fulfilled its obligations under the minimum funding standards of, and is in
compliance in all material respects with, ERISA and the Code to the extent
applicable to it and, other than a liability for premiums under Section 4007 of
ERISA, has not incurred any liability to the PBGC or a Plan, except where the
failure, noncompliance or incurrence of such would not be reasonably expected,
individually or in the aggregate, to have a Material Adverse Effect. The
Borrower and its





--------------------------------------------------------------------------------





Restricted Subsidiaries have no contingent liabilities with respect to any
post-retirement benefits under a Welfare Plan, other than liability for
continuation coverage described in article 6 of Title 1 of ERISA, and except as
would not be reasonably expected to have a Material Adverse Effect.
Section 5.10    Subsidiaries. Schedule 5.10 correctly sets forth, as of the
Escrow Release Date, each Subsidiary of the Borrower, its respective
jurisdiction of organization or incorporation and the percentage ownership
(whether directly or indirectly) of the Borrower in each class of capital stock
or other Equity Interests of each of its Subsidiaries and also identifies the
direct owner thereof. As of the Escrow Release Date, all of the Subsidiaries of
the Borrower will be Restricted Subsidiaries.
Section 5.11    Compliance with Laws. The Borrower and each of its Restricted
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all Governmental
Authority in respect of the conduct of their businesses and the ownership of
their property, except such noncompliance a    s would not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.


Section 5.12    Environmental Matters. Except as would not, either individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect:


(a)The Borrower and each of its Restricted Subsidiaries is in compliance with
all Environmental Laws and has obtained and is in compliance with all permits
issued under such Environmental Laws;
(b)There are no pending or, to the knowledge of the Borrower or any of its
Restricted Subsidiaries, threatened Environmental Claims against the Borrower or
any of its Restricted Subsidiaries or any real property, including leaseholds,
currently or, to the knowledge of the Borrower, formerly owned or operated by
the Borrower or any of its Restricted Subsidiaries;
(c)To the knowledge of the Borrower or any of its Restricted Subsidiaries, there
are no facts, circumstances, conditions or occurrences that could reasonably be
expected to (i) form the basis of an Environmental Claim against or result in an
Environmental Liability of the Borrower or any Restricted Subsidiary, or (ii)
cause any real property of the Borrower or any Restricted Subsidiary to be
subject to any restrictions on the ownership, occupancy, use or transferability
of such real property by the Borrower or any of its Restricted Subsidiaries
under any Environmental Law.
(d)Hazardous Materials have not been Released on, at, under or from any facility
currently or, to the knowledge of the Borrower, formerly owned or operated by
any Borrower or any of its Restricted Subsidiaries that would reasonably be
expected to result in any liability of the Borrower or any of its Restricted
Subsidiaries.


Section 5.13    Investment Company. None of the Loan Parties is required to
register as an “investment company” under the Investment Company Act of 1940, as
amended.


Section 5.14     Intellectual Property. The Borrower and each of its Restricted
Subsidiaries own all the patents, trademarks, service marks, trade names,
copyrights, trade secrets, know-how or other intellectual property rights, or
each has obtained licenses or other rights of whatever nature necessary for the
present conduct of its businesses, in each case without any known conflict with
the rights of others which, or the failure to obtain which, as the case may be,
would reasonably be expected to result in a Material Adverse Effect.


Section 5.15    Good Title. The Borrower and its Restricted Subsidiaries have
good and indefeasible title, to, or valid leasehold interests in, to their
material properties and assets as reflected on the Borrower’s most recent
consolidated balance sheet provided to the Administrative Agent (except for
sales of assets permitted hereunder, and such defects in title or the validity
of leasehold interests that would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect) and is subject to
no Liens, other than Permitted Liens.


Section 5.16     Labor Relations. Neither the Borrower nor any of its Restricted
Subsidiaries is engaged in any unfair labor practice that would reasonably be
expected to have a Material Adverse Effect. There is (i) no strike, labor
dispute, slowdown or stoppage pending against the Borrower or any of its
Restricted Subsidiaries or, to the knowledge of the Borrower and its Restricted
Subsidiaries, threatened in writing against the Borrower or any of its
Restricted Subsidiaries and (ii) to the knowledge of the Borrower and its
Restricted Subsidiaries, no union representation proceeding is pending with
respect to the employees of the Borrower or any of its Restricted Subsidiaries
and no union organizing activities are taking place, except (with respect to any
matter specified in clause (i) or (ii)





--------------------------------------------------------------------------------





above, either individually or in the aggregate) such as would not reasonably be
expected to have a Material Adverse Effect.


Section 5.17    Capitalization. Except as set forth on Schedule 5.17, all
outstanding Equity Interests of the Borrower and its Restricted Subsidiaries
have been duly authorized and validly issued, and, to the extent applicable, are
fully paid and nonassessable, and as of the Escrow Release Date there are no
outstanding commitments or other obligations of any Restricted Subsidiary to
issue, and no rights of any Person to acquire, any Equity Interests in any
Restricted Subsidiary.


Section 5.18    Governmental Authority and Licensing. The Borrower and its
Restricted Subsidiaries have received all licenses, permits, and approvals of
each Governmental Authority necessary to conduct their businesses, in each case
where the failure to obtain or maintain the same would reasonably be expected to
have a Material Adverse Effect. No investigation or proceeding that could
reasonably be expected to result in revocation or denial of any license, permit
or approval is pending or, to the knowledge of the Borrower, threatened in
writing, except where such revocation or denial would not reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect.


Section 5.19    Approvals. No authorization, consent, license or exemption from,
or filing or registration with, any Governmental Authority, nor any approval or
consent of any other Person, is or will be necessary to the valid execution,
delivery or performance by the Borrower or any other Loan Party of any Loan
Document, except (a) for such approvals which have been obtained prior to the
date of this Agreement and remain in full force and effect, (b) filings
necessary to perfect Liens created by the Loan Documents and (c) consents,
approvals, registrations, filings, permits or actions the failure to obtain or
perform which would not be reasonably expected to have a Material Adverse
Effect.


Section 5.20    Solvency. As of the Escrow Release Date, as applicable, and
after giving effect to the Transactions and the incurrence of the indebtedness
and obligations being incurred in connection with this Agreement and the
Transactions, (a) the fair value of assets of the Borrower and its Subsidiaries
is more than the existing debts of the Borrower and its Subsidiaries as they
become absolute and matured, (b) the present fair saleable value of the assets
of the Borrower and its Subsidiaries is greater than the amount that will be
required to pay the probable liability on existing debts of the Borrower and its
Subsidiaries as they become absolute and matured, (c) the capital of the
Borrower and its Subsidiaries, taken as a whole, is not unreasonably small in
relation to the business of the Borrower or its Subsidiaries, taken as a whole,
contemplated as of the date hereof and as proposed to be conducted following the
Escrow Release Date; and (d) the Borrower and its Subsidiaries are able to meet
their debts as they generally become due. For the purposes of this Section 5.20,
the amount of any contingent liability at any time shall be computed as the
amount that would reasonably be expected to become an actual and matured
liability.


Section 5.21    Anti-Corruption Laws, Sanctions and Anti-Money Laundering.


(a)Anti-Corruption and Sanctions. The Borrower has implemented and maintains in
effect policies and procedures designed to promote compliance by the Borrower
and its Subsidiaries and, in connection with the activities of the Borrower and
its Subsidiaries, their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions, and the Borrower and its
Subsidiaries and, in connection with the activities of the Borrower and its
Subsidiaries, their respective directors and officers and, to the knowledge of a
Responsible Officer of the Borrower, its employees, agents and Affiliates are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (i) the Borrower or its Subsidiaries or any of their
respective directors or officers or (ii) to the knowledge of a Responsible
Officer of the Borrower, any of the respective employees or Affiliates of the
Borrower or any of its Subsidiaries is a Sanctioned Person or located, organized
or resident in a Sanctioned Country.


(b)Patriot Act. The Borrower and its Restricted Subsidiaries are in compliance
in all material respects with the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), Sanctions,
anti-money-laundering laws and Anti-Corruption Laws.


(c)Use of Proceeds. The proceeds of any Loans or Letter of Credit will not (x)
be made available to any Person, directly or indirectly, (I) for the purpose of
financing or facilitating any activity in any Sanctioned Country, or any
activity with any Sanctioned Person or (II) in any other manner, in each case as
would result in violation of Sanctions by any Person party to this Agreement or
(y) be used for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official





--------------------------------------------------------------------------------





capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the U.S. Foreign Corrupt Practices Act, as amended,
or any other Anti-Corruption Laws.


Section 5.22    Security Interest in Collateral


(a)    Upon the execution of the Escrow Agreement by the parties thereto, the
establishment of the Escrow Account and the making of the Loans on the Closing
Date, the Collateral Agent, for the benefit of itself, the Administrative Agent
and the Lenders, shall have a first priority perfected Lien on and security
interest in the Escrow Account and the Escrow Account Funds and there are no
other Liens on or security interests in the Escrow Account or the Escrow Account
Funds. Except as otherwise contemplated hereby (including in the last paragraph
of Section 3.3) or under any other Loan Documents, as of the Escrow Release
Date, the provisions of the Collateral Documents, together with such filings and
other actions required to be taken hereby or by the applicable Collateral
Documents (including the delivery to the Collateral Agent of any pledged debt
and any pledged equity required to be delivered pursuant to the applicable
Collateral Documents on the dates specified herein or therein), are effective to
create in favor of the Collateral Agent for the benefit of the Secured Parties a
legal, valid and enforceable Lien (subject to Liens permitted by Section 6.15)
on all right, title and interest of the applicable Grantors in the Collateral
described therein.


(b)    As of the Escrow Release Date, subject to the terms of the last paragraph
of Section 3.3, the provisions of the Collateral Documents create legal, valid
and enforceable Liens on all of the Collateral in favor of the Collateral Agent
(or any designee or trustee on its behalf), for the benefit of itself and the
other Secured Parties, subject, as to enforceability, to applicable bankruptcy,
insolvency or similar laws affecting creditors’ rights generally and to general
principles of equity and principles of good faith and dealing, and upon the
making of such filings and taking of such other actions required to be taken by
the applicable Collateral Documents (including the filing of appropriate
financing statements with the office of the Secretary of State of the state of
organization of each Grantor, the filing of appropriate assignments or notices
with the U.S. Patent and Trademark Office and the U.S. Copyright Office, and, to
the extent required pursuant to Section 3.3 or Section 4.2 of this Agreement,
the proper recordation of Mortgages with respect to any real property (other
than Excluded Property), in each case in favor of the Collateral Agent (or any
designee or trustee on its behalf) for the benefit of itself and the other
Secured Parties and the delivery to the Collateral Agent of any certificates
representing Equity Interests or promissory notes required to be delivered
pursuant to the applicable Collateral Documents), such Liens constitute
perfected Liens (with the priority such Liens are expressed to have within the
relevant Collateral Document) on the Collateral (to the extent such Liens are
required to be perfected under the terms of the Loan Documents), securing the
Obligations, Hedging Liability, and, at the Borrower’s option, Funds Transfer
Liability, Deposit Account Liability and Data Processing Obligations, in each
case as and to the extent set forth therein.


ARTICLE 6.COVENANTS.


The Borrower covenants and agrees that, from and after the Escrow Release Date
until the Loans or other Obligations hereunder shall have been paid in full and
all Letters of Credit have terminated (other than with respect to contingent
indemnification obligations for which no claim has been made and Letters of
Credit that have been cash collateralized or otherwise backstopped (including by
“grandfathering” into future credit agreements)) and the Commitments shall have
been terminated (the “Termination Date”):
Section 6.1    Information Covenants. The Borrower will furnish to the
Administrative Agent (for delivery to the Lenders):
(a)    Quarterly Reports. Within 45 days after the end of each fiscal quarter of
the Borrower not corresponding with the fiscal year end, commencing with the
fiscal quarter ending September 30, 2016, the Borrower’s consolidated balance
sheet as at the end of such fiscal quarter and the related consolidated
statements of income, comprehensive income and cash flows for such fiscal
quarter and for the elapsed portion of the fiscal year-to-date period then
ended, each in reasonable detail, prepared by the Borrower in accordance with
GAAP, and setting forth comparative figures for the corresponding fiscal quarter
in the prior fiscal year, all of which shall be certified by the chief financial
officer or other financial or accounting officer of the Borrower that they
fairly present in all material respects in accordance with GAAP the financial
condition of the Borrower and its Subsidiaries as of the dates indicated and the
results of their operations and changes in their cash flows for the periods
indicated, subject to normal year-end audit adjustments and the absence of
footnotes.
(b)    Annual Statements. Within 90 days after the close of each fiscal year of
the Borrower (commencing with the fiscal year ending July 1, 2016), a copy of
the Borrower’s consolidated balance sheet as of the last day of the





--------------------------------------------------------------------------------





fiscal year then ended and the Borrower’s consolidated statements of income,
comprehensive income, cash flows and shareholders’ equity for the fiscal year
then ended, and accompanying notes thereto, each in reasonable detail and
showing in comparative form the figures for the previous fiscal year,
accompanied by a report thereon of KPMG LLP or another firm of independent
public accountants of recognized national standing, selected by the Borrower, to
the effect that the consolidated financial statements have been prepared in
accordance with GAAP and present fairly in accordance with GAAP the consolidated
financial condition of the Borrower and its Subsidiaries as of the close of such
fiscal year and the results of their operations and cash flows for the fiscal
year then ended and that an examination of such accounts in connection with such
financial statements has been made in accordance with generally accepted
auditing standards (which report shall be unqualified as to scope of such audit
and shall not contain any “going concern” or like qualification; provided that
such report may contain a “going concern” qualification, explanatory paragraph
or emphasis solely as a result of an impending maturity within 12 months of any
of the Facilities (including Incremental Facilities, Incremental Equivalent Debt
and Refinancing Indebtedness in respect of any of the foregoing)).
(c)    Annual Budget. Within 45 days after the commencement of each fiscal year
of the Borrower or 60 days for the first fiscal year after the Escrow Release
Date, an annual budget for the Borrower and its Subsidiaries for such fiscal
year in a form customarily prepared by management of the Borrower for its
internal use (including a projected consolidated balance sheet and consolidated
statements of profits and losses and capital expenditures as of the end of and
for such fiscal year).
(d)    Management Discussion and Analysis. Within 45 days after the close of
each of the first three (3) fiscal quarters, a management discussion and
analysis of the Borrower’s and its Subsidiaries’ financial performance for that
fiscal quarter and a comparison of financial performance for that financial
quarter to the corresponding fiscal quarter of the previous fiscal year (in form
reasonably acceptable to the Administrative Agent, which shall not be
unacceptable solely because it does not contain all of the information required
to be included in unaudited interim financial statements by Item 303 of
Regulation S-K of the Securities Act of 1933, as amended). Within 90 days after
the close of each fiscal year, a management discussion and analysis of the
Borrower’s and its Subsidiaries’ financial performance for that fiscal year and
a comparison of financial performance for that fiscal year to the prior year.
(e)    Compliance Certificate. At the time of the delivery of the financial
statements provided for in Sections 6.1(a) and (b), a certificate of the chief
financial officer or other financial or accounting officer of the Borrower
substantially in the form of Exhibit F (w) stating no Default or Event of
Default has occurred and is then continuing or, if a Default or Event of Default
exists, a detailed description of the Default or Event of Default and all
actions the Borrower is taking with respect to such Default or Event of Default,
(x) designating any applicable Domestic Subsidiary as a Material Subsidiary, (y)
showing the Borrower’s compliance with the covenants set forth in Section 6.22
and (z) solely in connection with the delivery of financial statements pursuant
to Section 6.1(b) for any fiscal year beginning with the first full fiscal year
ended after the Escrow Release Date, if the Senior Secured Leverage Ratio
calculated on a Pro Forma Basis as of the last day of such fiscal year is
greater than 1.00:1.00, calculating Excess Cash Flow for such fiscal year and
the Senior Secured Leverage Ratio as of the last day of such fiscal year.
(f)    Notice of Default or Litigation. Promptly after any senior executive
officer of the Borrower obtains knowledge thereof, notice of (i) the occurrence
of any event which constitutes a Default or an Event of Default, which notice
shall specify the nature thereof, the period of existence thereof and what
action the Borrower proposes to take with respect thereto, (ii) the commencement
of, or threat in writing of, or any significant development in, any litigation,
labor controversy, arbitration or governmental proceeding pending against the
Borrower or any of its Restricted Subsidiaries which would reasonably be
expected to result in a Material Adverse Effect.
(g)    Other Reports and Filings. To the extent not required by any other clause
in this Section 6.1, promptly, copies of all financial information, proxy
materials and other material information which the Borrower or any of its
Restricted Subsidiaries has delivered to holders of, or to any agent or trustee
with respect to, Indebtedness of the Borrower or any of its Subsidiaries in
their capacity as such a holder, agent or trustee to the extent that the
aggregate principal amount of such Indebtedness exceeds (or upon the utilization
of any unused commitments may exceed) $150.0 million.
(h)    Pro Forma Adjustment Certificate. On or before the date an incurrence
ratio under this Agreement is to be tested and for which a Pro Forma Adjustment
has been made that is in excess of 1% of Consolidated Adjusted EBITDA for the
four (4) fiscal quarters of the Borrower then ended and that has not been
previously calculated in a prior Compliance Certificate, a certificate of an
officer of the Borrower in form reasonably acceptable to the Administrative
Agent setting forth the amount of such Pro Forma Adjustment and, in reasonable
detail, the calculations





--------------------------------------------------------------------------------





and basis therefor, which certificate shall be accompanied by financial
statements for such acquired business for each fiscal quarter ending during the
relevant period, to the extent available.
(i)    Environmental Matters. Promptly after the Borrower obtains knowledge
thereof, notice of one (1) or more of the following environmental matters which
individually, or in the aggregate, may reasonably be expected to have a Material
Adverse Effect: (i) any notice of an Environmental Claim against the Borrower or
any of its Subsidiaries or any real property owned or operated by the Borrower
or any of its Subsidiaries; (ii) any condition or occurrence on or arising from
any real property owned or operated by the Borrower or any of its Subsidiaries
that (a) results in noncompliance by the Borrower or any of its Subsidiaries
with any Environmental Law or (b) could reasonably be expected to form the basis
of an Environmental Claim against the Borrower or any of its Subsidiaries or any
such real property; (iii) any condition or occurrence on any real property owned
or operated by the Borrower or any of its Subsidiaries that could reasonably be
expected to cause such real property to be subject to any restrictions on the
ownership, occupancy, use or transferability by the Borrower or any of its
Subsidiaries of such real property under any Environmental Law; and (iv) any
removal or remedial actions to be taken in response to the actual or alleged
presence of any Hazardous Material on any real property owned or operated by the
Borrower or any of its Subsidiaries as required by any Environmental Law or any
Governmental Authority. All such notices shall describe in reasonable detail the
nature of the claim, investigation, condition, occurrence or removal or remedial
action and the Borrower’s or such Subsidiary’s response thereto. In addition,
the Borrower agrees to provide the Lenders with copies of all material
non-privileged written communications by the Borrower or any of its Subsidiaries
with any Person or Governmental Authority relating to any of the matters set
forth in clauses (i) through (iv) above, and such detailed reports relating to
any of the matters set forth in clauses (i) through (iv) above as may reasonably
be requested by, and at the expense of, the Administrative Agent or the Required
Lenders.
(j)    Other Information. From time to time, such other information or documents
(financial or otherwise) as the Administrative Agent or any Lender (through the
Administrative Agent) may reasonably request; provided that the Administrative
Agent and any Lender (through the Administrative Agent) may request such
information in their respective capacities as Administrative Agent and Lender
only and may not use such information for any purpose other than a purpose
reasonably related to its capacity as Administrative Agent or Lender, as
applicable.
Information and documents required to be delivered pursuant to this Section 6.1
may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address provided to the Administrative Agent or on an Intralinks or similar site
to which the Lenders have been granted access; or (ii) on which such documents
are transmitted by electronic mail to the Administrative Agent.
Notwithstanding the foregoing, the obligations in clauses (a), (b) and (d) of
this Section 6.1 may be satisfied by furnishing the Borrower’s Form 10-K or
10-Q, as applicable, filed with the Securities and Exchange Commission.
The Borrower acknowledges and agrees that all financial statements furnished
pursuant to clauses (a) and (b) above are hereby deemed to be Borrower Materials
suitable for distribution, and to be made available, to Public Lenders as
contemplated by Section 10.25 and may be treated by the Administrative Agent and
the Lenders as if the same had been marked “PUBLIC” in accordance with such
paragraph (unless the Borrower otherwise notifies the Administrative Agent in
writing on or prior to delivery thereof).
Section 6.2    Inspections. The Borrower will, and will cause each Restricted
Subsidiary to, permit officers, designated representatives and agents of the
Administrative Agent (or any Lender solely if accompanying the Administrative
Agent), to visit and inspect any tangible Property of the Borrower or such
Restricted Subsidiary, and to examine the books of account of the Borrower or
such Restricted Subsidiary and discuss the affairs, finances and accounts of the
Borrower or such Restricted Subsidiary with its and their officers and
independent accountants, all at such reasonable times during normal business
hours as the Administrative Agent may request, in each case, subject to Section
10.23; provided that (i) reasonable prior written notice of any such visit,
inspection or examination shall be provided to the Borrower and such visit,
inspection or examination shall be performed at reasonable times to be agreed to
by the Borrower, which agreement will not be unreasonably withheld, (ii)
excluding any such visits and inspections during the continuation of an Event of
Default, the Administrative Agent shall not exercise its rights under this
Section 6.2 more often than one (1) time during any such fiscal year, the
Borrower is not obligated to compensate the Administrative Agent for more than
one (1) inspection and examination by the Administrative Agent during any
calendar year and any such compensation shall be subject to the limitations of
Section 10.13, and (iii) the Administrative Agent may conduct inspections
pursuant to this Section 6.2 in its respective capacity as Administrative Agent
only and may not conduct inspections or utilize information from such
inspections for any purpose other than a





--------------------------------------------------------------------------------





purpose reasonably related to its capacity as Administrative Agent. The
Administrative Agent shall give the Borrower a reasonable opportunity to
participate in any discussions with the Borrower’s independent public
accountants.
Section 6.3     Maintenance of Property, Insurance, Environmental Matters, etc.
(a)    The Borrower will, and will cause each of its Subsidiaries to, (i) keep
its tangible property, plant and equipment in good repair, working order and
condition, (ii) prosecute, maintain and renew its intellectual property, except
to the extent permitted herein, except (A) in the case of clause (i) with
respect to normal wear and tear and casualty and condemnation and (B) in the
case of clauses (i) and (ii) to the extent that failure to do so would not
reasonably be expected to result in a Material Adverse Effect and (iii) maintain
in full force and effect with insurance companies that the Borrower believes are
financially sound and reputable insurance against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business
of the Borrower of such types and in such amounts (after giving effect to any
self-insurance reasonable and customary for similarly situated Persons engaged
in the same or similar businesses as the Borrower and the Restricted
Subsidiaries) as are customarily carried under similar circumstances by such
other Persons and shall furnish to the Administrative Agent upon its reasonable
request (but not more than once per fiscal year in the absence of an Event of
Default) reasonably detailed information as to the insurance so carried.


(b)    Without limiting the generality of Section 6.3(a), the Borrower and its
Subsidiaries: (i) shall comply with, and maintain all real property in
compliance with, any Environmental Laws; (ii) shall obtain and maintain in full
force and effect all permits issued under Environmental Law required for its
operations at or on its facilities; (iii) shall cure as soon as reasonably
practicable any material violation of applicable Environmental Laws with respect
to any of its real properties; (iv) shall not, and shall not permit any other
Person to, own or operate on any of its real properties any landfill or dump or
hazardous waste treatment, storage or disposal facility as defined pursuant to
the RCRA, or any comparable state law; and (v) shall not use, generate, treat,
store, release or dispose of Hazardous Materials at, under, from or on any of
the real property except in the ordinary course of its business and in
compliance with all Environmental Laws; except, with respect to clauses (i),
(ii), (iv) and (v), to the extent, either individually or in the aggregate, all
of the same would not be reasonably expected to have a Material Adverse Effect.
With respect to any Release of Hazardous Materials, the Borrower and its
Restricted Subsidiaries shall conduct any necessary or required investigation,
study, sampling and testing, and undertake any cleanup, removal, remedial or
other response action necessary to remove, cleanup or abate any material
quantity of Hazardous Materials released as required by any applicable
Environmental Law.


(c)    If any portion of any Mortgaged Property is at any time located in an
area identified by the Federal Emergency Management Agency (or any successor
agency) as a special flood hazard area with respect to which flood insurance has
been made available under the Flood Insurance Laws, then the Borrower shall, or
shall cause each Grantor to (i) maintain, or cause to be maintained, with a
financially sound and reputable insurer, flood insurance in an amount and
other-wise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws, (ii) cooperate with the
Administrative Agent and provide information reasonably required by the
Administrative Agent to comply with the Flood Insurance Laws and (iii) deliver
to the Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent, including, without
limitation, evidence of annual renewals of such insurance.


Section 6.4    Books and Records. The Borrower will, and will cause each
Restricted Subsidiary to, maintain proper books of record and account in which
entries that are full, true and correct in all material respects and are in
conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of the
Borrower or its Restricted Subsidiary, as the case may be.


Section 6.5    Preservation of Existence. The Borrower will, and will cause each
of its Restricted Subsidiaries to, do or cause to be done, all things necessary
to preserve and keep in full force and effect (a) its existence under the laws
of its jurisdiction of organization and (b) its franchises, authority to do
business and governmental licenses, except, (i) in the case of clause (a) with
respect to each Restricted Subsidiary and (ii) in the case of clause (b), in
each case, where the failure to do so would not reasonably be expected to have a
Material Adverse Effect; provided, however, that nothing in this Section 6.5
shall prevent the Borrower or any Restricted Subsidiary from consummating any
transaction permitted by Section 6.16.


Section 6.6    Compliance with Laws. The Borrower shall, and shall cause each
Restricted Subsidiary to, comply in all respects with the requirements of all
laws, rules, regulations, ordinances and orders applicable to its property or
business operations of any Governmental Authority, where any such
non-compliance, individually or in the





--------------------------------------------------------------------------------





aggregate, would reasonably be expected to have a Material Adverse Effect or
result in a Lien upon any of its Property (other than a Permitted Lien). The
Borrower will maintain in effect and enforce policies and procedures designed to
promote compliance by the Borrower, its Subsidiaries and their respective
directors, officers and employees in connection with the Borrower or its
Subsidiaries with Anti-Corruption Laws, applicable Sanctions and the Patriot Act
and other applicable anti-money laundering laws.


Section 6.7    ERISA. The Borrower shall, and shall cause each Subsidiary to,
promptly pay and discharge all obligations and liabilities arising under ERISA
of a character which if unpaid or unperformed would reasonably be expected to
have a Material Adverse Effect. The Borrower shall, and shall cause each
Subsidiary to, promptly notify the Administrative Agent of: (a) the occurrence
of any Reportable Event with respect to a Plan, (b) receipt of any notice from
the PBGC of its intention to seek termination of any Plan or appointment of a
trustee therefor and (c) its intention to terminate or withdraw from any Plan,
in each case, except as could not reasonably be expected to have a Material
Adverse Effect.


Section 6.8    Payment of Taxes. The Borrower will, and will cause each of its
Restricted Subsidiaries to, pay and discharge all material Taxes (whether or not
shown on any Tax return, and including in its capacity as withholding agent)
imposed upon it or any of its Property, before becoming delinquent and before
any material penalties accrue thereon, unless and to the extent that (a) such
Taxes are being contested in good faith and by proper proceedings and as to
which appropriate reserves are provided in accordance with GAAP or (b) the
failure to pay such Taxes could not be reasonably expected, either individually
or in the aggregate, to have a Material Adverse Effect.


Section 6.9    Designation of Subsidiaries. The Borrower may at any time after
the Escrow Release Date designate (or re-designate) any existing or subsequently
acquired or organized Restricted Subsidiary of the Borrower as an Unrestricted
Subsidiary and designate (or re-designate) any Unrestricted Subsidiary as a
Restricted Subsidiary; provided that (i) immediately before and after such
designation or re-designation on a Pro Forma Basis, no Event of Default shall
have occurred and be continuing (including after the reclassification of
investments in, Indebtedness of, and Liens on, the applicable Subsidiary or its
assets) and (ii) immediately after giving effect to such designation or
re-designation, the Borrower and its Restricted Subsidiaries shall be in
compliance, on a Pro Forma Basis, with the covenants set forth in Section 6.22
recomputed as of the last day of the most recent period for which financial
statements have been or were required to be delivered pursuant to Section 6.1(a)
or (b). The designation (or re-designation) of any Subsidiary as an Unrestricted
Subsidiary after the Escrow Release Date shall constitute an investment by the
Borrower therein at the date of designation (or re-designation) in an amount
equal to the fair market value of the Borrower’s or its Restricted Subsidiary’s
(as applicable) investment therein. Such designation (or re-designation) will be
permitted only if an investment in such amount would be permitted at such time
pursuant to Section 6.17. Unrestricted Subsidiaries will not be subject to any
of the mandatory prepayments, representations and warranties, covenants or
Events of Default set forth in the Loan Documents. Notwithstanding anything
herein to the contrary, Western Digital International Ltd. (a Cayman Islands
exempted company) shall not be designated as an Unrestricted Subsidiary.


Section 6.10    Use of Proceeds. The Borrower shall use the proceeds of the
Revolving Loans on or after the Escrow Release Date to (i) fund any OID or
upfront fees in connection with this Agreement or the Senior Notes, (ii) to fund
any fees and expenses in connection with the Transactions, (iii) finance a
portion of the Transactions (including any purchase price adjustments), (iv) for
working capital needs and for other general corporate purposes of the Borrower
and its Subsidiaries; provided that in no event shall the proceeds of any
Revolving Loan be used to finance, in whole or in part, a Hostile Acquisition;
provided further that the aggregate principal amount of Revolving Loans made on
the Escrow Release Date pursuant to clause the foregoing clauses (ii), (iii) and
(iv) shall not exceed $500.0 million and (v) to replace, backstop or cash
collateralize letters of credit of the Borrower, the Target Company or any of
their respective subsidiaries outstanding on the Escrow Release Date and to
issue Letters of Credit for general corporate purposes. The Borrower shall use
the proceeds of the Term A Loans made in cash on the Escrow Release Date to
finance a portion of the Transactions (including working capital and/or purchase
price adjustments and the payment of fees and expenses incurred in connection
therewith). The Borrower shall use the proceeds of the Term B Loans made in cash
on the Closing Date to finance a portion of the Transactions (including working
capital and/or purchase price adjustments and the payment of fees and expenses
incurred in connection therewith) (it being understood that the proceeds of the
Term B Loans made on the Closing Date shall be deposited in the Escrow Account
on the Closing Date and released from the Escrow Account on the Escrow Release
Date). The Borrower and its Subsidiaries shall use the proceeds of the
Incremental Facilities for working capital and other general corporate purposes,
including the financing of Permitted Acquisitions and other investments and any
other use not prohibited by the Loan Documents. The proceeds of any Loans or
Letter of Credit will not (x) be made available to any Person, directly or
indirectly, (I) for the purpose of financing or facilitating any activity in any
Sanctioned Country, or any activity with any Sanctioned Person or (II) in





--------------------------------------------------------------------------------





any other manner, in each case as would result in violation of Sanctions by any
Person party to this Agreement or (y) be used for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the U.S. Foreign Corrupt Practices Act, as amended,
or any other Anti-Corruption Laws.


Section 6.11    Transactions with Affiliates. The Borrower shall not, nor shall
it permit any Restricted Subsidiary to, enter into any contract, agreement or
business arrangement with any of its Affiliates (other than between or among the
Borrower and/or its Restricted Subsidiaries including any entity that becomes a
Restricted Subsidiary as a result of such transaction), except on terms that are
not materially less favorable to the Borrower or such Restricted Subsidiary as
would have been obtained in a comparable arm’s-length transaction with a Person
that is not an Affiliate; provided that the foregoing restrictions shall not
apply to:


(a)    individual transactions with an aggregate value of less than $30 million;
(b)    transactions permitted by Sections 6.17 and 6.18;
(c)    the issuance of capital stock or other Equity Interests of the Borrower
or other payment to the management of the Borrower or any of its Restricted
Subsidiaries in connection with the Transactions, pursuant to arrangements
described in the following clause (e), or otherwise to the extent permitted
under this Article 6;
(d)    employment and severance arrangements and health, disability and similar
insurance or benefit plans between the Borrower and the Restricted Subsidiaries
and their respective directors, officers, employees (including management and
employee benefit plans or agreements, subscription agreements or similar
agreements pertaining to the repurchase of capital stock pursuant to put/call
rights or similar rights with current or former employees, officers or directors
and stock option or incentive plans and other compensation arrangements) in the
ordinary course of business or as otherwise approved by the board of directors
(or similar governing body) of the Borrower;
(e)    the payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, directors, managers, consultants, officers
and employees of the Borrower and the Restricted Subsidiaries in the ordinary
course of business;
(f)    transactions with joint ventures for the purchase and sale of goods,
equipment or services or use of equipment or services entered into in the
ordinary course of business;
(g)    transactions pursuant to any binding agreement or commitment or executed
agreement in existence on the Closing Date and on the Escrow Release Date as set
forth on Schedule 6.11 and any amendment thereto to the extent such an amendment
is not adverse, taken as a whole, to the Lenders in any material respect as
compared to the applicable agreement as in effect on the Closing Date and on the
Escrow Release Date or as to be in effect on the Escrow Release Date, as
applicable;
(h)    [reserved];
(i)    loans and other transactions among the Borrower and its Subsidiaries to
the extent permitted under this Article 6; provided that any Indebtedness of any
Loan Party owed to a Subsidiary that is not a Loan Party shall be subordinated
in right of payment to the Obligations (it being understood that payments shall
be permitted thereon unless an Event of Default has occurred and is continuing);
(j)    payments or loans (or cancellation of loans) to directors, officers,
employees, members of management or consultants of the Borrower or any of its
Restricted Subsidiaries which are approved by a majority of the board of
directors of the Borrower in good faith;
(k)    the Transactions;
(l)    payments to or from, and any transactions (including without limitation,
any cash management activities related thereto) with, (x) Flash Partners Ltd.,
Flash Alliance Ltd., Flash Forward Ltd. or any other joint venture with Toshiba
Corporation (or one of its Affiliates) or (y) other joint ventures or similar





--------------------------------------------------------------------------------





entities which would be subject to this Section 6.11 solely because the Borrower
or a Restricted Subsidiary owns an equity interest in or otherwise controls such
Person;
(m)    transactions with customers, clients, suppliers or purchasers or sellers
of goods or services, or transactions otherwise relating to the purchase or sale
of goods or services, in each case in the ordinary course of business and
otherwise in compliance with the terms of this Agreement, which are fair to
Borrower and the Restricted Subsidiaries in the reasonable determination of the
senior management of Borrower, or are on terms at least as favorable as might
reasonably have been obtained at such time from an unaffiliated party; and
(n)    any other transaction with an Affiliate, which is approved by a majority
of disinterested members of the board of directors (or equivalent governing
body) of the Borrower in good faith.
Section 6.12     No Changes in Fiscal Year. The Borrower shall not, nor shall it
permit any Restricted Subsidiary to, change its fiscal year for financial
reporting purposes from its present basis; provided that the Borrower and its
Restricted Subsidiaries may change their fiscal year end one time (with one
additional change for purposes of aligning the fiscal year of the Target Company
and its Subsidiaries with the current fiscal year of the Borrower or the fiscal
year of the Borrower and its Subsidiaries with the fiscal year of the Target
Company and any additional changes consented to by the Administrative Agent),
subject to any adjustments to this Agreement that are necessary in order to
reflect such change in financial reporting (and the parties hereto hereby
authorize the Borrower and the Administrative Agent to make any such amendments
to this Agreement as they jointly deem necessary to give effect to the
foregoing).
Section 6.13    Change in the Nature of Business. The Borrower and its
Restricted Subsidiaries, taken as a whole, will not fundamentally and
substantively alter the character of their business, taken as a whole, from the
business conducted by the Borrower on the Escrow Release Date and other business
activities which are extensions thereof or otherwise incidental or related or
ancillary to any of the foregoing.
Section 6.14    Indebtedness. The Borrower will not, and will not permit any of
its Restricted Subsidiaries to, contract, create, incur, assume or suffer to
exist any Indebtedness, except;
(a)    Indebtedness created under this Agreement (including pursuant to
Section 2.14, Section 2.15 and Section 2.16) and under the other Loan Documents
(and any Refinancing Notes incurred to refinance such Indebtedness), Hedging
Liability (other than for speculative purposes) and Funds Transfer Liability,
Deposit Account Liability and Data Processing Obligations of the Borrower and
its Restricted Subsidiaries;
(b)    Indebtedness owed pursuant to Hedge Agreements entered into in the
ordinary course of business and not for speculative purposes with Persons other
than Lenders (or their Affiliates);
(c)    intercompany Indebtedness among the Borrower and its Restricted
Subsidiaries to the extent permitted by Section 6.17;
(d)    (i)Indebtedness (including Capitalized Lease Obligations and other
Indebtedness arising under Capital Leases) the proceeds of which are used to
finance the acquisition, lease, construction, repair, replacement, expansion or
improvement of fixed or capital assets or otherwise incurred in respect of
capital expenditures, whether through the direct purchase of assets or the
purchase of capital stock of any Person owning such assets and (ii) Indebtedness
incurred in connection with the leases of precious metals and/or commodities;
provided that the aggregate principal amount of Indebtedness outstanding under
this clause (d), together with any Refinancing Indebtedness incurred under
clause (r) below in respect thereof, shall not exceed the greater of $150
million and 0.50% of Consolidated Total Assets (measured as of the date such
Indebtedness is issued or incurred and based upon the financial statements most
recently delivered on or prior to such date pursuant to Section 6.1(a) or (b),
but giving effect to any Specified Transaction occurring thereafter and on or
prior to the date of determination);
(e)    Indebtedness of the Borrower and its Restricted Subsidiaries not
otherwise permitted by this Section 6.14; provided that the aggregate amount of
Indebtedness outstanding under this clause (e) shall not exceed the greater of
$275 million and 1.00% of Consolidated Total Assets (measured as of the date
such Indebtedness is issued or incurred and based upon the financial statements
most recently delivered on or prior to such date pursuant to Section 6.1(a) or
(b), but giving effect to any Specified Transaction occurring thereafter and on
or prior to the date of determination);





--------------------------------------------------------------------------------





(f)    Contingent Obligations incurred by (i) any Restricted Subsidiary in
respect of Indebtedness of the Borrower or any other Restricted Subsidiary that
is permitted to be incurred under this Agreement and (ii) the Borrower in
respect of Indebtedness of any Restricted Subsidiary that is permitted to be
incurred under this Agreement; provided that any such Contingent Obligations
incurred by the Borrower or any Loan Party with respect to Indebtedness incurred
by any Restricted Subsidiary that is not a Loan Party, must be permitted by
Section 6.17;
(g)    Contingent Obligations incurred in the ordinary course of business in
respect of obligations to suppliers, customers, franchisees, lessors, licensees
or distribution partners;
(h)    (i) unsecured (other than vendor’s liens arising by operation of law)
Indebtedness in respect of obligations of the Borrower or any Restricted
Subsidiary to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services; provided that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms in the ordinary course of business and not in
connection with the borrowing of money or any Hedge Agreements and (ii)
unsecured Indebtedness in respect of intercompany obligations of the Borrower or
any Restricted Subsidiary in respect of accounts payable incurred in connection
with goods sold or services rendered in the ordinary course of business and not
in connection with the borrowing of money;
(i)    Indebtedness arising from agreements of the Borrower or any Restricted
Subsidiary providing for earn outs, indemnification, adjustment of purchase
price or similar obligations, in each case, entered into in connection with the
disposition of any business, assets or capital stock permitted hereunder, other
than Contingent Obligations incurred by any Person acquiring all or any portion
of such business, assets or capital stock for the purpose of financing such
acquisition;
(j)    Indebtedness arising from agreements of the Borrower or any Restricted
Subsidiary providing for earn outs, indemnification, adjustment of purchase
price or similar obligations, in each case, entered into in connection with the
Transactions and any Permitted Acquisitions or other investments permitted under
Section 6.17;
(k)    Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds, performance and completion guarantees and similar obligations
incurred in the ordinary course of business and not in connection with the
borrowing of money or Hedge Agreements;
(l)    Indebtedness of the Borrower or any Restricted Subsidiary consisting of
(i) obligations to pay insurance premiums or (ii) take or pay obligations
contained in supply agreements, in each case arising in the ordinary course of
business and not in connection with the borrowing of money or Hedge Agreements;
(m)    Indebtedness representing deferred compensation or similar arrangements
to employees, consultants or independent contractors of the Borrower and its
Restricted Subsidiaries incurred in the ordinary course of business or otherwise
incurred in connection with the consummation of the Transactions or any
Permitted Acquisition or other investment whether consummated prior to the
Escrow Release Date or permitted under Section 6.17;
(n)    Indebtedness consisting of promissory notes issued to current or former
officers, managers, consultants, directors and employees (or their respective
spouses, former spouses, successors, executors, administrators, heirs, legatees
or distributees) to finance the purchase or redemption of capital stock of the
Borrower permitted by Section 6.18;
(o)    Indebtedness in respect of Cash Management Services, netting services,
automatic clearing house arrangements, employees’ credit or purchase cards,
overdraft protections and similar arrangements in each case incurred in the
ordinary course of business;
(p)    Indebtedness in existence on the Closing Date and on the Escrow Release
Date and if such Indebtedness is in excess of $10 million as set forth in all
material respects on Schedule 6.14 and intercompany Indebtedness in existence on
the Closing Date and on the Escrow Release Date;
(q)    Indebtedness incurred by the Borrower or any Restricted Subsidiary
constituting reimbursement obligations with respect to bankers’ acceptances and
letters of credit issued in the ordinary





--------------------------------------------------------------------------------





course of business, including letters of credit in respect of workers’
compensation laws, unemployment insurance laws or similar legislation, or other
Indebtedness with respect to reimbursement type obligations regarding workers’
compensation laws, unemployment insurance laws or similar legislation; provided,
however, that upon the drawing of such bankers’ acceptances and letters of
credit or the incurrence of such Indebtedness, such obligations are reimbursed
within 30 days following such drawing or incurrence;
(r)    the incurrence by the Borrower or any Restricted Subsidiary of
Indebtedness which serves to refund or refinance any Indebtedness permitted
under clauses (d), (p), (s), (u), (v), (w), (x), (y), (aa), (hh) and (ii) of
this Section 6.14 or any Indebtedness issued to so refund, replace or refinance
(herein, “refinance”) such Indebtedness, including, in each case, additional
Indebtedness incurred to pay accrued but unpaid interest, premiums (including
tender premiums), defeasance costs and fees and expenses in connection therewith
(collectively, the “Refinancing Indebtedness”) prior to its respective maturity;
provided, however, that such Refinancing Indebtedness:
(A)    has a Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is incurred which is not less than the remaining Weighted Average
Life to Maturity of the Indebtedness being refunded or refinanced;
(B)    to the extent such Refinancing Indebtedness refinances Indebtedness that
was originally (1) subordinated or pari passu to the Obligations (other than
Indebtedness incurred under clause (w) of this Section 6.14), such Refinancing
Indebtedness is subordinated or pari passu to the Obligations at least to the
same extent as the Indebtedness being refinanced or refunded, (2) secured by the
Collateral on a pari passu or junior basis, such Refinancing Indebtedness is
secured only by the Collateral and only to the extent as the Indebtedness being
refinanced or refunded (but, for the avoidance of doubt, may be unsecured), (3)
secured by assets other than the Collateral, such Refinancing Indebtedness is
secured only by assets other than the Collateral or (4) unsecured, such
Refinancing Indebtedness is unsecured; and
(C)    shall not include Indebtedness of a non-Loan Party that refinances
Indebtedness of a Loan Party.
(s)    Indebtedness of (x) the Borrower or any Subsidiary incurred to finance a
permitted Acquisition or (y) Persons that are acquired by the Borrower or any
Restricted Subsidiary or merged into the Borrower or a Restricted Subsidiary in
a permitted Acquisition in accordance with the terms of this Agreement or that
is assumed by the Borrower or any Restricted Subsidiary in connection with such
permitted Acquisition; provided that such Indebtedness under this clause (y) is
not incurred in contemplation of such permitted Acquisition; provided further
that:
(A)    no Default exists or shall result therefrom;
(B)    any Indebtedness incurred in reliance on clause (x) of this Section
6.14(s) shall not be secured by a Lien and shall not mature or require any
payment of principal, in each case, prior to the date which is 91 days after the
Term B Termination Date;
(C)    in the case of any Indebtedness incurred in reliance on clause (y) of
this Section 6.14(s) the aggregate principal amount of such Indebtedness that is
secured by any Lien, together with all Refinancing Indebtedness in respect
thereof, shall not exceed $200 million; and
(D)    subject to subclause (C) above, immediately prior to, and after giving
effect to such permitted Acquisition, at the Borrower’s option either on the
date of execution of the related acquisition agreement or on the date such
Acquisition is consummated, the Borrower and its Restricted Subsidiaries shall
be in compliance, on a Pro Forma Basis, with the covenants set forth in Section
6.22 recomputed as of the last day of the most recently completed period for
which financial statements have been or were required to be delivered pursuant
to Section 6.1(a) or (b);
(t)    Indebtedness of the Borrower or any of its Restricted Subsidiaries
supported by a letter of credit in a principal amount not to exceed the face
amount of such letter of credit;





--------------------------------------------------------------------------------





(u)    secured or unsecured loans or notes issued in lieu of Incremental
Facilities (such loans or notes, “Incremental Equivalent Debt”); provided that
if secured (i) is secured only by the Collateral and on a pari passu or junior
basis with the Obligations and (ii) is subject to customary intercreditor
arrangements reasonably satisfactory to the Administrative Agent and provided,
further that any such Incremental Equivalent Debt (x) otherwise satisfies
clauses (A), (B), (E), (F), (H) (solely with respect to such additional secured
Indebtedness in the form of term loans that are secured on a pari passu basis
with the Obligations), (I), (J), (K) and (N) of Section 2.14(a) as if such
Incremental Equivalent Debt were an Incremental Facility and (y) together with
any Incremental Facility, does not exceed the Incremental Cap;
(v)    senior subordinated or subordinated unsecured Indebtedness of the
Borrower or any of the Loan Parties; provided that (i) the terms of such
Indebtedness (excluding pricing, fees, rate floors, optional prepayment or
redemption terms and subordination terms (such subordination terms to be on
current market terms)) are not, when taken as a whole, materially more favorable
(as reasonably determined by the Borrower in good faith) to the lenders
providing such Indebtedness than those applicable to the Facilities (other than
any covenants or any other provisions applicable only to periods after the Final
Maturity Date (in each case, as of the incurrence of such Indebtedness)) or is
otherwise on current market terms for such type of Indebtedness (as reasonably
determined by the Borrower in good faith), (ii) such Indebtedness has a final
scheduled maturity date no earlier than the Term B Termination Date then in
effect, (iii) such Indebtedness has a Weighted Average Life to Maturity no
shorter than that of any Term B Facility and (iv) such Indebtedness is
guaranteed only by the Loan Parties; provided further that, after giving effect
thereto, (A) the Leverage Ratio does not exceed the greater of the Leverage
Ratio that is 0.25x less than the then-applicable Leverage Ratio required under
Section 6.22(a) hereof and 3.75 to 1.00, in each case calculated on a Pro Forma
Basis as of the last day of the most recently ended period of four consecutive
fiscal quarters for which financial statements have been or were required to be
delivered pursuant to Section 6.1(a) or (b) and (B) no Default or Event of
Default under Section 7.1(a), 7.1(j) or 7.1(k) hereof shall have occurred and be
continuing or would result therefrom;
(w)    senior unsecured Indebtedness of the Borrower or any of its Restricted
Subsidiaries; provided that (i) the terms of such Indebtedness (excluding
pricing, fees, rate floors, optional prepayment or redemption terms and
subordination terms (such subordination terms to be on current market terms))
are not, when taken as a whole, materially more favorable (as reasonably
determined by the Borrower in good faith) to the lenders providing such
Indebtedness than those applicable to the Facilities (other than any covenants
or any other provisions applicable only to periods after the Final Maturity Date
(in each case, as of the incurrence of such Indebtedness)) or is otherwise on
current market terms for such type of Indebtedness (as reasonably determined by
the Borrower in good faith), (ii) such Indebtedness has a final scheduled
maturity date no earlier than the Term B Termination Date then in effect, (iii)
such Indebtedness has a Weighted Average Life to Maturity no shorter than that
of any Term B Facility, (iv) the maximum aggregate principal amount of such
Indebtedness by non-Loan Parties, together with any Indebtedness incurred under
clause (ii) in the first proviso in Section 6.14(x) below, does not exceed the
greater of $300 million and 1.00% of Consolidated Total Assets and (v) subject
to the preceding clause (iv), such Indebtedness is guaranteed only by the Loan
Parties; provided further that, after giving effect thereto, (i) the Leverage
Ratio does not exceed the greater of the Leverage Ratio that is 0.25x less than
the then-applicable Leverage Ratio required under Section 6.22(a) hereof and
3.75 to 1.00, in each case calculated on a Pro Forma Basis as of the last day of
the most recently ended period of four consecutive fiscal quarters for which
financial statements have been or were required to be delivered pursuant to
Section 6.1(a) or (b) and (ii) no Default or Event of Default under
Section 7.1(a), 7.1 (j) or 7.1(k) hereof shall have occurred and be continuing
or would result therefrom;
(x)    additional secured Indebtedness of the Borrower or any of its Restricted
Subsidiaries; provided that (i) after giving effect thereto, the Senior Secured
Leverage Ratio does not exceed 2.25:1.00, calculated on a Pro Forma Basis as of
the last day of the most recently ended period of four consecutive fiscal
quarters for which financial statements have been or were required to be
delivered pursuant to Section 6.1(a) or (b), (ii) the maximum aggregate
principal amount of such Indebtedness by non-Loan Parties, together with any
Indebtedness incurred under clause (iv) in the first proviso in Section 6.14(w)
above, does not exceed the greater of $300 million and 1.00% of Consolidated
Total Assets and (iii) subject to the preceding clause (ii), such Indebtedness
is guaranteed only by the Loan Parties; provided further that (A) no Default or
Event of Default under Section 7.1(a), 7.1(j) or 7.1(k) hereof shall have
occurred and be continuing or would result therefrom and (B) such Indebtedness
(x) is secured by the Collateral only, (y) otherwise satisfies clauses (A), (B),
(E), (F), (H) (solely with respect to such additional secured Indebtedness in
the form of term loans (other than term A loans) that are secured on a pari
passu basis with the Obligations), (I), (J), (K) and (N) of Section 2.14(a) as
if such Indebtedness were an Incremental Facility and (z) is subject to the
Intercreditor Agreement





--------------------------------------------------------------------------------





(with respect to pari passu debt) or other intercreditor arrangements reasonably
satisfactory to the Administrative Agent;
(y)    additional Indebtedness of the Borrower or any of its Restricted
Subsidiaries that are not Loan Parties; provided that the aggregate principal
amount of Indebtedness outstanding under this clause (y), together with any
Refinancing Indebtedness incurred under clause (r) above in respect thereof,
shall not exceed the greater of $400 million and 1.25% of Consolidated Total
Assets, measured as of the date such Indebtedness is issued or incurred and
based upon the financial statements most recently delivered on or prior to such
date pursuant to Section 6.1, but giving effect to any Specified Transaction
occurring thereafter and on or prior to the date of determination;
(z)    all customary premiums (if any), interest (including post-petition
interest), fees, expenses, charges and additional or contingent interest on
obligations described in each of Section 6.14(a) through 6.14(y) above;
(aa)    Indebtedness represented by the (i) Senior Secured Notes and (ii) the
Senior Unsecured Notes;
(bb)    Indebtedness represented by the Additional Bridge Facility;
(cc)    endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business;
(dd)    obligations of the Borrower or any of its Restricted Subsidiaries
incurred in connection with rebate programs;
(ee)    Permitted Receivables Financing not to exceed $600 million at any time
outstanding;
(ff)    Indebtedness represented by the Convertible Notes;
(gg)    Indebtedness of the Borrower or any Restricted Subsidiary undertaken in
connection with cash management and related activities with respect to any
Subsidiary in the ordinary course of business;
(hh)    Indebtedness including working capital facilities, asset-level
financings, Capitalized Lease Obligations and purchase money indebtedness
incurred by any Foreign Subsidiary of the Borrower; provided that the amount of
Indebtedness outstanding under this clause (hh), together with any Refinancing
Indebtedness in respect thereof incurred pursuant to clause (r) above shall not
exceed $300 million and 1.25% of Foreign Subsidiary Total Assets; and
(ii)    Indebtedness incurred in connection with any sale-leaseback transaction,
together with any Refinancing Indebtedness in respect thereof incurred pursuant
to clause (r) above shall not exceed $200 million,
For purposes of determining compliance with this Section 6.14 or Section 6.15,
the amount of any Indebtedness denominated in any currency other than Dollars
shall be calculated based on customary currency exchange rates in effect, in the
case of such Indebtedness incurred (in respect of term Indebtedness) or
committed (in respect of revolving Indebtedness) on or prior to the Escrow
Release Date, on the Escrow Release Date and, in the case of such Indebtedness
incurred (in respect of term Indebtedness) or committed (in respect of revolving
Indebtedness) after the Escrow Release Date, on the date on which such
Indebtedness was incurred (in respect of term Indebtedness) or committed (in
respect of revolving Indebtedness); provided that if such Indebtedness is
incurred to refinance other Indebtedness denominated in a currency other than
Dollars (or in a different currency from the Indebtedness being refinanced), and
such refinancing would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such refinancing, such Dollar-denominated restriction shall not be
deemed to have been exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed (i) the outstanding or committed principal amount,
as applicable, of such Indebtedness being refinanced plus (ii) the aggregate
amount of fees, underwriting discounts, premiums (including tender premiums),
defeasance costs and other costs and expenses incurred in connection with such
refinancing.





--------------------------------------------------------------------------------





Further, for purposes of determining compliance with this Section 6.14, (A)
Indebtedness need not be permitted solely by reference to one category of
permitted Indebtedness (or any portion thereof) described in Sections 6.14(a)
through (ii) but may be permitted in part under any relevant combination thereof
(and subject to compliance, where relevant, with Section 6.15) and (B) in the
event that an item of Indebtedness (or any portion thereof) meets the criteria
of one or more of the categories of permitted Indebtedness (or any portion
thereof) described in Sections 6.14(a) through (ii), the Borrower may, in its
sole discretion, classify or divide such item of Indebtedness (or any portion
thereof) in any manner that complies with this Section 6.14 and will be entitled
to only include the amount and type of such item of Indebtedness (or any portion
thereof) in one of the above clauses (or any portion thereof) and such item of
Indebtedness (or any portion thereof) shall be treated as having been incurred
or existing pursuant only to such clause or clauses (or any portion thereof);
provided that all Indebtedness outstanding under this Agreement shall at all
times be deemed to have been incurred pursuant to clause (a) of this Section
6.14.
Notwithstanding the foregoing, the Borrower will not permit Indebtedness (other
than intercompany Indebtedness that is subordinated to such other Indebtedness
as previously disclosed to the Joint Lead Arrangers) to be incurred by Western
Digital International Ltd. other than up to $500 million of secured or unsecured
Indebtedness; provided that within ninety (90) days of the incurrence of such
secured or unsecured Indebtedness, 75% of the proceeds thereof shall be applied
toward the repayment of the Term Loans of each Class, pro rata, until paid in
full.
Section 6.15    Liens. The Borrower will not, and will not permit any of its
Restricted Subsidiaries to, create, incur or suffer to exist any Lien on any of
its Property; provided that the foregoing shall not prevent the following (the
Liens described below, the “Permitted Liens”):
(a)    Liens for the payment of taxes which are not yet due and payable and
Liens (or deposits as security) for taxes which are being contested in good
faith by appropriate proceedings and as to which appropriate reserves have been
provided for in accordance with GAAP;
(b)    Liens (i) arising by statute in connection with worker’s compensation,
unemployment insurance, old age benefits, social security obligations, statutory
obligations or other similar charges, (ii) in connection with bids, tenders,
contracts or leases to which the Borrower or any Restricted Subsidiary is a
party or (iii) to secure public or statutory obligations of such Person or
deposits of cash or Cash Equivalents to secure surety or appeal bonds to which
such Person is a party, or deposits as security or for the payment of rent, in
each case, incurred in the ordinary course of business;
(c)    mechanics’, workmen’s, materialmen’s, landlords’, carriers’ or other
similar Liens arising in the ordinary course of business with respect to
obligations which are not overdue by a period of more than 60 days or if more
than 60 days overdue (i) which would not reasonably be expected to have a
Material Adverse Effect or (ii) which are being contested in good faith by
appropriate proceedings;
(d)    Liens created by or pursuant to this Agreement and the Collateral
Documents;
(e)    Liens on property of the Borrower or any Restricted Subsidiary created
solely for the purpose of securing indebtedness permitted by Section 6.14(d)
hereof; provided that no such Lien shall extend to or cover other Property of
the Borrower or such Restricted Subsidiary other than the respective Property so
acquired or similar Property acquired from the same lender or its Affiliates,
and the principal amount of indebtedness secured by any such Lien shall at no
time exceed the purchase price of all such Property;
(f)    Liens assumed in connection with permitted Acquisitions;
(g)    easements, rights-of-way, restrictions, and other similar encumbrances as
to the use of real property of the Borrower or any Restricted Subsidiary
incurred in the ordinary course of business which do not impair their use in the
operation of the business of such Person;
(h)    Liens in connection with sale-leaseback transactions securing
Indebtedness permitted by Section 6.14(ii);
(i)    ground leases or subleases, licenses or sublicenses in respect of real
property on which facilities owned or leased by the Borrower or any of its
Restricted Subsidiaries are located;





--------------------------------------------------------------------------------





(j)    Liens arising from judgments or decrees for the payment of money in
circumstances not constituting an Event of Default under Section 7.1;
(k)    any interest or title of a lessor, sublessor, licensor or sublicensor or
Lien securing a lessor’s, sublessor’s, licensor’s or sublicensor’s interest
under any lease not prohibited by this Agreement and leases, licenses, subleases
or sublicenses granted to others that do not (x) interfere in any material
respect with the business of the Borrower and its Restricted Subsidiaries, taken
as a whole, or (y) secure any Indebtedness;
(l)    licenses, sublicenses, covenants not to sue or other grants of rights to
intellectual property rights granted (i) in the ordinary course of business or
(ii) in the reasonable business judgment of the Borrower or the Restricted
Subsidiaries in the conduct of its business (including in the settlement of
litigation or entering into cross-licenses);
(m)    any zoning, building or similar law or right reserved to, or vested in,
any Governmental Authority to control or regulate the use of any real property
that does not materially interfere with the ordinary course of conduct of the
business of the Borrower and its Restricted Subsidiaries, taken as a whole;
(n)    Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection, (ii) attaching to commodity trading accounts
or other commodity brokerage accounts incurred in the ordinary course of
business and (iii) in favor of a banking institution arising as a matter of law
encumbering deposits (including the right to set off), which are within the
general parameters customary in the banking industry;
(o)    Liens (i) on cash advances in favor of the seller of any property to be
acquired in an investment permitted pursuant to Section 6.17 to be applied
against the purchase price for such investment or (ii) consisting of an
agreement to sell, transfer, lease or otherwise dispose of any property in a
transaction permitted under Section 6.16;
(p)    Liens on securities that are the subject of repurchase agreements
constituting Cash Equivalents;
(q)    Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of indebtedness, (ii) relating to pooled deposit, automatic
clearing house or sweep accounts of the Borrower or any Restricted Subsidiary to
permit satisfaction of overdraft or similar obligations incurred in the ordinary
course of business of the Borrower and its Restricted Subsidiaries, (iii)
relating to purchase orders and other agreements entered into with customers of
the Borrower or any Restricted Subsidiary in the ordinary course of business or
(iv) relating to the credit cards and credit accounts of the Borrower or any of
its Restricted Subsidiaries in the ordinary course of business;
(r)    Liens solely on any cash earnest money deposits or escrow arrangements
made by the Borrower or any of its Restricted Subsidiaries in connection with
any letter of intent or purchase agreement permitted hereunder;
(s)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;
(t)    Liens incurred to secure any obligations; provided that the aggregate
principal amount of all such obligations secured by such Liens, together with
all Refinancing Indebtedness in respect thereof, shall not exceed the greater of
$275 million and 1.00% of Consolidated Total Assets (measured as of the date
such Liens are incurred and based upon the financial statements most recently
delivered on or prior to such date pursuant to Section 6.1, but giving effect to
any Specified Transaction occurring thereafter and on or prior to the date of
determination);
(u)    Liens in favor of the issuer of customs, stay, performance, bid, appeal
or surety bonds or completion guarantees and other obligations of a like nature
or letters of credit issued pursuant to the request of and for the account of
such Person in the ordinary course of its business;
(v)    Liens existing on the Closing Date and on the Escrow Release Date or
pursuant to agreements in existence on the Closing Date or Escrow Release Date
and, in each case, as described on





--------------------------------------------------------------------------------





Schedule 6.15 and any modifications, replacements, renewals or extensions
thereof; provided that such Liens shall secure only those obligations that they
secure on the Closing Date and on the Escrow Release Date, as applicable, (and
any Refinancing Indebtedness in respect of such obligations permitted by Section
6.14) and shall not subsequently apply to any other property or assets of the
Borrower or any Restricted Subsidiary other than (x) after-acquired property
that is affixed or incorporated into the property covered by such Lien and (y)
proceeds and products thereof;
(w)    Liens on property or shares of stock of a Person at the time such Person
becomes a Restricted Subsidiary; provided, however, that such Liens are not
created or incurred in connection with, or in contemplation of, such other
Person becoming such a Restricted Subsidiary or concurrently therewith; provided
further that such Liens may not extend to any other property owned by the
Borrower or any of its Restricted Subsidiaries; provided further that such Liens
secure Indebtedness permitted to be incurred under clause (y) of Section
6.14(s);
(x)    Liens on property at the time the Borrower or a Subsidiary acquired the
property or concurrently therewith, including any acquisition by means of a
merger or consolidation with or into the Borrower or any of its Restricted
Subsidiaries; provided, however, that such Liens are not created or incurred in
connection with, or in contemplation of, such acquisition; provided further that
the Liens may not extend to any other property owned by the Borrower or any of
its Restricted Subsidiaries; provided further that such Liens secure
Indebtedness permitted to be incurred under clause (y) of Section 6.14(s);
(y)    Liens on specific items of inventory or other goods and the proceeds
thereof of any Person securing such Person’s obligations under any agreement to
facilitate the purchase, shipment or storage of such inventory or other goods,
and pledges or deposits in the ordinary course of business securing inventory
purchases from vendors;
(z)    Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancing, refunding, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness permitted by Section
6.14 and secured by any Lien referred to in Section 6.15(e), (v), (w) and (x);
provided, however, that (i) such new Lien shall be limited to all or part of the
same property that secured the original Lien (plus improvements on such
property), and (ii) the Indebtedness secured by such Lien at such time is not
increased to any amount greater than the sum of (A) the outstanding principal
amount or, if greater, committed amount of the Indebtedness described under
Section 6.15(e), (v), (w) and (x) at the time the original Lien became a
Permitted Lien hereunder, and (B) an amount necessary to pay any fees and
expenses, including premiums, related to such refinancing, refunding, extension,
renewal or replacement;
(aa)    Liens to secure any Indebtedness permitted by Section 6.14(b) to the
extent that the Borrower or any other Loan Party is required to post segregated
collateral to any clearing agency in respect of any such Indebtedness as
required, or as may be required, by the Commodity Exchange Act, any regulations
thereto, or any other applicable legislation or regulations in connection
therewith;
(bb)    Liens to secure (x) Refinancing Indebtedness, (y) Incremental Equivalent
Debt and (z) Indebtedness allowed under Section 6.14(x);
(cc)    Liens to secure the Senior Secured Notes;
(dd)    Liens to secure the Additional Bridge Facility;
(ee)    assignments of the right to receive income effected as a part of the
sale of a business unit or for collection purposes;
(ff)    Liens arising under any Permitted Receivables Financing permitted under
Section 6.14(ee);
(gg)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(hh)    the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;





--------------------------------------------------------------------------------





(ii)    Liens arising from precautionary UCC financing statements or
consignments entered into in connection with any transaction otherwise permitted
under this Agreement; and
(jj)    Liens on assets of a Subsidiary that is not a Loan Party securing
Indebtedness of such Subsidiaries permitted by Section 6.14.
For purposes of determining compliance with this Section 6.15, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of permitted Liens (or any portion thereof) described in Sections
6.15(a) through (jj) but may be permitted in part under any combination thereof
and (B) in the event that a Lien securing an item of Indebtedness (or any
portion thereof) meets the criteria of one or more of the categories of
permitted Liens (or any portion thereof) described in Sections 6.15(a) through
(jj), the Borrower may, in its sole discretion, classify or divide such Lien
securing such item of Indebtedness (or any portion thereof) in any manner that
complies with this Section 6.15 and will be entitled to only include the amount
and type of such Lien or such item of Indebtedness secured by such Lien (or any
portion thereof) in one of the above clauses and such Lien securing such item of
Indebtedness (or portion thereof) will be treated as being incurred or existing
pursuant to only such clause or clauses (or any portion thereof).
Notwithstanding the foregoing under this Section 6.15, non-Loan Parties will be
permitted to incur Indebtedness secured by Liens incurred by non-Loan Parties
without limit so long as such Indebtedness is secured only by assets of such
non-Loan Parties; provided that in no event shall Indebtedness of non-Loan
Parties be secured by Liens on intellectual property with an aggregate value of
more than $100 million as reasonably determined by the Borrower.
Section 6.16    Consolidation, Merger, Sale of Assets, etc. The Borrower will
not, and will not permit any of its Restricted Subsidiaries to, wind up,
liquidate or dissolve its affairs or merge or consolidate, or convey, sell,
lease or otherwise dispose of all or any part of its Property, including any
disposition as part of any sale-leaseback transactions except that this Section
6.16 shall not prevent:
(a)    the sale and lease of inventory in the ordinary course of business;
(b)    the sale, transfer or other disposition of any Property (including, but
not limited to, the abandonment or allowing to lapse of intellectual property)
that, in the reasonable judgment of the Borrower or its Restricted Subsidiaries,
has become uneconomic, obsolete or worn out or is no longer useful in its
business;
(c)    the sale, transfer, lease, or other disposition of Property of the
Borrower and its Restricted Subsidiaries to one another; provided that the fair
market value of any Property in respect of any such sale, transfer, lease, or
other disposition made by any Loan Party to any Restricted Subsidiary which is
not a Loan Party plus the fair market value of any Loan Party that is merged
with and into any Restricted Subsidiary that is not a Loan Party pursuant to a
merger permitted by Section 6.16(d) hereof shall not exceed $150 million in the
aggregate during the term of this Agreement;
(d)    the merger, consolidation or amalgamation of any Restricted Subsidiary
with and into the Borrower or any other Restricted Subsidiary; provided that, in
the case of any merger or consolidation involving the Borrower, (i) the Borrower
is the legal entity surviving the merger or consolidation and (ii) such
surviving entity is organized under the Applicable Laws of the United States,
any state thereof, or the District of Columbia; and provided further that the
fair market value of any Loan Party that is merged, consolidated or amalgamated
with and into any Restricted Subsidiary which is not a Loan Party plus the fair
market value of any Property in respect of any sale, transfer, lease, or other
disposition by a Loan Party to a Restricted Subsidiary which is not a Loan Party
permitted by Section 6.16(c) hereof shall not exceed $150 million in the
aggregate during the term of this Agreement;
(e)    the disposition or sale of Cash Equivalents;
(f)    any Restricted Subsidiary may dissolve if the Borrower determines in good
faith that such dissolution is in the best interests of the Borrower, such
dissolution is not disadvantageous to the Lenders and the Borrower or any
Restricted Subsidiary receives any assets of such dissolved Subsidiary, subject
in the case of a dissolution of a Loan Party that results in a distribution of
assets to a non-Loan Party to the limitations set forth in the provisos in each
of clauses (c) and (d) above;





--------------------------------------------------------------------------------





(g)    the sale, transfer, lease, or other disposition of Property of the
Borrower or any Restricted Subsidiary (including any disposition of Property as
part of a sale and leaseback transaction) aggregating for the Borrower and its
Restricted Subsidiaries not more than $50 million during any fiscal year of the
Borrower;
(h)    the lease, sublease, license (or cross-license) or sublicense (or
cross-sublicense) of real or personal property in the ordinary course of
business;
(i)    the disposition of intellectual property rights (to the extent
constituting discontinuing the use or maintenance of, failing to pursue, or
otherwise abandon, allowing to lapse, terminating or putting into the public
domain, any intellectual property), in each case, in the ordinary course of
business or if the Borrower or any Restricted Subsidiary determines in its
reasonable business judgment that such disposed of intellectual property is no
longer economical or of strategic benefit;
(j)    the sale, transfer or other disposal of property (including like-kind
exchanges) to the extent that (i) such property is exchanged for credit against
the purchase price of similar replacement property or (ii) the proceeds of such
disposition are promptly applied to the purchase price of such replacement
property;
(k)    the sale, transfer or other disposal of investments in joint ventures to
the extent required by, or made pursuant to customary buy/sell arrangements
between, the joint venture parties set forth in joint venture arrangements or
similar binding arrangements;
(l)    any transaction permitted by Section 6.17;
(m)    the Transactions (to the extent prohibited by this Section 6.16) and the
sale of Property of Loan Parties to non-Loan Party Subsidiaries as part of the
Intercompany Transactions;
(n)    the unwinding of any Hedge Agreement;
(o)    the disposition of any asset between or among the Borrower and/or its
Restricted Subsidiaries as a substantially concurrent interim disposition in
connection with a disposition otherwise permitted pursuant to clauses (a)
through (t) (other than this clause (o) and clause (r)) of this Section 6.16;
(p)    the sale, transfer or other disposition of Property of the Borrower or
any Restricted Subsidiary for fair market value so long as (i) with respect to
dispositions in an aggregate amount in excess of the greater of $50 million and
0.25% of Consolidated Total Assets (measured as of the date of such sale,
transfer or other disposition and based upon the financial statements most
recently delivered on or prior to such date pursuant to Section 6.1, but giving
effect to any Specified Transaction occurring thereafter and on or prior to the
date of determination), at least 75.00% of the consideration for such
disposition shall consist of cash or Cash Equivalents (provided that, for
purposes of the 75.00% cash consideration requirement, (w) the amount of any
Indebtedness or other liabilities of the Borrower or any Restricted Subsidiary
(as shown on such person’s most recent balance sheet or in the notes thereto)
that are assumed by the transferee of any such assets, (x) the amount of any
trade-in value applied to the purchase price of any replacement assets acquired
in connection with such disposition, (y) any securities received by the Borrower
or such Restricted Subsidiary from such transferee that are converted by the
Borrower or such Restricted Subsidiary into cash or Cash Equivalents (to the
extent of the cash or Cash Equivalents received) following the closing of the
applicable disposition and (z) any Designated Non-Cash Consideration received in
respect of such disposition having an aggregate fair market value, taken
together with all other Designated Non-Cash Consideration received pursuant to
this clause (z) that is at that time outstanding, not in excess of the greater
of $75 million and 0.25% of Consolidated Total Assets, in each case, shall be
deemed to be cash), (ii) the Net Cash Proceeds of such disposition are applied
in accordance with Section 2.8(c)(ii) and (iii) no Event of Default has occurred
and is continuing or would result therefrom (determined at the time of the
agreement);
(q)    the sale, transfer or other disposition of any assets acquired in
connection with any acquisition permitted under this Agreement (including any
Permitted Acquisition) so long as (i) such disposition is made or contractually
committed to be made within three hundred and sixty-five (365) days of the date
such assets were acquired by the Borrower or such Subsidiary or such later date
as the Borrower and the Administrative Agent may agree, (ii) the Borrower and
its Restricted Subsidiaries are in compliance, on a Pro Forma Basis, with
Section 6.22(a) and (iii) with respect to dispositions in an aggregate amount in
excess of the greater of $50 million and 0.25% of Consolidated Total Assets
(measured as of the date of such sale,





--------------------------------------------------------------------------------





transfer or other disposition and based upon the financial statements most
recently delivered on or prior to such date pursuant to Section 6.1, but giving
effect to any Specified Transaction occurring thereafter and on or prior to the
date of determination), at least 75.00% of the consideration for such
disposition shall consist of cash or Cash Equivalents (subject to the exceptions
listed in clauses (w) through (z) of Section 6.16(p) above);
(r)    the sale, transfer or other disposition (i) of any assets required by any
antitrust authority or other regulatory authority in connection with the
Schrader Acquisition or (ii) that are part of any intercompany restructuring in
connection with requirements imposed by the Ministry of Commerce of the People’s
Republic of China within 24 months of the Escrow Release Date (the “MOFCOM
Restructuring”);
(s)    dispositions of property pursuant to one or more sale-leaseback
transactions in an amount not to exceed $200 million and dispositions of
precious metals and/or commodities in connection with Indebtedness permitted
under Section 6.14(d)(ii); and
(t)    transfers of condemned property as a result of the exercise of “eminent
domain” or other similar powers to the respective Governmental Authority or
agency that has condemned the same (whether by deed in lieu of condemnation or
otherwise), and transfers of property that have been subject to a casualty to
the respective insurer of such real property as part of an insurance settlement.
To the extent any Collateral is disposed of as expressly permitted by this
Section 6.16 to any Person other than a Loan Party, such Collateral shall
automatically be sold free and clear of the Liens created by the Loan Documents,
and the Administrative Agent shall be authorized to take any actions deemed
appropriate in order to effect the foregoing.
Section 6.17    Advances, Investments and Loans. The Borrower will not, and will
not permit any of its Restricted Subsidiaries to make loans or advances to
(other than advances to customers in the ordinary course of business that are
recorded as accounts receivable on the balance sheet of the lender or advances
for the purpose of prepaying depreciation costs of joint ventures), guarantee
any obligations of, or make, retain or have outstanding any investments (whether
through purchase of Equity Interests or debt obligations) in, any Person or
enter into any partnerships or joint ventures, or purchase or own a futures
contract or otherwise become liable for the purchase or sale of currency or
other commodities at a future date in the nature of a futures contract (all of
the foregoing, collectively, “investments”), except that this Section 6.17 shall
not prevent:
(a)    investments constituting receivables created in the ordinary course of
business;
(b)    investments in Cash Equivalents;
(c)    investments (including debt obligations) received in connection with the
bankruptcy or reorganization of a Person and in settlement of delinquent
obligations of, and other disputes with, a Person arising in the ordinary course
of business;
(d)    (i) the Borrower’s equity investments from time to time in its Restricted
Subsidiaries and (ii) investments made from time to time by a Restricted
Subsidiary in the Borrower or one (1) or more of its Restricted Subsidiaries;
provided that the aggregate amount of any such investments made by any Loan
Party in any Restricted Subsidiary which is not a Loan Party plus any
intercompany advances by a Loan Party to any Restricted Subsidiary which is not
a Loan Party permitted by Section 6.17(e) hereof shall not exceed the greater of
$300 million and 1.00% of Consolidated Total Assets (measured as of the date of
such investment and based upon the financial statements most recently delivered
on or prior to such date pursuant to Section 6.1, but giving effect to any
Specified Transaction occurring thereafter and on or prior to the date of
determination) minus amounts utilized under clause (b)(iv) of the definition of
“Permitted Acquisition”;
(e)    intercompany advances (including in the form of a guarantee for the
benefit of such Person) made from time to time from (i) the Borrower to any one
(1) or more Restricted Subsidiaries, (ii) from one (1) or more Restricted
Subsidiaries to the Borrower and (iii) from one (1) or more Restricted
Subsidiaries to one (1) or more Restricted Subsidiaries; provided that the
aggregate amount of any such advances made by a Loan Party to a Restricted
Subsidiary that is not a Loan Party plus any equity investments by any Loan
Party in any Restricted Subsidiary which is not a Loan Party permitted by
Section 6.17(d) hereof shall not exceed the greater of $300 million and 1.00% of
Consolidated Total Assets (measured as of the date of such advance and based
upon the financial statements most recently delivered on or prior to such date
pursuant to Section 6.1,





--------------------------------------------------------------------------------





but giving effect to any Specified Transaction occurring thereafter and on or
prior to the date of determination) minus amounts utilized under clause (b)(iv)
of the definition of “Permitted Acquisition”;
(f)    other investments (including investments in joint ventures or similar
entities that do not constitute Restricted Subsidiaries), in each case, as
valued at the fair market value of such investment at the time each such
investment is made, in an aggregate amount for all such investments under this
clause (f) that, at the time such investment is made, would not exceed the sum
of (i) the greater of $900 million and 3.00% of Consolidated Total Assets
(measured as of the date of such investment and based upon the financial
statements most recently delivered on or prior to such date pursuant to Section
6.1, but giving effect to any Specified Transaction occurring thereafter and on
or prior to the date of determination) plus (ii) the amount of any returns of
capital, dividends or other distributions received in connection with such
investment (not to exceed the original amount of the investment) minus (iii)
amounts utilized under clause (b)(iii) of the definition of “Permitted
Acquisition”;
(g)    loans and advances to officers, directors, employees and consultants of
the Borrower or any of its Restricted Subsidiaries for reasonable and customary
business related travel expenses, entertainment expenses, moving expenses and
similar expenses, in each case incurred in the ordinary course of business and
advances of payroll payments to employees, consultants or independent
contractors or other advances of salaries or compensation to employees,
consultants or independent contractors, in each case in the ordinary course of
business; provided that the aggregate amount of such loan in advance outstanding
at any time shall not exceed $10 million;
(h)    to the extent constituting an investment, Hedge Agreements permitted by
Section 6.14(a) and (b);
(i)    investments received upon the foreclosure with respect to any secured
investment or other transfer of title with respect to any secured investment;
(j)    investments in the ordinary course of business consisting of Article 3
endorsements for collection or deposit and Article 4 customary trade
arrangements with customers consistent with past practices;
(k)    guarantees by the Borrower or any Restricted Subsidiary of leases (other
than Capital Leases) or of other obligations that do not constitute indebtedness
for borrowed money, in each case entered into in the ordinary course of
business;
(l)    (i) the Schrader Acquisition, (ii) Permitted Acquisitions and (iii)
investments by Restricted Subsidiaries that are not Loan Parties in Persons that
become Restricted Subsidiaries as a result of such investment;
(m)    investments in Restricted Subsidiaries for the purpose of consummating
transactions permitted under Section 6.16(o) or any Permitted Acquisition;
(n)    investments permitted under Sections 6.14 (excluding clause (c)), 6.15
(excluding clause(o)(ii)), 6.16 (excluding clause (l)) and 6.18;
(o)    other investments, loans and advances in addition to those otherwise
permitted by this Section in an amount not to exceed the Available Amount in the
aggregate at any one time outstanding (so long as (i) no Event of Default has
occurred, is continuing or would result therefrom, (ii) the Borrower and its
Restricted Subsidiaries are in compliance with Section 6.22 on a Pro Forma
Basis, recomputed as of the last day of the most recently ended period for which
financial statements have been or were required to be delivered pursuant to
Section 6.1(a) or (b) and (iii) the Leverage Ratio, calculated on a Pro Forma
Basis after giving effect to such Distribution, is less than the greater of
0.25x less than the applicable Leverage Ratio set forth in Section 6.22 and 3.75
to 1.00);
(p)    investments consisting of consideration received in connection with any
disposition or other transfer made in compliance with Section 6.16;
(q)    other investments, loans and advances existing on, or contractually
committed as of, or pursuant to an agreement executed on or before, the Closing
Date and as of the Escrow Release Date as set





--------------------------------------------------------------------------------





forth on Schedule 6.17 (as the same may be renewed, reinvested, refinanced or
extended from time to time); Date); provided that the amount of any such
investment or binding commitment may be increased (x) as required by the terms
of such investment or binding commitment as in existence on the Closing Date and
on the Escrow Release Date (including as a result of the accrual or accretion of
interest or original issue discount or the issuance of pay-in-kind securities)
or (y) as otherwise permitted under this Agreement;
(r)    investments made by any Restricted Subsidiary that is not a Loan Party to
the extent such investments are made with the proceeds received by such
Restricted Subsidiary from an investment made by a Loan Party in such Restricted
Subsidiary pursuant to this Section 6.17;
(s)    investments the sole consideration for which is Equity Interests (other
than Disqualified Equity Interests) of the Borrower;
(t)    guarantees of Indebtedness permitted under Section 6.14 and performance
guarantees and Contingent Obligations incurred or of other obligations that do
not constitute indebtedness for borrowed money, in each case entered into in the
ordinary course of business and any guarantees by the Borrower or any Restricted
Subsidiary of operating leases of joint ventures;
(u)    additional investments by the Borrower or any of its Restricted
Subsidiaries; provided that on the date of consummation of such investment or,
at the Borrower’s election to the extent such investment is made in connection
with an Acquisition, on the date of the signing of any acquisition agreement
with respect thereto, (i) no Default or Event of Default shall have occurred and
be continuing or would result therefrom and (ii) after giving effect thereto the
Leverage Ratio does not exceed 2.25:1.00 (calculated on a Pro Forma Basis as of
the last day of the most recently ended period of four consecutive fiscal
quarters for which financial statements have been or were required to be
delivered pursuant to Section 6.1(a) or (b));
(v)    investments in any Subsidiary in connection with intercompany cash
management or cash pooling arrangements or related activities arising in the
ordinary course of business;
(w)    investments in (i) a Restricted Subsidiary that is not a Loan Party or
(ii) a joint venture, in each case, to the extent such investment is
substantially contemporaneously repaid with a dividend or other distribution
from such Restricted Subsidiary or joint venture;
(x)    non-cash contributions to joint ventures (including, without limitation,
contributions of employees, intellectual property and/or services) in the
ordinary course of business;
(a)investments in Flash Partners Ltd., Flash Alliance Ltd. or Flash Forward Ltd.
and similar joint ventures with Toshiba Corporation (or one of its Affiliates);
provided that the use of such investments by such joint venture would have been
classified, in accordance with GAAP, as a capital expenditure if such joint
venture had been a Subsidiary of the Borrower; and
(z)    any Investment by any Captive Insurance Subsidiary in connection with its
provision of insurance to the Borrower or any of its Subsidiaries, which
Investment is made in the ordinary course of business of such Captive Insurance
Subsidiary, or by reason of applicable law, rule, regulation or order, or that
is required or approved by any regulatory authority having jurisdiction over
such Captive Insurance Subsidiary or its business, as applicable and any
Investment in fixed income or other assets by any Captive Insurance Subsidiary
consistent with customary practices of portfolio management.
For purposes of determining compliance with this Section 6.17, (A) an investment
need not be permitted solely by reference to one category of permitted
investments (or any portion thereof) described in Sections 6.17(a) through (z)
but may be permitted in part under any relevant combination thereof and (B) in
the event that an investment (or any portion thereof) meets the criteria of one
or more of the categories of permitted investments (or any portion thereof)
described in Sections 6.17(a) through (z), the Borrower may, in its sole
discretion, classify or divide such investment (or any portion thereof) in any
manner that complies with this Section 6.17 and will be entitled to only include
the amount and type of such investment (or any portion thereof) in one or more
(as relevant) of the above clauses (or any portion thereof) and such investment
(or any portion thereof) shall be treated as having been made or existing
pursuant to only such clause or clauses (or any portion thereof); provided that
all investments described in Schedule 6.17 shall be deemed outstanding under
Section 6.17(q).





--------------------------------------------------------------------------------





Any investment in any person other than a Loan Party that is otherwise permitted
by this Section 6.17 may be made through intermediate investments in
Subsidiaries that are not Loan Parties and such intermediate investments shall
be disregarded for purposes of determining the outstanding amount of investments
pursuant to any clause set forth above. The amount of any investment made other
than in the form of cash or cash equivalents shall be the fair market value
thereof valued at the time of the making thereof, and without giving effect to
any subsequent write-downs or write-offs thereof.
Section 6.18    Restricted Payments. The Borrower shall not, nor shall it permit
any of its Restricted Subsidiaries to directly or indirectly, (i) declare or pay
any dividends on or make any other distributions in respect of any class or
series of its Equity Interests or (ii) purchase, redeem, or otherwise acquire or
retire any of its Equity Interests or any warrants, options, or similar
instruments to acquire the same (all the foregoing, “Distributions”); provided,
however:
(a)    any Subsidiary of the Borrower may make Distributions to its parent
company (and, in the case of any non-Wholly-owned Subsidiary, pro rata to its
parent companies based on their relative ownership interests in the class of
equity receiving such Distribution);
(b)    so long as no Event of Default has occurred, is continuing or would
result therefrom, the Borrower may redeem, acquire, retire or repurchase (and
the Borrower may declare and pay Distributions, the proceeds of which are used
to so redeem, acquire, retire or repurchase and to pay withholding or similar
tax payments that are expected to be payable in connection therewith) its Equity
Interests (or any options or warrants or stock appreciation rights issued with
respect to any of such Equity Interests) held by current or former officers,
managers, consultants, directors and employees (or their respective spouses,
former spouses, successors, executors, administrators, heirs, legatees or
distributees) of the Borrower and its Restricted Subsidiaries, with the proceeds
of Distributions from, seriatim, the Borrower, upon the death, disability,
retirement or termination of employment of any such Person or otherwise in
accordance with any stock option or stock appreciation rights plan, any
management, director and/or employee stock ownership or incentive plan, stock
subscription plan, employment termination agreement or any other employment
agreements or equity holders’ agreement; provided that the aggregate amount of
Distributions made pursuant to this Section 6.18(b) shall not exceed $40 million
in any fiscal year; provided further that (x) such amount, if not so expended in
the fiscal year for which it is permitted, may be carried forward for
Distributions in the next two (2) fiscal years and (y) Distributions made
pursuant to this clause (b) during any fiscal year shall be deemed made first in
respect of amounts permitted for such fiscal year as provided above, second in
respect of amounts carried over from the fiscal year two (2) years prior to such
date pursuant to clause (x) above and third in respect of amounts carried over
from the immediately preceding fiscal year prior to such date pursuant to clause
(x) above;
(c)    the Borrower may repurchase Equity Interests upon exercise of options or
warrants if such Equity Interest represents all or a portion of the exercise
price of such options or warrants;
(d)    repurchases of the Borrower's common Equity Interests in an aggregate
amount not to exceed $50 million;
(e)    Restricted Payments in connection with the consummation of the
Transactions to the extent contemplated by the Acquisition Agreement and any
Restricted Payments in connection with the repurchase of the Convertible Notes
and any warrants or similar rights related thereto;
(f)    the Borrower may make Distributions in an aggregate amount not to exceed
(x) so long as (A) no Event of Default has occurred, is continuing or would
result therefrom and (B) the Borrower shall be in compliance, on a Pro Forma
Basis, with the covenants set forth in Section 6.22 (provided that clauses (A)
and (B) shall not prohibit Distributions within 60 days after the date of
declaration thereof, if on the date of declaration the Distribution would have
complied with clauses (A) and (B)), $625.0 million per fiscal year plus (y) the
Available Amount at the time such Distribution is made (so long as (i) no Event
of Default has occurred, is continuing or would result therefrom, (ii) the
Borrower and its Restricted Subsidiaries are in compliance with Section 6.22 on
a Pro Forma Basis, recomputed as of the last day of the most recently ended
period for which financial statements have been or were required to be delivered
pursuant to Section 6.1(a) or (b) and (iii) the Leverage Ratio, calculated on a
Pro Forma Basis after giving effect to such Distribution, is less than the
greater of 0.25x less than the applicable Leverage Ratio set forth in Section
6.22 and 3.75:1.00;





--------------------------------------------------------------------------------





provided that clauses (i), (ii) and (iii) shall not prohibit Distributions
within 60 days after the date of declaration thereof, if on the date of
declaration the Distribution would have complied with clauses (i) and (ii);
(g)    the Borrower may make Distributions to (i) redeem, repurchase, retire or
otherwise acquire any Equity Interests (“Treasury Capital Stock”) of the
Borrower or any Subsidiary, in exchange for, or out of the proceeds of the
substantially concurrent sale (other than to the Borrower or a Subsidiary) of,
Equity Interests of the Borrower (“Refunding Capital Stock”) and (ii) declare
and pay dividends on the Treasury Capital Stock out of the proceeds of the
substantially concurrent sale (other than to the Borrower or a Subsidiary) of
the Refunding Capital Stock;
(h)    Distributions the proceeds of which will be used to make cash payments in
lieu of issuing fractional Equity Interests in connection with the exercise of
warrants, options or other securities convertible or exchangeable for Equity
Interests of the Borrower;
(i)    to the extent constituting a Distribution, transactions permitted by
Sections 6.11 (other than 6.11(b)) and 6.16 (other than 6.16(k));
(j)    Distributions by the Borrower of up to 6.0% of the net cash proceeds
received by the Borrower in or from any Qualified Public Offering; and
(k)    so long as (i) no Event of Default has occurred and is continuing or
would result therefrom and (ii) the Leverage Ratio does not exceed 2.00:1.00
(calculated on a Pro Forma Basis as of the last day of the most recently ended
period of four consecutive fiscal quarters for which financial statements have
been or were required to be delivered pursuant to Section 6.1(a) or (b)) after
giving effect thereto, the Borrower may make additional Distributions; provided
that clauses (i) and (ii) shall not prohibit Distributions within 60 days after
the date of declaration thereof, if on the date of declaration the Distribution
would have complied with clauses (i) and (ii).
Section 6.19    Limitation on Restrictions. The Borrower will not, and it will
not permit any of its Restricted Subsidiaries to, directly or indirectly, create
or otherwise cause or suffer to exist or become effective any consensual
restriction on the ability of any such Restricted Subsidiary to (A) pay
dividends or make any other distributions on its capital stock or other Equity
Interests owned by the Borrower or any other Restricted Subsidiary, (B) pay or
repay any Indebtedness owed to the Borrower or any other Restricted Subsidiary,
(C) make loans or advances to the Borrower or any other Restricted Subsidiary,
(D) encumber or pledge any of its assets to or for the benefit of the
Administrative Agent or (E) guaranty the Obligations, Hedging Liability and
Funds Transfer Liability, Deposit Account Liability and Data Processing
Obligations, except for, in each case:
(a)    restrictions and conditions imposed by any Loan Document, the Additional
Bridge Agreement or the Senior Notes Documents or which (x) exist on the Escrow
Release Date and (y) to the extent contractual obligations permitted by
subclause (x) are set forth in an agreement evidencing Indebtedness, are set
forth in any agreement evidencing any permitted renewal, extension or
refinancing of such Indebtedness so long as such renewal, extension or
refinancing does not materially expand the scope of such contractual obligation;
(b)    customary restrictions and conditions contained in agreements relating to
any sale of assets pending such sale; provided that such restrictions and
conditions apply only to the Person or property that is to be sold;
(c)    restrictions or conditions imposed by any agreement relating to
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the Person obligated under such Indebtedness and its Subsidiaries
or, in the case of secured Indebtedness, the property or assets intended to
secure such Indebtedness;
(d)    contractual obligations binding on a Restricted Subsidiary at the time
such Restricted Subsidiary first becomes a Restricted Subsidiary, so long as
such contractual obligations were not entered into solely in contemplation of
such Person becoming a Restricted Subsidiary;
(e)    customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 6.17 and
applicable solely to such joint venture entered into in the





--------------------------------------------------------------------------------





ordinary course of business and any provisions in joint venture agreements in
effect at or entered into on the Escrow Release Date;
(f)    restrictions on cash, other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business and customary
provisions in leases, subleases, licenses, sublicenses, service agreements,
product sales, asset sale agreements and other contracts restricting the
assignment thereof, in each case entered into in the ordinary course of
business;
(g)    secured Indebtedness otherwise permitted to be incurred under Sections
6.14 and 6.15 that limit the right of the obligor to dispose of the assets
securing such Indebtedness;
(h)    restrictions that arise in connection with (including Indebtedness and
other agreements entered into in connection therewith) (x) any Lien permitted by
Section 6.15 and that relate to the property subject to such Lien or (y) any
disposition permitted by Section 6.16 applicable pending such disposition solely
to the assets subject to such disposition;
(i)    customary provisions restricting assignment of, or the creation of any
Lien over, any agreement entered into in the ordinary course of business;
(j)    any restrictions imposed by any agreement relating to Indebtedness
incurred pursuant to Section 6.14 or Refinancing Indebtedness in respect
thereof, to the extent such restrictions are not materially more restrictive,
taken as a whole, than the restrictions contained in this Agreement (in each
case, as determined in good faith by the Borrower);
(k)    any encumbrances or restrictions of the type referred to in clauses (A),
(B) or (C) above and solely with respect to any Foreign Subsidiary, any
encumbrances or restrictions of the type referred to in clauses (D) or (E)
above, in each case, imposed by any other instrument or agreement entered into
after the Escrow Release Date that contains encumbrances and restrictions that,
as determined by the Borrower in good faith, will not materially adversely
affect the Borrower’s ability to make payments on the Loans;
(l)    any encumbrance or restriction of a Receivables Financing Subsidiary
effected in connection with a Permitted Receivables Financing; provided,
however, that such restrictions apply only to such Receivables Financing
Subsidiary; and
(m)    any encumbrances or restrictions of the types referred to in clauses (a)
through (l) above imposed by any amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings of
the contracts, instruments or obligations referred to above; provided that such
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings are, in the good faith judgment of the
Borrower, no more restrictive with respect to such encumbrance and other
restrictions taken as a whole than those prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing.
Section 6.20    Optional Payments of Certain Indebtedness; Modifications of
Certain Indebtedness and Organizational Documents. The Borrower will not, and it
will not permit any of its Restricted Subsidiaries to:
(a)    directly or indirectly make any optional or voluntary payment,
prepayment, repurchase or redemption of or otherwise optionally or voluntarily
defease, earlier than one year prior to any scheduled final maturity (such
actions, a “Restricted Debt Payment”) the principal amount of any unsecured
Indebtedness, Indebtedness secured by junior Liens or Indebtedness that is
expressly subordinated to the Loans in an aggregate principal amount in excess
of $50 million (other than intercompany Indebtedness), except (i) in connection
with the incurrence of Refinancing Indebtedness, (ii) in connection with a
conversion or exchange of such Indebtedness to, or for, as applicable, Equity
Interests of the Borrower (other than Disqualified Equity Interests), (iii)
payments as part of an “applicable high yield discount obligation” catch-up
payment, (iv) Restricted Debt Payments in an aggregate amount up to (x) so long
as (A) no Event of Default has occurred, is continuing or would result therefrom
and (B) the Borrower shall be in compliance, on a Pro Forma Basis, with the
covenants set forth in Section 6.22, $100 million plus (y) the Available Amount
(so long as (1) no Default or Event of Default has occurred, is continuing or
would result therefrom, (2) the Borrower and its Restricted Subsidiaries are in
compliance, on a Pro Forma Basis, with the financial covenants set forth in
Section 6.22 recomputed as of the last day of the most recently ended period for
which financial statements have been or





--------------------------------------------------------------------------------





were required to be delivered pursuant to Section 6.1(a) or (b) and (3) the
Leverage Ratio calculated on a Pro Forma Basis after giving effect to such
Restricted Debt Payment, is not greater than the greater of 0.25x less than the
applicable Leverage Ratio set forth in Section 6.22 and 3.75:1.00), (v)
Restricted Debt Payments so long as (A) no Event of Default has occurred, is
continuing or would result therefrom and (B) the Senior Secured Leverage Ratio
does not exceed 2.25:1.00 (in each case, calculated on a Pro Forma Basis as of
the last day of the most recently ended period of four consecutive fiscal
quarters for which financial statements have been or were required to be
delivered pursuant to Section 6.1(a) or (b)) and (vi) in connection with any
Indebtedness represented by the Convertible Notes (and any warrants or similar
rights related thereto); or
(b)    amend, modify, or otherwise change in any manner any of the terms of (i)
the documentation governing any unsecured Indebtedness, Indebtedness secured by
junior Liens or Indebtedness that is expressly subordinated to the Loans,
intercompany Indebtedness in excess of $50 million, Indebtedness secured by
junior Liens or unsecured Indebtedness in an aggregate principal amount in
excess of $50 million or (ii) the charter documents of the Borrower or such
Restricted Subsidiary, except, in the case of each of clauses (i) and (ii), (x)
if the effect of any such amendment, modification or change is not materially
adverse to the interests of the Lenders and (y) any amendments with respect to
the Convertible Notes to add the Borrower as a co-obligor under the Convertible
Notes and to reflect changes related to the Transactions.
Section 6.21    OFAC. The Borrower will not, and will not permit any of its
Restricted Subsidiaries to, (i) become a Person whose property or interests in
property are blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Party and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg.
49079(2001)), (ii) engage in any dealings or transactions prohibited by Section
2 of such executive order, or be otherwise associated with any such Person in
any manner violative of Section 2, and (iii) become a Person on the list of
Specially Designated Nationals and Blocked Persons or subject to the limitations
or prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.
Section 6.22    Financial Covenants. Solely with respect to the Revolving
Facility and the Term A Facilities:
(a)    Leverage Ratio. The Borrower shall not, as of the last day of each fiscal
quarter of the Borrower ending during each of the periods specified below,
permit the Leverage Ratio to be greater than:
FROM AND INCLUDING
TO AND INCLUDING
THE LEVERAGE RATIO SHALL NOT BE GREATER THAN:
the first full fiscal quarter ending after the Escrow Release Date
the fifth quarter ended after the Escrow Release Date
4.50 to 1.00
the sixth quarter ended after the Escrow Release Date
the ninth quarter ended after the Escrow Release Date
4.25 to 1.00
the tenth quarter ended after the Escrow Release Date
the thirteenth quarter ended after the Escrow Release Date
4.00 to 1.00
the fourteenth quarter ended after the Escrow Release Date
All times thereafter
3.75 to 1.00



(b)    Interest Coverage Ratio. The Borrower shall not, as of the last day of
each fiscal quarter of the Borrower ending during each of the periods specified
below, permit the ratio of Consolidated Adjusted EBITDA for the four (4) fiscal
quarters of the Borrower then ended (provided that, if Consolidated Adjusted
EBITDA for such period is less than $1, then for purposes of this covenant
Consolidated Adjusted EBITDA shall be deemed to be $1) to Interest Expense for
the same four (4) fiscal quarters then ended to be less than:





--------------------------------------------------------------------------------





FROM AND INCLUDING
TO AND INCLUDING
THE INTEREST COVERAGE RATIO SHALL NOT BE LESS THAN:
the first full fiscal quarter ending
after the Escrow Release Date
the fifth quarter ended after the Escrow Release Date
3.00 to 1.00
the sixth quarter ended after the Escrow Release Date
All times thereafter
3.50 to 1.00



(c)    Pro Forma Compliance. Compliance with the financial covenants set forth
in clauses (a) and (b) above shall always be calculated on a Pro Forma Basis.
Section 6.23    Maintenance of Ratings. The Borrower shall use its commercially
reasonable efforts to maintain a (i) long-term public credit rating of the
Borrower and (ii) a credit rating for the Facilities, in each case, from both
S&P and Moody’s; provided that in no event shall the Borrower be required to
maintain any specific rating with any such rating agency.
Section 6.24    Certain Post-Closing Obligations. As promptly as practicable,
and in any event within the time periods after the Escrow Release Date specified
in Schedule 6.24 (or such later date as the Administrative Agent may agree to in
its sole discretion), the Borrower and each other Loan Party, as applicable,
shall deliver the documents or take the actions specified on Schedule 6.24.
Section 6.25    Intercompany Transactions. The Borrower shall consummate the
Intercompany Transactions by no later than forty-five (45) days following the
Escrow Release Date, which may be extended to no more than seventy-five (75)
days subject to the consent of a majority of the Joint Lead Arrangers.
Notwithstanding anything to the contrary, the Intercompany Transactions and any
transactions that are related to the Intercompany Transactions, including, but
not limited to, the restructuring of certain Subsidiaries of the Borrower as
previously disclosed to the Joint Lead Arrangers and subsequent steps to
consolidate duplicative Subsidiaries in various countries, eliminate dormant or
unnecessary entities, and rationalize and integrate the supply chains,
operations, and workforces, are expressly permitted hereunder.
Section 6.26    Lender Calls. Following the end of each fiscal quarter of the
Borrower, commencing with the first full fiscal quarter ending after the Escrow
Release Date, the Borrower will hold a conference call (at a time mutually
agreed upon by the Borrower and the Administrative Agent but, in any event, no
earlier than the Business Day following the delivery of annual or quarterly
financial statements pursuant to Sections 6.1(a) and (b), as applicable, for
such fiscal quarter) with all Lenders who choose to attend such conference call,
at which conference call shall be reviewed the financial results of the previous
fiscal quarter and the financial condition of the Borrower and its Subsidiaries;
provided that notwithstanding the foregoing, the requirements set forth in this
Section 6.26 may be satisfied with a regularly scheduled quarterly public
earnings call.
ARTICLE 7.
EVENTS OF DEFAULT AND REMEDIES.



Section 7.1    Events of Default. Any one or more of the following shall
constitute an “Event of Default” hereunder:


(a)    default (i) in the payment when due (whether at the stated maturity
thereof or at any other time provided for in this Agreement) of all or any part
of the principal of any Loan or Reimbursement Obligation or (ii) in the payment
when due of interest on any Loan or any other Obligation payable hereunder or
under any other Loan Document and such default shall continue unremedied for a
period of five (5) Business Days;
(b)    default in the observance or performance of any covenant set forth in
Sections 6.1(f)(i), 6.5 (with respect to the Borrower), 6.11, 6.12, 6.13, 6.14,
6.15, 6.16, 6.17, 6.18, 6.19, 6.20, 6.21, 6.22 or 6.25 hereof; provided that no
breach or default by the Borrower under Section 6.22 shall constitute an Event
of Default with respect to the Term B Facilities, unless and until the Required
RC/TLA Lenders have accelerated the Revolving Loans and/or Term A Loans and/or
terminated the Revolving Credit Commitments in an aggregate amount in excess of
$100.0 million or, if less, in an aggregate amount equal to the remaining
Revolving Credit Commitments outstanding at such time;





--------------------------------------------------------------------------------





(c)    default in the observance or performance of any other provision hereof or
of any other Loan Document which is not remedied within 30 days after written
notice of such default is given to the Borrower by the Administrative Agent;
(d)    any representation or warranty made or deemed made herein or in any other
Loan Document or in any certificate delivered to the Administrative Agent or the
Lenders pursuant hereto or thereto proves untrue in any material respect (or in
all respects, if qualified by a materiality threshold) as of the date of the
issuance or making thereof;
(e)    any of the Loan Documents shall for any reason not be or shall cease to
be in full force and effect or is declared to be null and void (other than
pursuant to the terms thereof or as a result of the gross negligence, bad faith
or willful misconduct of the Administrative Agent as determined by the final,
non-appealable judgment of a court of competent jurisdiction), any Lien in favor
of the Administrative Agent in any Collateral purported to be covered by any of
the Collateral Documents shall be invalid except as expressly permitted by the
terms hereof or thereof (other than as a result of the gross negligence, bad
faith or willful misconduct of the Administrative Agent as determined by the
final, non-appealable judgment of a court of competent jurisdiction), any lien
subordination provision in respect of material Collateral shall be determined to
be invalid or any Loan Party terminates, repudiates in writing or rescinds any
Loan Document executed by it or any of its obligations thereunder;
(f)    default shall occur under any Material Indebtedness, or under any
indenture, agreement or other instrument under which the same may be issued, the
effect of which default is to cause, or to permit the holder or holders of such
Material Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause any such Indebtedness to become due or required to be prepaid,
repurchased, defeased or redeemed prior to its stated maturity, or the principal
or interest under any such Material Indebtedness shall not be paid when due
(whether by demand, lapse of time, acceleration or otherwise) after giving
effect to applicable grace or cure periods, if any; provided that this clause
(f) shall not apply to termination events or any other similar event under the
documents governing Hedge Agreements for so long as such termination event or
other similar event does not result in (x) the occurrence of an early
termination date or (y) a failure to pay amounts owed resulting from any
acceleration or prepayment of any amounts or other Indebtedness payable
thereunder; provided further that this clause (f) shall not apply to any
Indebtedness represented by the Convertible Notes;
(g)    any final judgment or judgments, writ or writs or warrant or warrants of
attachment, or any similar process or processes, shall be entered or filed
against the Borrower or any of its Restricted Subsidiaries, or against any of
its Property, in an aggregate amount in excess of $200 million (except to the
extent paid or covered by insurance (other than the applicable deductible) and
the insurer has not denied coverage therefor in writing), and which remains
undischarged, unvacated, unbonded or unstayed for a period of 60 days from the
entry thereof;
(h)    a Reportable Event shall have occurred which could reasonably be expected
to result in a Material Adverse Effect; the Borrower or any of its Restricted
Subsidiaries, or any member of its Controlled Group, shall fail to pay when due
an amount or amounts aggregating in excess of $150 million which it shall have
become liable to pay to the PBGC or to a Plan under Title IV of ERISA; or notice
of intent to terminate a Plan or Plans having aggregate Unfunded Vested
Liabilities in excess of $150 million (collectively, a “Material Plan”) shall be
filed under Title IV of ERISA by the Borrower or any of its Restricted
Subsidiaries, or any other member of its Controlled Group, any plan
administrator or any combination of the foregoing; or the PBGC shall institute
proceedings under Title IV of ERISA to terminate or to cause a trustee to be
appointed to administer any Material Plan or a proceeding shall be instituted by
a fiduciary of any Material Plan against the Borrower or any of its Restricted
Subsidiaries, or any member of its Controlled Group, to enforce Section 515 or
4219(c)(5) of ERISA and such proceeding shall not have been dismissed within 30
days thereafter; or a condition shall exist by reason of which the PBGC would be
entitled to obtain a decree adjudicating that any Material Plan must be
terminated;
(i)    any Change of Control shall occur;
(j)    the Borrower or any of its Restricted Subsidiaries that are Significant
Subsidiaries shall (i) have entered involuntarily against it an order for relief
under the United States Bankruptcy Code, as amended, and such period shall
continue for a period of sixty (60) days, (ii) admit in writing its inability to
pay its debts generally as they become due, (iii) make a general assignment for
the benefit of creditors, (iv) apply for, seek,





--------------------------------------------------------------------------------





consent to or acquiesce in, the appointment of a receiver, custodian, trustee,
examiner, provisional liquidator, liquidator or similar official for it or any
substantial part of its Property, or (v) institute any proceeding seeking to
have entered against it an order for relief under the United States Bankruptcy
Code, as amended, to adjudicate it insolvent, or seeking dissolution, winding
up, liquidation, reorganization, arrangement, adjustment or composition of it or
its debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors; or
(k)    a custodian, receiver, trustee, examiner, provisional liquidator,
liquidator or similar official shall be appointed for the Borrower or any of its
Restricted Subsidiaries that are Significant Subsidiaries, or any substantial
part of any of its Property, or a proceeding described in Section 7.1(j)(v)
shall be instituted against the Borrower or any Restricted Subsidiary that is a
Significant Subsidiary, and such appointment continues undischarged or such
proceeding continues undismissed or unstayed for a period of 60 days.
Section 7.2    Non-Bankruptcy Defaults. When any Event of Default other than
those described in subsection (j) or (k) of Section 7.1 hereof has occurred and
is continuing, the Administrative Agent shall, by written notice to the
Borrower: (a) if so directed by the Required Revolving Lenders, terminate the
remaining Revolving Credit Commitments, and if so directed by the Required
Lenders, terminate all other obligations of the Lenders hereunder on the date
stated in such notice (which may be the date thereof); (b) if so directed by the
Required Lenders, declare the principal of and the accrued interest on all
outstanding Loans to be forthwith due and payable and thereupon all outstanding
Loans, including both principal and interest thereon, shall be and become
immediately due and payable together with all other amounts payable under the
Loan Documents without further demand, presentment, protest or notice of any
kind; (c) after a breach or default by the Borrower under Section 6.22, if so
directed by the Required RC/TLA Lenders, terminate the remaining Revolving
Credit Commitments and declare the principal of and the accrued interest on all
outstanding Revolving Loans and Term A Loans to be forthwith due and payable,
and thereafter, if so directed by the Required RC/TLA Lenders, terminate all
other obligations of the Revolving Lenders and Term Loan A Lenders hereunder on
the date stated in such notice (which may be the date thereof) and (d) if so
directed by the Required Revolving Lenders, demand that the Borrower immediately
pay to the Administrative Agent, as cash collateral, the full amount then
available for drawing under each or any Letter of Credit, whether or not any
drawings or other demands for payment have been made under any Letter of Credit;
provided that notwithstanding anything to the contrary in this Agreement
(including whether any condition to the occurrence of the Closing Date or Escrow
Release Date may subsequently be determined not to have been satisfied or that
any representation given as a condition thereof or otherwise was incorrect or
whether the Borrower would fail to comply with the covenants in Article 6 upon
the release of the Escrow Account Funds to the Borrower on the Escrow Release
Date or the funding of each Revolving Loan on the Escrow Release Date except as
otherwise specified in Section 3.3), prior to release of the Escrow Account
Funds to the Borrower on the Escrow Release Date, the funding of each Revolving
Loan on the Escrow Release Date and the use of the proceeds thereof to
consummate the Schrader Acquisition, other than as a result of an Event of
Default with respect to the Borrower described in subsection (j) or (k) of
Section 7.1 hereof, (x) no Revolving Credit Commitment may be terminated and no
Revolving Lender may refuse to participate in the making of each Revolving Loan
on the Escrow Release Date, (y) no Secured Party may exercise any right of
set-off or counterclaim in connection herewith, and (z) no Loan may be declared
due and payable, in each case, to the extent to do so would prevent, limit or
delay the release of the Escrow Account Funds to the Borrower on the Escrow
Release Date, the funding of each Revolving Loan on the Escrow Release Date and
the use of the proceeds thereof to consummate the Schrader Acquisition;
provided, further, for the avoidance of doubt, that the funding of any Revolving
Loan on the Escrow Release Date and the release of the Escrow Account Funds to
the Borrower on the Escrow Release Date are subject to the satisfaction or
waiver of the conditions set forth in Section 3.3. The Administrative Agent,
after giving notice to the Borrower pursuant to Section 7.1(c) or this Section
7.2, shall also promptly send a copy of such notice to the other Lenders, but
the failure to do so shall not impair or annul the effect of such notice.
Section 7.3    Bankruptcy Defaults. When any Event of Default described in
subsections (j) or (k) of Section 7.1 hereof has occurred and is continuing,
then all outstanding Loans shall immediately become due and payable together
with all other amounts payable under the Loan Documents without presentment,
demand, protest or notice of any kind, the Revolving Credit Commitments and any
and all other obligations of the Lenders to extend further credit pursuant to
any of the terms hereof shall immediately terminate and the Borrower shall
immediately pay to the Administrative Agent, as cash collateral, the full amount
then available for drawing under all outstanding Letters of Credit, whether or
not any draws or other demands for payment have been made under any of the
Letters of Credit.
Section 7.4    Collateral for Undrawn Letters of Credit.





--------------------------------------------------------------------------------





(a)If the prepayment of the amount available for drawing under any or all
outstanding Letters of Credit is required under Section 2.8(c)(v) or under
Section 7.2 or 7.3 above, the Borrower shall forthwith pay the amount required
to be so prepaid, to be held by the Administrative Agent as provided in
subsection (b) below.


(b)All amounts prepaid pursuant to clause (a) above shall be held by the
Administrative Agent in one (1) or more separate collateral accounts (each such
account, and the credit balances, properties, and any investments from time to
time held therein, and any substitutions for such account, any certificate of
deposit or other instrument evidencing any of the foregoing and all proceeds of
and earnings on any of the foregoing being collectively called the “Collateral
Account”) as security for, and for application by the Administrative Agent (to
the extent available) to, the reimbursement of any payment under any Letter of
Credit then or thereafter made by the L/C Issuers, and to the payment of the
unpaid balance of any other Obligations in respect of any Letter of Credit. The
Collateral Account shall be held in the name of and subject to the exclusive
dominion and control of the Administrative Agent for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers. If and when requested by
the Borrower, the Administrative Agent shall invest funds held in the Collateral
Account from time to time in direct obligations of, or obligations the principal
of and interest on which are unconditionally guaranteed by, the United States of
America with a remaining maturity of one (1) year or less; provided that the
Administrative Agent is irrevocably authorized to sell investments held in the
Collateral Account when and as required to make payments out of the Collateral
Account for application to amounts due and owing from the Borrower to the L/C
Issuers, the Administrative Agent or the Lenders in respect of any Letter of
Credit; provided, however, that if (i) the Borrower shall have made payment of
all such obligations referred to in clause (a) above and (ii) no Letters of
Credit remain outstanding hereunder, then the Administrative Agent shall release
to the Borrower any remaining amounts held in the Collateral Account.


Section 7.5    Notice of Default. The Administrative Agent shall give notice to
the Borrower under Section 7.1(c) hereof promptly upon being requested to do so
by the Required Lenders and shall at such time also notify all the Lenders
thereof.


ARTICLE 8.
CHANGE IN CIRCUMSTANCES AND CONTINGENCIES.



Section 8.1    Funding Indemnity. If any Lender shall incur any loss, cost or
expense (including, without limitation, any loss, cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to fund or maintain any Eurodollar Loan, but excluding any loss of
margin) as a result of:


(a)    any payment, prepayment or conversion of a Eurodollar Loan on a date
other than the last day of its Interest Period (excluding a release of the
Escrow Account Funds pursuant to Section 2.8(c)(ix)),
(b)    any failure (because of a failure to meet the conditions of Article 3 or
otherwise) by the Borrower to borrow or continue a Eurodollar Loan, or to
convert a Loan that is a Base Rate Loan into a Eurodollar Loan, on the date
specified in a notice given pursuant to Section 2.5(a) hereof,
(c)    any failure by the Borrower to make any payment of principal on any
Eurodollar Loan when due (whether by acceleration or otherwise),
(d)    any failure by the Borrower to prepay a Eurodollar Loan on the date
specified in a notice of prepayment given pursuant to Section 2.8(a)(i) hereto
(including where such notice has been revoked by the Borrower or otherwise
(unless such notice may be revoked under Section 2.5 and is revoked in
accordance therewith)),
(e)    any acceleration of the maturity of a Eurodollar Loan as a result of the
occurrence of any Event of Default hereunder, or
(f)    any assignment of a Eurodollar Loan on a day prior to the last day of the
Interest Period therefor as a result of a request by the Borrower pursuant to
Section 8.5, then, within ten (10) days after the written demand of such Lender,
the Borrower shall pay to such Lender such amount as will reimburse such Lender
for such loss, cost or expense. If any Lender makes such a claim for
compensation, it shall provide to the Borrower, with a copy to the
Administrative Agent, a certificate setting forth the amount of such loss, cost





--------------------------------------------------------------------------------





or expense in reasonable detail (including an explanation of the basis for and
the computation of such loss, cost or expense) and the amounts shown on such
certificate shall be conclusive absent manifest error.
Section 8.2    Illegality. Notwithstanding any other provisions of this
Agreement or any other Loan Document, if at any time any change in applicable
law, rule or regulation or in the interpretation thereof makes it unlawful for
any Lender to make or continue to maintain any Eurodollar Loans whose interest
is determined by reference to Adjusted LIBOR or Adjusted EURIBOR, or to perform
its obligations as contemplated hereby with respect to such Eurodollar Loans,
such Lender shall promptly give notice thereof to the Borrower and the
Administrative Agent and such Lender’s obligations to make or maintain
Eurodollar Loans in the affected currency or currencies under this Agreement
shall be suspended until it is no longer unlawful for such Lender to make or
maintain Eurodollar Loans in such affected currency or currencies. In the case
of Eurodollar Loans denominated in Dollars, such Lender may require that such
affected Eurodollar Loans be converted to Base Rate Loans from such Lender
automatically on the effective date of the notice provided above, and such Base
Rate Loans shall not be made ratably by the Lenders but only from such affected
Lender. In the case of Euro Term B Loans, to the extent the Borrower and the
applicable Lenders agree, such Lender may convert such Loans to Loans bearing
interest at an alternative rate mutually acceptable to the Borrower and all of
the applicable Lenders, in each case either on the last day of the Interest
Period thereof, if such Lender may lawfully continue to maintain such Euro Term
B Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Euro Term B Loans; provided, however, that if the Borrower and the
applicable Lenders cannot agree within a reasonable time on an alternative rate
for such Euro Term B Loans, the Borrower may, at its discretion, either (i)
prepay such Euro Term B Loans or (ii) maintain such Euro Term B Loans
outstanding, in which case, the interest rate payable to the applicable Lender
on such Euro Term B Loans will be the rate determined by such Lender as its cost
of funds to fund a Borrowing of such Euro Term B Loans with maturities
comparable to the Interest Period applicable thereto plus the Applicable Margin
unless the maintenance of such Euro Term B Loans outstanding on such basis would
not stop the conditions described in the first sentence of this Section 8.2 from
existing (in which case the Borrower shall be required to prepay such Loans).
Each Lender agrees to notify the Administrative Agent and the Borrower in
writing promptly following any date on which it becomes lawful for such Lender
to make and maintain Eurodollar Loans or give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan.
Section 8.3    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Loan:
(a)the Administrative Agent determines in good faith and in its reasonable
discretion (which determination shall be deemed presumptively correct absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Adjusted LIBOR or the Adjusted EURIBOR for such Interest Period, as
applicable; or


(b)the Administrative Agent determines in good faith and in its reasonable
discretion or is advised in writing by the Required Lenders (which determination
shall be deemed presumptively correct absent manifest error) that deposits in
Dollars or Euros, as applicable, are not being offered to banks in the London
interbank eurodollar market for the applicable amount and Interest Period of
such Eurodollar Loan; or


(c)the Administrative Agent determines in good faith and in its reasonable
discretion or is advised in writing by the Required Lenders that the Adjusted
LIBOR or Adjusted EURIBOR for such Interest Period, as applicable, will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period (in each case
with respect to the Eurodollar Loans impacted by this clause (c) or clauses (a)
or (b) above, “Impacted Loans”); then the Administrative Agent shall give
written notice thereof to the Borrower and the Lenders as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist (which notice shall be delivered by the Administrative Agent promptly
after such situation ceases to exist), (i) in the event any Borrowing
denominated in Dollars is so affected, any Notice of Continuation/Conversion
that requests the conversion of such Borrowing to, or continuation of any
Borrowing as, a Eurodollar Loan shall be ineffective and (ii) if any notice of
borrowing requests a Eurodollar Loan, the relevant interest rate shall be the
Interpolated Rate; provided that the Borrower may revoke any such notice of
borrowing (without penalty) prior to such Borrowing upon written notice to the
Administrative Agent.


Section 8.4    Yield Protection.







--------------------------------------------------------------------------------





(a)    If, on or after the Closing Date, the adoption of any applicable law,
rule or regulation, or any change therein, or any change in the interpretation
or administration thereof by any Governmental Authority charged with the
interpretation or administration thereof, or compliance by any Lender (or its
Lending Office) or L/C Issuer with any request or directive (whether or not
having the force of law) of any such Governmental Authority:


(i)shall subject any Lender (or its Lending Office) or L/C Issuer to any Taxes
(other than (A) Indemnified Taxes and Other Taxes indemnifiable under Section
10.1 and (B) Excluded Taxes), with respect to its Eurodollar Loans, its
Revolving Notes, its Letter(s) of Credit, or its participation in any thereof,
any Reimbursement Obligations owed to it or its obligation to make Eurodollar
Loans, issue a Letter of Credit, or to participate therein, or its deposits,
reserves or other liabilities or capital attributable to any of the foregoing;
or


(ii)shall impose, modify or deem applicable any reserve, special deposit or
similar requirement (including, without limitation, any such requirement imposed
by the Board of Governors of the Federal Reserve System, but excluding with
respect to any Eurodollar Loans any such requirement included in an applicable
Reserve Percentage) against assets of, deposits with or for the account of, or
credit extended by, any Lender (or its Lending Office) or L/C Issuer or shall
impose on any Lender (or its Lending Office) or L/C Issuer or on the interbank
market any other condition affecting its Eurodollar Loans, its Revolving Notes,
its Letter(s) of Credit, or its participation in any thereof, any Reimbursement
Obligation owed to it, or its obligation to make Eurodollar Loans, or to issue a
Letter of Credit, or to participate therein; and the result of any of the
foregoing is to increase the cost to such Lender (or its Lending Office) or L/C
Issuer of making or maintaining any Eurodollar Loan, issuing or maintaining a
Letter of Credit, or participating therein, or to reduce the amount of any sum
received or receivable by such Lender (or its Lending Office) or L/C Issuer
under this Agreement or under any other Loan Document with respect thereto, by
an amount deemed by such Lender or L/C Issuer to be material, then, within 30
days after written demand by such Lender or L/C Issuer (with a copy to the
Administrative Agent), the Borrower shall be obligated to pay to such Lender or
L/C Issuer such additional amount or amounts as will compensate such Lender or
L/C Issuer for such increased cost or reduction; provided that the Borrower
shall not be required to compensate a Lender or L/C Issuer pursuant to this
Section 8.4(a) for any increased costs or reductions suffered more than one
hundred and eighty (180) days prior to the date that Lender or L/C Issuer
notifies the Borrower of the change in law giving rise to such increased costs
or reductions and of such Lender’s or L/C Issuer’s intention to claim
compensation therefor (except that, if the change in law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include such period of retroactive effect).


(b)    If, after the Closing Date, any Lender, L/C Issuer or the Administrative
Agent shall have determined that the adoption of any applicable law, rule or
regulation regarding capital adequacy or liquidity requirements, or any change
therein, or any change in the interpretation or administration thereof by any
Governmental Authority charged with the interpretation or administration
thereof, or compliance by any Lender (or its Lending Office) or L/C Issuer or
any corporation controlling such Lender or L/C Issuer with any request or
directive regarding capital adequacy or liquidity (whether or not having the
force of law) of any such Governmental Authority has had the effect of reducing
the rate of return on such Lender’s, L/C Issuer’s or corporation’s capital as a
consequence of its obligations hereunder to a level below that which such
Lender, L/C Issuer or corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s, L/C Issuer’s or
corporation’s policies with respect to capital adequacy or liquidity) by an
amount deemed by such Lender or L/C Issuer to be material, then from time to
time, within 30 days after demand by such Lender or L/C Issuer (with a copy to
the Administrative Agent), the Borrower shall pay to such Lender or L/C Issuer
such additional amount or amounts as will compensate such Lender or L/C Issuer
for such reduction; provided that the Borrower shall not be required to
compensate a Lender or L/C Issuer pursuant to this Section 8.4(b) for any
reductions suffered more than one hundred and eighty (180) days prior to the
date that Lender or L/C Issuer notifies the Borrower of the change in law giving
rise to such increased costs or reductions and of such Lender’s or L/C Issuer’s
intention to claim compensation therefor (except that, if the change in law
giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include such period of
retroactive effect).


(c)    Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory





--------------------------------------------------------------------------------





authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall, in each case, be deemed to be a change in law,
regardless of the date enacted, adopted, issued or implemented (but solely to
the extent the relevant increased costs or loss of yield would otherwise have
been subject to compensation by the Borrower under the applicable increased cost
provisions).


(d)    A Lender or L/C Issuer claiming compensation under this Section 8.4 shall
only be entitled to reimbursement by the Borrower (i) if such Lender or L/C
Issuer has delivered to Borrower a certificate claiming compensation under this
Section 8.4 and setting forth the additional amount or amounts to be paid to it
hereunder at the time of such demand, which shall be conclusive absent manifest
error (it being understood that in determining such amount, such Lender may use
any reasonable averaging and attribution methods) and (ii) to the extent the
applicable Lender is generally requiring reimbursement therefor from similarly
situated United States borrowers under comparable syndicated credit facilities;
provided that, in connection with asserting any such claim, no confidential
information need be disclosed. No failure or delay by a Lender or L/C Issuer in
exercising any right or power pursuant to this Section 8.4 shall operate as a
waiver thereof.
    
Section 8.5    Substitution of Lenders. In the event that (a) the Borrower
receives a claim from any Lender for compensation under Section 8.4, Section
10.1 or Section 10.4 hereof, (b) the Borrower receives a notice from any Lender
of any illegality pursuant to Section 8.2 hereof, (c) any Lender is a Defaulting
Lender or (d) any Lender fails to consent to any amendment, waiver, supplement
or other modification pursuant to Section 10.11 requiring the consent of all
Lenders or each Lender directly affected thereby, and as to which the Required
Lenders or a majority of all Lenders directly affected thereby have otherwise
consented (any such Lender referred to in clause (d) above being hereinafter
referred to as a “Non-Consenting Lender” and any Non-Consenting Lender and any
such Lender referred to in clause (a), (b) or (c) above being hereinafter
referred to as an “Affected Lender”), the Borrower may, in addition to any other
rights the Borrower may have hereunder or under applicable law, (i) require, at
its expense, any such Affected Lender to assign, at par plus accrued interest
and fees, without recourse, all of its interest, rights, and obligations
hereunder (including all of its Revolving Credit Commitments and the Revolving
Loans and participation interests in Letters of Credit and other amounts at any
time owing to it hereunder and the other Loan Documents) to an Eligible Assignee
specified by the Borrower; provided that (A) such assignment shall not conflict
with or violate any law, rule or regulation or order of any Governmental
Authority, (B) if the assignment is to a Person other than a Lender, the
Borrower shall have received the written consent of the Administrative Agent
and, in the case of any Revolving Credit Commitment, the L/C Issuers, which
consents shall not be unreasonably withheld or delayed, to such assignment, (C)
the Borrower shall have paid to the Affected Lender all monies (together with
amounts due such Affected Lender under Section 8.1 hereof as if the Loans owing
to it were prepaid rather than assigned and any premium owing to such Affected
Lender under Section 2.8(a)(ii)) other than principal, interest and fees owing
to it hereunder, (D) the Borrower shall repay (or the replacement bank or
institution shall purchase, at par) all Loans and other amounts (other than any
disputed amounts), pursuant to Section 10.10 owing to such replaced Lender prior
to the date of replacement, (E) the assignment is entered into in accordance
with the other requirements of Section 10.10 hereof and (F) any such assignment
shall not be deemed to be a waiver of any rights that the Borrower, the
Administrative Agent or any other Lender shall have against the Affected Lender,
or (ii) terminate the Revolving Credit Commitment of such Affected Lender and
repay all Obligations of the Borrower owing to such Lender as of such
termination date. Each party hereto agrees that an assignment required pursuant
to this Section 8.5 may be effected pursuant to an Assignment and Assumption
executed by the Borrower, the Administrative Agent and the assignee and that the
Affected Lender required to make such assignment need not be a party thereto.


Section 8..6    Lending Offices. Each Lender may, at its option, elect to make
its Loans hereunder at the branch, office or affiliate specified on the
appropriate signature page hereof (each a “Lending Office”) for each type of
Loan available hereunder or at such other of its branches, offices or affiliates
as it may from time to time elect and designate in a written notice to the
Borrower and the Administrative Agent. To the extent reasonably possible, a
Lender shall designate an alternative branch or funding office with respect to
its Eurodollar Loans to reduce any liability of the Borrower to such Lender
under Section 8.4 hereof (or with respect to any payment by or on behalf of any
Loan Party under this Agreement or any other Loan Document, to reduce any
liability of the Borrower to such Lender under section 10.1 hereof), or to avoid
the unavailability of Eurodollar Loans under Section 8.2 hereof, so long as such
designation is not disadvantageous to the Lender.







--------------------------------------------------------------------------------





ARTICLE 9.
THE ADMINISTRATIVE AGENT.



Section 9.1    Appointment and Authorization of Administrative Agent. Each
Lender hereby appoints JPMorgan Chase Bank, N.A., as the Administrative Agent
and Collateral Agent under the Loan Documents and hereby authorizes the
Administrative Agent to take such action as Administrative Agent on its behalf
and to exercise such powers, rights and remedies under the Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto. The Administrative Agent shall have
only those duties and responsibilities that are expressly specified in the Loan
Documents. Each Agent may exercise such powers, rights and remedies and perform
such duties by or through its agents or employees. Notwithstanding the use of
“Administrative Agent” as a defined term, the Lenders expressly agree that the
Administrative Agent is not acting as a fiduciary of any Lender in respect of
the Loan Documents, the Borrower or otherwise, and nothing herein or in any of
the other Loan Documents shall result in any duties or obligations on the
Administrative Agent or any of the Lenders except as expressly set forth herein
and therein. The provisions of this Article 9 are solely for the benefit of the
Administrative Agent and the Lenders and no Loan Party shall have any rights as
a third party beneficiary of any of the provisions thereof (other than to the
extent provided in Sections 9.1, 9.3, 9.7, 9.11 and 9.12). In performing its
functions and duties hereunder, the Administrative Agent shall act solely as an
agent of the Lenders and does not assume and shall not be deemed to have assumed
any obligation towards or relationship of agency or trust with or for the
Borrower or any of its Subsidiaries, other than as provided in Section 10.10(c)
with respect to the maintenance of the Register.


Section 9.2    Administrative Agent and its Affiliates. The Administrative Agent
shall have the same rights and powers under this Agreement and the other Loan
Documents as any other Lender and may exercise or refrain from exercising such
rights and power as though it were not the Administrative Agent, and the
Administrative Agent and its affiliates may accept deposits from, lend money to,
own securities of and generally engage in any kind of banking, trust, financial
advisory or other business with the Borrower or any Affiliate of the Borrower as
if it were not the Administrative Agent under the Loan Documents, and may accept
fees and other consideration from the Borrower for services in connection
herewith and otherwise without having to account for the same to the Lenders.
The term “Lender” as used herein and in all other Loan Documents, unless the
context otherwise clearly requires, includes the Administrative Agent in its
individual capacity as a Lender. References in Article 2 hereof to the amount
owing to the Administrative Agent for which an interest rate is being
determined, refer to the Administrative Agent in its individual capacity as a
Lender.


Section 9.3    Action by Administrative Agent. If the Administrative Agent
receives from the Borrower a written notice of an Event of Default pursuant to
Section 6.1(f) hereof, the Administrative Agent shall promptly give each of the
Lenders written notice thereof. Without limiting the generality of the
foregoing, the Administrative Agent shall not be required to take any action
hereunder with respect to any Default or Event of Default, except as expressly
provided in the Loan Documents. Upon the occurrence of an Event of Default, the
Administrative Agent shall take such action to enforce its Lien on the
Collateral and to preserve and protect the Collateral as may be directed by the
Required Lenders. Unless and until the Required Lenders give such direction, the
Administrative Agent may (but shall not be obligated to) take or refrain from
taking such actions as it deems appropriate and in the best interest of all the
Lenders. In no event, however, shall the Administrative Agent be required to
take any action in violation of Applicable Law or of any provision of any Loan
Document, and the Administrative Agent shall in all cases be fully justified in
failing or refusing to act hereunder or under any other Loan Document unless it
first receives any further assurances of its indemnification from the Lenders
that it may require, including prepayment of any related expenses and any other
protection it requires against any and all costs, expense, and liability which
may be incurred by it by reason of taking or continuing to take any such action.
The Administrative Agent shall be entitled to assume that no Default or Event of
Default exists unless notified in writing to the contrary by a Lender or the
Borrower. In all cases in which the Loan Documents do not require the
Administrative Agent to take specific action, the Administrative Agent shall be
fully justified in using its discretion in failing to take or in taking any
action thereunder. Any instructions of the Required Lenders, or of any other
group of Lenders called for under the specific provisions of the Loan Documents,
shall be binding upon all the Lenders and the holders of the Obligations.


Section 9.4    Consultation with Experts. The Administrative Agent may consult
with legal counsel, independent public accountants, and other experts selected
by it and shall not be liable for any action taken or omitted to be taken by it
in good faith in accordance with the advice of such counsel, accountants or
experts.


Section 9.5    Liability of Administrative Agent; Credit Decision; Delegation of
Duties.







--------------------------------------------------------------------------------





(a)Neither the Administrative Agent nor any of its officers, partners,
directors, employees or agents shall be liable to the Lenders for any action
taken or omitted by the Administrative Agent under or in connection with any of
the Loan Documents except to the extent caused by the gross negligence or
willful misconduct of the Administrative Agent or any of its officers, partners,
directors, employees or agents, as determined by a final, non-appealable
judgment of a court of competent jurisdiction. The Administrative Agent shall be
entitled to refrain from any act or the taking of any action (including the
failure to take an action) in connection herewith or any of the other Loan
Documents or from the exercise of any power, discretion or authority vested in
it hereunder or thereunder unless and until the Administrative Agent shall have
received instructions in respect thereof from the Required Lenders (or such
other Lenders as may be required to give such instructions under Section 10.11)
and, upon receipt of such instructions from Required Lenders (or such other
Lenders, as the case may be), the Administrative Agent shall be entitled to act
or (where so instructed) refrain from acting, or to exercise such power,
discretion or authority, in accordance with such instructions. Without prejudice
to the generality of the foregoing, (i) the Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper party or parties, and shall be
entitled to rely and shall be protected in relying on opinions and judgments of
attorneys (who may be attorneys for the Borrower and its Subsidiaries),
accountants, experts and other professional advisors selected by it; and (ii) no
Lender shall have any right of action whatsoever against the Administrative
Agent as a result of it acting or (where so instructed) refraining from acting
hereunder or any of the other Loan Documents in accordance with the instructions
of Required Lenders (or such other Lenders as may be required to give such
instructions under Section 10.11). In particular and without limiting any of the
foregoing, the Administrative Agent shall have no responsibility for confirming
the accuracy of any Compliance Certificate or other document or instrument
received by it under the Loan Documents. Neither the Administrative Agent nor
any of its directors, officers, agents or employees shall be responsible for or
have any duty to ascertain, inquire into or verify: (i) any statement, warranty,
representation or recital made in connection with this Agreement, any other Loan
Document or any Credit Extension, or made in any written or oral statements or
in any financial or other statements, instruments, reports or certificates or
any other documents furnished or made by the Administrative Agent to the Lenders
or by or on behalf of any Loan Party to the Administrative Agent or any Lender
in connection with the Loan Documents and the transactions contemplated thereby
or for the financial condition or business affairs of any Loan Party or any
other Person liable for the payment of any Obligations; (ii) the performance or
observance of any of the terms, conditions, provisions, covenants or agreements
of the Borrower or any Subsidiary contained herein or in any other Loan Document
or any Credit Extension or the use of the proceeds of the Loans or as to the
existence or possible existence of any Event of Default or Default or to make
any disclosures with respect to the foregoing; (iii) the satisfaction of any
condition specified in Article 3 hereof, except receipt of items required to be
delivered to the Administrative Agent; or (iv) the execution, validity,
effectiveness, genuineness, enforceability, perfection, value, worth or
collectability hereof or of any other Loan Document or of any other documents or
writing furnished in connection with any Loan Document or of any Collateral; and
the Administrative Agent makes no representation of any kind or character with
respect to any such matter mentioned in this sentence. The Administrative Agent
may execute any of its duties under any of the Loan Documents by or through
employees, agents, and attorneys-in-fact and shall not be answerable to the
Lenders, the Borrower, or any other Person for the default or misconduct of any
such agents or attorneys-in-fact selected with reasonable care. The
Administrative Agent may treat the payee of any Note as the holder thereof until
written notice of transfer shall have been filed with the Administrative Agent
signed by such payee in form satisfactory to the Administrative Agent. Each
Lender acknowledges, represents and warrants that it has independently and
without reliance on the Administrative Agent or any other Lender, and based upon
such information, investigations and inquiries as it deems appropriate, made its
own credit analysis and decision to extend credit to the Borrower in the manner
set forth in the Loan Documents. It shall be the responsibility of each Lender
to keep itself informed as to the creditworthiness of the Borrower and its
Subsidiaries, and the Administrative Agent shall have no liability to any Lender
with respect thereto. The Administrative Agent shall not have any duty or
responsibility, either initially or on a continuing basis, to make any such
investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter, and no Agent shall have any responsibility with respect to the
accuracy of or the completeness of any information provided to Lenders.





--------------------------------------------------------------------------------





(b)Delegation of Duties. The Administrative Agent may perform any and all of its
duties and exercise its rights and powers under this Agreement or under any
other Loan Document by or through any one (1) or more sub-agents appointed by
the Administrative Agent (and not otherwise reasonably objected to by the
Borrower within ten (10) days after notice of such appointment). The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective
Affiliates. The exculpatory, indemnification and other provisions of this
Section 9.5 and of Section 9.6 shall apply to any Affiliates of the
Administrative Agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as the Administrative Agent. All of the rights, benefits, and
privileges (including the exculpatory and indemnification provisions) of this
Section 9.5 and of Section 9.6 shall apply to any such sub-agent and to the
Affiliates of any such sub-agent, and shall apply to their respective activities
as sub-agent as if such sub-agent and Affiliates were named herein.
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by the Administrative Agent, (i) such sub-agent shall be a third party
beneficiary under this Agreement with respect to all such rights, benefits and
privileges (including exculpatory rights and rights to indemnification) and
shall have all of the rights and benefits of a third party beneficiary,
including an independent right of action to enforce such rights, benefits and
privileges (including exculpatory rights and rights to indemnification)
directly, without the consent or joinder of any other Person, against any or all
of Loan Parties and the Lenders, (ii) such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) shall not be
modified or amended without the consent of such sub-agent, and (iii) such
sub-agent shall only have obligations to the Administrative Agent and not to any
Loan Party, Lender or any other Person and no Loan Party, Lender or any other
Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent.


Section 9.6    Indemnity. The Lenders shall ratably, in accordance with their
respective Percentages, indemnify the Administrative Agent, to the extent that
the Administrative Agent has not been reimbursed by any Loan Party and without
relieving any such Loan Party from its obligation to do so, for and against any
and all liabilities, obligations, losses, damages, taxes, penalties, actions,
judgments, suits, costs, expenses (including counsel fees and disbursements) or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against the Administrative Agent in exercising its powers, rights
and remedies or performing its duties hereunder or under the other Loan
Documents or otherwise in its capacity as Administrative Agent in any way
relating to or arising out of this Agreement or the other Loan Documents within
ten (10) days after the date the Administrative Agent makes written demand
therefor; provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, taxes, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from the Administrative
Agent’s gross negligence or willful misconduct or bad faith of, or material
breach of the Loan Documents as determined by a final, non-appealable judgment
of a court of competent jurisdiction. If any indemnity furnished to the
Administrative Agent for any purpose shall, in the opinion of the Administrative
Agent, be insufficient or become impaired, the Administrative Agent may call for
additional indemnity and cease, or not commence, to do the acts indemnified
against until such additional indemnity is furnished; provided that in no event
shall this sentence require any Lender to indemnify the Administrative Agent
against any liability, obligation, loss, damage, tax, penalty, action, judgment,
suit, cost, expense or disbursement in excess of such Lender’s ratable share
thereof, in accordance with such Lender’s respective Percentage; and provided
further that this sentence shall not be deemed to require any Lender to
indemnify the Administrative Agent against any liability, obligation, loss,
damage, tax, penalty, action, judgment, suit, cost, expense or disbursement
described in the proviso in the immediately preceding sentence. The obligations
of the Lenders under this Section 9.6 shall survive termination of this
Agreement. The Administrative Agent shall be entitled to offset amounts received
for the account of a Lender under this Agreement against unpaid amounts due from
such Lender to the Administrative Agent hereunder (whether as fundings of
participations, indemnities or otherwise), but shall not be entitled to offset
against amounts owed to the Administrative Agent by any Lender arising outside
of this Agreement and the other Loan Documents.







--------------------------------------------------------------------------------





Section 9.7    Resignation of Administrative Agent and Successor Administrative
Agent. The Administrative Agent may resign at any time by giving ten (10) days
written notice thereof to the Lenders and the Borrower (such retiring
Administrative Agent, the “Departing Administrative Agent”). The Administrative
Agent shall have the right to appoint a financial institution (which shall be a
commercial bank with an office in the U.S. having combined capital and surplus
in excess of $1 billion) to act as Administrative Agent and/or Collateral Agent
hereunder, with the written consent of the Borrower and the Required Lenders
(not to be unreasonably withheld, and provided that the consent of the Borrower
shall not be required during the continuance of an Event of Default), and the
Administrative Agent’s resignation shall become effective on the earliest of (i)
30 days after delivery of the notice of resignation, (ii) the acceptance of such
successor Administrative Agent by the Borrower and the Required Lenders or (iii)
such other date, if any, agreed to by the Borrower and the Required Lenders.
Upon any such notice of resignation, if a successor Administrative Agent has not
already been appointed by the retiring Administrative Agent, the Required
Lenders shall have the right, upon the written consent of the Borrower (not to
be unreasonably withheld, and provided that the consent of the Borrower shall
not be required during the continuance of an Event of Default), to appoint a
successor Administrative Agent. If neither the Required Lenders nor the
Administrative Agent have appointed a successor Administrative Agent, the
Required Lenders shall be deemed to have succeeded to and become vested with all
the rights, powers, privileges and duties of the retiring Administrative Agent;
provided that until a successor Administrative Agent is so appointed by the
Required Lenders or the Administrative Agent, any collateral security held by
the Administrative Agent in its role as Collateral Agent on behalf of the
Lenders or the L/C Issuer under any of the Loan Documents shall continue to be
held by the retiring Collateral Agent as nominee until such time as a successor
Collateral Agent is appointed. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, that
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the Departing Administrative
Agent and the Departing Administrative Agent shall promptly (i) transfer to such
successor Administrative Agent all sums, securities and other items of
Collateral held under the Collateral Documents, together with all records and
other documents necessary or appropriate in connection with the performance of
the duties of the successor Administrative Agent under the Loan Documents, and
(ii) execute and deliver to such successor Administrative Agent such amendments
to financing statements, and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Administrative
Agent of the security interests created under the Collateral Documents,
whereupon such Departing Administrative Agent shall be discharged from its
duties and obligations hereunder. Except as provided above, any resignation or
removal of JPMorgan Chase Bank, N.A. or its successor as Administrative Agent
pursuant to this Section 9.7 shall also constitute the resignation of JPMorgan
Chase Bank, N.A. or its successor as Collateral Agent. After any Departing
Administrative Agent’s resignation or replacement hereunder as Administrative
Agent, the provisions of this Article 9 and all protective provisions of the
other Loan Documents shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent, but no successor
Administrative Agent shall in any event be liable or responsible for any actions
of its predecessor. Any successor Administrative Agent appointed pursuant to
this Section 9.7 shall, upon its acceptance of such appointment, become the
successor Collateral Agent for all purposes hereunder.


Section 9.8    L/C Issuer. The L/C Issuers shall act on behalf of the Revolving
Lenders with respect to any Letters of Credit issued by them and the documents
associated therewith. The L/C Issuers shall have all of the benefits and
immunities (i) provided to the Administrative Agent in this Article 9 with
respect to any acts taken or omissions suffered by the L/C Issuers in connection
with Letters of Credit issued by them or proposed to be issued by them and the
Applications pertaining to such Letters of Credit as fully as if the term
“Administrative Agent,” as used in this Article 9, included the L/C Issuers with
respect to such acts or omissions (it being understood and agreed that for
purposes of this Section 9.8, all references to “Lenders” in this Article 9
shall be deemed to be references to “Revolving Lenders”) and (ii) as
additionally provided in this Agreement with respect to such L/C Issuer.


Section 9.9    Hedging Liability and Funds Transfer Liability and Deposit
Account Liability Obligation Arrangements. By virtue of a Lender’s execution of
this Agreement or an assignment agreement pursuant to Section 10.10 hereof, as
the case may be, any Affiliate of such Lender with whom the Borrower or any
Subsidiary has entered into an agreement creating Hedging Liability or Funds
Transfer Liability, Deposit Account Liability and Data Processing Obligations
shall be deemed a Lender party hereto for purposes of any reference in a Loan
Document to the parties for whom the Administrative Agent is acting, it being
understood and agreed that the rights and benefits of such Affiliate under the
Loan Documents consist exclusively of such Affiliate’s right to share in
payments and collections out of the Collateral as more fully set forth in
Section 2.9 and Article 4 hereof. In connection with any such distribution of
payments and collections, the Administrative Agent shall be entitled to assume
no amounts are due to any Lender or its Affiliate with respect to Hedging
Liability or Funds Transfer Liability, Deposit Account Liability and Data
Processing Obligations unless such Lender has notified the Administrative Agent
in writing of the amount of any such liability owed to it or its Affiliate prior
to such distribution.





--------------------------------------------------------------------------------





Section 9.10    No Other Duties. Anything herein to the contrary
notwithstanding, none of the Joint Lead Arrangers, Co-Syndication Agents,
Co-Documentation Agents, Managing Agents or other agents or arrangers listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an L/C Issuer hereunder.


Section 9.11    Authorization to Enter into, and Enforcement of, the Collateral
Documents. Subject to the Intercreditor Agreement, the Administrative Agent or
Collateral Agent, as applicable, is hereby irrevocably authorized by each
Secured Party to be the agent for and representative of the Secured Parties and
to execute and deliver the Collateral Documents and Guaranty on behalf of and
for the benefit of the Secured Parties and to take such action and exercise such
powers under the Collateral Documents as the Administrative Agent or Collateral
Agent, as applicable, considers appropriate; provided that neither the
Administrative Agent nor the Collateral Agent shall owe any fiduciary duty, duty
of loyalty, duty of care, duty of disclosure or any other obligation whatsoever
to any other holder of Obligations with respect to any Hedge Agreement or Funds
Transfer Liability, Deposit Account Liability and Data Processing Obligations.
Neither the Administrative Agent nor the Collateral Agent shall (except as
expressly provided in Section 10.11) amend the Collateral Documents unless such
amendment is agreed to in writing by the Required Lenders. Each Lender
acknowledges and agrees that it will be bound by the terms and conditions of the
Collateral Documents upon the execution and delivery thereof by the
Administrative Agent or the Collateral Agent, as applicable. Subject to the
Intercreditor Agreement and except as otherwise specifically provided for
herein, no Lender (or its Affiliates) other than the Administrative Agent or the
Collateral Agent, as applicable, shall have the right to institute any suit,
action or proceeding in equity or at law for the foreclosure or other
realization upon any Collateral or for the execution of any trust or power in
respect of the Collateral or for the appointment of a receiver or for the
enforcement of any other remedy under the Collateral Documents; it being
understood and intended that no one or more of the Lenders (or their Affiliates)
shall have any right in any manner whatsoever to affect, disturb or prejudice
the Lien of the Administrative Agent or the Collateral Agent (or any security
trustee therefor), as applicable, under the Collateral Documents by its or their
action or to enforce any right thereunder, and that all proceedings at law or in
equity shall be instituted, had, and maintained by the Administrative Agent or
Collateral Agent (or its security trustee), as applicable, in the manner
provided for in the relevant Collateral Documents for the benefit of the Lenders
and their Affiliates.


Section 9.12    Authorization to Release Liens, Etc. The Administrative Agent or
Collateral Agent, as applicable, is hereby irrevocably authorized by each of the
Lenders, without the further consent of any Lender, (and shall, upon the written
request of the Borrower) to (and to execute any agreements, documents or
instruments necessary to):
(i)release any Lien covering any Property of the Borrower or its Subsidiaries
that is the subject of a disposition to a Person that is not a Loan Party that
is permitted by this Agreement or that has been consented to in accordance with
Section 10.11;


(ii)upon the Termination Date, release the Borrower and each of the Guarantors
from its Obligations under the Loan Documents (other than those that
specifically survive termination of this Agreement) and any Liens covering any
of their Property with respect thereto;


(iii)release any Guarantor from its obligations under any Loan Document to which
it is a party if such Person ceases to be a Restricted Subsidiary as a result of
a transaction or designation permitted by this Agreement and the Liens on such
Obligations shall be automatically released;


(iv)at the request of the Borrower, subordinate any Lien on any Property granted
to or held by the Administrative Agent under any Loan Document to the holder of
any Lien on such Property that is permitted by Sections 6.15(e), (w) or (x) or,
with respect to the replacement of Liens, permitted by Sections 6.15(e), (w) or
(x); and


(v)enter into any intercreditor arrangements contemplated by Sections 2.14,
2.15, 6.13, 6.14, and/or 6.15 that will allow additional secured debt that is
permitted under the Loan Documents to be secured by a lien on the Collateral on
a pari passu or junior basis with the Obligations. The terms of such
intercreditor arrangements shall be customary and reasonably acceptable to the
Administrative Agent and the Borrower.


The Lenders hereby irrevocably agree that the Liens granted to the Collateral
Agent by the Grantors on any Collateral shall be automatically released (i) in
full, upon the Termination Date, (ii) upon the sale or other transfer of such
Collateral (including as part of or in connection with any other sale or other
transfer permitted hereunder) to any Person other than another Grantor, to the
extent such sale, transfer or other disposition is made in compliance with the
terms of this Agreement, (iii) to the extent such Collateral is





--------------------------------------------------------------------------------





comprised of property leased to a Grantor by a Person that is not a Grantor,
upon termination or expiration of such lease, (iv) if the release of such Lien
is approved, authorized or ratified in writing by the Required Lenders (or such
other percentage of the Lenders whose consent may be required in accordance with
Section 10.11), (v) as required by the Collateral Agent to effect any sale,
transfer or other disposition of Collateral in connection with any exercise of
remedies of the Collateral Agent pursuant to the Collateral Documents and (vi)
to the extent such Collateral otherwise becomes Excluded Property.


The Lenders hereby irrevocably agree that if (a) all of the Equity Interests of
any Guarantor or any of its successors in interest hereunder shall be
transferred, sold or otherwise disposed of (including by merger or
consolidation) in accordance with the terms and conditions hereof to a Person
that is not a Loan Party or (b) a Guarantor or any of its successors in interest
hereunder becomes an Excluded Subsidiary after the Escrow Release Date, then, in
each case, the Guaranty of such Guarantor or such successor in interest, as the
case may be, hereunder shall automatically be discharged and released without
any further action by any Person effective as of (or if a Guarantor becomes an
Excluded Subsidiary, immediately prior to) the time of such transfer, sale,
disposal or occurrence; provided that a release of a Guarantor (other than the
SD Guarantor) in connection with such Guarantor becoming an Excluded Subsidiary
shall constitute an Investment in such Excluded Subsidiary as of the date of
such release.
Any representation, warranty or covenant contained in any Loan Document relating
to any Collateral or Guarantor released pursuant to this Section 9.12 shall no
longer be deemed to be repeated with respect to such released Collateral or
released Guarantor.    
Section 9.13    Withholding Taxes. To the extent required by any applicable
laws, the Administrative Agent may withhold from any payment to any Lender an
amount equivalent to any applicable withholding Tax. Without limiting or
expanding the provisions of Section 10.1, each Lender shall indemnify and hold
harmless the Administrative Agent against, within ten (10) days after written
demand therefor, any and all Taxes and any and all related losses, claims,
liabilities and expenses (including fees, charges and disbursements of any
counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the IRS or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold Tax from amounts
paid to or for the account of any Lender for any reason (including, without
limitation, because the appropriate form was not delivered or not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of
withholding Tax ineffective). A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 9.13. For the avoidance
of doubt, a “Lender” shall, for purposes of this Section 9.13, include any L/C
Issuer. The agreements in this Section 9.13 shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all other Obligations.
Section 9.14    Credit Bidding. The Secured Parties hereby irrevocably authorize
the Administrative Agent, at the direction of the Required Lenders, to credit
bid all or any portion of the Obligations (including by accepting some or all of
the Collateral in satisfaction of some or all of the Obligations pursuant to a
deed in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the United
States Bankruptcy Code, as amended, including under Sections 363, 1123 or 1129
thereof, or any similar laws in any other jurisdictions to which a Loan Party is
subject, or (b) at any other sale, foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law. In connection with any such credit bid and purchase,
the Obligations owed to the Secured Parties shall be entitled to be, and shall
be, credit bid by the Administrative Agent at the direction of the Required
Lenders on a ratable basis (with Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase). In connection with
any such bid (i) the Administrative Agent shall be authorized to form one or
more acquisition vehicles and to assign any successful credit bid to such
acquisition vehicle or vehicles (ii) each of the Secured Parties’ ratable
interests in the Obligations which were credit bid shall be deemed without any
further action under this Agreement to be assigned to such vehicle or vehicles
for the purpose of closing such sale, (iii) the Administrative Agent shall be
authorized to adopt documents providing for the governance of the





--------------------------------------------------------------------------------





acquisition vehicle or vehicles (provided that any actions by the Administrative
Agent with respect to such acquisition vehicle or vehicles, including any
disposition of the assets or equity interests thereof, shall be governed,
directly or indirectly, by, and the governing documents shall provide for,
control by the vote of the Required Lenders or their permitted assignees under
the terms of this Agreement or the governing documents of the applicable
acquisition vehicle or vehicles, as the case may be, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by the Required Lenders contained in Section 10.11), (iv) the
Administrative Agent on behalf of such acquisition vehicle or vehicles shall be
authorized to issue to each of the Secured Parties, ratably on account of the
relevant Obligations which were credit bid, interests, whether as equity,
partnership, limited partnership interests or membership interests, in any such
acquisition vehicle and/or debt instruments issued by such acquisition vehicle,
all without the need for any Secured Party or acquisition vehicle to take any
further action, and (v) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of Obligations credit bid
by the acquisition vehicle or otherwise), such Obligations shall automatically
be reassigned to the Secured Parties pro rata and the equity interests and/or
debt instruments issued by any acquisition vehicle on account of such
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action. Notwithstanding
that the ratable portion of the Obligations of each Secured Party are deemed
assigned to the acquisition vehicle or vehicles as set forth in clause (ii)
above, each Secured Party shall execute such documents and provide such
information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.
ARTICLE 10.
MISCELLANEOUS.



Section 10.1    Taxes.


(a)Payments Free of Withholding. Except as otherwise required by law, each
payment by or on behalf of any Loan Party under this Agreement or any other Loan
Document shall be made without withholding or deduction for or on account of any
Taxes. If any such withholding or deduction is so required, such withholding or
deduction shall be made by the applicable withholding agent, the amount withheld
shall be paid to the appropriate Governmental Authority before penalties attach
thereto or interest accrues thereon, and the relevant Loan Party shall pay such
additional amount as may be necessary to ensure that the net amount actually
received by each Lender (or, in the case of any amount received by the
Administrative Agent for its own account, the Administrative Agent) after
withholding or deduction for Taxes has been made (including such withholding or
deduction of Taxes on such additional amount payable under this Section 10.1) is
equal to the amount that such Lender (or, in the case of any amount received by
the Administrative Agent for its own account, the Administrative Agent) would
have received had such withholding or deduction not been made.


(b)Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender for the full amount of any Indemnified
Taxes (including any Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 10.1) paid or payable by Administrative Agent
or such Lender, as applicable, and any reasonable expenses arising therefrom or
with respect thereto, in the currency in which such payment was made, whether or
not such amounts were correctly or legally imposed or asserted by the relevant
Governmental Authority, within ten (10) days after the date the Lender or the
Administrative Agent makes written demand therefor, which demand shall be
accompanied by a certificate describing in reasonable detail the basis thereof.


(c)Status of Lenders.


(i)Each Lender shall, at such times as are reasonably requested by the Borrower
or the Administrative Agent, provide the Borrower and the Administrative Agent
with any documentation reasonably requested by the Borrower or the
Administrative Agent certifying as to any entitlement of such Lender to an
exemption from, or reduction in, withholding Tax with respect to any payments to
be made to such Lender under any Loan Document. Each such Lender shall, whenever
a lapse in time or change in circumstances renders such documentation (including
any specific documentation required below in this Section 10.1(c)) obsolete,
expired or inaccurate in any material respect, deliver promptly to the Borrower
and the Administrative Agent updated or other appropriate documentation
(including any new documentation reasonably requested by the Borrower or the
Administrative Agent) or promptly notify the Borrower and the Administrative
Agent in writing of its legal ineligibility to do so.







--------------------------------------------------------------------------------





(ii)Without limiting the generality of the foregoing:


(A)Each Lender that is a United States person (as such term is defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or prior to the date such Lender becomes a Lender
hereunder (and from time to time thereafter upon reasonable request of the
Borrower or the Administrative Agent), two (2) duly completed and signed copies
of IRS Form W-9 certifying that such Lender is entitled to an exemption from
U.S. backup withholding.


(B)Each Lender that is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or prior to the date such Lender becomes a Lender
hereunder (and from time to time thereafter upon reasonable request of the
Borrower or the Administrative Agent), whichever of the following is applicable:


(i)
two (2) duly completed and signed IRS Forms W-8BEN or IRS Forms W-8BEN-E, as
applicable, claiming eligibility for the benefits of an income tax treaty to
which the United States is a party, and such other documentation as required
under the Code;



(ii)
two (2) duly completed and signed IRS Forms W-8ECI;



(iii)
in the case of a Lender claiming the benefits of the exemption for portfolio
interest under Section 871(h) or Section 881(c) of the Code, (x) two (2) duly
completed and signed certificates substantially in the form of Exhibit L-1 (any
such certificate, a “U.S. Tax Compliance Certificate”) and (y) two (2) duly
completed and signed IRS Forms W-8BEN or IRS Forms W-8BEN-E, as applicable;



(iv)
to the extent a Lender is not the beneficial owner (for example, where the
Lender is a partnership or a participating Lender), two (2) duly completed and
signed IRS Forms W-8IMY of the Lender, together with an IRS FormW-8ECI, IRS Form
W-8BEN, IRS Form W-8BEN-E, U.S. Tax Compliance Certificate substantially in the
form of Exhibit L-2 or Exhibit L-3, IRS Form W-9, and/or other certifications
documents from each beneficial owner, as applicable, provided that if the Lender
is a partnership and one or more direct or indirect partners of such Lender are
claiming the portfolio interest exemption, such Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit L-4 on behalf of
each such direct and indirect partner; or



(v)
two (2) duly completed and signed copies of any other form prescribed by
applicable U.S. federal income tax laws as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, together with such supplementary
documentation as may be prescribed by Applicable Laws to permit the Borrower or
the Administrative Agent to determine any withholding or deduction required to
be made.



(C)If a payment made to the Administrative Agent or a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
the Administrative Agent or such Lender were to fail to comply with the
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), the Administrative Agent or such Lender, as
applicable, shall deliver to the Borrower and (other than in the case of a
payment to the Administrative Agent) the Administrative Agent at the time or
times prescribed by Applicable Laws and at such time or times reasonably
requested by the Borrower or the Administrative Agent such documentation
prescribed by Applicable Laws (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine whether the Administrative Agent or such Lender has
complied with its obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (C), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.


(iii)Notwithstanding any other provision of this Section 10.1(c), a Lender shall
not be required to deliver any form that such Lender is not legally eligible to
deliver.





--------------------------------------------------------------------------------





(iv)Each Lender hereby authorizes the Administrative Agent to deliver to the
Loan Parties and to any successor Administrative Agent any documentation
provided by such Lender to the Administrative Agent pursuant to this Section
10.1(c).


(d)Evidence of Payments. After any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 10.1 or Section 10.4, such Loan
Party shall deliver official tax receipts evidencing that payment or certified
copies thereof (or, if such receipts are not available, other evidence of
payment reasonably acceptable to the relevant Lender or Administrative Agent) to
the Lender or Administrative Agent on whose account such withholding was made
(with a copy to the Administrative Agent if not the recipient of the original)
on or before the thirtieth day after payment.


(e)Tax Refunds. If the Administrative Agent or any Lender determines, in its
sole discretion exercised in good faith, that it has received a refund of Taxes
as to which it has been indemnified (including by the payment of additional
amounts) pursuant to this Section 10.1 or Section 10.4, it shall pay over an
amount equal to such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by a Loan Party under this Section
10.1 or Section 10.4 giving rise to such refund), net of all reasonable
out-of-pocket expenses (including Taxes) of the Administrative Agent or such
Lender, as applicable and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay to such indemnified party the amount paid over to the Borrower plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority in the event such indemnified party is required to repay such refund
to such Governmental Authority. Notwithstanding anything to the contrary in this
Section 10.1(e), in no event will the indemnified party be required to pay any
amount to the Borrower pursuant to this Section 10.1(e) the payment of which
would place the indemnified party in a less favorable net after-Tax position
than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted and the
indemnification payments or additional amounts with respect to such Tax had not
been paid. This paragraph shall not be construed to require the Administrative
Agent or any Lender to make available its Tax returns (or any other information
relating to its Taxes which it deems confidential) to the Borrower or any other
Person.


(f)[Reserved].


(g)Survival. Each party’s obligations under this Section 10.1 and Section 10.4
shall survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, and the Termination
Date.


(h)Lenders. For the avoidance of doubt, a “Lender” shall, for purposes of this
Section 10.1, include any L/C Issuer.


Section 10.2    No Waiver; Cumulative Remedies; Collective Action. No delay or
failure on the part of the Administrative Agent or any Lender or on the part of
the holder or holders of any of the Obligations in the exercise of any power or
right under any Loan Document shall operate as a waiver thereof or as an
acquiescence in any default, nor shall any single or partial exercise of any
power or right preclude any other or further exercise thereof or the exercise of
any other power or right. The rights and remedies hereunder of the
Administrative Agent, the Lenders and of the holder or holders of any of the
Obligations are cumulative to, and not exclusive of, any rights or remedies
which any of them would otherwise have.


Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 7.2, Section 7.3 and Section 7.4
for the benefit of all the Lenders and the L/C Issuers, and each Lender and each
L/C Issuer hereby agree with each other Lender and each other L/C Issuer, as
applicable, that no Lender or L/C Issuer shall take any action to protect or
enforce its rights under this Agreement or any other Loan Document (including
exercising any rights of set-off) without first obtaining the prior written
consent of the Administrative Agent or the Required Lenders (such consent not to
be unreasonably withheld or delayed); provided, however, that the foregoing
shall not prohibit (a) the Administrative Agent from exercising on its own
behalf the rights and remedies that inure to its benefit (solely in its capacity
as Administrative Agent) hereunder and under the other Loan Documents, (b) any
L/C Issuer from exercising the rights and remedies that inure to its benefit
(solely in its capacity as L/C Issuer) hereunder and under the other Loan





--------------------------------------------------------------------------------





Documents, or (c) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any debtor relief law.
Section 10.3    Non-Business Days. Except as otherwise provided herein, if any
payment hereunder or date for performance becomes due and payable or performable
(in each case, including as a result of the expiration of any relevant notice
period) on a day which is not a Business Day, the due date of such payment or
the date for such performance shall be extended to the next succeeding Business
Day on which date such payment shall be due and payable or such other
requirement shall be performed. In the case of any payment of principal falling
due on a day which is not a Business Day, interest on such principal amount
shall continue to accrue during such extension at the rate per annum then in
effect, which accrued amount shall be due and payable on the next scheduled date
for the payment of interest.
Section 10.4    Documentary Taxes. The Borrower shall timely pay to the relevant
Governmental Authority in accordance with Applicable Law, or at the option of
the Administrative Agent shall timely reimburse the Administrative Agent for the
payment of, any and all present or future documentary, court, stamp, excise,
property, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, deliver, performance, enforcement, or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, this Agreement or any other Loan Document (“Other
Taxes”).
Section 10.5    Survival of Representations. All representations and warranties
made herein or in any other Loan Document or in certificates given pursuant
hereto or thereto shall survive the execution and delivery of this Agreement and
the other Loan Documents, and shall continue in full force and effect with
respect to the date as of which they were made until the Termination Date.
Section 10.6    Survival of Indemnities. All indemnities and other provisions
relative to reimbursement to the Lenders of amounts sufficient to protect the
yield of the Lenders with respect to the Loans and Letters of Credit, including,
but not limited to, Sections 8.1, 8.4, 10.4 and 10.13 hereof, shall survive the
termination of this Agreement and the other Loan Documents and the payment of
the Obligations.
Section 10.7    Sharing of Set-Off. Each Lender agrees with each other Lender a
party hereto that if such Lender shall receive and retain any payment, whether
by set-off or application of deposit balances or otherwise (except pursuant to a
valid assignment or participation pursuant to Section 10.10 or as provided in or
contemplated by Sections 2.14, 2.15 or 2.16), on any of the Loans or
Reimbursement Obligations in excess of its ratable share of payments on all such
Obligations then outstanding to the Lenders, then such Lender shall purchase for
cash at face value, but without recourse, ratably from each of the other Lenders
such amount of the Loans or Reimbursement Obligations, or participations
therein, held by each such other Lenders (or interest therein) as shall be
necessary to cause such Lender to share such excess payment ratably with all the
other Lenders; provided, however, that if any such purchase is made by any
Lender, and if such excess payment or part thereof is thereafter recovered from
such purchasing Lender, the related purchases from the other Lenders shall be
rescinded ratably and the purchase price restored as to the portion of such
excess payment so recovered, but without interest. For purposes of this Section
10.7, amounts owed to or recovered by an L/C Issuer in connection with
Reimbursement Obligations in which Lenders have been required to fund their
participation shall be treated as amounts owed to or recovered by such L/C
Issuer as a Lender hereunder.
Section 10.8    Notices. Except as otherwise specified herein, all notices
hereunder and under the other Loan Documents shall be in writing (including,
without limitation, notice by facsimile or email transmission) and shall be
given to the relevant party at its physical address, facsimile number or email
address set forth below, or such other physical address, facsimile number or
email address as such party may hereafter specify by notice to the
Administrative Agent and the Borrower given by courier, by United States
certified or registered mail, by facsimile, email transmission or by other
telecommunication device capable of creating a written record of such notice and
its receipt. Notices under the Loan Documents to any Lender shall be addressed
to its physical address or facsimile number or email address set forth on its
Administrative Questionnaire; and notices under the Loan Documents to the
Borrower or the Administrative Agent shall be addressed to their respective
physical addresses, facsimile numbers or email addresses set forth below:





--------------------------------------------------------------------------------





to the Borrower:


Western Digital Corporation
3355 Michelson Drive, Suite 100
Irvine, California 92612


Attention: Michael Ray, Executive Vice President, Chief Legal Officer and
Secretary
Telephone: (949) 672-7822
Facsimile: (949) 672-6604
Email: michael.ray@wdc.com
Attention: Olivier Leonetti, Chief Financial Officer
Telephone: (949) 672-9901
Facsimile: (949) 672-6604
Email: olivier.leonetti@wdc.com
to the Administrative Agent:


For delivery of any list of Prohibited Lenders and notices with respect to
changes to the list of Prohibited Lenders, email to: JPMDQ_CONTACT@JPMORGAN.COM


For all other notices to the Administrative Agent:
JPMorgan Chase Bank, N.A.
10 South Dearborn
Chicago, IL 60603
Attention: Dustin Thompson
Telephone: (312) 732-1162
Facsimile: (844) 490-5663
Email: JPM.AGENCY.CRI@JPMORGAN.COM with a copy toCaitlin.r.stewart@jpmorgan.com



With a copy of any notice of any Default or Event
of Default (which shall not constitute notice to the
Borrower) to:


Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, New York 10006
Attention: Duane McLaughlin
Telephone: 212-225-2106
Facsimile: 212-225-3999
Email: dmclaughlin@cgsh.com
 



Each such notice, request or other communication shall be effective (i) if given
by facsimile, when such facsimile is transmitted to the facsimile number
specified in this Section 10.8 or in the relevant Administrative Questionnaire
and a confirmation of such telecopy has been received by the sender, (ii) if
given by mail, five (5) days after such communication is deposited in the mail,
certified or registered with return receipt requested, addressed as aforesaid,
(iii) if by email, when delivered (all such notices and communications sent by
email shall be deemed delivered upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return email or other written acknowledgement)), or (iv) if given
by any other means, when delivered at the addresses specified in this Section
10.8 or in the relevant Administrative Questionnaire; provided that any notice
given pursuant to Article 2 hereof shall be effective only upon receipt.
Section 10.9    Counterparts. This Agreement may be executed in any number of
counterparts, and by the different parties hereto on separate counterpart
signature pages, and all such counterparts taken together shall be deemed to
constitute one and the same instrument; provided that nothing herein shall
require the Administrative Agent to accept electronic signatures in any form or
format without its prior written consent.
Section 10.10    Successors and Assigns; Assignments and Participations.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations under any Loan
Document without the





--------------------------------------------------------------------------------





prior written consent of the Administrative Agent and each Lender, and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an Eligible Assignee in accordance with the provisions of clause
(b) of this Section 10.10, (ii) by way of participation in accordance with the
provisions of clause (d) of this Section or (iii) by way of pledge or assignment
of a security interest subject to the restrictions of clause (f) of this Section
10.10. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
clause (d) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.
    
(b)    Assignments by Lenders.
    
(i)    Any Lender may at any time assign to one (1) or more Eligible Assignees
all or a portion of its rights and obligations under this Agreement with respect
to all or a portion of its Revolving Credit Commitment(s) and the Loans at the
time owing to it.


(ii)    Assignments shall be subject to the following additional conditions:
(A)except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Credit Commitment(s) and the Loans at the time
owing to it or in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund with respect to a Lender, the aggregate amount of the
Revolving Credit Commitment(s) (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Revolving Credit Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of such Trade Date) shall not be less than $5.0 million, in the
case of any assignment in respect of the Revolving Facility, or less than $1.0
million, in the case of any assignment in respect of the Term Facility
(calculated, in each case, in the aggregate with respect to multiple,
simultaneous assignments by two (2) or more Approved Funds which are Affiliates
or share the same (or affiliated) manager or advisor and/or two (2) or more
lenders that are Affiliates) unless each of the Administrative Agent and the
Borrower otherwise consent (each such consent not to be unreasonably withheld or
delayed);


(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Facility or the Revolving Credit Commitment assigned, except
that this clause (B) shall not prohibit any Lender from assigning all or a
portion of its rights and obligations among separate Facilities on a non-pro
rata basis;


(C)the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (unless otherwise waived or reduced by the
Administrative Agent in its sole discretion), and the Eligible Assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire; and


(D)the Eligible Assignee provides the Borrower and the Administrative Agent the
forms required by Section 10.1(b) prior to the assignment.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section 10.10, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 8.4, 10.1(a) and 10.13 and subject to
any obligations hereunder with respect to facts and circumstances occurring
prior to the effective date of such assignment. All parties hereto consent that
assignments to the Borrower permitted by the terms hereof shall not be construed
as violating pro rata, optional redemption or any other provisions hereof, it
being understood that, notwithstanding anything to the contrary elsewhere in
this Agreement, immediately upon receipt by the Borrower of any Loans and/or
Revolving Credit Commitments the same shall be deemed cancelled and no longer
outstanding for any purpose under this Agreement, including without limitation,
Section 10.11, and in no event shall the Borrower have any rights of a Lender
under this Agreement or any other Loan Document.





--------------------------------------------------------------------------------





(c)    Register.


(i)    The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, the Revolving Credit Commitment(s) of, and principal amounts (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time, and each repayment in respect of the principal amount (and
any interest thereon) (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender (as to its own interest,
but not the interest of any other Lender), at any reasonable time and from time
to time upon reasonable prior notice.
(ii)    The Administrative Agent shall (A) accept the Assignment and Assumption
and (B) promptly record the information contained therein in the Register once
all the requirements of clause (a) above have been met. No assignment shall be
effective unless it has been recorded in the Register.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower, the Administrative Agent or any L/C Issuer, sell
participations to any Person (other than a natural person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural person) or a Prohibited Lender) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment(s) and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification, supplement or
waiver of any provision of this Agreement; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification, supplement or waiver
described in subclause (A) (to the extent that such Participant is directly
affected) or (B) of Section 10.11. Subject to clause (e) of this Section 10.10,
the Borrower agrees that each Participant shall be entitled to the benefits of
Sections 8.1, 8.4, 10.1, and 10.4 (subject to the requirements and limitations
therein (including the requirements under Section 10.1(c), it being understood
that the documentation required to be provided under Section 10.1(c) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to clause (b) of
this Section 10.10. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 10.14 as though it were a Lender;
provided that such Participant agrees to be subject to Section 10.7 as though it
were a Lender.
Each Lender that sells a participation pursuant to this Section 10.10(d), acting
solely for this purpose as a non-fiduciary agent of the Borrower, shall maintain
a register for the recordation of the names and addresses of the Participants,
the commitments of, and principal amounts (and stated interest) of the Loans
owing to, each Participant pursuant to the terms hereof from time to time, and
each repayment in respect of the principal amount (and any interest thereon)
(each, a “Participant Register”). The entries in the Participant Register shall
be conclusive absent manifest error, and such Lender and the Borrower shall
treat each Person whose name is recorded in the Participant Register pursuant to
the terms hereof as the owner of a participation for all purposes of this
Agreement, notwithstanding notice to the contrary; provided that no Lender shall
have the obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Loan or other Obligations under any Loan Document)
to any Person except to the extent such disclosure is necessary in connection
with a tax audit or other proceeding to establish that any such Obligations are
in registered form for U.S. federal income tax purposes.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 8.4 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant. A Participant shall not be entitled to receive any greater
payment under Section 10.1 or Section 10.4 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, except to the extent such entitlement to a greater payment results
from a change in law after the sale of the participation.





--------------------------------------------------------------------------------





(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (other than to
any Prohibited Lender) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central bank having jurisdiction over such lender, and this Section 10.10 shall
not apply to any pledge or assignment of a security interest; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
(g)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the Ohio Uniform Electronic Transactions Act, or any
other similar state laws based on the Uniform Electronic Transactions Act.
(h)    Assignments to the Borrower and its Subsidiaries. Any Lender may elect
to, but is not obligated to elect to, at any time, assign all or a portion of
its rights and obligations in respect of the Term B Loans to the Borrower and/or
any Subsidiary of the Borrower through Dutch Auctions open to all Lenders on a
pro rata basis, subject to the following limitations:
(i)(A) the Revolving Facility shall not be utilized to fund the purchase or
assignment and (B) no Default or Event of Default shall have occurred and be
continuing at the time of acceptance of any bids in any Dutch Auction; and


(ii)any Term B Loans acquired by the Borrower or any of its Subsidiaries shall
be immediately and automatically cancelled.


(i)Prohibited Lenders. If any assignment or participation under this Section
10.10 is made (or attempted to be made) (i) to a Prohibited Lender without the
Borrower’s prior written consent or (ii) to the extent the Borrower’s consent is
required under the terms of this Section 10.10 and such consent shall have not
been obtained or deemed to have been obtained, to any other Person without the
Borrower’s consent, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, (A) in the case of any
outstanding Term Loans, purchase such Loans by paying the lesser of par or the
same amount that such Lender paid to acquire such Loans, or (B) require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in this Section 10.10), all its interests, rights
and obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) such Lender shall have received payment of an
amount equal to the lesser of par or the amount such Lender paid for such Loans
and participations in L/C Disbursements, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (ii) the Borrower shall be liable to such Lender
under Section 8.1 if any Eurodollar Loan owing to such Lender is repaid or
purchased other than on the last day of the Interest Period relating thereto,
and (iii) such assignment shall otherwise comply with this Section 10.10
(provided that no registration and processing fee referred to in this Section
10.10 shall be owing in connection with any assignment pursuant to this clause).
Each Lender hereby grants to the Administrative Agent an irrevocable power of
attorney (which power is coupled with an interest) to execute and deliver, on
behalf of such Lender, as assignor, any Assignment and Assumption necessary to
effectuate any assignment of such Lender’s interests hereunder to an assignee as
contemplated hereby in the circumstances contemplated by this Section 10.10(i).
Nothing in this Section 10.10(i) shall be deemed to prejudice any rights or
remedies the Borrower may otherwise have at law or equity. Each Lender
acknowledges and agrees that the Borrower would suffer irreparable harm if such
Lender breaches any of its obligations under Section 10.10(a), 10.10(d) or
10.10(f) insofar as such Sections relate to any assignment, participation or
pledge to a Prohibited Lender without the Borrower’s prior written consent.
Additionally, each Lender agrees that the Borrower may seek to obtain specific
performance or other equitable or injunctive relief to enforce this Section
10.10(i) against such Lender with respect to such breach without posting a bond
or presenting evidence of irreparable harm. The Administrative Agent shall not
be responsible or have liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions hereof relating to
Prohibited Lenders. Without limiting the generality of the foregoing, the
Administrative Agent shall not (x) be obligated to ascertain, monitor or inquire
as to whether any Lender is a Prohibited Lender or (y) have any liability with
respect to or arising out of any assignment or participation of Loans, or
disclosure of confidential information, to any Prohibited Lender.







--------------------------------------------------------------------------------





(j)If the Borrower wishes to replace the Loans or Commitments under any Facility
with ones having different terms, it shall have the option, with the consent of
the Administrative Agent and subject to at least three (3) Business Days’
advance notice to the Lenders under such Facility, instead of prepaying the
Loans or reducing or terminating the Commitments to be replaced, to (i) require
the Lenders under such Facility to assign such Loans or Commitments to the
Administrative Agent or its designees and (ii) amend the terms thereof in
accordance with Section 10.11 (with such replacement, if applicable, deemed to
have been made pursuant to Section 2.16). Pursuant to any such assignment, all
Loans and Commitments to be replaced shall be purchased at par (allocated among
the Lenders under such Facility in the same manner as would be required if such
Loans were being optionally prepaid or such Commitments were being optionally
reduced or terminated by the Borrower), accompanied by payment by the Borrower
of any accrued interest and fees thereon and any amounts owing pursuant to
Section 10.13(b) to the extent demanded in writing prior to the date of such
assignment. By receiving such purchase price, the Lenders under such Facility
shall automatically be deemed to have assigned the Loans or Commitments under
such Facility pursuant to the terms of the form of Assignment and Assumption
attached hereto as Exhibit G and accordingly no other action by such Lenders
shall be required in connection therewith. The provisions of this clause (j) are
intended to facilitate the maintenance of the perfection and priority of
existing security interests in the Collateral during any such replacement.


Section 10.11    Amendments.


(a)    Except as provided in Section 2.14 with respect to any Incremental
Facility, Section 2.15 with respect to any Extension and Section 2.16 with
respect to any Refinancing Term Loans or Replacement Revolving Facility, (a) no
provision of this Agreement or the other Loan Documents may be amended,
modified, supplemented or waived unless such amendment, modification, supplement
or waiver is in writing and is signed by (i) the Borrower, (ii) the Required
Lenders, (iii) if the rights or duties of the Administrative Agent are adversely
affected thereby, the Administrative Agent, and (iv) if the rights or duties of
the L/C Issuers are affected thereby, the L/C Issuers; provided that:
(A)no amendment, modification, supplement or waiver pursuant to this Section
10.11 shall (i) increase any Commitment or extend the expiry date of any such
Commitment of any Lender without the consent of such Lender (it being understood
that any such amendment, modification, supplement or waiver that provides for
the payment of interest in kind in addition to, and not as substitution for or
as conversion of, the interest otherwise payable hereunder shall only require
the consent of the Required Lenders and that a waiver of any condition precedent
or the waiver of any Default or Event of Default or mandatory prepayment shall
not constitute an extension or increase of any Commitment), (ii) reduce the
amount of, postpone the date for any scheduled payment of any principal of or
interest or fee on, or extend the final maturity of any Loan or of any
Reimbursement Obligation or of any fee payable hereunder (other than with
respect to a waiver of default interest and it being understood that any change
in the definitions of any ratio used in the calculation of such rate of interest
or fees (or the component definitions) shall not constitute a reduction in any
rate of interest or fees) without the consent of each Lender (but not the
Required Lenders) to which such payment is owing or which has committed to make
such Loan or Letter of Credit (or participate therein) hereunder or (iii) change
the application of payments set forth in Section 2.9 hereof without the consent
of any Lender adversely affected thereby;


(B)no amendment, modification, supplement or waiver pursuant to this Section
10.11 shall, unless signed by each Lender, change the definition of Required
Lenders in a manner that reduces the voting percentages set forth therein,
change the provisions of this Section 10.11, release all or substantially all of
the Collateral (except as expressly provided in the Loan Documents) or all or
substantially all of the value of the guarantees provided by the Guarantors
(except as expressly provided in the Loan Documents), affect the number of
Lenders required to take any action hereunder or under any other Loan Document,
or change or waive any provision of any Loan Document that provides for the pro
rata nature of disbursements or payments to Lenders or sharing of Collateral
among the Lenders (except in connection with any transaction permitted by the
last paragraph of this Section 10.11(a) or Section 10.10(h));


(C)no amendment, modification, supplement or waiver pursuant to this Section
10.11 shall amend or otherwise modify Section 2.8 or any other provisions of any
Loan Document in a manner that by its terms adversely affects the rights in
respect of payments due to Lenders holding Loans of any Class differently than
those holding Loans of any other Class, without the consent of Lenders
representing a majority in interest of each affected Class (it being understood
that the Required Lenders may waive, in whole or in part, any prepayment of
Loans hereunder so long as the application, as between Classes, of any portion
of such prepayment that is still required to be made is not altered); and





--------------------------------------------------------------------------------





(D)no amendment, modification, supplement or waiver pursuant to this Section
10.11 shall amend or modify the provisions of Section 2.3 or any letter of
credit application and any bilateral agreement between the Borrower and an L/C
Issuer regarding such L/C Issuer’s Letter of Credit Commitment or the respective
rights and obligations between the Borrower and such L/C Issuer in connection
with the issuance of Letters of Credit without the prior written consent of the
Administrative Agent and such L/C Issuer, respectively.


Notwithstanding anything to the contrary herein, (a) except as set forth in
clause (A) above, no Defaulting Lender shall have any right to approve or
disapprove any amendment, modification, supplement, waiver or consent hereunder
or otherwise give any direction to the Administrative Agent; (b) the Borrower
and the Administrative Agent may, without the input or consent of any other
Lender, effect amendments to this Agreement and the other Loan Documents as may
be necessary in the reasonable opinion of the Borrower and the Administrative
Agent to effect the provisions of Sections 2.8(d), 2.14, 2.15, 2.16, 10.10(i) or
(j); (c) guarantees, collateral security documents and related documents and
related documents executed by the Borrower or any of its Subsidiaries in
connection with this Agreement may be in a form reasonably determined by the
Administrative Agent and may be amended, supplemented or waived without the
consent of any Lender if such amendment, supplement or waiver is delivered in
order to (i) comply with local law or advice of local counsel, (ii) cure
ambiguities, omissions, mistakes or defects or (iii) cause such guarantee,
collateral security document or other document to be consistent with this
Agreement and the other Loan Documents; (d) the Administrative Agent may, with
the consent of Borrower only, amend, modify or supplement this Agreement or any
other Loan Document to cure any ambiguity, omission, defect or inconsistency, so
long as such amendment, modification or supplement does not adversely affect the
rights of any Lender and the Lenders shall have received, at least five (5)
Business Days’ prior written notice thereof and the Administrative Agent shall
not have received, within five (5) Business Days of the date of such notice to
the Lenders, a written notice from the Required Lenders stating that the
Required Lenders object to such amendment and (e) Schedules 5.10, 5.17, 6.11,
6.14, 6.15, 6.17 and 6.24 may be updated with the consent of the Borrower and
the Administrative Agent following the Closing Date and prior to the Escrow
Release Date to reflect circumstances existing on the Escrow Release Date.
Notwithstanding the foregoing, (i) only the consent of the Required RC/TLA
Lenders shall be required in respect of amendments, modifications or waivers of
the financial covenants set forth in Section 6.22 (or any component definition
thereof to the extent applicable thereto) and (ii) only the consent of the
Required RC Lenders shall be required with respect to waivers of any conditions
to the Borrowing of any Revolving Loans, and any such amendment, modification or
waiver may be made without the consent of any other Lender (including, for the
avoidance of doubt, the Required Lenders).
In addition, notwithstanding the foregoing, any amendment or waiver of the
conditions in Section 3.3 shall require the consent of the Required Lenders as
of the date of such amendment or waiver.
In addition, notwithstanding the foregoing, this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders (as
determined hereunder prior to any such amendment or amendment and restatement),
the Administrative Agent and the Borrower (i) to add one (1) or more additional
credit facilities to this Agreement and to permit the extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Loans and the accrued interest and fees in respect thereof
and (ii) to include appropriately the Lenders holding such credit facilities in
any determination of the Required Lenders, the Required RC/TLA Lenders, the
Required RC Lenders and other definitions related to such new credit facilities;
provided that no Lender shall be obligated to commit to or hold any part of such
credit facilities.
(b)    [Reserved].


(c)    Each waiver, amendment, modification, supplement or consent made or given
pursuant to this Section 10.11 shall be effective only in the specific instance
and for the specific purpose for which given, and such waiver, amendment,
modification or supplement shall apply equally to each of the Lenders and shall
be binding on the Loan Parties, the Lenders, the Administrative Agent and all
future holders of the Loans and Revolving Credit Commitments.


Section 10.12    Heading. Section headings and the Table of Contents used in
this Agreement are for reference only and shall not affect the construction of
this Agreement.


    





--------------------------------------------------------------------------------





Section 10.13    Costs and Expenses; Indemnification.


(a)    The Borrower agrees to pay all reasonable and documented out-of-pocket
costs and expenses (on the Closing Date or within thirty (30) days of a written
demand therefor, together with reasonable backup documentation supporting such
reimbursement request) of (i) the Administrative Agent, L/C Issuers and Joint
Lead Arrangers in connection with the syndication of the Facilities and the
preparation, execution, delivery and administration of the Loan Documents, (ii)
the Administrative Agent and the L/C Issuers in connection with any amendment,
modification, supplement, waiver or consent related to the Loan Documents,
together with any fees and charges suffered or incurred by the Administrative
Agent in connection with collateral filing fees and lien searches and (iii) the
Administrative Agent, L/C Issuers and the Lenders (within thirty (30) days of a
written demand therefor together with reasonable backup documentation supporting
such reimbursement request) in connection with the enforcement of the Loan
Documents.


(b)    The Borrower further agrees to indemnify the Administrative Agent in its
capacity as such, each Joint Lead Arranger, each L/C Issuer and each Lender,
their respective Affiliates and controlling Persons and the respective
directors, officers, employees, partners, advisors, agents and other
representatives of the foregoing against all Damages (including, without
limitation, reasonable attorney’s fees and other expenses of litigation or
preparation therefor, whether or not the indemnified person is a party thereto,
or any settlement arrangement arising from or relating to any such litigation)
which any of them may pay or incur arising out of or relating to (x) any Loan
Document, any of the transactions contemplated thereby, the Facilities, the
syndication of the Facilities, the direct or indirect application or proposed
application of the proceeds of any Loan or Letter of Credit or the Transactions
or (y) any Environmental Liability relating to the Borrower or any Restricted
Subsidiary, including without limitation, with respect to the actual or alleged
presence, Release or threat of Release of any Hazardous Materials at, on, under
or from any property currently or formerly owned or operated by the Borrower or
any Restricted Subsidiary, other than those in each of the cases of clauses (x)
and (y) above which (i) arise from the gross negligence, willful misconduct or
bad faith of, or material breach of the Loan Documents by, the party claiming
indemnification (or any of its respective directors, officers, employees,
advisors, agents and Affiliates), in each case, to the extent determined by a
court of competent jurisdiction in a final and non-appealable judgment or (ii)
arise out of any dispute solely among indemnified persons (other than in
connection with any agent or arranger acting in its capacity as the
Administrative Agent, an L/C Issuer, a Joint Lead Arranger or any other agent,
co-agent, arranger or similar role, in each case in their respective capacities
as such, or in connection with any syndication activities) that did not arise
out of any act or omission of the Borrower or any of its Affiliates.
Notwithstanding the foregoing, each indemnified person shall be obligated to
refund and return any and all amounts paid by the Borrower to such indemnified
person for fees, expenses or damages to the extent such indemnified person is
not entitled to payment of such amounts in accordance with the terms hereof. No
indemnified person and no Loan Party shall have any liability for any special,
punitive, indirect or consequential damages relating to this Agreement or any
other Loan Document or arising out of its activities in connection herewith or
therewith (whether before or after the Closing Date); provided that nothing in
this sentence shall limit any Loan Party’s indemnity and reimbursement
obligations to the extent that such special, punitive, indirect or consequential
damages are included in any claim by a third party unaffiliated with any of the
indemnified persons with respect to which the applicable indemnified person is
entitled to indemnification as set forth in the immediately preceding sentence.
No indemnified person nor any other party hereto shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby, except to the
extent any such damages arise from the gross negligence, bad faith or willful
misconduct of, or material breach of the Loan Documents by, such indemnified
person (or any of its respective directors, officers, employees, advisors,
agents and Affiliates) or such other party hereto, as applicable, in each case
to the extent determined by a court of competent jurisdiction in a final and
non-appealable judgment.


(c)    Notwithstanding any of the foregoing clauses (a) or (b) to the contrary,
in no event shall the Borrower be obligated to pay for the legal expenses or
fees of more than one (1) firm of outside counsel and, if reasonably necessary,
one (1) local counsel in any relevant jurisdiction or otherwise retained with
the Borrower’s consent (not to be unreasonably withheld or delayed), to the
Administrative Agent, or the Administrative Agent, the L/C Issuers, the Joint
Lead Arrangers and the Lenders, taken as a whole, as the case may be, except,
solely in the case of a conflict of interest under clauses (a)(iii) or (b)
above, one (1) additional counsel to all affected persons similarly situated,
taken as a whole, and if reasonably necessary, one (1) additional local counsel
in each relevant jurisdiction or otherwise retained with Borrower’s consent (not
to be





--------------------------------------------------------------------------------





unreasonably withheld or delayed) to all affected persons similarly situated,
taken as a whole. The obligations of the Borrower under this Section 10.13 shall
survive the termination of this Agreement.


Section 10.14    Set-off. In addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, but
subject to Section 10.2, upon the occurrence and during the continuation of any
Event of Default, each Lender and each subsequent holder of any Obligation is
hereby authorized by the Borrower at any time or from time to time, without
prior notice to the Borrower or to any other Person, any such notice being
hereby expressly waived, to set-off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured, but not
including trust accounts, and in whatever currency denominated) and any other
indebtedness at any time held or owing by that Lender or that subsequent holder
to or for the credit or the account of the Borrower, whether or not matured,
against and on account of any amount due and payable by the Borrower hereunder.
Each Lender or any such subsequent holder of any Obligations agrees to promptly
notify the Borrower and the Administrative Agent after any such set-off and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such set-off and application.


Section 10.15    Entire Agreement. The Loan Documents constitute the entire
understanding of the parties thereto with respect to the subject matter thereof
and any prior agreements, whether written or oral, with respect thereto are
superseded hereby.


Section 10.16    Governing Law. This Agreement and the rights and obligations of
the parties hereunder shall be governed by, and construed by and interpreted in
accordance with, the law of the State of New York; provided that,
notwithstanding any governing law provision of the Loan Documents, (a) the
interpretation of the definition of “Company Material Adverse Effect” (and
whether or not a Company Material Adverse Effect has occurred), (b) the
determination of the accuracy of any Specified Acquisition Agreement
Representation and whether as a result of any inaccuracy thereof either the
Borrower or its applicable affiliate has the right to terminate its obligations
under the Acquisition Agreement or to decline to consummate the Schrader
Acquisition and (c) the determination of whether the Schrader Acquisition has
been consummated in accordance with the terms of Acquisition Agreement and, in
any case, claims or disputes arising out of any such interpretation or
determination or any aspect thereof shall, in each case, be governed by, and
construed in accordance with, the laws of the State of Delaware, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws thereof.


Section 10.17    Severability of Provisions. Any provision of any Loan Document
which is unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction. All rights, remedies and powers provided in
this Agreement and the other Loan Documents may be exercised only to the extent
that the exercise thereof does not violate any applicable mandatory provisions
of law, and all the provisions of this Agreement and other Loan Documents are
intended to be subject to all applicable mandatory provisions of law which may
be controlling and to be limited to the extent necessary so that they will not
render this Agreement or the other Loan Documents invalid or unenforceable.


Section 10.18    Excess Interest. Notwithstanding any provision to the contrary
contained herein or in any other Loan Document, no such provision shall require
the payment or permit the collection of any amount of interest in excess of the
maximum amount of interest permitted by Applicable Law to be charged for the use
or detention, or the forbearance in the collection, of all or any portion of the
Loans or other obligations outstanding under this Agreement or any other Loan
Document (“Excess Interest”). If any Excess Interest is provided for, or is
adjudicated to be provided for, herein or in any other Loan Document, then in
such event (a) the provisions of this Section 10.18 shall govern and control,
(b) neither the Borrower nor any guarantor or endorser shall be obligated to pay
any Excess Interest, (c) any Excess Interest that the Administrative Agent or
any Lender may have received hereunder shall, at the option of the
Administrative Agent, be (i) applied as a credit against the then outstanding
principal amount of Obligations hereunder and accrued and unpaid interest
thereon (not to exceed the maximum amount permitted by Applicable Law), (ii)
refunded to the Borrower, or (iii) any combination of the foregoing, (d) the
interest rate payable hereunder or under any other Loan Document shall be
automatically subject to reduction to the maximum lawful contract rate allowed
under applicable usury laws (the “Maximum Rate”), and this Agreement and the
other Loan Documents shall be deemed to have been, and shall be, reformed and
modified to reflect such reduction in the relevant interest rate, and (e)
neither the Borrower nor any guarantor or endorser shall have any action against
the Administrative Agent or any Lender for any Damages whatsoever arising out of
the payment or collection of any Excess Interest. Notwithstanding the foregoing,
if for any period of time interest on any of Borrower’s Obligations is
calculated at the Maximum Rate rather than the applicable rate under this
Agreement, and thereafter such applicable rate becomes less than the Maximum
Rate, the rate





--------------------------------------------------------------------------------





of interest payable on the Borrower’s Obligations shall remain at the Maximum
Rate until the Lenders have received the amount of interest which such Lenders
would have received during such period on the Borrower’s Obligations had the
rate of interest not been limited to the Maximum Rate during such period.


Section 10.19    Construction. The parties acknowledge and agree that the Loan
Documents shall not be construed more favorably in favor of any party hereto
based upon which party drafted the same, it being acknowledged that all parties
hereto contributed substantially to the negotiation of the Loan Documents. The
provisions of this Agreement relating to Subsidiaries shall apply only during
such times as the Borrower has one (1) or more Subsidiaries. In the event of any
conflict or inconsistency between or among this Agreement and the other Loan
Documents, the terms and conditions of this Agreement shall govern and control.


Section 10.20    Lender’s Obligations Several. The obligations of the Lenders
hereunder are several and not joint and no Lender shall be responsible for the
failure of any other Lender to satisfy its obligations hereunder except as
otherwise set forth in this Agreement. Nothing contained in this Agreement and
no action taken by the Lenders pursuant hereto shall be deemed to constitute the
Lenders a partnership, association, joint venture or other entity.


Section 10.21    USA Patriot Act. Each Lender and each Agent hereby notifies
each Loan Party that pursuant to the requirements of the Patriot Act it is
required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of each Loan Party and
other information that will allow such Lender and/or Agent to identify each Loan
Party in accordance with the Patriot Act.


Section 10.22    Submission to Jurisdiction; Waiver of Jury Trial. Each of the
parties hereto hereby submits to the exclusive jurisdiction of the United States
District Court for the Southern District of New York and of any New York State
court sitting in New York City in the borough of Manhattan for purposes of all
legal proceedings arising out of or relating to this Agreement, the other Loan
Documents or the transactions contemplated hereby or thereby. Each of the
parties hereto irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum. Each of the
parties hereto agrees that a final judgment in any such proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in any Loan Document shall affect
any right that (a) any party hereto may otherwise have to bring any proceeding
relating to any Loan Document against any other party hereto or their respective
properties in the courts of any jurisdiction (i) for purposes of enforcing a
judgment or (ii) in connection with any pending bankruptcy, insolvency or
similar proceeding in such jurisdiction or (b) the Administrative Agent, the
Collateral Agent, any L/C Issuer or any Lender may otherwise have to bring any
proceeding relating to any Loan Document against any Loan Party or their
respective properties in the courts of any jurisdiction in connection with
exercising remedies against any Collateral in a jurisdiction in which such
Collateral is located. THE BORROWER, THE ADMINISTRATIVE AGENT, THE L/C ISSUERS
AND THE LENDERS HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN
ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED THEREBY.


Section 10.23    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that the
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective directors, officers, employees, agents, advisors,
insurers, insurance brokers, settlement service providers and other
representatives on a “need to know basis” (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential) solely in
connection with the transactions contemplated or permitted hereby; provided that
the Administrative Agent, the Lenders or the L/C Issuers, as the case may be,
shall be responsible for their respective Affiliates’ compliance with this
clause, (b) to the extent requested by any regulatory authority having
jurisdiction over such Person (including any self-regulatory authority, such as
the National Association of Insurance Commissioners or any similar organization)
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender (provided that, prior to any such disclosure, such rating
agency shall undertake in writing to preserve the confidentiality of any
confidential Information relating to the Loan Parties), (c) to the extent
required by Applicable Laws or regulations or by any subpoena or similar legal
process; provided that, unless specifically prohibited by Applicable Law or
court order, each Lender and the Administrative Agent shall promptly notify the
Borrower in advance of any such disclosure, (d) to any other party hereto, (e)
in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder, (f)
subject to an agreement containing provisions not less restrictive than those of
this Section 10.23, to (i) any assignee of or Participant in, or any prospective





--------------------------------------------------------------------------------





assignee of or Participant in, any of its rights or obligations under this
Agreement (provided that, for the avoidance of doubt, to the extent that the
list of Prohibited Lenders is made available to all Lenders, the “Information”
for purposes of this clause (f)(i) shall include the list of Prohibited Lenders)
or (ii) any actual or prospective counterparty (or its advisors) to any Hedge
Agreement relating to the Borrower and its obligations, (g) with the consent of
the Borrower, (h) (x) to any rating agency in connection with rating the
Borrower or its Subsidiaries or the facilities evidenced by this Agreement or
(y) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the facilities
evidenced by this Agreement, (i) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section 10.23 or
(y) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower, (j) for purposes of establishing a “due diligence” defense, (k) to the
extent that such information is independently developed, so long as not based on
information obtained in a manner that would otherwise violate this
Section 10.23. In addition, the Agents and the Lenders may disclose the
existence of this Agreement and customary information about this Agreement to
market data collectors, similar service providers to the lending industry, and
service providers to the Agents and the Lenders in connection with the
administration and management of this Agreement, the other Loan Documents, the
Commitments, and the Credit Extensions; provided that such Person is advised of
and agrees to be bound by the provisions of this Section 10.23. For purposes of
this Section 10.23, “Information” means all information received by the
Administrative Agent, any Lender or any L/C Issuer, as the case may be, from the
Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses (including any target company
and its Subsidiaries in connection with contemplated or consummated Acquisition
or other investment), other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or any of its Subsidiaries. Any Person required to
maintain the confidentiality of Information as provided in this Section 10.23
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Notwithstanding the foregoing, the Administrative Agent and the Lenders agree
not to disclose any Information to a Prohibited Lender.


Section 10.24    No Fiduciary Relationship. The Borrower acknowledges and agrees
that the transactions contemplated by this Agreement and the other Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s length commercial transactions between the Agents and the
Lenders, on the one hand, and the Loan Parties, on the other, and in connection
therewith and with the process leading thereto, (i) the Agents and the Lenders
have not assumed an advisory or fiduciary responsibility in favor of the Loan
Parties, the Loan Parties’ equity holders or the Loan Parties’ Affiliates with
respect to the transactions contemplated hereby (or the exercise of rights or
remedies with respect thereto) or the process leading thereto (irrespective of
whether such Agent and/or Lender has advised, is currently advising or will
advise the Loan Parties, the Loan Parties’ equity holders or the Loan Parties’
Affiliates on other matters) or any other obligation to the Loan Parties except
the obligations expressly set forth in this Agreement and the other Loan
Documents and (ii) such Agent and/or Lender is acting solely as a principal and
not as a fiduciary of the Loan Parties, the Loan Parties’ management, equity
holders, Affiliates, creditors or any other Person or their respective
Affiliates. Each Agent, each Lender and their Affiliates may have economic
interests that conflict with the economic interests of the Borrower or any of
its Subsidiaries, their stockholders and/or their Affiliates.


Section 10.25    Platform; Borrower Materials.


(a)    The Borrower hereby acknowledges that (a) the Administrative Agent and/or
the Joint Lead Arrangers will make available to the Lenders and the L/C Issuers
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
Intralinks or another similar electronic system (the “Platform”), and (b)
certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do not
wish to receive material non-public information (within the meaning of the
United States federal and state securities laws) with respect to the Borrower or
their respective Subsidiaries or any of their respective securities) (each, a
“Public Lender”). The Borrower hereby agrees that it will identify that portion
of the Borrower Materials that may be distributed to the Public Lenders and that
(i) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof, (ii) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor” and (iii) the Administrative Agent and the Joint
Lead Arrangers shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Investor.” THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE”. THE ADMINISTRATIVE AGENT, ITS RELATED PARTIES AND THE JOINT LEAD
ARRANGERS DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS
OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN
OR OMISSIONS FROM THE





--------------------------------------------------------------------------------





BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT, ANY OR ITS RELATED PARTIES OR ANY
JOINT LEAD ARRANGER IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.


(b)    Each Lender acknowledges that all information, including requests for
waivers and amendments, furnished by the Borrower or the Administrative Agent
pursuant to or in connection with, or in the course of administering, this
Agreement will be syndicate-level information, which may contain material
non-public information. Each Lender represents to the Borrower and the
Administrative Agent that (i) it has developed compliance procedures regarding
the use of material non-public information and that it will handle material
non-public information in accordance with such procedures and applicable law,
including Federal, state and foreign securities laws, and (ii) it has identified
in its Administrative Questionnaire a credit contact who may receive information
that may contain material non-public information in accordance with its
compliance procedures and applicable law, including Federal, state and foreign
securities laws.


Section 10.26    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:


(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:


(i)a reduction in full or in part or cancellation of any such liability;


(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document;


(iii)or the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.[Signature Page to Western Digital Credit Agreement]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
WESTERN DIGITAL CORPORATION
By:    ________/s/ Olivier Leonetti____________________
Name:    Olivier Leonetti
Title:    Chief Financial Officer





--------------------------------------------------------------------------------









JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, LC Issuer and a Lender
By:    /s/ Caitlin Stewart    
Name:    Caitlin Stewart
Title:     Vice President





--------------------------------------------------------------------------------







BANK OF AMERICA, N.A.,
as Lender and L/C Issuer
By:    /s/ Jeannette Lu    
Name:    Jeannette Lu
Title:     Director





--------------------------------------------------------------------------------







MIZUHO BANK, LTD.,
as Lender
By:    /s/ Bertram H. Tang    
Name:    Bertram H. Tang
Title:     Authorized Signatory





--------------------------------------------------------------------------------







CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Lender and L/C Issuer
By:    /s/ Bill O’Daly    
Name:    Bill O’Daly
Title:     Authorized Signatory
By:    /s/ Max Wallins    
Name:    Max Wallins
Title:     Authorized Signatory





--------------------------------------------------------------------------------







THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Lender and L/C Issuer
By:    /s/ Richard Ong Pho    
Name:    Richard Ong Pho
Title:     Director





--------------------------------------------------------------------------------





HSBC BANK USA, N.A..,
as a Lender and L/C Issuer
By:        /s/ Andrew W Hietala    
Name:    Andrew W Hietala
Title:     Senior Vice President









--------------------------------------------------------------------------------





HSBC Bank plc.,
as a Lender
By:        /s/ Simon Addis    
Name:    Simon Addis
Title:     Director - HSBC Bank plc





--------------------------------------------------------------------------------







Citibank, N.A.,
as Lender and L/C Issuer
By:    /s/ Sean Klimchalk    
Name:    Sean Klimchalk
Title:     Vice President





--------------------------------------------------------------------------------







SUMITOMO MITSUI BANKING CORPORATION,
as Lender
By:    /s/ Katsuyuki Kubo    
Katsuyuki Kubo
Managing Director





--------------------------------------------------------------------------------





 
ROYAL BANK OF CANADA,
as Lender and L/C Issuer
By:    /s/ Kenneth Klassen    
Name:    Kenneth Klassen
Title:     Authorized Signatory
By:    /s/ Michael Ferenich    
Name:    Michael Ferenich
Title:     Authorized Signatory





--------------------------------------------------------------------------------







BNP PARIBAS,
as Lender
By:    /s/ Nicolas Rabier    
Name:    Nicolas Rabier
Title:     Managing Director
By:    /s/ Gregoire Poussard    
Name:    Gregoire Poussard
Title:     Vice President





--------------------------------------------------------------------------------







THE BANK OF NOVA SCOTIA,
as Lender
By:    /s/ Eugene Dempsey    
Name:    Eugene Dempsey
Title:     Director





--------------------------------------------------------------------------------







TD BANK, N.A.,
as a Lender
By:    /s/ David Perlman    
Name:    David Perlman
Title:     Senior Vice President





--------------------------------------------------------------------------------







SUNTRUST BANK,
as Lender
By:    /s/ David J. Sharp    
Name:    David J. Sharp
Title:     Vice President





--------------------------------------------------------------------------------







COMPASS BANK D/B/A BBVA COMPASS,
as Lender
By:    /s/ Raj Namblar    
Name:    Raj Namblar
Title:     Senior Vice President





--------------------------------------------------------------------------------







WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender
By:    /s/ S. Michael St. Geme    
Name:    S. Michael St. Geme
Title:     Managing Director





--------------------------------------------------------------------------------







U.S. BANK NATIONAL ASSOCIATION,
as Lender
By:    /s/ Brian Seipke    
Name:    Brian Seipke
Title:     Vice President





--------------------------------------------------------------------------------







FIFTH THIRD BANK,
as Lender
By:    /s/ Suzanne M. Rode    
Name:    Suzanne M. Rode
Title:     Managing Director





--------------------------------------------------------------------------------







STANDARD CHARTERED BANK,
as Lender
By:    /s/ Steven Aloupis     
Name:    Steven Aloupis
Title:     Managing Director
Loan Syndications





--------------------------------------------------------------------------------







DBS Bank Ltd.,
as a Lender
By:    /s/ Yeo How Ngee    
Name:    Yeo How Ngee
Title:     Managing Director





--------------------------------------------------------------------------------







BANK OF THE WEST,
as a Lender
By:    /s/ Cecile Segovia    
Name:    Cecile Segovia
Title:     Director


By:    /s/ Sid Jordan    
Name:    Sid Jordan
Title:     Managing Director





--------------------------------------------------------------------------------







Industrial and Commercial Bank of China Ltd., New York Branch,
as a Lender
By:    /s/ Dayi Liu    
Name:    Dayi Liu
Title:     Director


By:    /s/ Tony Huang    
Name:    Tony Huang
Title:     Director





--------------------------------------------------------------------------------







KEYBANK NATIONAL ASSOCIATION,
as a Lender
By:    /s/ Geoff Smith    
Name:    Geoff Smith
Title:     Senior Vice President





--------------------------------------------------------------------------------







PNC BANK, NATIONAL ASSOCIATION,
as a Lender
By:    /s/ Brett R. Schweikle    
Name:    Brett R. Schweikle
Title:     Senior Vice President





--------------------------------------------------------------------------------







THE NORTHERN TRUST COMPANY,
as a Lender
By:    /s/ Fiyaz A Khan    
Name:    Fiyaz A Khan
Title:     Vice President





--------------------------------------------------------------------------------







BANCA IMI S.P.A., LONDON BRANCH
as Lender
By:    /s/ Richard Zatta    
Name:    Richard Zatta
Title:     Authorized Signatory of Banca IMI S.p.A -
London Branch


By:    /s/ Marie-Héléne Roehrl    
Name:    Marie-Héléne Roehrl
Title:     Authorized Signatory of Banca IMI S.p.A -
London Branch







--------------------------------------------------------------------------------





Bank of China, Los Angeles Branch,
as a Lender




By:    /s/ Lixin Guo    
Name:    Lixin Guo
Title:     Senior Vice President & Branch Manager







--------------------------------------------------------------------------------





The Bank of East Asia, Limited - New York Branch,
as a Lender




By:    /s/ James Y. Hua    
Name:    James Y. Hua
Title:     Senior Vice President




By:    /s/ Kitty Sin    
Name:    Kitty Sin
Title:     Senior Vice President







--------------------------------------------------------------------------------





First Hawaiian Bank,
as a Lender
By:    /s/ Jeffrey Inouye    
Name:    Jeffrey Inouye
Title:     Vice President





--------------------------------------------------------------------------------





Comerica Bank,
as Lender
By:    /s/ Fatima Arshad    
Name:    Fatima Arshad
Title:     Vice President





--------------------------------------------------------------------------------





State Bank of India, New York Branch,
as a Lender
By:    /s/ Manoranjan Panda    
Name:    Manoranjan Panda
Title:     VP & Head (Credit Management Cell)





--------------------------------------------------------------------------------





Crédit Industriel et Commercial - New York Branch,
as a Lender
By:    /s/ Marcus Edward    
Name:    Marcus Edward
Title:     Managing Director
By:    /s/ Garry Weiss    
Name:    Garry Weiss
Title:     Managing Director





--------------------------------------------------------------------------------





CTBC Bank Co., Ltd.,
as Lender
By:    /s/ Ralph Wu    
Name:    Ralph Wu
Title:     Senior Vice President & General Manager





--------------------------------------------------------------------------------





E.Sun Commercial Bank, Ltd., Los Angeles Branch,
as a Lender
By:    /s/ Edward Chen    
Name:    Edward Chen
Title:     Senior Vice President & General Manager





--------------------------------------------------------------------------------





American Savings Bank, F.S.B.,
as a Lender
By:    /s/ Rian DuBach    
Name:    Rian DuBach
Title:     First Vice President







--------------------------------------------------------------------------------





Liberty Bank,
as a Lender
By:    /s/ Carla Balesano    
Name:    Carla Belesano
Title:     Senior Vice President













--------------------------------------------------------------------------------








Exhibit A
Notice of Payment Request
[Date]
[Name of Lender]
[Address]
Attention:
Reference is made to the Loan Agreement, dated as of April 29, 2016, among
Western Digital Corporation, a Delaware corporation, the Lenders party thereto
from time to time, JPMorgan Chase Bank, N.A., as Administrative Agent and the
other agents party thereto (as extended, renewed, amended, restated, amended and
restated, supplemented or otherwise modified, the “Loan Agreement”). Capitalized
terms used herein and not defined herein have the meanings assigned to them in
the Loan Agreement. [The Borrower has failed to pay its Reimbursement Obligation
in the amount of $__________. Your Revolver Percentage of the unpaid
Reimbursement Obligation is $_____________] or [ ]as L/C Issuer has been
required to return a payment by the Borrower of a Reimbursement Obligation in
the amount of $_______________. Your Revolver Percentage of the returned
Reimbursement Obligation is $_______________.]
Very truly yours,
[ ], as L/C Issuer
By___________________________________________
Name _____________________________________    
Title ______________________________________    

























--------------------------------------------------------------------------------





Exhibit B
Notice of Borrowing
Date: __________, ____
To:
JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders parties to
the Loan Agreement dated as of April 29, 2016 (as extended, renewed, amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”), among Western Digital Corporation, a Delaware
corporation (the “Borrower”), the Lenders party thereto from time to time,
JPMorgan Chase Bank, N.A., as Administrative Agent, and the other agents party
thereto

Ladies and Gentlemen:
The undersigned, the Borrower, refers to the Loan Agreement, the terms defined
therein being used herein as therein defined, and hereby gives you notice
irrevocably, pursuant to Section 2.5 of the Loan Agreement, of the Borrowing of
Loans specified below:
1.    The Business Day of the proposed Borrowing is_______, ____,1    
2.    The aggregate amount of the proposed Borrowing is $ ___________.2 
3.    The Borrowing is being advanced under the [Revolving Facility] [Term A
Facility] [U.S. Term B Facility][Euro Term B Facility].
4.    The Borrowing is to be comprised of [Base Rate] [Eurodollar] Loans.
[5.    The duration of the Interest Period for the Eurodollar Loans included in
the Borrowing shall be ____________ months.]3 
[The undersigned hereby certifies that the following statements are true on the
date hereof:








1    Notice must be provided by telephone (promptly confirmed in writing) or
telecopy by (i) 1:00 p.m. at least three Business Days before the date on which
the Borrower requests the Lenders to advance a Borrowing of Loans that are
Eurodollar Loans denominated in Dollars (or in the case of any Borrowing of
Loans that are Eurodollar Loans denominated in Dollars on the Closing Date or
the Escrow Release Date, 1:00 p.m., at least two (2) Business Days prior to such
date), (ii) 2:00 p.m. (London, England time) at least three Business Days before
the date on which the Borrower requests the Lenders to advance a Borrowing of
Loans that are Eurodollar Loans denominated in Euros (or in the case of any
Borrowing of Loans that are Eurodollar Loans denominated in Euros on the Closing
Date or the Escrow Release Date, 2:00 p.m. (London time), at least two (2)
Business Days prior to such date) and (iii) 1:00 p.m. on the date the Borrower
requests the Lenders to advance a Borrowing of Loans that are Base Rate Loans.
2    Each Borrowing of Base Rate Loans shall be in amount not less than
$1,000,000 or such greater amount that is an integral multiple of $1,000,000.
Each Borrowing of Eurodollar Loans advanced shall be in an amount equal to
$1,000,000 or such greater amount that is in integral multiple of $1,000,000.
3    May be one week or 1, 2, 3, 6, or if available to all affected Lenders in
respect of LIBOR or EURIBOR, as applicable, 12 months.





--------------------------------------------------------------------------------





(a)    the representations and warranties contained in Section 5 of the Loan
Agreement and in the other Loan Documents are true and correct in all material
respects (or in all respects, if qualified by a materiality threshold) as though
made on and as of such date (except to the extent such representations and
warranties relate to an earlier date, in which case they are true and correct as
of such date); and
(b)    no Default or Event of Default has occurred and is continuing or would
result from such proposed Borrowing.]4 


[In consideration for permitting the Borrower to request Loans as Eurodollar
Loans pursuant to the Loan Agreement prior to the effectiveness thereof, the
Borrower hereby agrees that, in the event the Borrower fails to borrow such
Eurodollar Loans on the requested date of Borrowing above for any reason (other
than the failure by a Lender to make a Loan, but including the failure of the
Loan Agreement to become effective), the Borrower shall reimburse each
applicable Lender in respect of its Eurodollar Loans upon its demand as set
forth in Section 8.1 of the Loan Agreement as if the Loan Agreement were in
effect with respect to the requested Eurodollar Loans.]     


[Notwithstanding anything herein to the contrary, the Borrowings contemplated by
this Notice of Borrowing shall be subject to and conditioned upon the
effectiveness of the Loan Agreement[ and on the Schrader Acquisition].]     
































4    Only to be included for Borrowings after the Escrow Release Date.
5    Only to be included for Borrowings on the Closing Date or Escrow Release
Date.
6    Only to be included for Borrowings on the Closing Date or Escrow Release
Date.







--------------------------------------------------------------------------------





WESTERN DIGITAL CORPORATION
By:__________________________________________________    
Name:
Title:




























































































[Signature Page to Notice of Borrowing]





--------------------------------------------------------------------------------





Exhibit C
Notice of Continuation/Conversion
Date: __________, ____
To:
JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders parties to
the Loan Agreement dated as of April 29, 2016 (as extended, renewed, amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”) among Western Digital Corporation (the “Borrower”),
the Lenders party thereto from time to time, JPMorgan Chase Bank, N.A., as
Administrative Agent and the other agents party thereto

Ladies and Gentlemen:
The undersigned, Western Digital Corporation, refers to the Loan Agreement, the
terms defined therein being used herein as therein defined, and hereby gives you
notice irrevocably, pursuant to Section 2.5 of the Loan Agreement, of the
[conversion] [continuation] of the [Revolving] [Term A] [U.S. Term B][Euro Term
B] Loans specified herein, that:
1.    The conversion/continuation Date is __________, ____.1 
2.    The aggregate amount of the Loans to be [converted] [continued] is
$____________.2    
3.    The Loans are to be [converted into] [continued as] [Eurodollar] [Base
Rate] Loans [denominated in Dollars][ denominated in Euros].
4.    [If applicable:] The duration of the Interest Period for the Loans
included in the [conversion] [continuation] shall be _______ months.3    














1    Notice of the continuation of a Borrowing of Loans that are Eurodollar
Loans for an additional Interest Period or of the conversion of part or all of a
Borrowing of Loans that are Base Rate Loans into Eurodollar Loans must be given
by no later than (i) 1:00 p.m. at least three Business Days before the date of
the requested continuation or conversion of Borrowing of Loans that are
denominated in Dollars and (ii) 1:00 p.m. (London, England time) at least three
(3) Business Days before the date of the requested continuation of a Borrowing
of Loans that are denominated in Euros.
2    Each Borrowing of Eurodollar Loans continued or converted shall be in an
amount equal to $1,000,000 or such greater amount that in an integral multiple
of $1,000,000.
3    May be one week or 1, 2, 3, 6, or if available to all affected Lenders in
respect of LIBOR or EURIBOR, as applicable,, 12 months. [If no Interest Period
is specified with respect to any conversion to or continuation of as a Borrowing
of Eurodollar Loans, the Borrower shall be deemed to have selected an Interest
Period of one month’s duration.]





--------------------------------------------------------------------------------





WESTERN DIGITAL CORPORATION
By:__________________________________________________    
Name:
Title:



































































































--------------------------------------------------------------------------------





Exhibit D-1
Term A Note
$____________    _                                    ____________, 20 __
For Value Received, the undersigned, Western Digital Corporation, a Delaware
corporation (the “Borrower”), hereby promises to pay to _____________ or its
registered assigns (the “Lender”) at the principal office of JPMorgan Chase
Bank, N.A., as Administrative Agent, in New York, New York, in immediately
available funds, the principal sum of ______________ Dollars ($______) or, if
less, the aggregate unpaid principal amount of the Term A Loan made, continued
or maintained by the Lender to the Borrower pursuant to the Loan Agreement (as
defined below), in installments in the amounts and on the dates called for by
Section 2.7(a) of the Loan Agreement, together with interest on the principal
amount of such Term A Loan from time to time outstanding hereunder at the rates,
and payable in the manner and on the dates, specified in the Loan Agreement.
This Note is one of the Term A Notes referred to in the Loan Agreement dated as
of April 29, 2016 among the Borrower, JPMorgan Chase Bank, N.A., as
Administrative Agent, the Lenders party thereto from time to time, and the other
agents party thereto (as extended, renewed, amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”), and this Note and the holder hereof are entitled to all the
benefits and security provided for thereby or referred to therein, to which Loan
Agreement reference is hereby made for a statement thereof. All defined terms
used in this Note, except terms otherwise defined herein, shall have the same
meaning as in the Loan Agreement. This Note shall be governed by and construed
in accordance with the laws of the State of New York.
Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all on the terms and in the manner as provided for in the Loan
Agreement.
The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.
WESTERN DIGITAL CORPORATION
By:__________________________________________________    
Name:
Title:

























--------------------------------------------------------------------------------





Exhibit D-2
U.S. Term B Note
$____________                                        _____________, 20 __
For Value Received, the undersigned, Western Digital Corporation, a Delaware
corporation (the “Borrower”), hereby promises to pay to ______________ or its
registered assigns (the “Lender”) at the principal office of JPMorgan Chase
Bank, N.A., as Administrative Agent, in New York, New York, in immediately
available funds, the principal sum of ______________ Dollars ($_________) or, if
less, the aggregate unpaid principal amount of the U.S. Term B Loan made or
maintained by the Lender to the Borrower pursuant to the Loan Agreement (as
defined below), in installments in the amounts and on the dates called for by
Section 2.7(b) of the Loan Agreement, together with interest on the principal
amount of such U.S. Term B Loan from time to time outstanding hereunder at the
rates, and payable in the manner and on the dates, specified in the Loan
Agreement.
This Note is one of the U.S. Term B Notes referred to in the Loan Agreement
dated as of April 29, 2016 among the Borrower, JPMorgan Chase Bank, N.A., as
Administrative Agent, the Lenders party thereto from time to time, and the other
agents party thereto (as extended, renewed, amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”), and this Note and the holder hereof are entitled to all the
benefits and security provided for thereby or referred to therein, to which Loan
Agreement reference is hereby made for a statement thereof. All defined terms
used in this Note, except terms otherwise defined herein, shall have the same
meaning as in the Loan Agreement. This Note shall be governed by and construed
in accordance with the laws of the State of New York.
Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all on the terms and in the manner as provided for in the Loan
Agreement.
The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.
WESTERN DIGITAL CORPORATION
By:__________________________________________________    
Name:
Title:

























--------------------------------------------------------------------------------





Exhibit D-3
Euro Term B Note
€____________                                        _____________, 20 __
For Value Received, the undersigned, Western Digital Corporation, a Delaware
corporation (the “Borrower”), hereby promises to pay to ______________ or its
registered assigns (the “Lender”) at the principal office of JPMorgan Chase
Bank, N.A., as Administrative Agent, in New York, New York, in immediately
available funds, the principal sum of ______________ Euros (€_________) or, if
less, the aggregate unpaid principal amount of the Euro Term B Loan made or
maintained by the Lender to the Borrower pursuant to the Loan Agreement (as
defined below), in installments in the amounts and on the dates called for by
Section 2.7(c) of the Loan Agreement, together with interest on the principal
amount of such Euro Term B Loan from time to time outstanding hereunder at the
rates, and payable in the manner and on the dates, specified in the Loan
Agreement.
This Note is one of the Euro Term B Notes referred to in the Loan Agreement
dated as of April 29, 2016 among the Borrower, JPMorgan Chase Bank, N.A., as
Administrative Agent, the Lenders party thereto from time to time, and the other
agents party thereto (as extended, renewed, amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”), and this Note and the holder hereof are entitled to all the
benefits and security provided for thereby or referred to therein, to which Loan
Agreement reference is hereby made for a statement thereof. All defined terms
used in this Note, except terms otherwise defined herein, shall have the same
meaning as in the Loan Agreement. This Note shall be governed by and construed
in accordance with the laws of the State of New York.
Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all on the terms and in the manner as provided for in the Loan
Agreement.
The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.
WESTERN DIGITAL CORPORATION
By:__________________________________________________    
Name:
Title:









































--------------------------------------------------------------------------------





Exhibit D-4
Revolving Note
$____________                                        _____________, 20 __
For Value Received, the undersigned, Western Digital Corporation, a Delaware
corporation (the “Borrower”), hereby promises to pay to ______________ or its
registered assigns (the “Lender”) on the Revolving Credit Termination Date of
the hereinafter defined Loan Agreement, at the principal office of JPMorgan
Chase Bank, N.A., as Administrative Agent, in New York, New York, in immediately
available funds, the principal sum of ______________ Dollars ($_________) or, if
less, the aggregate unpaid principal amount of all Revolving Loans made by the
Lender to the Borrower pursuant to the Loan Agreement, together with interest on
the principal amount of each Revolving Loan from time to time outstanding
hereunder at the rates, and payable in the manner and on the dates, specified in
the Loan Agreement.
This Note is one of the Revolving Notes referred to in the Loan Agreement dated
as of April 29, 2016 among the Borrower, JPMorgan Chase Bank, N.A., as
Administrative Agent, the Lenders party thereto from time to time, and the other
agents party thereto (as extended, renewed, amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”), and this Note and the holder hereof are entitled to all the
benefits and security provided for thereby or referred to therein, to which Loan
Agreement reference is hereby made for a statement thereof. All defined terms
used in this Note, except terms otherwise defined herein, shall have the same
meaning as in the Loan Agreement. This Note shall be governed by and construed
in accordance with the laws of the State of New York.
Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all on the terms and in the manner as provided for in the Loan
Agreement.
The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.
WESTERN DIGITAL CORPORATION
By:__________________________________________________    
Name:
Title:









































--------------------------------------------------------------------------------





Exhibit E
SOLVENCY CERTIFICATE
[_________], 2016
This SOLVENCY CERTIFICATE (this “Certificate”) is delivered in connection with
that certain
Loan Agreement dated as of April 29, 2016 (as amended, supplemented, amended and
restated, re-placed, or otherwise modified from time to time, the “Loan
Agreement”) among Western Digital Corpo-ration, a Delaware corporation (the
“Borrower”), JPMorgan Chase Bank, N.A. as administrative agent and collateral
agent, the financial institutions from time to time party thereto as lenders and
the other parties thereto. Capitalized terms used herein without definition have
the same meanings as in the Loan Agreement.
I am familiar with the finances, properties, business and assets of the Borrower
and its Subsidiar-ies, and have made such investigation and inquiries as I have
deemed necessary and prudent to provide this Certificate. In my capacity as a
Responsible Officer of Company (as defined below), and not in my individual or
personal capacity, I believe that:
1.Company (as used herein “Company” means the Borrower and its Subsidiaries,
taken as a whole) is (and will be after the incurrence of the obligations under
the Loan Agree-ment and the consummation of the Transactions on the Escrow
Release Date, on a pro forma basis) “sol-vent” as defined in this paragraph; in
this context, “solvent” means that (i) the fair value of assets of the Company
is more than the existing debts of the Company as they become absolute and
ma-tured, (ii) the present fair saleable value of assets of the Company is
greater than the amount that will be required to pay the probable liability on
existing debts of the Company as they become absolute and matured and (iii) the
Company is able to meet its debts as they generally become due. The term “debts”
as used in this Certificate includes any legal liability, whether matured or
unmatured, liquidated or unliquidated, absolute, fixed or contingent and “values
of assets” shall mean the amount at which the assets (both tangible and
intangible) in their entirety would change hands between a willing buyer and a
willing seller, within a commercially reasonable period of time, each having
reasonable knowledge of the relevant facts, with neither being under compul-sion
to act. For the purposes hereof, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured lia-bility.
2.The incurrence of the obligations under the Loan Agreement and the
consum-mation of the Transactions on the Escrow Release Date, on a pro forma
basis, will not leave Company with property remaining in its hands constituting
“unreasonably small capital.” I understand that “unreasonably small capital”
depends upon the nature of the particular business or businesses conducted or to
be conducted, and I have reached my conclusion based on my current assump-tions
regarding the needs and anticipated needs for capital of the businesses
conducted or antici-pated to be conducted by Company in light of projected
financial statements and available credit capacity, which current assumption I
do not believe to be unreasonable in light of the circum-stances applicable
thereto.



















--------------------------------------------------------------------------------





I represent the foregoing information is provided to the best of my knowledge
and belief and exe-cute this Certificate as of the date first above written.
WESTERN DIGITAL CORPORATION
By:___________________________________________     
Name:
Title:









--------------------------------------------------------------------------------





Exhibit F
Compliance Certificate
To:
JP Morgan Chase Bank, N.A.,

as Administrative Agent under the Loan Agreement
described below
This Compliance Certificate is furnished to the Administrative Agent (for
delivery to the Lenders) pursuant to that certain Loan Agreement dated as of
April 29, 2016 among Western Digital Corporation, a Delaware corporation (the
“Borrower”), JP Morgan Chase Bank, N.A., as Administrative Agent, the Lenders
party thereto from time to time and the other agents party thereto (as extended,
renewed, amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”). Unless otherwise defined
herein, the terms used in this Compliance Certificate shall have the meanings
ascribed thereto in the Loan Agreement.
The Undersigned Hereby Certifies That:
1.    I am the duly elected1                  
2.    I have reviewed the terms of the Loan Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower and its Restricted Subsidiaries during the
accounting period covered by the attached financial statements;
3.    As of the date hereof, no Default or Event of Default has occurred and is
continuing[, except as set forth below];
[Described below are the exceptions to paragraph 3 by listing, in detail, the
nature of the condition or event and the action which the Borrower has taken, is
taking, or proposes to take with respect to each such condition or event:
_______________________________________________________________________________________    
______________________________________________________________________________________________        ______________________________________________________________________________________________
______________________________________________________________________________________________
]        
4.    [The financial statements required by Section 6.1(a) of the Loan Agreement
and being furnished to you concurrently with this Compliance Certificate fairly
present in all material respects in accordance with GAAP the financial condition
of the Borrower and its Subsidiaries as of the dates indicated and the results
of their operations and changes in their cash flows for the periods indicated,
subject to normal year-end adjustments and the absence of footnotes]2; and     








1    Must be the chief financial officer or other financial or accounting
officer. of the Borrower;
2    Insert this statement for Compliance Certificates delivered in conjunction
with the delivery of quarterly financial statements under Section 6.1(a).





--------------------------------------------------------------------------------





5.    Schedule I hereto sets forth financial data and computations evidencing
the Borrower’s compliance with the financial covenants set forth in Section 6.22
of the Loan Agreement, all of which data and computations are, to the best of my
knowledge, true, complete and correct and have been made in accordance with the
relevant Sections of the Loan Agreement.
[6.    Schedule II hereto sets forth financial data and computations evidencing
the Borrower’s Excess Cash Flow for, and Senior Secured Leverage Ratio as of the
last day of, the completed fiscal year indicated, all of which data and
computations are, to the best of my knowledge, true, complete and correct and
have been made in accordance with the relevant Sections of the Loan Agreement.]3
    
[7.    The following Subsidiaries are hereby designated as new Material
Subsidiaries: [•].]4     
The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this _______ day of ______________
20__.












3    To the extent that the Senior Secured Leverage Ratio is greater than
1.00:1.00, insert this statement for Compliance Certificates delivered in
conjunction with the delivery of annual financial statements under Section
6.1(b) (beginning with the first full fiscal year ended after the Escrow Release
Date).
4    Insert and complete this statement to the extent that Consolidated Total
Assets and/or consolidated net income for all of the Borrower’s immaterial
subsidiaries that are not then Guarantors (other than any Subsidiaries that
otherwise constitute Excluded Subsidiaries) exceed the aggregate threshold set
forth in the definition of “Material Subsidiary” in the Loan Agreement.







































--------------------------------------------------------------------------------





WESTERN DIGITAL CORPORATION
By:__________________________________________________    
Name:
Title:





































































































--------------------------------------------------------------------------------





Schedule I
To Compliance Certificate
WESTERN DIGITAL CORPORATION
Compliance calculations
For Loan Agreement Dated as of April 29, 2016
Unless otherwise defined herein, the terms used in this Schedule I to Compliance
Certificate shall have the meanings ascribed thereto in the Loan Agreement.


Calculations as of _____________, ____


A.    Leverage Ratio (Section 6.22(a))
Total Funded Debt
 
1.
Indebtedness for borrowed money, whether current or funded, or secured or
unsecured
$_____________
2.
Indebtedness secured by a purchase money mortgage or other Lien to secure all or
part of the purchase price of Property subject to such mortgage or Lien
$_____________
3.
Obligations under leases which shall have been or must be, in accordance with
GAAP, recorded as Capital Leases
$_____________
4.
Liability in respect of bankers’ acceptances or letters of credit (to the extent
that such obligations are funded obligations that have not been reimbursed
within 2 Business Days following the funding thereof)
$_____________
5.
Total Funded Debt: Sum of Lines A1, A2, A3 and A4 
$_____________
Consolidated Adjusted EBITDA
 
Consolidated Net Income
 






--------------------------------------------------------------------------------





6.
Net income (loss) determined on a consolidated basis in accordance with GAAP,
excluding, without duplication, (a) the cumulative effect of a change in
accounting principles during such period to the extent included in net income
(loss), (b) accruals and reserves that are established or adjusted as a result
of the Transactions in accordance with GAAP or changes as a result of the
adoption or modification of accounting policies during such period, (c) the
income (or loss) of any Person in which any other Person has an ownership
interest, except to the extent of the amount of dividends or other distributions
actually paid to the Borrower or any of its Restricted Subsidiaries by such
Person during such period, (d) the income of any Restricted Subsidiary of the
Borrower (other than any other Loan Party) to the extent that the declaration or
payment of dividends or similar distributions by that Restricted Subsidiary of
that income is subject to an absolute prohibition during such period by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Restricted Subsidiary (other than any prohibition that has been waived or
otherwise released), except to the extent of the amount of dividends or other
distributions actually paid by such Restricted Subsidiary to the Borrower or any
other Restricted Subsidiary that is not subject to such prohibitions, (e) the
income (or loss) of any Person accrued prior to the date it becomes a Restricted
Subsidiary of the Borrower or is merged into or consolidated with the Borrower
or any of its Restricted Subsidiaries or that Person’s assets are acquired by
the Borrower or any of its Subsidiaries (except as provided in the definition of
“Pro Forma Basis”), (f) after tax gains or Charges (less all fees and expenses
chargeable thereto) attributable to any asset dispositions outside the ordinary
course of business (including asset retirement costs) or of returned surplus
assets of any employee benefit plan, (g) any net gains or Charges with respect
to (i) disposed, abandoned, divested and/or discontinued assets, properties or
operations (other than assets, properties or operations pending the disposal,
abandonment, divestiture and/or termination thereof) and (ii) facilities that
have been closed during such period, (h) any net income or loss (less all fees
and expenses or charges related thereto) attributable to the early
extinguishment of Indebtedness, hedging obligations or other derivative
instruments and (i) any write-off or amortization made in such period of
deferred financing costs and premiums paid or other expenses incurred directly
in connection with any early extinguishment of Indebtedness.
$_____________
7.
Interest expense (including, to the extent deducted and not added back in
computing Consolidated Net Income (Line A6), (A) amortization of original issue
discount resulting from the issuance of Indebtedness at less than par, (B) all
commissions, discounts and other fees and charges owed with respect to letters
of credit or bankers’ acceptances, (C) non-cash interest payments, (D) the
interest component of Capitalized Lease Obligations, (E) net payments, if any,
made (less net amounts, if any, received) pursuant to interest rate hedging
obligations with respect to Indebtedness, (F) amortization or write-off of
deferred financing fees, debt issuance costs, commissions, fees and expenses,
including commitment, letter of credit and administrative fees and charges with
respect to Indebtedness permitted to be incurred hereunder and (G) any expensing
of bridge, commitment and other financing fees), after giving effect to the
impact of interest rate risk hedging, and, to the extent not reflected in such
interest expense, unused line fees and letter of credit fees payable under the
Loan Agreement
$_____________
8.
Provision for taxes based on income, profits or capital, including federal,
foreign, state, franchise, excise and similar taxes paid or accrued during such
period (including in respect of repatriated funds)
$_____________
9.
Depreciation and amortization, including amortization of intangible assets
established through purchase accounting and amortization of deferred financing
fees or costs
$_____________






--------------------------------------------------------------------------------





10.
Charges (other than depreciation or amortization expense) related to any equity
offering, investment, acquisition, disposition, recapitalization or the
incurrence or repayment of Indebtedness (including a refinancing or amendment,
waiver or other modification thereof) (whether or not successful), including in
connection with the Transactions
$_____________
11.
(a) Any impairment charge or asset write-off or write-down related to intangible
assets (including goodwill), long-lived assets, and investments in debt and
equity securities pursuant to GAAP, (b) all non-cash losses from investments
recorded using the equity method, (c) all Non-Cash Compensation Expenses, (d)
the non-cash impact of purchase or recapitalization accounting and (e) all other
non-cash charges (provided that, in each case, if any non-cash charges represent
an accrual or reserve for potential cash items in any future period, the cash
payment in respect thereof in such future period shall be subtracted from
Consolidated Adjusted EBITDA to such extent, and excluding amortization of a
prepaid cash item that was paid in a prior period) (“Non-Cash Charges”)
$_____________
12.
Extraordinary Charges and unusual or non-recurring Charges, in each case, to the
extent not of a type described in Line A14 of this Schedule I.
$_____________
13.
All cash and Non-Cash Charges and expenses incurred before the Closing Date with
respect to the Seagate Arbitration to the extent that the aggregate amount of
all such Charges and expenses do not exceed $32 million
$_____________
14.
Charges attributable to the undertaking and/or implementation of cost savings
initiatives, operating expense reductions and other restructuring, integration
or transformational charges (including inventory optimization expenses, business
optimization expenses, transaction costs and costs related to the opening,
closure, consolidation or separation of facilities and curtailments, costs
related to entry into new markets, consulting fees, recruiter fees, signing
costs, retention or completion bonuses, transition costs, relocation costs,
severance payments, and modifications to pension and post-retirement employee
benefit plans); provided that amounts added back pursuant to this Line A14,
together with any amounts added back pursuant to Line A18 below of this Schedule
I and the amount of any Pro Forma Adjustment to Consolidated Adjusted EBITDA for
such period, shall not exceed the greater of $500 million and 15% of
Consolidated Adjusted EBITDA for such period (calculated prior to giving effect
to any such add-back); provided further that Charges relating to (A) the
Transactions and (B) up to $800 million of the foregoing in connection with the
MOFCOM Restructuring, in each case, added back to Consolidated Adjusted EBITDA
pursuant to this Line A14 for any period ending on or prior to the 24th month
following the Escrow Release Date shall not be subject to the caps in the
preceding proviso
$_____________
15.
Amount of any minority interest expense consisting of subsidiary income
attributable to minority Equity Interests of third parties in any
non-Wholly-owned Subsidiary
$_____________
16.
[Reserved]
$_____________
17.
[Reserved]
$_____________






--------------------------------------------------------------------------------





18.
Expected cost savings, operating expense reductions, restructuring charges and
expenses and synergies (net of the amount of actual amounts realized) reasonably
identifiable and factually supportable and reasonably anticipated to be realized
within 18 months of the date thereof (in the good faith determination of the
Borrower) related to permitted asset sales, acquisitions, investments,
dispositions, operating improvements, restructurings, cost savings initiatives
and certain other similar initiatives and specified transactions conducted after
the Escrow Release Date; provided that amounts added back pursuant to this Line
A18, together with any amounts added back pursuant to Line A14 above of this
Schedule I and the amount of any “Pro Forma Adjustment” to Consolidated Adjusted
EBITDA for such period, shall not exceed the greater of $500 million and 15% of
Consolidated Adjusted EBITDA for such period (calculated prior to giving effect
to any such add-back); provided further that any of the foregoing in connection
with (A) the Transactions and (B) up to $650 million of the foregoing in
connection with the MOFCOM Restructuring, in each case, added back to
Consolidated Adjusted EBITDA pursuant to this Line A18 for any period ending on
or prior to the 24th month following the Escrow Release Date shall not be
subject to the caps in the preceding proviso,
$_____________
19.
Transaction fees, costs and expenses incurred to the extent reimbursable by
third parties pursuant to indemnification provisions or insurance; provided that
the Borrower in good faith expects to receive reimbursement for such fees, costs
and expenses within the next four (4) fiscal quarters (it being understood that
to the extent not actually received within such fiscal quarters, such
reimbursement amounts shall be deducted in calculating Consolidated Adjusted
EBITDA at the end of such four fiscal quarter period)
$_____________
20.
Earn-out obligations incurred in connection with any Permitted Acquisitions or
other investment and paid or accrued during the applicable period and on similar
acquisitions
$_____________
21.
Casualty or business interruption insurance in an amount representing the losses
for the applicable period that such proceeds are intended to replace (whether or
not yet received so long as the Borrower in good faith expects to receive the
same within the next four (4) fiscal quarters (it being understood that to the
extent not actually received within such fiscal quarters, such proceeds shall be
deducted in calculating Consolidated Adjusted EBITDA for such fiscal quarters in
the future))
$_____________
22.
Consolidated Net Income (Line A6) plus the sum of Lines A7 through A21
$_____________
23.
Extraordinary gains and unusual or non-recurring gains
$_____________
24.
Non-cash gains (excluding any non-cash gain to the extent it represents the
reversal of an accrual or reserve for a potential cash item that reduced
Consolidated Adjusted EBITDA in any prior period)
$_____________
25.
Lines A23 plus A24
$_____________
26.
Net gain (loss) resulting in such period from Hedging Obligations and the
application of Accounting Standards Codification Topic 815 and International
Accounting Standards No. 39 and their respective related pronouncements and
interpretations
$_____________
27.
Any net gain (loss) resulting from currency translation gains or losses related
to currency remeasurements of indebtedness (including any net loss or gain
resulting from hedge agreements for currency exchange risk)
$_____________
28.
Any effects of purchase accounting adjustments (including the effects of such
adjustments pushed down to such person and such Subsidiaries) in amounts
required or permitted by GAAP, resulting from the application of purchase
accounting in relation to any consummated acquisition or the amortization or
write-off of any amounts thereof, net of Taxes
$_____________
29.
Any adjustments resulting from the application of Accounting Standards
Codification Topic 460, Guarantees, or any comparable regulation
$_____________






--------------------------------------------------------------------------------





30.
Line A26 plus or minus Lines A27, A28, and A29, as applicable
$_____________
31.
Consolidated Adjusted EBITDA: Line A22 minus Line A25, increased or decreased by
Line A30, as applicable
$_____________
Leverage Ratio
 
32.
Leverage Ratio: Ratio of Total Funded Debt (Line A5) to Consolidated Adjusted
EBITDA (Line A31)
   _____:1.00
33.
Leverage Ratio (Line A32) ratio must not exceed
   _____:1.00
34.
The Borrower is in compliance (circle yes or no)
   yes / no

B.Interest Coverage Ratio (Section 6.22(b))
Consolidated Adjusted EBITDA
 
1.
Consolidated Adjusted EBITDA (Line A31)
$_____________
Interest Expense
 
2.
Interest expense for four fiscal quarters then ended (including imputed interest
charges with respect to Capitalized Lease Obligations) payable in cash,
determined on a consolidated basis in accordance with GAAP
$_____________
3.
Non-cash interest expense for four fiscal quarters then ended attributable to
the movement in the mark to market valuation of Hedging Obligations or other
derivative instruments pursuant to GAAP, amortization of deferred financing
fees, debt issuance costs, commissions, fees and expenses
$_____________
4.
Any expensing of bridge, commitment and other financing fees for four fiscal
quarters then ended
$_____________
5.
6.
Any premiums, fees or other charges incurred in connection with the refinancing,
incurrence, purchase or redemption of Indebtedness (including in connection with
the Transactions) for four fiscal quarters then ended
$_____________
7.
Commissions, discounts, yield and other fees and charges (including any interest
expense) related to any Permitted Receivables Financing for four fiscal quarters
then ended
$_____________
8.
Line B2 minus Lines B3, B4, B5, B6 and B7
$_____________
9.
Interest income for four fiscal quarters then ended determined on a consolidated
basis in accordance with GAAP
$_____________
10.
Interest Expense: Line B8 minus Line B9 
$_____________
Interest Coverage Ratio
 
11.
Interest Coverage Ratio: Ratio of Consolidated Adjusted EBITDA (Line B1) to
Interest Expense (Line B10)
   _____:1.00
12.
Line B11 shall exceed
   _____:1.00
13.
The Borrower is in compliance (circle yes or no)
   yes / no




















--------------------------------------------------------------------------------





Schedule II
to Compliance Certificate
Western Digital Corporation
Excess Cash Flow Calculations
For Loan Agreement Dated as of April 29, 2016
Unless otherwise defined herein, the terms used in this Schedule II to
Compliance Certificate shall have the meanings ascribed thereto in the Loan
Agreement.
A.    Cash Flow
1.
Consolidated Net Income (as calculated on Line A6 of Schedule I)


$_____________
2.
Amounts deducted in arriving at the Consolidated Net Income amount in respect of
all Charges for (without duplication) (i) depreciation of fixed assets and
amortization of intangible assets and (ii) all other Non-Cash Charges
$_____________
3.
Lines A1 plus LineA2 of this of Schedule II
$_____________
4.
Additions (reductions) to Consolidated Working Capital of the Borrower and its
Restricted Subsidiaries (but excluding any such addition or reduction, as
applicable, arising from any Acquisition or Disposition by the Borrower or any
of its Restricted Subsidiaries or the reclassification of current assets to long
term assets (and vice versa) and current liabilities to long term liabilities
(and vice versa) and the application of purchase accounting)
$_____________
5.
All non-cash gains or benefits added in computing Consolidated Net Income
$_____________
6.
Any non-cash charges (gains) attributable to the movement in the mark to market
valuation of Hedging Obligations or other derivative instruments pursuant to
GAAP
$_____________
7.
Any effects of purchase accounting adjustments (including the effects of such
adjustments pushed down to such person and such Subsidiaries) in amounts
required or permitted by GAAP, resulting from the application of purchase
accounting in relation to any consummated acquisition or the amortization or
write-off of any amounts thereof, net of Taxes
$_____________
8.
Any net unrealized gain (loss) (after any offset) resulting in such period from
currency translation and transaction gains (losses) including those related to
currency remeasurements of Indebtedness (including any net gain (loss) resulting
from (i) Hedging Obligations for currency exchange risk and (ii) resulting from
intercompany indebtedness) and any other foreign currency transaction or
translation gains and losses, to the extent such gains (losses) are non-cash
items)
$_____________
9.
Cash Flow: Line A3 minus Line A5 of this of Schedule II, increased or
decreased by Lines A4, A6, A7 and A8 of this of Schedule II, as applicable 
$_____________



B.    Excess Cash Flow
1.
The aggregate amount of payments or repurchases required to be (and actually)
made or otherwise paid by the Borrower and its Restricted Subsidiaries in
respect of all principal on all Indebtedness (whether at maturity, as a result
of mandatory prepayment, acceleration or otherwise, but excluding voluntary
prepayments deducted pursuant to Section 2.8(c)(iii)(B) of the Loan Agreement)
$_____________






--------------------------------------------------------------------------------





2.
Without duplication of amounts deducted pursuant to this Line B2 of Schedule
II or Line B5 below in a prior period, capital expenditures, capitalized
software expenses, acquisitions of intellectual property of the Borrower and its
Restricted Subsidiaries, in each case, made in cash during such period or, at
the option of the Borrower, made prior to the date hereof (except to the extent
financed with long-term Indebtedness (other than revolving Indebtedness))
$_____________
3.
Without duplication of amounts deducted pursuant to Line B5 below in a prior
period, the amount of (i) investments made by the Borrower and its Restricted
Subsidiaries pursuant to Section 6.17(f), (l)(ii), (o), (q), (u) and (y) of the
Loan Agreement and (ii) Distributions made by the Borrower and its Restricted
Subsidiaries pursuant to Section 6.18(b), (f)(x), (h) and (g) of the Loan
Agreement, in each case, in cash (except, in each case, to the extent financed
with long-term Indebtedness (other than revolving Indebtedness))
$_____________
4.
Cash losses from any sale or disposition outside the ordinary course of business
$_____________
5.
Without duplication of amounts deducted from Excess Cash Flow in a prior period,
the aggregate consideration required to be paid in cash by the Borrower and its
Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period or any
Planned Expenditures, in each case, relating to investments permitted pursuant
to Section 6.17(f), (l), (o), (q), (u) or (y) of the Loan Agreement or capital
expenditures, capitalized software expenses or acquisitions of intellectual
property to be consummated or made during the period of four (4) consecutive
fiscal quarters of the Borrower following the end of such period (except, in
each case, to the extent financed with long-term Indebtedness (other than
revolving Indebtedness)); provided that to the extent the aggregate amount of
cash actually utilized to finance such investments permitted pursuant to Section
6.17(f), (l), (o), (q), (u) or (y) of the Loan Agreement, capital expenditures,
capitalized software expenses or acquisitions of intellectual property during
such following period of four (4) consecutive fiscal quarters is less than the
Contract Consideration and the Planned Expenditures, the amount of such
shortfall shall be added to the calculation of Excess Cash Flow at the end of
such period of four (4) consecutive fiscal quarters
$_____________
6.
The aggregate amount of expenditures (other than investments or Distributions)
actually made by the Borrower and its Restricted Subsidiaries in cash during
such period (including expenditures for the payment of financing fees) to the
extent that such expenditures are not expensed and amounts in respect thereof
are not otherwise deducted in computing Consolidated Net Income for such period
or any prior period (except, in each case, to the extent financed with long-term
Indebtedness (other than revolving Indebtedness))
$_____________
7.
The aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by the Borrower and its Restricted Subsidiaries during such period
that are made in connection with any prepayment of Indebtedness
$_____________
8.
Payments by the Borrower and its Restricted Subsidiaries during such period in
respect of long-term liabilities of the Borrower and its Restricted Subsidiaries
other than Indebtedness
$_____________
9.
Cash expenditures in respect of Hedge Agreements during such fiscal year
$_____________
10.
The amount of Taxes (including penalties and interest) paid in cash (without
duplication) or tax reserves set aside or payable with respect to such period in
such period to the extent they exceed the amount of Tax expense deducted in
determining Consolidated Net Income for such period
$_____________






--------------------------------------------------------------------------------





11.
Sum of Lines B1, and (without duplication) to the extent that each is not
deducted in computing Consolidated Net Income, Lines B2, B3, B4, B5, B6, B7, B8,
B9 and B10 
$_____________
12.
Excess Cash Flow: Line A9 minus Line B11 
$_____________



C.    Senior Secured Leverage Ratio
1.
Aggregate principal amount of Total Funded Debt (as calculated on Line A5 of
Schedule I) that is secured by a Lien on any asset or property of the Borrower
or the Restricted Subsidiaries, which Total Funded Debt is not, by its terms,
subordinated in right of payment to the Obligations.
$_____________
2.
Consolidated Adjusted EBITDA (as calculated on Line A31 of Schedule I)
$_____________
3.
Senior Secured Leverage Ratio: Ratio of Line C1 to Line C2 of this Schedule II
   _______: 1.00


















































































--------------------------------------------------------------------------------





Exhibit G
Assignment and Assumption
This Assignment and Assumption Agreement (the “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Loan Agreement identified below (as it may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex I attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment as if set forth herein in full. Terms used herein and not
otherwise defined shall have the meaning assigned to such term in the Loan
Agreement.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations under the Loan Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and Percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective Facilities identified below
(including, to the extent included in any such Facilities, letters of credit)
(the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and the Loan
Agreement, without representation or warranty by the Assignor.
1.
Assignor:
______________________________________
2.
Assignee:
______________________________________[and is an Affiliate
[Identify Lender]][Approved Fund][Lender]
3.
Borrower:
WESTERN DIGITAL CORPORATION
4.
Administrative Agent:
JPMorgan Chase Bank, N.A., as the administrative agent under the Loan Agreement
5.
Loan Agreement:
The Loan Agreement dated as of April 29, 2016, among the Borrower, the Lenders
party thereto from time to time, the Administrative Agent and the other agents
named therein.
6.
Assigned Interest:
 


























--------------------------------------------------------------------------------





Facility Assigned1
Aggregate Amount of
Commitment/Loans
for all Lenders of
applicable Facility
Amount of
Commitment/Loans
Assigned of
applicable Facility
Percentage Assigned
of
Commitment/Loans
of applicable
Facility2
 
 
 
 
 
 
 
 
 
 
 
 



Effective Date:     ____________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
7.    Notice and Wire Instructions:
[NAME OF ASSIGNOR]                    [NAME OF ASSIGNEE]
Notices:                            Notices:
_____________                        _____________
_____________                        _____________
_____________                        _____________
Attention:                             Attention:
Telecopier:                             Telecopier:
with a copy to:                        with a copy to:
_____________                        _____________
_____________                        _____________
_____________                        _____________
Attention:                             Attention:
Telecopier:                             Telecopier:
Wire Instructions:                        Wire Instructions:








1    Fill in the appropriate terminology for the types of facilities under the
Loan Agreement that are being assigned under this Assignment (e.g., “Revolving
Credit Commitment,” “Term A Loan,” “U.S. Term B Loan,” “Euro Term B Loan,” etc.)
2    Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders under the applicable Facility.





--------------------------------------------------------------------------------





The terms set forth in this Assignment are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By:__________________________________________________    
Name:
Title:
ASSIGNEE
[NAME OF ASSIGNEE]
By:__________________________________________________    
Name:
Title:
[Consented to and]3 Accepted:
[JPMorgan Chase Bank, N.A., as
Administrative Agent
By:_________________________        
Title:]
[Consented to:4     
[WESTERN DIGITAL CORPORATION
By:_________________________            
Title:]
[Consented to:5     
[[ ], as L/C Issuer


By:_________________________            
Title:]






3    To be added only if the consent of the Administrative Agent is required by
the terms of the Loan Agreement.
4    To be added only if the consent of the Borrower is required by the terms of
the Loan Agreement.
5    To be added only if the consent of the each Issuing Bank is required by the
terms of the Loan Agreement.





--------------------------------------------------------------------------------







Annex 1
STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT
AND ACCEPTANCE AGREEMENT
1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with any Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents, other than this Assignment, or any collateral thereunder,
(iii) the financial condition of the Borrower, any of its Subsidiaries or
Affiliates or any other Person obligated in respect of any Loan Document or (iv)
the performance or observance by the Borrower, any of its Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.
1.2    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby and to
become a Lender or L/C Issuer under the Loan Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Loan Agreement (subject to
receipt of such consents as may be required under the Loan Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Loan Agreement as a Lender or L/C Issuer thereunder and, to the extent of the
Assigned Interest, shall have the obligations of a Lender or L/C Issuer
thereunder, (iv) it has received a copy of the Loan Agreement, together with
copies of the most recent financial statements delivered pursuant to Section 6.1
thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and to purchase the Assigned Interest on the basis of which it
has made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender or L/C Issuer, (v) it is sophisticated
with respect to decisions to acquire assets of the type represented by the
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire the Assigned Interest, is experienced in acquiring
assets of such type and (vi) if it is a Foreign Lender, attached to the
Assignment is any documentation required to be delivered by it pursuant to the
terms of the Loan Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender or L/C Issuer and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender or L/C Issuer.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date.
3.    General Provisions. This Assignment shall be binding upon, and inure to
the benefit of,
the parties hereto and their respective successors and permitted assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by telecopy shall be effective as delivery of a manually
executed counterpart of this Assignment. This Assignment shall be governed by,
and construed in accordance with, the laws of the State of New York.





--------------------------------------------------------------------------------





Exhibit H-1
Form of Trademark Collateral Agreement
This [•], 20[•], [•] (“Debtor”) with its principal place of business and mailing
address at [•], for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, grants to JPMorgan Chase Bank, N.A., a national
banking association (the “Agent”), with its mailing address at [500 Stanton
Christiana Rd Ops 2, Newark, DE 19713], acting as collateral agent hereunder for
the Secured Parties as defined in the Security Agreement, dated as of [ ], 2016,
among Debtor, Agent and the other debtors party thereto, as the same may be
amended, restated, amended and restated or otherwise modified from time to time
(the “ Security Agreement”) for the benefit of the Secured Parties, a lien on
and security interest in, all right, title, and interest of such Debtor in and
to all of the following (collectively, “Trademark Collateral”):
(i)    Each trademark registration and trademark application owned by Debtor,
other than to the extent the same constitutes Excluded Property, that is listed
on Schedule A hereto (the “Trademarks”) and all goodwill associated therewith;
and
(ii)    All proceeds of the foregoing, including any claim by Debtor against
third parties for damages by reason of past, present or future infringement,
dilution or violation of any Trademark, in each case together with the right to
sue for and collect said damages.
All capitalized terms used herein without definition have the meanings given to
such terms in the Security Agreement.
Debtor and Agent do hereby further acknowledge and affirm that the rights and
remedies of the Agent with respect to the grant of a security interest in the
Trademark Collateral made hereby are more fully set forth in, and subject to,
the Security Agreement, the terms and provisions of which are incorporated
herein by reference as if fully set forth herein. In the event of any conflict
between the terms of this Trademark Collateral Agreement and the terms of the
Security Agreement, the terms of the Security Agreement shall govern.
This Trademark Collateral Agreement and the rights and obligations of the
parties hereunder shall be governed by, and construed by and interpreted in
accordance with, the law of the State Of New York.
[Signature Page to Follow]













































--------------------------------------------------------------------------------





In Witness Whereof, Debtor has caused this Trademark Collateral Agreement to be
duly executed as of the date and year last above written.
[•]
By:__________________________________________________    
Name:
Title:































































































--------------------------------------------------------------------------------





Accepted and agreed to as of the date and year last above written.
JPMorgan Chase Bank, N.A., as Agent
By:__________________________________________________    
Name:
Title:























































--------------------------------------------------------------------------------





Schedule A
to Trademark Collateral Agreement
U.S. Trademark Registrations and Applications
Mark
Reg. No. / App. No.
 
 
 
 
























































































--------------------------------------------------------------------------------





Exhibit H-2
Form of Patent Collateral Agreement
This [•], 20[•], [•] (“Debtor”) with its principal place of business and mailing
address at [•], for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, grants to JPMorgan Chase Bank, N.A., a national
banking association (the “Agent”), with its mailing address at [500 Stanton
Christiana Rd Ops 2, Newark, DE 19713], acting as collateral agent hereunder for
the Secured Parties as defined in the Security Agreement , dated as of [ ],
2016, among Debtor, Agent and the other debtors party thereto, as the same may
be amended, restated, amended and restated or otherwise modified from time to
time (the “Security Agreement”) for the benefit of the Secured Parties, a lien
on and security interest in, all right, title, and interest of such Debtor in
and to all of the following (collectively, “Patent Collateral”):
(i)    Each patent and patent application owned by Debtor, other than to the
extent the same constitutes Excluded Property, that is listed on Schedule A
hereto (the “Patents”); and
(ii)    All proceeds of the foregoing, including any claim by Debtor against
third parties for damages by reason of past, present or future infringement of
any Patent, in each case together with the right to sue for and collect said
damages.
All capitalized terms used herein without definition have the meanings given to
such terms in the Security Agreement.
Debtor and Agent do hereby further acknowledge and affirm that the rights and
remedies of the Agent with respect to the grant of a security interest in the
Patent Collateral made hereby are more fully set forth in, and subject to, the
Security Agreement, the terms and provisions of which are incorporated herein by
reference as if fully set forth herein. In the event of any conflict between the
terms of this Patent Collateral Agreement and the terms of the Security
Agreement, the terms of the Security Agreement shall govern.
This Patent Collateral Agreement and the rights and obligations of the parties
hereunder shall be governed by, and construed by and interpreted in accordance
with, the law of the State of New York.
[Signature Page To Follow]















































--------------------------------------------------------------------------------





In Witness Whereof, Debtor has caused this Patent Collateral Agreement to be
duly executed as of the date and year last above written.
[•]
By:__________________________________________________    
Name:
Title:































































































--------------------------------------------------------------------------------





Accepted and agreed to as of the date and year last above written.
JPMorgan Chase Bank, N.A., as Agent
By:__________________________________________________    
Name:
Title:























































--------------------------------------------------------------------------------





Schedule A
To Patent Collateral Agreement
U.S. Patents And Patent Applications
Title
Reg. No. / App. No.
 
 
 
 
 
 
 
 
 
 




































































--------------------------------------------------------------------------------





Exhibit H-3
Form of Copyright Collateral Agreement
This [•], 20[•], [•] (“Debtor”) with its principal place of business and mailing
address at [•], for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, grants to JPMorgan Chase Bank, N.A., a national
banking association (the “Agent”), with its mailing address at [500 Stanton
Christiana Rd Ops 2, Newark, DE 19713], acting as collateral agent hereunder for
the Secured Parties as defined in the Security Agreement, dated as of [ ], 2016,
among Debtor, Agent and the other debtors party thereto, as the same may be
amended, restated, amended and restated or otherwise modified from time to time
(the “ Security Agreement”) for the benefit of the Secured Parties, a lien on
and security interest in, all right, title, and interest of such Debtor, in and
to all of the following (collectively, “Copyright Collateral”):
(i)    Each copyright registration and copyright application owned by and
exclusively licensed to the Debtor, other than to the extent the same
constitutes Excluded Property, that is listed on Schedule A hereto (the
“Copyrights”); and
(ii)    All proceeds of the foregoing, including any claim by Debtor against
third parties for damages by reason of past, present or future infringement of
any Copyright, in each case together with the right to sue for and collect said
damages.
All capitalized terms used herein without definition have the meanings given to
such terms in the Security Agreement.
Debtor and Agent do hereby further acknowledge and affirm that the rights and
remedies of the Agent with respect to the grant of a security interest in the
Copyright Collateral made hereby are more fully set forth in, and subject to,
the Security Agreement, the terms and provisions of which are incorporated
herein by reference as if fully set forth herein. In the event of any conflict
between the terms of this Copyright Collateral Agreement and the terms of the
Security Agreement, the terms of the Security Agreement shall govern.
THIS COPYRIGHT COLLATERAL AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED BY AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
[Signature Page To Follow]



























--------------------------------------------------------------------------------





In Witness Whereof, Debtor has caused this Copyright Collateral Agreement to be
duly executed as of the date and year last above written.
[•]
By:__________________________________________________    
Name:
Title:





































































































--------------------------------------------------------------------------------





Accepted and agreed to as of the date and year last above written.
JPMorgan Chase Bank, N.A., as Agent
By:__________________________________________________    
Name:
Title:





















































--------------------------------------------------------------------------------





Schedule A
to Copyright Collateral Agreement
U.S. Copyright Registrations and Exclusive Licenses
Title of Copyright        Registration Number



























































































--------------------------------------------------------------------------------





Exhibit I
Form of Security Agreement


Security Agreement
This Security Agreement (this “Agreement”) is dated as of [ ], 2016, by and
among Western Digital Corporation, a Delaware corporation (the “Borrower”), and
the other parties who have executed this Security Agreement (the Borrower, such
other parties and any other parties who execute and deliver to the Collateral
Agent an agreement substantially in the form attached hereto as Schedule A,
being hereinafter referred to collectively as the “Debtors” and individually as
a “Debtor”), each with its mailing address as set forth in Section 14(b) below,
and JPMorgan Chase Bank, N.A. (“JPMorgan Chase Bank”), with its mailing address
as set forth in Section 14(b) below, acting as collateral agent hereunder for
the Secured Parties hereinafter identified and defined (JPMorgan Chase Bank
acting as such collateral agent and any successor or successors to JPMorgan
Chase Bank acting in such capacity being hereinafter referred to as the
“Collateral Agent”).
Preliminary Statements
A.    Reference is made to the Loan Agreement, dated as of April 29, 2016 (as
extended, renewed, amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”), among the Borrower,
JPMorgan Chase Bank, as Administrative Agent (the “Administrative Agent”),
JPMorgan Chase Bank as an L/C Issuer (together with the other L/C Issuers
identified therein, the “L/C Issuers”), the other banks and financial
institutions from time to time party thereto and the other agents party thereto,
pursuant to which the Administrative Agent, the L/C Issuers and the other banks
and financial institutions from time to time party thereto have agreed to
provide financial accommodations to the Borrower (JPMorgan Chase Bank, in its
individual capacity and such other banks and financial institutions being
hereinafter referred to collectively as the “Lenders” and individually as a
“Lender”).
B.     In addition, one or more of the Debtors may from time to time be liable
to the Lenders and/or their Affiliates with respect to Hedging Liability and/or
Funds Transfer Liability, Deposit Account Liability and Data Processing
Obligations ((i) the Administrative Agent, the Arrangers, the Collateral Agent,
the L/C Issuers, the beneficiaries of each indemnification obligation undertaken
by any Loan Party under any Loan Document, the Lenders and (ii) with respect to
the Hedging Liability and Funds Transfer Liability, Deposit Account Liability
and Data Processing Obligations, any Affiliates of the Lenders and any entity
that was a Lender or an Affiliate of a Lender at the time the relevant
transaction was entered into, are referred to collectively as the “Secured
Parties” and individually as a “Secured Party”).
C.    As a condition to the closing of the transactions contemplated by the Loan
Agreement, the Secured Parties have required, among other things, that each
Debtor enter into this Agreement and grant to the Collateral Agent for the
benefit of the Secured Parties a lien on and security interest in the personal
property and fixtures of such Debtor described herein subject to the terms and
conditions hereof.
Now, Therefore, for good and valuable consideration, receipt whereof is hereby
acknowledged, the parties hereto hereby agree as follows:
Section 1.Terms defined in Loan Agreement. Except as otherwise provided in
Section 2 below, all capitalized terms used herein without definition shall have
the same meanings herein as such terms have in the Loan Agreement. The term
“Debtor” and “Debtors” as used herein shall mean and include the Debtors
collectively and also each individually, with all representations, warranties,
and covenants of and by the Debtors, or any of them, herein contained to
constitute joint and several representations, warranties, and covenants of and
by the Debtors; provided, however, that unless the context in which the same is
used shall otherwise require, any grant, representation, warranty or covenant
contained herein related to the Collateral shall be made by each Debtor only
with respect to the Collateral owned by it or represented by such Debtor as
owned by it.





--------------------------------------------------------------------------------





As used herein:
“Copyrights” shall mean, collectively, all copyrights (whether statutory or
common law, whether established or registered in the United States or any other
country or any political subdivision thereof, whether registered or unregistered
and whether published or unpublished) and all copyright registrations and
applications, together with any and all (i) rights and privileges arising under
applicable law with respect to the foregoing, (ii) renewals, supplements and
extensions thereof and amendments thereto, (iii) income, fees, royalties,
damages, claims and payments now or hereafter due and/or payable with respect
thereto, including damages and payments for past, present or future
infringements thereof, (iv) rights corresponding thereto throughout the world
and (v) rights to sue for past, present or future infringements thereof.
“Intellectual Property” shall mean, collectively, the intellectual or intangible
property rights in the Patents, Trademarks, Copyrights, and Technology.
“Intellectual Property Collateral” shall mean, collectively, the intellectual or
intangible property rights in the Patents, Trademarks, Copyrights, Technology
and Licenses, in each case, now or hereafter, owned, filed, acquired, or
assigned to each Debtor, or to which a Debtor is made party to.
“Intercompany Notes” shall mean, with respect to each Debtor, all intercompany
notes described in Schedule 5(b) to the Perfection Certificate, the Global
Intercompany Note and intercompany notes hereafter acquired by such Debtor and
all certificates, instruments or agreements evidencing such intercompany notes,
and all assignments, amendments, restatements, supplements, extensions,
renewals, replacements or modifications thereof to the extent permitted pursuant
to the terms hereof.
“Licenses” shall mean, collectively, with respect to each Debtor, all license,
sublicense and distribution agreements with, and covenants not to sue, any other
party with respect to any Intellectual Property, whether such Debtor is a
licensor or licensee, sublicensor or sublicensee, distributor or distributee
under any such agreement, together with any and all (i) renewals, extensions,
supplements, amendments and continuations thereof, (ii) income, fees, royalties,
damages, claims and payments now and hereafter due and/or payable thereunder and
with respect thereto including damages and payments for past, present or future
infringements, breaches or violations thereof and (iii) rights to sue for past,
present and future infringements, breaches or violations thereof.
“Patents” shall mean, collectively, all patents and all patent applications
(whether issued, allowed or filed in the United States or any other country or
any trans-national patent registry), together with any and all (i) rights and
privileges arising under applicable law with respect to the foregoing, (ii)
inventions, discoveries, designs and improvements described or claimed therein,
(iii) reissues, divisions, continuations, reexaminations, extensions and
continuations-in-part thereof and amendments thereto, (iv) income, fees,
royalties, damages, claims and payments now or hereafter due and/or payable
thereunder and with respect thereto including damages and payments for past,
present or future infringements thereof, (v) rights corresponding thereto
throughout the world and (vi) rights to sue for past, present or future
infringements thereof.
“Technology” shall mean, collectively, all trade secrets, know how, technology
(whether patented or not), rights in Software (including source code and object
code), rights in data and databases, rights in Internet web sites, customer and
supplier lists, proprietary information, methods, procedures, formulae,
descriptions, compositions, technical data, drawings, specifications, name
plates, catalogs, confidential information and the right to limit the use or
disclosure thereof by any person, pricing and cost information, business and
marketing plans and proposals, together with any and all (i) rights and
privileges arising under applicable law with respect to the foregoing,
(i) income, fees, royalties, damages and payments now and hereafter due and/or
payable thereunder and with respect thereto, including damages, claims and
payments for past, present or future misappropriations or violations thereof,
(iv) rights corresponding thereto throughout the world and (v) rights to sue for
past, present and future misappropriations or violations thereof.
“Trademarks” shall mean, collectively, all trademarks (including service marks),
slogans, logos, certification marks, trade dress, uniform resource locators
(URL’s), domain names, corporate names, brand names,





--------------------------------------------------------------------------------





trade names and other identifiers of source or goodwill, whether registered or
unregistered, and all registrations and applications for the foregoing (whether
statutory or common law and whether applied for or registered in the United
States or any other country or any political subdivision thereof), together with
any and all (i) rights and privileges arising under applicable law with respect
to the foregoing, (ii)  extensions and renewals thereof and amendments thereto,
(iii) income, fees, royalties, damages and payments now and hereafter due and/or
payable thereunder and with respect thereto, including damages, claims and
payments for past, present or future infringements, dilutions or violations
thereof, (iv) rights corresponding thereto throughout the world and (v) rights
to sue for past, present and future infringements, dilutions or violations
thereof.
Section 2.Grant of Security Interest in the Collateral. As collateral security
for the Secured Obligations defined below, each Debtor hereby grants to the
Collateral Agent for the benefit of the Secured Parties a lien on and security
interest in and acknowledges and agrees that the Collateral Agent has and shall
continue to have until the Termination Date for the benefit of the Secured
Parties a continuing lien on and security interest in, and right of set-off
against, all right, title, and interest of such Debtor, whether now owned or
existing or hereafter created, acquired or arising, in and to all of the
following:


(a)Accounts;


(b)Chattel Paper;


(c)Instruments (including Promissory Notes and Intercompany Notes);


(d)Documents;


(e)General Intangibles (including Payment Intangibles and Intellectual Property
Collateral);


(f)Letter-of-Credit Rights;


(g)Supporting Obligations;


(h)Deposit Accounts;


(i)Investment Property (including certificated and uncertificated Securities,
Securities Accounts, Security Entitlements, Commodity Accounts, and Commodity
Contracts);


(j)Inventory;


(k)Equipment (including all software, whether or not the same constitutes
embedded software, used in the operation thereof);


(l)Fixtures;


(m)Commercial Tort Claims (as described on Schedule 7 to the Perfection
Certificate or on one or more supplements to the Perfection Certificate);


(n)Goods;


(o)Personal property, and interests in personal property of such Debtor of any
kind or description now held by any Secured Party or at any time hereafter
transferred or delivered to, or coming into the possession, custody or control
of, any Secured Party, or any agent or affiliate of any Secured Party, whether
expressly as collateral security or for any other purpose (whether for
safekeeping, custody, collection or otherwise), and all dividends and
distributions on or other rights in connection with any such property;







--------------------------------------------------------------------------------





(p)Supporting evidence and documents relating to any of the above‑described
property, including, without limitation, computer programs, disks, tapes and
related electronic data processing media, written applications, credit
information, account cards, payment records, correspondence, delivery and
installation certificates, invoice copies, delivery receipts, notes and other
evidences of indebtedness, insurance certificates and the like, together with
all books of account, ledgers, and cabinets in which the same are reflected or
maintained;


(q)Accessions and additions to, and substitutions and replacements of, any and
all of the foregoing; and


(r)Proceeds and products of the foregoing, and all insurance of the foregoing
and proceeds thereof;


all of the foregoing being herein sometimes referred to as the “Collateral”.
Notwithstanding the foregoing, the security interest shall not extend to, and
the term “Collateral” (and any component definition thereof) shall not include,
any Excluded Property. All terms which are used in this Agreement which are
defined in the Uniform Commercial Code of the State of New York as in effect
from time to time shall have the same meanings herein as such terms are defined
in the UCC, unless this Agreement shall otherwise specifically provide. For
purposes of this Agreement, the term “Receivables” means all rights to the
payment of a monetary obligation, whether or not earned by performance, and
whether evidenced by an Account, Chattel Paper, Instrument, General Intangible,
or otherwise.
Section 3.Secured Obligations. This Agreement is made and given to secure, and
shall secure, the prompt payment and performance of (a) any and all
indebtedness, obligations, and liabilities of the Debtors, and of any of them
individually, to the Secured Parties, and to any of them individually, under or
in connection with or evidenced by the Loan Agreement or any other Loan
Documents, including, without limitation, all obligations evidenced by the Notes
(if any) of the Borrower heretofore or hereafter issued under the Loan
Agreement, and all obligations of the Debtors, and of any of them individually,
with respect to any Hedging Liability, all obligations of the Debtors, and of
any of them individually, with respect to any Funds Transfer Liability, Deposit
Account Liability and Data Processing Obligations, and all obligations of the
Debtors, and of any of them individually, arising under any guaranty issued by
it relating to the foregoing or any part thereof, in each case whether now
existing or hereafter arising (and whether arising before or after the filing of
a petition in bankruptcy and including all interest, fees and other amounts
accrued after the petition date), due or to become due, direct or indirect,
absolute or contingent, and howsoever evidenced, held or acquired and (b) any
and all reasonable and documented out-of-pocket expenses and charges, including,
without limitation, all reasonable attorney’s fees and other expenses of
litigation or preparation therefor (but under no circumstances shall the Debtors
be obligated to pay for more than one firm of outside counsel, and no Debtor
shall be obligated to pay for any in-house counsel except, if reasonably
necessary, one local counsel and one regulatory counsel in any relevant material
jurisdiction, to the Collateral Agent, or the Collateral Agent and the Secured
Parties, taken as a whole, as the case may be, and, solely in the case of a
conflict of interest, one additional counsel to the affected persons similarly
situated, taken as a whole) suffered or incurred by the Secured Parties, and any
of them individually, in collecting or enforcing any of such indebtedness,
obligations, and liabilities or in realizing on or protecting or preserving any
security therefor, including, without limitation, the lien and security interest
granted hereby (all of the indebtedness, obligations, liabilities, expenses, and
charges described above being hereinafter referred to as the “Secured
Obligations”).


Section 4.Covenants, Agreements, Representations and Warranties. (a) Each Debtor
hereby represents and warrants to the Secured Parties that:


(i)Each Debtor is duly organized and validly existing in good standing under the
laws of the jurisdiction of its organization. Each Debtor is the sole and lawful
owner of its Collateral, and has full right, power, and authority to enter into
this Agreement and to perform each and all of the matters and things herein
provided for.







--------------------------------------------------------------------------------





(ii)As of the Escrow Release Date, each Debtor’s respective sole place of
business or chief executive office, as applicable, is at the address listed on
Schedule 1(a) to the Perfection Certificate opposite such Debtor’s name.


(iii)As of the Escrow Release Date, each Debtor’s legal name and jurisdiction of
organization are correctly set forth on Schedule 1(a) to the Perfection
Certificate. As of the Escrow Release Date, no Debtor has transacted business at
any time since February 1, 2011, and does not currently transact business, under
any other legal names other than the prior legal names set forth on
Schedule 1(b) to the Perfection Certificate or the other names set forth on
Schedule 1(c) to the Perfection Certificate.


(iv)As of the Escrow Release Date, Schedule 6 to the Perfection Certificate
contains a true, complete, and current listing of all material patents,
trademarks and copyrights owned by each of the Debtors as of the date hereof
that are registered or the subject of a pending application with any United
States federal governmental authority, and exclusive licenses of copyrights to
which a Debtor is a party, other than to the extent the same constitutes
Excluded Property. As of the date thirty (30) days after the Escrow Release Date
(or fifteen (15) days for copyrights), the supplement to Schedule 6 to the
Perfection Certificate to be provided by the Borrower will set forth a true,
complete and current listing of any other patents, trademarks or copyrights
owned by each of the Debtors as of the Escrow Release Date that are registered
or the subject of a pending application with any United States federal
governmental authority, and exclusive licenses of copyrights to which a Debtor
is a party, other than to the extent the same constitutes Excluded Property, and
other than any patent, trademark or copyright or exclusive copyright license
where the Borrower has filed or caused to be filed an applicable Intellectual
Property Security Agreement with the United States Patent and Trademark Office
or the United States Copyright Office promptly after the Collateral Agent
provides the Borrower with written notice identifying such patent, trademark or
copyright or exclusive copyright license with respect to the corresponding
requirement under this Agreement or the Loan Agreement or the Borrower provides
the Collateral Agent with written notice identifying such patent, trademark or
copyright or exclusive copyright license, to the extent such Intellectual
Property Security Agreement filing preserves, confirms and perfects the security
interest granted herein (subject to the Intercreditor Agreement).


(v)As of the Escrow Release Date, Schedule 7 to the Perfection Certificate
contains a true and correct list of all Commercial Tort Claims (i) with a
projected value (as reasonably estimated by the Borrower) in excess of $30.0
million individually held by the Debtors as of the date hereof and (ii) for
which a complaint has been filed in a court of competent jurisdiction.


(b)    Each Debtor hereby covenants and agrees with the Secured Parties that:


(i)    Each Debtor shall provide the Collateral Agent written notice of a change
of the location of such Debtor’s chief executive office within sixty (60) days
of such change or such longer period as the Collateral Agent may agree.


(ii)    Upon any change to the legal name or jurisdiction of organization of any
Debtor the applicable Debtor shall provide written notice thereof to the
Collateral Agent within sixty (60) days after the occurrence thereof or such
longer period as the Collateral Agent may agree. Each Debtor agrees promptly
(and, in any event, within sixty (60) days) following any change referred to in
clause (i) or (ii) above, to take all action reasonably satisfactory to the
Collateral Agent to maintain the perfection and priority of the security
interest of the Collateral Agent for the benefit of the Secured Parties in the
Collateral, if applicable, and to provide the Collateral Agent with certified
organizational documents reflecting any such changes, if applicable.









--------------------------------------------------------------------------------





(iii)    Each Debtor shall take all commercially reasonable actions necessary to
defend the Collateral against any claims and demands of all persons at any time
claiming the same or any interest in the Collateral other than a Permitted Lien
adverse to any of the Secured Parties.


(iv)    [Reserved].


(v)    Subject to Schedule 6.24 to the Loan Agreement, all insurance disclosed
on Schedule 8 to the Perfection Certificate, to the extent available on
commercially reasonable terms, shall be endorsed or otherwise amended to include
a loss payable or mortgagee endorsement (as applicable) to the Collateral Agent
and shall name the Collateral Agent, on behalf of the Secured Parties, as
additional insured, in form and substance satisfactory to the Collateral Agent.
Each Debtor hereby authorizes the Collateral Agent, at the Collateral Agent’s
option, to adjust, compromise, and settle any losses in respect of any
Collateral under any insurance afforded at any time after the occurrence and
during the continuation of any Event of Default, and such Debtor does hereby
irrevocably (until the Termination Date) constitute the Collateral Agent, its
officers, agents, and attorneys, as such Debtor’s attorneys-in-fact, with full
power and authority after the occurrence and during the continuation of any
Event of Default to effect such adjustment, compromise, and/or settlement and to
endorse any drafts drawn by an insurer of the Collateral or any part thereof and
to do everything necessary to carry out such purposes and to receive and receipt
for any unearned premiums due under policies of such insurance.


(vi)At any time after and during the continuance of any Event of Default, if any
Collateral with a value in excess of $1,000,000 is in the possession or control
of any agents or processors of a Debtor and the Collateral Agent so requests,
such Debtor agrees to notify such agents or processors in writing of the
Collateral Agent’s lien and security interest therein and instruct them to hold
all such Collateral for the Collateral Agent’s account and subject to the
Collateral Agent’s instructions.


(vii)At any time after and during the continuation of any Event of Default, each
Debtor agrees from time to time to deliver to the Collateral Agent such evidence
of the existence, identity, and location of its Collateral and of its
availability as collateral security pursuant hereto (including, without
limitation, schedules describing all Receivables created or acquired by such
Debtor, copies of customer invoices or the equivalent and original receipts for
all services rendered by it), in each case as the Collateral Agent may
reasonably request. At any time after and during the continuation of any Event
of Default, the Collateral Agent shall have the right to verify all or any part
of the Collateral in any manner, and through any medium, which the Collateral
Agent considers appropriate and reasonable, and each Debtor agrees to furnish
all reasonable assistance and information, and perform any reasonable acts,
which the Collateral Agent may reasonably require in connection herewith.


(viii)Upon any new registration, or application for registration, for any
Intellectual Property rights, and exclusive licenses of copyrights, constituting
Collateral granted to or filed or acquired by any Debtor after the Escrow
Release Date (including any Intellectual Property that is no longer included as
Excluded Property) (collectively, “New IP”), the Debtor shall, on or prior to
the later to occur of (i) thirty (30) days for copyrights and sixty (60) days
for all other Intellectual Property following such grant, filing or acquisition
and (ii) the date of the next required delivery of the Compliance Certificate
following the date of such grant, filing or acquisition (or such longer period
as to which the Collateral Agent may consent), submit to the Collateral Agent a
supplement to Schedule 6 to the Perfection Certificate to reflect such
additional rights, and execute the applicable Intellectual Property Security
Agreement and deliver such Intellectual Property Security Agreement to the
Collateral Agent, and shall promptly file such Intellectual Property Security
Agreements with the United States Patent and Trademark Office and the United
States Copyright Office, as applicable.


(ix)If any Debtor shall at any time hold or acquire a Commercial Tort Claim with
a projected value (as reasonably estimated by the Borrower) equal to or in
excess of $30.0 million





--------------------------------------------------------------------------------





individually for which a complaint has been filed in a court of competent
jurisdiction and that is required to be pledged hereunder, the Debtor shall, on
or prior to the later to occur of (i) sixty (60) days following such acquisition
and (ii) the date of the next required delivery of the Compliance Certificate
following the date of such acquisition (or such longer period as to which the
Collateral Agent may consent), execute and deliver to the Collateral Agent a
supplement to Schedule 7 to the Perfection Certificate in such form reasonably
acceptable to the Collateral Agent and the provisions of Section 2 of this
Agreement shall apply to such Commercial Tort Claim (provided any Debtor’s
failure to do so shall not impair the Collateral Agent’s security interest
therein).


(x)Each Debtor agrees to execute and deliver to the Collateral Agent such
further agreements, assignments, instruments, and documents, and to do all such
other things, as the Collateral Agent may reasonably deem necessary to assure
the Collateral Agent of its lien and security interest hereunder, including,
without limitation, such agreements with respect to patents, trademarks,
copyrights, and similar intellectual property rights as the Collateral Agent may
from time to time reasonably require to comply with the filing requirements of
the United States Patent and Trademark Office and the United States Copyright
Office; provided that (a) no action outside of the United States shall be
required in order to create or perfect any security interest in any assets
located outside of the United States and no foreign law security or pledge
agreement or foreign intellectual property filing or search shall be required
(other than the Cayman Share Mortgage and any foreign law governed security or
pledge agreement in such other jurisdictions as required pursuant to Section 4.5
of the Loan Agreement), (b) no Debtor shall be required to seek any landlord
lien waiver, estoppel, warehouseman waiver or other collateral access or similar
letter or agreement and (c) to the extent constituting Collateral, (1) the
security interests in assets requiring perfection through control agreements or
other control arrangements (other than control of pledged certificated
Securities and material Instruments to the extent otherwise required under this
Agreement and the filing of financing statements), (2) assets subject to
certificates of title (other than the filing of financing statements) and (3)
Letter-of-Credit Rights (other than the filing of financing statements) shall
not be required to be perfected. In the event for any reason the law of any
jurisdiction other than New York becomes or is applicable to the Collateral or
any part thereof, or to any of the Secured Obligations, each Debtor agrees to
execute and deliver all such agreements, assignments, instruments, and documents
and to do all such other things as the Collateral Agent reasonably deems
necessary or appropriate to preserve, protect, and enforce the security interest
of the Collateral Agent under the law of such other jurisdiction, subject to the
limitations set forth in the proviso to the first sentence of this clause (x).
Without limiting the foregoing, the Administrative Agent is hereby authorized at
any time and from time to time to file in any relevant jurisdiction any
financing statement that describes the Collateral as “all assets” or words of
similar effect, regardless of whether any particular asset comprised in the
Collateral falls within the scope of Article 9 of the UCC. Each Debtor hereby
further authorizes the Collateral Agent to file the Intellectual Property
Security Agreements, or other instrument to perfect, confirm, continue, protect
or enforce the security interest granted hereunder, with the United States
Patent and Trademark Office or United States Copyright Office (or any successor
office), as applicable, without the signature of such Debtor, and naming such
Debtor as a debtor and naming the Collateral Agent as secured party.


(xi)If an Event of Default has occurred and is continuing, the Collateral Agent
may, at its option, but only following ten (10) Business Days’ written notice to
each Debtor of its intent to do so, expend such sums as the Collateral Agent
reasonably deems advisable to perform the obligations of the Debtors with
respect to the Collateral under this Agreement and the other Loan Documents to
the extent that any Debtor fails to do so, including, without limitation, the
payment of any insurance premiums, the payment of any taxes, Liens and
encumbrances that do not constitute Permitted Liens, expenditures made in
defending against any adverse claims that do not constitute Permitted Liens, and
all other expenditures which the Collateral Agent may be compelled to make by
operation of law or which the Collateral Agent may make by agreement or
otherwise for the protection of the security hereof that do not constitute
Permitted Liens. All such sums and amounts so expended shall be repayable by the
Debtors within thirty (30) days after demand, shall constitute additional
Secured





--------------------------------------------------------------------------------





Obligations secured hereunder, and shall bear interest from the date said
amounts are expended at a rate per annum (computed on the basis of a year of 360
days for the actual number of days elapsed) equal to 2% plus the Base Rate from
time to time in effect plus the Applicable Margin for Base Rate Loans (such rate
per annum as so determined being hereinafter referred to as the “Default Rate”).
No such performance of any obligation by the Collateral Agent on behalf of a
Debtor, and no such advancement or expenditure therefor, shall relieve any
Debtor of any default under the terms of this Agreement or in any way obligate
any Secured Party to take any further or future action with respect thereto. The
Collateral Agent, in making any payment hereby authorized, may do so according
to any bill, statement or estimate procured from the appropriate public office
or holder of the claim to be discharged without inquiry into the accuracy of
such bill, statement or estimate or into the validity of any tax assessment,
sale, forfeiture, tax lien or title or claim. The Collateral Agent, in
performing any act hereunder, shall be the sole judge of whether the relevant
Debtor is required to perform the same under the terms of this Agreement.


Section 5.Special Provisions Re: Receivables. (a) Upon the occurrence and during
the continuance of an Event of Default, if any Receivable arises out of a
contract with the United States of America, or any state or political
subdivision thereof, or any department, agency or instrumentality of any of the
foregoing, each Debtor agrees to provide information promptly upon the request
of the Collateral Agent and, at the request of the Collateral Agent, execute
whatever instruments and documents are reasonably required by the Collateral
Agent in order that such Receivable shall be assigned to the Collateral Agent
and that proper notice of such assignment shall be given under the federal
Assignment of Claims Act (or any successor statute) or any similar state or
local statute, as the case may be.


(b)    If any Debtor shall at any time after the Escrow Release Date hold or
acquire any Instrument or Chattel Paper evidencing any Receivable or other item
of Collateral (including Intercompany Notes but other than any checks received
and deposited in the ordinary course of business), the Debtor shall, on or prior
to the later to occur of (i) sixty (60) days following such acquisition and (ii)
the date of the next required delivery of the Compliance Certificate following
the date of such acquisition (or such longer period as to which the Collateral
Agent may consent), cause such Instrument or tangible Chattel Paper to be
delivered to the Collateral Agent; provided, however, that, unless an Event of
Default has occurred and is continuing, a Debtor shall not be required to
deliver any such Instrument or tangible Chattel Paper if and only so long as the
aggregate unpaid principal balance of all such Instruments and tangible Chattel
Paper held by the Debtors and not delivered to the Collateral Agent hereunder is
less than $30.0 million at any one time outstanding.


Section 6.Collection of Receivables. (a) Except as otherwise provided in this
Agreement, each Debtor shall make collection of its Receivables and may use the
same to carry on its business in accordance with its ordinary business practices
and otherwise subject to the terms hereof.


(b)    Upon the occurrence and during the continuance of any Event of Default,
whether or not the Collateral Agent has exercised any of its other rights under
other provisions of this Section 6, in the event the Collateral Agent makes a
written request for any Debtor to do so:


(i)all Instruments and tangible Chattel Paper at any time constituting part of
the Receivables (including any postdated checks but other than any checks
received and deposited in the ordinary course of business) shall, upon receipt
by such Debtor, be promptly endorsed to and deposited with Collateral Agent;
and/or


(ii)such Debtor shall instruct all customers and account debtors to remit all
payments in respect of Receivables or any other Collateral to a lockbox or
lockboxes under the sole custody and control of the Collateral Agent and which
are maintained at one or more post offices selected by the Collateral Agent.


(c)    Upon the occurrence and during the continuation of any Event of Default,
whether or not the Collateral Agent has exercised any of its other rights under
the other provisions of this Section 6, the Collateral





--------------------------------------------------------------------------------





Agent or its designee may notify the relevant Debtor’s customers and account
debtors at any time that Receivables have been assigned to the Collateral Agent
or of the Collateral Agent’s security interest therein, and either in its own
name, or such Debtor’s name, or both, demand, collect (including, without
limitation, through a lockbox analogous to that described in Section 6(b)(ii)
hereof), receive, receipt for, sue for, compound and give acquittance for any or
all amounts due or to become due on Receivables, and in the Collateral Agent’s
reasonable discretion file any claim or take any other action or proceeding
which the Collateral Agent may reasonably deem necessary to protect and realize
upon the security interest of the Collateral Agent in the Receivables or any
other Collateral.


(d)    Any proceeds of Receivables or other Collateral transmitted to or
otherwise received by the Collateral Agent pursuant to any of the provisions of
Sections 6(b) or 6(c) hereof may be handled and administered by the Collateral
Agent in and through a remittance account or accounts maintained at the
Collateral Agent or by the Collateral Agent at a commercial bank or banks
selected by the Collateral Agent with reasonable care (collectively the
“Depositary Banks” and individually a “Depositary Bank”), and each Debtor
acknowledges that the maintenance of such remittance accounts by the Collateral
Agent is solely for the Collateral Agent’s convenience. The Collateral Agent
may, after the occurrence and during the continuation of any Event of Default,
apply all or any part of any proceeds of Receivables or other Collateral
received by it from any source to the payment of the Secured Obligations
(whether or not then due and payable), such applications to be made pursuant to
the terms of the Loan Agreement, and at such intervals as the Collateral Agent
may from time to time in its discretion determine. The Collateral Agent need not
apply or give credit for any item included in proceeds of Receivables or other
Collateral until the Depositary Bank has received final payment therefor at its
office in cash or final solvent credits current at the site of deposit
reasonably acceptable to the Collateral Agent and the Depositary Bank as such.
However, if the Collateral Agent does permit credit to be given for any item
prior to a Depositary Bank receiving final payment therefor and such Depositary
Bank fails to receive such final payment or an item is charged back to the
Collateral Agent or any Depositary Bank for any reason, the Collateral Agent may
at its election in either instance charge the amount of such item back against
any such remittance accounts. After all Events of Default have been cured or
waived, the Collateral Agent shall promptly return to the applicable Debtor all
proceeds of Collateral which the Collateral Agent has not applied to the Secured
Obligations as provided above from the remittance account, as well as all
Instruments and tangible Chattel Paper delivered to the Collateral Agent
pursuant to Section 6(b)(i) hereof. Notwithstanding the foregoing, each Secured
Party shall be obligated to refund and return any and all amounts paid by any
Debtor to such Secured Party for fees, expenses or damages to the extent such
Secured Party is not entitled to payment of such amounts in accordance with the
terms hereof. The Secured Parties shall have no liability or responsibility to
any Debtor for the Collateral Agent or any Depositary Bank accepting any check,
draft or other order for payment of money bearing the legend “payment in full”
or words of similar import or any other restrictive legend or endorsement
whatsoever or be responsible for determining the correctness of any remittance.


Section 7.Special Provisions Re: Investment Property and Deposits. (a) Unless
and until an Event of Default has occurred and is continuing and the Collateral
Agent shall have given the Debtors at least three (3) Business Days’ notice of
its intent to exercise its rights under this Agreement:


(i)each Debtor shall be entitled to exercise all voting and/or consensual powers
pertaining to its Investment Property, or any part thereof, for all purposes not
inconsistent with the terms of this Agreement, the Loan Agreement or any other
document evidencing or otherwise relating to any Secured Obligations; and


(ii)each Debtor shall be entitled to receive and retain all cash dividends paid
upon or in respect of its Investment Property subject to the lien and security
interest of this Agreement.


(b)    As of the Escrow Release Date, all (i) Equity Interests in a Subsidiary
held, beneficially or of record, by each Debtor, (ii) Equity Interests in an
Affiliate held, beneficially or of record, by each Debtor that represent 50% or
less of Equity Interests of such Affiliate, (iii) securities accounts in the
name of a Debtor and





--------------------------------------------------------------------------------





(iv) commodity accounts in the name of a Debtor, in each case, that constitute
Collateral are listed and identified on Schedule 4 to the Perfection Certificate
and made a part hereof. If any Debtor shall at any time after the Escrow Release
Date hold or acquire any other Investment Property constituting Collateral, the
Debtor shall, on or prior to the later to occur of (i) sixty (60) days following
such acquisition and (ii) the date of the next required delivery of the
Compliance Certificate following the date of such acquisition (or such longer
period as to which the Collateral Agent may consent), deliver to the Collateral
Agent certificates for all certificated securities constituting Investment
Property and part of the Collateral hereunder (other than any certificated
securities issued by a Person that is not an Affiliate), all duly endorsed in
blank for transfer or accompanied by an appropriate assignment or assignments or
an appropriate undated stock power or powers, in every case sufficient to
transfer title thereto, including, without limitation, all stock received in
respect of a stock dividend or resulting from a split-up, revision or
reclassification of the Investment Property or any part thereof or received in
addition to, in substitution of or in exchange for the Investment Property or
any part thereof as a result of a merger, consolidation or otherwise. With
respect to any uncertificated securities or any Investment Property held by a
securities intermediary, commodity intermediary, or other financial intermediary
of any kind, at the Collateral Agent’s request after the occurrence and during
the continuance of an Event of Default (or at any time with respect to
uncertificated securities or Investment Property issued by any Guarantor to
Borrower or another Guarantor), the relevant Debtor shall execute and deliver,
and shall cause any such issuer or intermediary to execute and deliver, an
agreement among such Debtor, the Collateral Agent, and such issuer or
intermediary in form and substance reasonably satisfactory to the Collateral
Agent which provides, among other things, for the issuer’s or intermediary’s
agreement that it will comply with such entitlement orders, and apply any value
distributed on account of any Investment Property, as directed by the Collateral
Agent without further consent by such Debtor. The Collateral Agent may, upon
three (3) Business Days’ written notice to the Debtors at any time after the
occurrence and during the continuation of any Event of Default, cause to be
transferred into its name or the name of its nominee or nominees any and all of
the Investment Property hereunder.


(c)    [Reserved].


Section 8.Power of Attorney. In addition to any other powers of attorney
contained herein, each Debtor hereby appoints the Collateral Agent, its nominee,
or any other person whom the Collateral Agent may reasonably designate as such
Debtor’s attorney-in-fact, with full power and authority upon the occurrence and
during the continuation of any Event of Default to sign such Debtor’s name on
verifications of Receivables and other Collateral; to send requests for
verification of Collateral to such Debtor’s customers, account debtors, and
other obligors; to endorse such Debtor’s name on any checks, notes, acceptances,
money orders, drafts, and any other forms of payment or security that may come
into the Collateral Agent’s possession; to endorse the Collateral in blank or to
the order of the Collateral Agent or its nominee; and to sign such Debtor’s name
on any invoice or bill of lading relating to any Collateral, on claims to
enforce collection of any Collateral, on notices to and drafts against customers
and account debtors and other obligors, on schedules and assignments of
Collateral, on notices of assignment and on public records; to notify the post
office authorities to change the address for delivery of such Debtor’s mail to
an address designated by the Collateral Agent; to receive, open and dispose of
all mail addressed to such Debtor; and to do all things reasonably necessary to
carry out this Agreement. Each Debtor hereby ratifies and approves all acts of
any such attorney and agrees that neither the Collateral Agent nor any such
attorney will be liable for any acts or omissions or for any error of judgment
or mistake of fact or law other than such person’s gross negligence or willful
misconduct or breach of this Agreement. The foregoing powers of attorney, being
coupled with an interest, are irrevocable until the Termination Date.


Section 9.Defaults and Remedies. (a) The occurrence of any event or the
existence of any condition, after giving effect to any applicable notice, grace
or cure provision pursuant to the Loan Agreement, specified as an “Event of
Default” under the Loan Agreement shall constitute an “Event of Default”
hereunder.


(b)    Upon the occurrence and during the continuation of any Event of Default,
the Collateral Agent shall have, in addition to all other rights provided herein
or by law, the rights and remedies of a secured party under the UCC (regardless
of whether the UCC is the law of the jurisdiction where the rights or remedies
are





--------------------------------------------------------------------------------





asserted and regardless of whether the UCC applies to the affected Collateral),
and further the Collateral Agent may, without demand and, to the extent
permitted by applicable law, without advertisement, notice, hearing or process
of law, all of which each Debtor hereby waives to the extent permitted by
applicable law, at any time or times, sell, lease, assign, give an option or
options to purchase or otherwise dispose of and deliver, or acquire by credit
bid on behalf of the Lenders any or all Collateral held by or for it at public
or private sale, at any securities exchange or broker’s board or at the
Collateral Agent’s office or elsewhere, for cash, upon credit or otherwise, at
such prices and upon such terms as the Collateral Agent deems advisable, in its
reasonable discretion. In the exercise of any such remedies, the Collateral
Agent may sell the Collateral as a unit even though the sales price thereof may
be in excess of the amount remaining unpaid on the Secured Obligations. Also, if
less than all the Collateral is sold, the Collateral Agent shall have no duty to
marshal or apportion the part of the Collateral so sold as between the Debtors,
or any of them, but may sell and deliver any or all of the Collateral without
regard to which of the Debtors are the owners thereof. In addition to all other
sums due any Secured Party hereunder, each Debtor shall pay the Secured Parties
all costs and expenses incurred by the Secured Parties, including reasonable
attorneys’ fees and court costs (but under no circumstances shall the Debtors be
obligated to pay for more than one firm of outside counsel, and no Debtor shall
be obligated to pay for any in-house counsel), in obtaining, liquidating or
enforcing payment of Collateral or the Secured Obligations or in the prosecution
or defense of any action or proceeding by or against any Secured Party or any
Debtor concerning any matter arising out of or connected with this Agreement or
the Collateral or the Secured Obligations, including, without limitation, any of
the foregoing arising in, arising under or related to a case under the United
States Bankruptcy Code (or any successor statute). Any requirement of reasonable
notice shall be met if such notice is personally served on or mailed, postage
prepaid, to the Debtors in accordance with Section 14(b) hereof at least ten
(10) Business Days before the time of sale or other event giving rise to the
requirement of such notice; provided, however, no notification need be given to
a Debtor if such Debtor has signed, after the Event of Default hereunder that is
then continuing has occurred, a statement renouncing any right to notification
of sale or other intended disposition. The Collateral Agent shall not be
obligated to make any sale or other disposition of the Collateral regardless of
notice having been given. Any Secured Party may be the purchaser at any public
sale. Each Debtor hereby waives all of its rights of redemption from any such
sale. The Collateral Agent may postpone or cause the postponement of the sale of
all or any portion of the Collateral by announcement at the time and place of
such sale, and such sale may, without further notice, be made at the time and
place to which the sale was postponed or the Collateral Agent may further
postpone such sale by announcement made at such time and place. The Collateral
Agent has no obligation to prepare the Collateral for sale. The Collateral Agent
may sell or otherwise dispose of the Collateral without giving any warranties as
to the Collateral or any part thereof, including disclaimers of any warranties
of title or the like, and each Debtor acknowledges and agrees that the absence
of such warranties shall not render the disposition commercially unreasonable.


(c)    Without in any way limiting the foregoing, upon the occurrence and during
the continuation of any Event of Default hereunder, in addition to all other
rights provided herein or by law, (i) the Collateral Agent shall have the right
to take physical possession of any and all of the Collateral, the right for that
purpose to enter without legal process any premises where the Collateral may be
found (provided such entry be done lawfully), and the right to maintain such
possession on the relevant Debtor’s premises or to remove the Collateral or any
part thereof to such other places as the Collateral Agent may desire, in each
case, subject to the terms of any lease covering the relevant premises, (ii) the
Collateral Agent shall have the right to direct any intermediary at any time
holding any Investment Property or other Collateral, or any issuer thereof, to
deliver such Collateral or any part thereof to the Collateral Agent and/or to
liquidate such Collateral or any part thereof and deliver the proceeds thereof
to the Collateral Agent, and (iii) each Debtor shall, upon the Collateral
Agent’s demand, promptly assemble the Collateral and make it available to the
Collateral Agent at a place reasonably designated by the Collateral Agent. If
the Collateral Agent exercises its right to take possession of the Collateral,
each Debtor shall also at its expense perform any and all other steps requested
by the Collateral Agent to preserve and protect the security interest hereby
granted in the Collateral, such as placing and maintaining signs indicating the
security interest of the Collateral Agent, appointing overseers for the
Collateral and maintaining Collateral records.





--------------------------------------------------------------------------------





(d)    Without in any way limiting the foregoing, upon the occurrence and during
the continuation of any Event of Default, all rights of the Debtors to exercise
the voting and/or consensual powers which they are entitled to exercise pursuant
to Section 7(a)(i) hereof and/or to receive and retain the distributions which
they are entitled to receive and retain pursuant to Section 7(a)(ii) hereof,
shall, at the option of the Collateral Agent upon ten (10) Business Days prior
written notice to the Debtors, cease and thereupon become vested in the
Collateral Agent, which, in addition to all other rights provided herein or by
law, shall then be entitled solely and exclusively to exercise all voting and
other consensual powers pertaining to the Investment Property and/or to receive
and retain the distributions which such Debtor would otherwise have been
authorized to retain pursuant to Section 7(a)(ii) hereof and shall then be
entitled solely and exclusively to exercise any and all rights of conversion,
exchange or subscription or any other rights, privileges or options pertaining
to any Investment Property as if the Collateral Agent were the absolute owner
thereof including, without limitation, the rights to exchange, at its
discretion, all Investment Property or any part thereof upon the merger,
consolidation, reorganization, recapitalization or other readjustment of the
respective issuer thereof or upon the exercise by or on behalf of any such
issuer or the Collateral Agent of any right, privilege or option pertaining to
any Investment Property and, in connection therewith, to deposit and deliver the
Investment Property or any part thereof with any committee, depositary, transfer
agent, registrar or other designated agency upon such terms and conditions as
the Collateral Agent may determine. In the event the Collateral Agent in good
faith believes any of the Collateral constitutes restricted securities within
the meaning of any applicable securities laws, any disposition thereof in
compliance with such laws shall not render the disposition commercially
unreasonable. To the extent that the notice referred to in the first sentence of
this paragraph (d) has been given, after all Events of Default have been cured
or waived, (i) each Debtor shall have the exclusive right to exercise the voting
and consensual rights and powers that such Debtor would have otherwise been
entitled to exercise pursuant to the terms of Section 7(a)(i) hereof and (ii)
the Collateral Agent shall promptly repay to each applicable Debtor (without
interest) all dividends, interest, principal or other distributions that such
Debtor would otherwise be permitted to retain pursuant to Section 7(a)(ii)
hereof and that have not been applied to the repayment of the Secured
Obligations.


(e)    Without in any way limiting the foregoing, each Debtor hereby grants to
the Secured Parties, effective and exercisable solely upon the occurrence and
during the continuation of an Event of Default, a royalty‑free (and free of any
other obligation of payment or compensation), irrevocable (solely during the
continuation of an Event of Default), non-exclusive license and right to use and
sublicense (in the ordinary course of business), in connection with any
foreclosure or other realization by the Collateral Agent or the Secured Parties
on all or any part of the Collateral to the extent permitted by law and this
Agreement, all Intellectual Property Collateral (excluding any rights under a
License that by its terms is prohibited from being sublicensed by Debtor to the
Collateral Agent) now owned or hereafter acquired by such Debtor, and wherever
the same may be located and including in such license access to all media in
which any of the licensed items may be recorded or stored and to all computer
software and programs used for the compilation or printout thereof, the right to
prosecute and maintain all such Intellectual Property Collateral and the right
to sue for past infringement of such Intellectual Property Collateral. The
license and right granted to the Secured Parties hereby shall be without any
royalty or fee or charge whatsoever with respect to fees payable by the Secured
Parties to Debtors.


(f)    The powers conferred upon the Secured Parties hereunder are solely to
protect their interest in the Collateral and shall not impose on them any duty
to exercise such powers. The Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession or control if such Collateral is accorded treatment substantially
equivalent to that which the Collateral Agent accords its own property,
consisting of similar type assets, it being understood, however, that the
Collateral Agent shall have no responsibility for (i) ascertaining or taking any
action with respect to calls, conversions, exchanges, maturities, tenders or
other matters relating to any Collateral, whether or not the Collateral Agent
has or is deemed to have knowledge of such matters, (ii) taking any necessary
steps to preserve rights against any parties with respect to any Collateral, or
(iii) initiating any action to protect the Collateral or any part thereof
against the possibility of a decline in market value. This Agreement constitutes
an assignment of rights only and not an assignment of any duties or obligations
of the Debtors in any way related to the Collateral,





--------------------------------------------------------------------------------





and the Collateral Agent shall have no duty or obligation to discharge any such
duty or obligation. Neither any Secured Party nor any party acting as attorney
for any Secured Party shall be liable for any acts or omissions or for any error
of judgment or mistake of fact or law other than such person’s gross negligence
or willful misconduct or breach of this Agreement.


(g)    Failure by the Collateral Agent to exercise any right, remedy or option
under this Agreement or any other agreement between any Debtor and the
Collateral Agent or provided by law, or delay by the Collateral Agent in
exercising the same, shall not operate as a waiver; and no waiver shall be
effective unless it is in writing, signed by the party against whom such waiver
is sought to be enforced and otherwise complies with the requirements set forth
in Section 10.11 of the Loan Agreement and then only to the extent specifically
stated. The rights and remedies of the Secured Parties under this Agreement
shall be cumulative and not exclusive of any other right or remedy which any
Secured Party may have.


Section 10.Application of Proceeds. The proceeds and avails of the Collateral at
any time received by the Collateral Agent upon the occurrence and during the
continuation of any Event of Default pursuant to any exercise of remedies shall,
when received by the Collateral Agent in cash or its equivalent, be applied by
the Collateral Agent in reduction of, or held as collateral security for, the
Secured Obligations in accordance with the terms of the Loan Agreement. The
Debtors shall remain liable to the Secured Parties for any deficiency. Any
surplus remaining after the Termination Date has occurred shall be returned to
the Borrower, as agent for the Debtors, or to whomsoever the Collateral Agent
reasonably determines is lawfully entitled thereto.


Section 11.Continuing Agreement; Release. (a) Subject to Section 9.12 of the
Loan Agreement, this Agreement shall be a continuing agreement in every respect
and shall remain in full force and effect until the Termination Date. Upon the
Termination Date, the pledge of all Collateral hereunder will terminate and all
liens and security interests hereunder shall automatically be released, without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Debtors. In connection with any
termination or release pursuant to this Section 11 or as required by any other
provision of this Agreement or the Loan Agreement, the Administrative Agent or
Collateral Agent shall promptly deliver to the applicable Debtor any Collateral
of such Debtor held by the Administrative Agent or the Collateral Agent, as
applicable, hereunder and execute and deliver to any Debtor, at such Debtor’s
expense, all Uniform Commercial Code termination statements and similar
documents that such Debtor shall reasonably request to evidence such termination
or release.


(b) If the Administrative Agent or Collateral Agent shall be directed or
permitted pursuant to Section 9.12 of the Loan Agreement to release any Lien
created hereby upon any Collateral (including any Collateral sold or disposed of
by any Debtor in a transaction permitted by the Loan Agreement (other than a
transfer to another Debtor)), such Collateral shall be automatically released
from the Lien created hereby to the extent provided under, and subject to the
terms and conditions set forth in, Section 9.12 of the Loan Agreement, all
without delivery of any instrument or performance of any act by any party, and
all rights to such Collateral shall revert to the Debtors. In connection
therewith, the Administrative Agent and/or Collateral Agent, as applicable, at
the request and sole expense of the Borrower, shall execute and deliver to the
Borrower all releases or other documents, including, without limitation, UCC
termination statements, reasonably necessary or desirable for the release of the
Lien created hereby on such Collateral. A Debtor shall be automatically released
from its obligations hereunder in the event that all the capital stock of such
Debtor shall be so sold or disposed (other than a transfer to another Debtor) or
if such Debtor ceases to be a Restricted Subsidiary or otherwise becomes an
Excluded Subsidiary as a result of a transaction or designation permitted under
the Loan Agreement. Any execution and delivery of documents pursuant to this
Section 11(b) shall be without recourse to or representation or warranty by the
Collateral Agent.
Section 12.The Collateral Agent. (a) In acting under or by virtue of this
Agreement, the Collateral Agent shall be entitled to all the rights, authority,
privileges, and immunities provided in the Loan Agreement, all of which
provisions of said Loan Agreement (including, without limitation, Section 9
thereof) are incorporated by reference herein with the same force and effect as
if set forth herein in their entirety. The Collateral Agent hereby disclaims any
representation or warranty to the Secured Parties or any other holders of the
Secured Obligations concerning the perfection of the liens and security
interests granted hereunder or in the value of any of the Collateral.





--------------------------------------------------------------------------------







(b)     The parties hereto agree that the Collateral Agent shall be entitled to
indemnification and reimbursement of its expenses incurred hereunder as provided
in Sections 9.6 and 10.13 of the Loan Agreement as if such sections were set out
in full herein and references to “the Administrative Agent” therein were
references to “the Collateral Agent” and references to “the Borrower” therein
were references to “each Grantor.” The obligations of the Grantors under this
clause shall survive termination of this Agreement.
Section 13.Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the liens and security interests granted to the Collateral Agent
pursuant to this Agreement and the exercise of any right or remedy by the
Collateral Agent hereunder, are subject to the provisions of the Intercreditor
Agreement. In the event of any conflict between the terms of the Intercreditor
Agreement and the terms of this Agreement, the terms of the Intercreditor
Agreement shall govern and control. Notwithstanding anything herein to the
contrary, prior to the Discharge of First Lien Obligations (as defined in the
First Priority Intercreditor Agreement) that are Obligations, with respect to
Shared Collateral (as defined in the First Priority Intercreditor Agreement),
the requirements of this Agreement to deliver Collateral to the Collateral Agent
shall be deemed satisfied by the delivery thereof to the Applicable Authorized
Representative (as defined in the First Priority Intercreditor Agreement) as
bailee for the Collateral Agent as provided in the First Priority Intercreditor
Agreement; provided that as of the date hereof, the Applicable Authorized
Representative is the Collateral Agent.


Section 14.Miscellaneous. (a) This Agreement may only be waived or modified in
writing in accordance with the requirements of Section 10.11 of the Loan
Agreement. This Agreement shall create a continuing lien on and security
interest in the Collateral and shall be binding upon each Debtor, its successors
and assigns and shall inure, together with the rights and remedies of the
Secured Parties hereunder, to the benefit of the Secured Parties and their
successors and permitted assigns; provided, however, that no Debtor may assign
its rights or delegate its duties hereunder without the Collateral Agent’s prior
written consent. Without limiting the generality of the foregoing, and subject
to the provisions of the Loan Agreement, any Lender may assign or otherwise
transfer any indebtedness held by it secured by this Agreement to any other
person subject to the requirements of Section 10.10 of the Loan Agreement, and
such other person shall thereupon become vested with all the benefits in respect
thereof granted to such Lender herein or otherwise.


(b)    All notices and other communications hereunder shall comply with
Section 10.8 of the Loan Agreement; provided that, the address information for
each Debtor shall be that expressed for the Borrower in such Section.


(c)    Any provision of this Agreement which is unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction. All rights, remedies and powers provided in this Agreement may be
exercised only to the extent that the exercise thereof does not violate any
applicable mandatory provisions of law, and all the provisions of this Agreement
are intended to be subject to all applicable mandatory provisions of law which
may be controlling and to be limited to the extent necessary so that they will
not render this Agreement invalid or unenforceable.


(d)    The lien and security interest herein created and provided for stand as
direct and primary security for the Secured Obligations of the Borrower arising
under or otherwise relating to the Loan Agreement as well as for the other
Secured Obligations secured hereby. No application of any sums received by the
Secured Parties in respect of the Collateral or any disposition thereof to the
reduction of the Secured Obligations or any part thereof shall in any manner
entitle any Debtor to any right, title or interest in or to the Secured
Obligations or any collateral or security therefor, whether by subrogation or
otherwise, unless and until all Secured Obligations have been fully paid and
satisfied and the Termination Date has occurred. Each Debtor acknowledges and
agrees that the lien and security interest hereby created and provided are
absolute and unconditional and shall not in any manner be affected or impaired
by any acts or omissions whatsoever of any Secured Party or any other holder of
any Secured Obligations, and without limiting the generality of the





--------------------------------------------------------------------------------





foregoing, the lien and security interest hereof shall not be impaired by any
acceptance by any Secured Party or any other holder of any Secured Obligations
of any other security for or guarantors upon any of the Secured Obligations or
by any failure, neglect or omission on the part of any Secured Party or any
other holder of any of the Secured Obligations to realize upon or protect any of
the Secured Obligations or any collateral or security therefor. The lien and
security interest hereof shall not in any manner be impaired or affected by (and
the Secured Parties, without notice to anyone, are hereby authorized to make
from time to time) any sale, pledge, surrender, compromise, settlement, release,
renewal, extension, indulgence, alteration, substitution, exchange, change in,
modification or disposition of any of the Secured Obligations or of any
collateral or security therefor, or of any guaranty thereof, or of any
instrument or agreement setting forth the terms and conditions pertaining to any
of the foregoing. The Secured Parties may at their discretion at any time grant
credit to the Borrower without notice to the other Debtors in such amounts and
on such terms as the Secured Parties may elect without in any manner impairing
the lien and security interest created and provided for. In order to realize
hereon and to exercise the rights granted the Secured Parties hereunder and
under applicable law, there shall be no obligation on the part of any Secured
Party or any other holder of any Secured Obligations at any time to first resort
for payment to the Borrower or any other Debtor or to any guaranty of the
Secured Obligations or any portion thereof or to resort to any other collateral,
security, property, liens or any other rights or remedies whatsoever, and the
Secured Parties shall have the right to enforce this Agreement against any
Debtor or its Collateral irrespective of whether or not other proceedings or
steps seeking resort to or realization upon or from any of the foregoing are
pending.


(e)    In the event the Secured Parties shall at any time in their discretion
permit a substitution of Debtors hereunder or a party shall wish to become a
Debtor hereunder, such substituted or additional Debtor shall, upon executing an
agreement in the form attached hereto as Schedule A, become a party hereto and
be bound by all the terms and conditions hereof to the same extent as though
such Debtor had originally executed this Agreement and, in the case of a
substitution, in lieu of the Debtor being replaced. Any such agreement shall
contain information as to such Debtor necessary to update Schedules 1, 3, 4, 5,
6 and 7 to the Perfection Certificate with respect to it. No such substitution
shall be effective absent the written consent of the Collateral Agent nor shall
it in any manner affect the obligations of the other Debtors hereunder.


(f)    This Agreement may be executed in counterparts and by different parties
hereto on separate counterparts, each of which shall be an original, but all
together one and the same instrument. Delivery of executed counterparts of this
Agreement by telecopy or by e-mail of an Adobe portable document format file
(also known as a “PDF” file) shall be effective as originals. Each Debtor
acknowledges that this Agreement is and shall be effective upon its execution
and delivery by such Debtor to the Collateral Agent, and it shall not be
necessary for the Collateral Agent to execute this Agreement or any other
acceptance hereof or otherwise to signify or express its acceptance hereof.


(g)    No Secured Party (other than the Collateral Agent) shall have the right
to institute any suit, action or proceeding in equity or at law in connection
with this Agreement for the enforcement of any remedy under or upon this
Agreement; it being understood and intended that no one or more of the Secured
Parties (other than the Collateral Agent) shall have any right in any manner
whatsoever to enforce any right hereunder, and that all proceedings at law or in
equity shall be instituted, had and maintained by the Collateral Agent in the
manner herein provided and for the benefit of the Secured Parties.


(h)    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED BY AND INTERPRETED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK. The headings in this Agreement are for convenience
of reference only and shall not limit or otherwise affect the meaning of any
provision hereof.


(i)    Each Debtor hereby submits to the exclusive jurisdiction of the United
States District Court for the Southern District of New York and of any New York
state court sitting in New York City in the borough of Manhattan, for purposes
of all legal proceedings arising out of or relating to this Agreement or the
transactions contemplated hereby. Each Debtor irrevocably waives, to the fullest
extent permitted by law, any objection





--------------------------------------------------------------------------------





which it may now or hereafter have to the laying of the venue of any such
proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient form. Each of the
parties hereto agrees that a final judgment in any such proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that (i) any party hereto may otherwise have to bring any proceeding
relating to this Agreement against any other party hereto or their respective
properties in the courts of any jurisdiction (A) for purposes of enforcing a
judgment or (B) in connection with any pending bankruptcy, insolvency or similar
proceeding in such jurisdiction or (ii) the Collateral Agent or any other
Secured Party may otherwise have to bring any proceeding relating to this
Agreement against any Debtor or its properties in the courts of any jurisdiction
in connection with exercising remedies against any Collateral in a jurisdiction
in which such Collateral is located. Each Debtor and, by accepting the benefits
of this Agreement, each Secured Party hereby irrevocably waives any and all
right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.


[Signature Pages to Follow]
 




































































In Witness Whereof, each Debtor has caused this Security Agreement to be duly
executed and delivered as of the date first above written.





--------------------------------------------------------------------------------





“Debtors”
[ ]
By:    ________________________________________    
Name:     ________________________________________
Title:    ________________________________________    
 




















































































Accepted and agreed to as of the date first above written.
JPMorgan Chase Bank, N.A., as Collateral Agent





--------------------------------------------------------------------------------





By:    ________________________________________    
Name:     ________________________________________
Title:    ________________________________________    

































































































--------------------------------------------------------------------------------





Schedule A
[Form of] Assumption and Supplemental Security Agreement
This Agreement dated as of this [ ]th day of [ ], 20[ ] from the entities listed
on the signature pages hereto (collectively, the “New Debtors”), to JPMorgan
Chase Bank, N.A. (“JPMorgan Chase Bank”), as collateral agent for the Secured
Parties (defined in the Security Agreement hereinafter identified and defined)
(JPMorgan Chase Bank acting as such agent and any successor or successors to
JPMorgan Chase Bank in such capacity being hereinafter referred to as the
“Collateral Agent”).
Preliminary Statements
A.    Western Digital Corporation, a Delaware corporation (the “Borrower”), and
certain other parties have executed and delivered to the Collateral Agent that
certain Security Agreement dated as of [ ], 2016 (such Security Agreement, as
the same may from time to time be amended, restated, amended and restated,
modified or restated, including supplements thereto which add additional parties
as Debtors thereunder, being hereinafter referred to as the “Security
Agreement”), pursuant to which such parties (the “Existing Debtors”) have
granted to the Collateral Agent for the benefit of the Secured Parties a lien on
and security interest in the Existing Debtors’ Collateral to secure the Secured
Obligations.
B.    All capitalized terms used in this Agreement without definition shall have
the same meaning herein as such terms have in the Security Agreement, except
that any reference to the term “Debtor” or “Debtors” and any provision of the
Security Agreement providing meaning to such term shall be deemed a reference to
the Existing Debtors and the New Debtors.
C.    The Borrower provides each New Debtor with substantial financial,
managerial, administrative, and/or technical support and each New Debtors will
benefit, directly and indirectly, from the financial accommodations extended by
the Secured Parties to the Borrower.
Now, therefore, for value received, and in consideration of financial
accommodations given or to be given to the Borrower by the Secured Parties from
time to time, each New Debtor hereby agrees as follows:
1.    Each New Debtor acknowledges and agrees that it shall become a “Debtor”
party to the Security Agreement effective upon the date of such New Debtor’s
execution of this Agreement and the delivery of this Agreement to the Collateral
Agent, and that upon such execution and delivery, all references in the Security
Agreement to the terms “Debtor” or “Debtors” shall be deemed to include such New
Debtor. Without limiting the generality of the foregoing, each New Debtor hereby
repeats and reaffirms all grants (including the grant of a lien and security
interest), covenants, agreements, representations, and warranties contained in
the Security Agreement as amended hereby, each and all of which are and shall
remain applicable to the Collateral from time to time owned by such New Debtor
or in which such New Debtor from time to time has any rights. Without limiting
the foregoing, in order to secure payment of the Secured Obligations, whether
now existing or hereafter arising, each New Debtor does hereby grant to the
Collateral Agent for the benefit of the Secured Parties, and hereby agrees that
the Collateral Agent has and shall continue to have until the Termination Date
(as such term is defined in the Loan Agreement referred to in the Security
Agreement) for the benefit of the Secured Parties a continuing lien on and
security interest in all of such New Debtor’s Collateral, including, without
limitation, all of such New Debtor’s Accounts, Chattel Paper, Instruments,
Documents, General Intangibles, Letter-of-Credit Rights, Supporting Obligations,
Deposit Accounts, Investment Property, Inventory, Equipment, Fixtures,
Commercial Tort Claims, and all of the other Collateral other than the Excluded
Property, each and all of such granting clauses being incorporated herein by
reference with the same force and effect as if set forth herein in their
entirety, except that all references in such clauses to the Existing Debtors or
any of them shall be deemed to include references to such New Debtor. Nothing
contained herein shall in any manner impair the priority of the liens and
security interests heretofore granted in favor of the Collateral Agent under the
Security Agreement.





--------------------------------------------------------------------------------





2.    Schedules 1, 3, 4, 5, 6 and 7 to the Perfection Certificate shall be
supplemented by the information set forth on the attached Supplements to each of
Schedules 1, 3, 4, 5, 6 and 7 to the Perfection Certificate with respect to each
New Debtor.
3.    Each New Debtor hereby acknowledges and agrees that the Secured
Obligations are secured by all of the Collateral according to, and otherwise on
and subject to, the terms and conditions of the Security Agreement to the same
extent and with the same force and effect as if such New Debtor had originally
been one of the Existing Debtors under the Security Agreement and had originally
executed the same as such an Existing Debtor.
4.    Except as specifically modified hereby, all of the terms and conditions of
the Security Agreement shall stand and remain unchanged and in full force and
effect.
5.    Each New Debtor agrees to execute and deliver such further instruments and
documents and do such further acts and things as the Collateral Agent may
reasonably deem necessary or proper to carry out more effectively the purposes
of this Agreement.
6.    No reference to this Agreement need be made in the Security Agreement or
in any other document or instrument making reference to the Security Agreement,
any reference to the Security Agreement in any of such to be deemed a reference
to the Security Agreement as modified hereby.
7.    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED BY AND INTERPRETED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.
[Remainder of page intentionally left blank]





--------------------------------------------------------------------------------





Supplements
Supplement to Schedule 1
Legal Names


Supplement to Schedule 3
Owned Real Property


Supplement to Schedule 4
Equity Interests in a Subsidiary and Other Equity Interests


Supplement to Schedule 5
Instruments and Tangible Chattel Paper


Supplement to Schedule 6
Intellectual Property


Supplement to Schedule 7
Commercial Tort Claims



















--------------------------------------------------------------------------------





[New Debtor[s]]


By:_______________________________________________     
Name:    
Title:     



















































--------------------------------------------------------------------------------





Accepted and agreed to as of the date first above written.
JPMorgan Chase Bank, N.A., as Collateral Agent
By:_______________________________________________     
Name:        
Title:































































































--------------------------------------------------------------------------------





Exhibit J
Form of Guaranty Agreement
GUARANTY AGREEMENT
Guaranty Agreement (this “Guaranty”) is entered into as of April 29, 2016, by
Western Digital Corporation, a Delaware corporation, and the other parties who
have executed this Guaranty (the “Subsidiary Guarantors”; and along with any
other parties who execute and deliver to the Administrative Agent (as
hereinafter identified and defined) an agreement in the form attached hereto as
Exhibit A, being herein referred to collectively as the “Guarantors” and
individually as a “Guarantor”).
PRELIMINARY STATEMENTS
A.    Western Digital Corporation, a Delaware corporation (the “Borrower”),
JPMorgan Chase Bank, N.A. (“JPMorgan Chase Bank”), as Administrative Agent
(JPMorgan Chase Bank in such capacity being referred to herein as the
“Administrative Agent”), and the other banks and financial institutions party
thereto are parties to a Loan Agreement dated as of April 29, 2016 (as extended,
renewed, amended, restated, refinanced, replaced, amended and restated,
supplemented or otherwise modified, the “Loan Agreement”) pursuant to which
JPMorgan Chase Bank and other banks and financial institutions from time to time
party to the Loan Agreement have provided financial accommodations to the
Borrower (JPMorgan Chase Bank, in its individual capacity and such other banks,
financial institutions and lenders being hereinafter referred to collectively as
the “Lenders” and individually as a “Lender”).
B.    The Borrower and one or more of the Guarantors may from time to time be
liable to the Lenders and/or their Affiliates with respect to Hedging Liability
and/or Funds Transfer Liability, Deposit Account Liability and Data Processing
Obligations as such terms are defined in the Loan Agreement (the Administrative
Agent and the Lenders, together with any Affiliates of the Lenders with respect
to the Hedging Liability and Funds Transfer Liability, Deposit Account Liability
and Data Processing Obligations, as such terms are defined in the Loan
Agreement, being hereinafter referred to collectively as the “Guaranteed
Creditors” and individually as a “Guaranteed Creditor”).
C.    The obligations of the Lenders to extend such credit are conditioned upon,
among other things, the execution and delivery of this Guaranty.
D.    The Subsidiary Guarantors are direct or indirect Subsidiaries of the
Borrower; and the Borrower provides each of the Guarantors with financial,
management, administrative, and/or technical support which enables the
Guarantors to conduct their businesses in an orderly and efficient manner in the
ordinary course.
E.    Each Guarantor will benefit, directly or indirectly, from credit and other
financial accommodations extended by the Guaranteed Creditors to the Borrower.
F.     The Intercreditor Agreement governs the relative rights and priorities of
the First Lien Secured Parties (as defined in the Intercreditor Agreement) in
respect of the First Lien Security Documents (as defined in the Intercreditor
Agreement) and with respect to certain other matters as described therein.
NOW, THEREFORE, for good and valuable consideration, receipt whereof is hereby
acknowledged, the parties hereto hereby agree as follows:
All capitalized terms used herein without definition shall have the same
meanings herein as such terms have in the Loan Agreement.
Each Guarantor hereby irrevocably and unconditionally guarantees jointly and
severally to the Administrative Agent, for the ratable benefit of the Guaranteed
Creditors, the due and punctual payment when due





--------------------------------------------------------------------------------





of the Obligations, Hedging Liability and/or Funds Transfer Liability, Deposit
Account Liability and Data Processing Obligations, in each case whether now
existing or hereafter arising (whether or not any proceeding under any debtor
relief law shall have stayed the accrual of collection of any of the Guaranteed
Obligations or operated as a discharge thereof) (and whether arising before or
after the filing of a petition in bankruptcy and including all interest accrued
after the petition date), due or to become due, direct or indirect, absolute or
contingent, and howsoever evidenced, held or acquired (the “Guaranteed
Obligations”; provided that the Guaranteed Obligations shall exclude any
Excluded Swap Obligations with respect to such Guarantor). In case of failure by
the Borrower or the Guarantors punctually to pay any Guaranteed Obligations,
each Guarantor hereby jointly and severally agrees to make such payment or to
cause such payment to be made punctually as and when the same shall become due
and payable, whether at stated maturity, by acceleration or otherwise, and as if
such payment were made by the Borrower or other Guarantors. All payments
hereunder by any Guarantor shall be made in immediately available funds in
Dollars without setoff, counterclaim or other defense or withholding or
deduction of any nature. Notwithstanding anything in this Guaranty to the
contrary, the obligations of each Guarantor under this Guaranty shall be limited
to an aggregate amount equal to the largest amount that would not render its
obligations under this Guaranty subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of the Bankruptcy Code of the United States or any
comparable provisions of any other applicable law.
Each Guarantor agrees that, upon demand, such Guarantor will then pay to the
Administrative Agent for the benefit of the Guaranteed Creditors the full amount
of the Guaranteed Obligations that is then due (subject to the limitation on the
right of recovery from such Guarantor pursuant to the last sentence of Section 2
above) whether or not any one or more of the other Guarantors shall then or
thereafter pay any amount whatsoever in respect to their obligations hereunder.
(a)    Until the Termination Date, the Guarantors (i) shall have no right of
subrogation with respect to such Guaranteed Obligations and (ii) waive any right
to enforce any remedy which any of the Guaranteed Creditors or the
Administrative Agent now have or may hereafter have against the Borrower, any
endorser or any guarantor of all or any part of the Guaranteed Obligations or
any other Person, and until such time the Guarantors waive any benefit of, and
any right to participate in, any security or collateral given to the Guaranteed
Creditors, the Collateral Agent and the Administrative Agent to secure the
payment or performance of all or any part of the Guaranteed Obligations or any
other liability of the Borrower to the Guaranteed Creditors or the
Administrative Agent. Should any Guarantor have the right, notwithstanding the
foregoing, to exercise its subrogation rights, each Guarantor hereby expressly
and irrevocably (A) subordinates any and all rights at law or in equity to
subrogation, reimbursement, exoneration, contribution, indemnification or set
off that such Guarantor may have to the payment in full in cash of the
Guaranteed Obligations until the Termination Date and (B) waives any and all
defenses available to a surety, guarantor or accommodation co-obligor until the
Termination Date. Each Guarantor acknowledges and agrees that this subordination
is intended to benefit the Administrative Agent and the Guaranteed Creditors and
shall not limit or otherwise affect such Guarantor’s liability hereunder or the
enforceability of this Guaranty, and that the Administrative Agent, the
Guaranteed Creditors and their respective successors and assigns are intended
third party beneficiaries of the waivers and agreements set forth in this
Section 4(a).
(b)    Each Guarantor agrees that any and all claims of such Guarantor against
the Borrower or any other Guarantor hereunder (each, an “Obligor”) with respect
to any “Intercompany Indebtedness” (as hereinafter defined), any endorser,
obligor or any other guarantor of all or any part of the Guaranteed Obligations,
or against any of its properties shall be subordinate and subject in right of
payment to the prior payment, in full and in cash, of all Guaranteed Obligations
until the Termination Date; provided that, as long as no Event of Default has
occurred and is continuing, such Guarantor may receive payments of principal and
interest from any Obligor with respect to Intercompany Indebtedness to the
extent not prohibited by the other terms of the Loan Documents. Notwithstanding
any right of any Guarantor to ask, demand, sue for, take or receive any payment
from any Obligor, all rights, liens and security interests of such Guarantor,
whether now or hereafter arising and howsoever existing, in any assets of any
other Obligor shall be and are subordinated to the rights of the Guaranteed
Creditors, the Administrative Agent and the Collateral Agent in those assets. No
Guarantor shall have any right to possession of any such asset or to foreclose
upon any such asset, whether by judicial action or otherwise, unless and until
the Termination Date. If all or any part of the assets of any Obligor, or the
proceeds thereof, are subject to any distribution, division or application to
the creditors of such Obligor, whether partial or complete, voluntary or





--------------------------------------------------------------------------------





involuntary, and whether by reason of liquidation, bankruptcy, arrangement,
receivership, assignment for the benefit of creditors or any other action or
proceeding, or if the business of any such Obligor is dissolved or if
substantially all of the assets of any such Obligor are sold, then, and in any
such event (such events being herein referred to as an “Insolvency Event”), any
payment or distribution of any kind or character, either in cash, securities or
other property, which shall be payable or deliverable upon or with respect to
any Indebtedness of any Obligor to any Guarantor (“Intercompany Indebtedness”)
shall be paid or delivered directly to the Administrative Agent for application
on any of the Guaranteed Obligations, due or to become due, until the
Termination Date. Should any payment, distribution, security or instrument or
proceeds thereof be received by the applicable Guarantor upon or with respect to
the Intercompany Indebtedness after any Insolvency Event and prior to the
satisfaction of all of the Guaranteed Obligations and the termination of all
financing arrangements pursuant to any Loan Document among the Borrower and the
Guaranteed Creditors, such Guarantor shall receive and hold the same in trust,
as trustee, for the benefit of the Guaranteed Creditors and shall forthwith
deliver the same to the Administrative Agent, for the benefit of the Guaranteed
Creditors, in precisely the form received (except for the endorsement or
assignment of the Guarantor where necessary), for application to any of the
Guaranteed Obligations, due or not due, and, until so delivered, the same shall
be held in trust by the Guarantor as the property of the Guaranteed Creditors.
If any such Guarantor fails to make any such endorsement or assignment to the
Administrative Agent or the Collateral Agent, the Administrative Agent or the
Collateral Agent or any of their officers or employees is irrevocably authorized
to make the same.
(a)    To the extent that any Guarantor shall make a payment under this Guaranty
(a “Guarantor Payment”) which, taking into account all other Guarantor Payments
then previously or concurrently made by any other Guarantor, exceeds the amount
which otherwise would have been paid by or attributable to such Guarantor if
each Guarantor had paid the aggregate Guaranteed Obligations satisfied by such
Guarantor Payment in the same proportion as such Guarantor’s “Allocable Amount”
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each of the Guarantors as determined
immediately prior to the making of such Guarantor Payment, then, following the
Termination Date, such Guarantor shall be entitled to receive contribution and
indemnification payments from, and be reimbursed by, each other Guarantor for
the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to such Guarantor Payment. Notwithstanding
any other provision of this Guaranty, the amount guaranteed by each Guarantor
hereunder shall be limited to the extent, if any, required so that its
obligations hereunder shall not be subject to avoidance under Section 548 of the
Bankruptcy Code or under any applicable state Uniform Fraudulent Transfer Act,
Uniform Fraudulent Conveyance Act or similar statute or common law. In
determining the limitations, if any, on the amount of any Guarantor’s
obligations hereunder pursuant to the preceding sentence, it is the intention of
the parties hereto that any rights of subrogation or contribution which such
Guarantor may have under this Guaranty, any other agreement or applicable law
shall be taken into account.
(b)    Unless the Guarantors have otherwise agreed on a different allocation, as
of any date of determination, the “Allocable Amount” of any Guarantor shall be
equal to the excess of the fair saleable value of the property of such Guarantor
over the total liabilities of such Guarantor (including the maximum amount
reasonably expected to become due in respect of contingent liabilities,
calculated, without duplication, assuming each other Guarantor that is also
liable for such contingent liability pays its ratable share thereof), giving
effect to all payments made by such other Guarantors as of such date in a manner
to maximize the amount of such contributions.
(c)    This Section 5 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 5 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.
(d)    The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.





--------------------------------------------------------------------------------





(e)    The rights of the indemnifying Guarantors against other Guarantors under
this Section 5 shall be exercisable upon the occurrence of the Termination Date.
Subject to the terms and conditions of the Loan Agreement, including, without
limitation, Section 10.10 thereof, each Guaranteed Creditor may, without any
notice whatsoever to any of the Guarantors, sell, assign, or transfer all of the
Guaranteed Obligations, or any part thereof, or grant participations therein,
and in that event each and every immediate and successive assignee, transferee,
or holder of all or any part of the Guaranteed Obligations, shall have the right
through the Administrative Agent pursuant to Section 18 hereof to enforce this
Guaranty, by suit or otherwise, for the benefit of such assignee, transferee,
holder or participant, as fully as if such assignee, transferee, or holder or
participant were herein by name specifically given such rights, powers and
benefits; but each Guaranteed Creditor through the Administrative Agent pursuant
to Section 18 hereof shall have an unimpaired right to enforce this Guaranty for
its own benefit or any such participant, as to so much of the Guaranteed
Obligations that it has not sold, assigned or transferred.
Subject to Section 9.12 of the Loan Agreement, this Guaranty is a continuing,
absolute and unconditional Guaranty, and shall remain in full force and effect
until the Termination Date has occurred. The Guaranteed Creditors may at any
time or from time to time release any Guarantor from its obligations hereunder
or effect any compromise with any Guarantor and no such release or compromise
shall in any manner impair or otherwise affect the obligations hereunder of the
other Guarantors. No release, compromise, or discharge of any one or more of the
Guarantors shall release, compromise or discharge the obligations of the other
Guarantors hereunder.
In case of the dissolution, liquidation or insolvency (howsoever evidenced) of,
or the institution of bankruptcy or receivership proceedings against the
Borrower or any Guarantor, in each case, that would permit or cause the
acceleration of the indebtedness under the Loan Agreement, all of the Guaranteed
Obligations which are then existing may be declared by the Administrative Agent
immediately due or accrued and payable from the Guarantors at such time as the
obligations are accelerated.
Subject to Sections 9.12 of the Loan Agreement, to the fullest extent permitted
by applicable law, the obligations of each of the Guarantors hereunder shall be
unconditional and absolute and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by:
any extension, renewal, settlement, indulgence, compromise, waiver or release of
or with respect to the Guaranteed Obligations or any part thereof or any
agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obligations;
any modification or amendment of or supplement to the Loan Agreement, any
Hedging Liability, any Funds Transfer Liability, Deposit Account Liability and
Data Processing Obligations or any other Loan Document, including, without
limitation, any such amendment which may increase the amount of, or the interest
rates applicable to, any of the Guaranteed Obligations guaranteed hereby;
any release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any collateral securing the
Guaranteed Obligations or any part thereof, any other guaranties with respect to
the Guaranteed Obligations or any part thereof, or any other obligation of any
person or entity with respect to the Guaranteed Obligations or any part thereof,
or any nonperfection or invalidity of any direct or indirect security for the
Guaranteed Obligations;
any change in the corporate, partnership, limited liability company or other
existence, structure or ownership of the Borrower or any other guarantor of any
of the Guaranteed Obligations, or any insolvency, bankruptcy, reorganization or
other similar proceeding affecting the Borrower or any other





--------------------------------------------------------------------------------





guarantor of the Guaranteed Obligations, or any of their respective assets or
any resulting release or discharge of any obligation of the Borrower or any
other guarantor of any of the Guaranteed Obligations;
the existence of any claim, setoff or other rights which the Guarantors may have
at any time against the Borrower, any other guarantor of any of the Guaranteed
Obligations, the Administrative Agent, any Guaranteed Creditor or any other
Person, whether in connection herewith or in connection with any unrelated
transactions, provided that nothing herein shall prevent the assertion of any
such claim by separate suit or compulsory counterclaim;
the enforceability or validity of the Guaranteed Obligations or any part thereof
or the genuineness, enforceability or validity of any agreement relating thereto
or with respect to any collateral securing the Guaranteed Obligations or any
part thereof, or any other invalidity or unenforceability relating to or against
the Borrower or any other guarantor of any of the Guaranteed Obligations, for
any reason related to the Loan Agreement, any Hedging Liability, any Funds
Transfer Liability, Deposit Account Liability and Data Processing Obligations or
any provision of applicable law, decree, order or regulation purporting to
prohibit the payment by the Borrower or any other guarantor of the Guaranteed
Obligation or otherwise affecting any term any of the Guaranteed Obligations;
the failure of the Administrative Agent or the Collateral Agent to take any
steps to perfect and maintain any security interest in, or to preserve any
rights to, any security or collateral for the Guaranteed Obligations, if any:
the election by, or on behalf of, any one or more of the Guaranteed Creditors,
in any proceeding instituted under Chapter 11 of Title 11 of the United States
Code (11 U.S.C. 101 et seq.) (or any successor statute, the “Bankruptcy Code”),
of the application of Section 1111(b)(2) of the Bankruptcy Code;
any borrowing or grant of a security interest by the Borrower, as
debtor-in-possession, under Section 364 of the Bankruptcy Code;
the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of the claims of the Guaranteed Creditors or the Administrative Agent
for repayment of all or any part of the Guaranteed Obligations;
the failure of any other guarantor to sign or become party to this Guaranty or
any amendment, change, or reaffirmation hereof; or
any other act or omission to act or delay of any kind by the Borrower, any other
guarantor of the Guaranteed Obligations, the Administrative Agent, any
Guaranteed Creditor or any other Person or any other circumstance whatsoever
(other than payment in full of the Obligations) which might, but for the
provisions of this Section 9, constitute a legal or equitable discharge of any
Guarantor’s obligations hereunder or otherwise reduce, release, prejudice or
extinguish its liability under this Guaranty.
In the event the Guaranteed Creditors shall at any time in their discretion
permit a substitution of Guarantors hereunder, a party shall wish to become
Guarantor hereunder or a party is required to become a Guarantor hereunder
pursuant to Section 4.4 of the Loan Agreement, such substituted or additional
Guarantor shall, upon executing an agreement in the form attached hereto as
Exhibit A, become a party hereto and be bound by all the terms and conditions
hereof to the same extent as though such Guarantor had originally executed this
Guaranty and in the case of a substitution, in lieu of the Guarantor being
replaced. No such substitution shall be effective absent the written consent
delivered in accordance with the terms of the Loan Agreement, nor shall it in
any manner affect the obligations of the other Guarantors hereunder.
(a)     To the fullest extent permitted by applicable law, each of the
Guarantors irrevocably waives acceptance hereof, presentment, demand or action
on delinquency, protest and any notice not provided for herein or





--------------------------------------------------------------------------------





under the other Loan Documents, as well as any requirement that at any time any
action be taken by any Person against the Borrower, any other guarantor of the
Guaranteed Obligations, or any other Person.
(b)     Notwithstanding anything herein to the contrary, each of the Guarantors
hereby absolutely, unconditionally, knowingly, and expressly waives, to the
fullest extent permitted by applicable law:
any right it may have to revoke this Guaranty as to future Indebtedness or
notice of acceptance hereof;
(1) notice of acceptance hereof; (2) notice of any Loans or other financial
accommodations made or extended under the Loan Documents or the creation or
existence of any Guaranteed Obligations; (3) notice of the amount of the
Guaranteed Obligations, subject, however, to each Guarantor’s right to make
inquiry of the Administrative Agent and the Guaranteed Creditors to ascertain
the amount of the Guaranteed Obligations at any reasonable time; (4) notice of
any adverse change in the financial condition of the Borrower or of any other
fact that might increase such Guarantor’s risk hereunder; (5) notice of
presentment for payment, demand, protest, and notice thereof as to any
instruments among the Loan Documents; (6) notice of any Default or Event of
Default; and (7) all other notices (except if such notice is specifically
required to be given to such Guarantor hereunder or under the Loan Documents)
and demands to which each Guarantor might otherwise be entitled;
its right, if any, to require the Collateral Agent, the Administrative Agent and
the other Guaranteed Creditors to institute suit against, or to exhaust any
rights and remedies which the Collateral Agent, the Administrative Agent and the
other Guaranteed Creditors has or may have against, the other Guarantors or any
third party, or against any Collateral provided by the other Guarantors, or any
third party; and each Guarantor further waives any defense arising by reason of
any disability or other defense (other than a defense of payment or performance
or the defense that the Termination Date has occurred) of the other Guarantors
or by reason of the cessation from any cause whatsoever of the liability of the
other Guarantors in respect thereof;
(a) any rights to assert against the Administrative Agent and the other
Guaranteed Creditors any defense (legal or equitable), set-off, counterclaim, or
claim which such Guarantor may now or at any time hereafter have against the
other Guarantors or any other party liable to the Administrative Agent and the
other Guaranteed Creditors (other than a defense of payment or performance or
the defense that the Termination Date has occurred); (b) any defense, set-off,
counterclaim, or claim, of any kind or nature, arising directly or indirectly
from the present or future lack of perfection, sufficiency, validity, or
enforceability of the Guaranteed Obligations or any security therefor; (c) any
defense (other than a defense of payment or performance or the defense that the
Termination Date has occurred) such Guarantor has to performance hereunder, and
any right such Guarantor has to be exonerated, arising by reason of: the
impairment or suspension of the Administrative Agent’s and the other Guaranteed
Creditors’ rights or remedies against the other Guarantors; the alteration by
the Administrative Agent and the other Guaranteed Creditors of the Guaranteed
Obligations; any discharge of the other Guarantor’s obligations to the
Administrative Agent and the other Guaranteed Creditors by operation of law as a
result of the Administrative Agent’s and the other Guaranteed Creditors’
intervention or omission; or the acceptance by the Administrative Agent and the
other Guaranteed Creditors of anything in partial satisfaction of the Guaranteed
Obligations; (d) [reserved]; and (e) without limiting the generality of the
foregoing, any other defense of waiver, release, discharge in bankruptcy, res
judicata, statue of frauds, anti-deficiency statute, incapacity, minority,
usury, illegality or unenforceability which may be available to the Borrower or
any other person liable in respect of any of the Guaranteed Obligations; and
any defense arising by reason of or deriving from (a) any claim or defense based
upon an election of remedies by the Administrative Agent and the other
Guaranteed Creditors; or (b) any election by the Administrative Agent and the
other Guaranteed Creditors under the Bankruptcy Code, to limit the amount of, or
any collateral securing, its claim against the Guarantors.





--------------------------------------------------------------------------------





(c)    Subject to the last sentence of Section 2 above, the Guarantors agree
that the Guarantors shall be and remain jointly and severally liable for any
deficiency remaining after foreclosure or other realization on any lien or
security interest securing the Guaranteed Obligations, whether or not the
liability of the Borrower or any other obligor for such deficiency is discharged
pursuant to statute or judicial decision.
No failure or delay by the Administrative Agent or any Guaranteed Creditor in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise of any other right, power or privilege. The rights and remedies
provided in this Guaranty, the Loan Agreement, any Hedging Liability, any Funds
Transfer Liability, Deposit Account Liability and Data Processing Obligations
and the other Loan Documents shall be cumulative and not exclusive of any rights
or remedies provided by law.
If any payment applied by the Guaranteed Creditors to the Guaranteed Obligations
is thereafter set aside, recovered, rescinded or required to be returned for any
reason (including, without limitation, the bankruptcy, insolvency or
reorganization of the Borrower or any other obligor), the Guaranteed Obligations
to which such payment was applied shall for the purposes of this Guaranty be
deemed to have continued in existence, notwithstanding such application, and
this Guaranty shall be enforceable as to such of the Guaranteed Obligations as
fully as if such application had never been made.
Each Guarantor represents and warrants to the Guaranteed Creditors that as of
the date hereof:
(i) Such Guarantor is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, except to the extent the
failure of any Guarantor to be in existence and good standing would not
reasonably be expected to have a Material Adverse Effect, (ii) has the power and
authority to own its property and to transact the business in which it is
engaged and proposes to engage, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect, and (iii) is duly
qualified and in good standing in each jurisdiction where the ownership, leasing
or operation of property or the conduct of its business requires such
qualification, except, in each case, under this clause (iii) where the same
could not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.
Such Guarantor has the power and authority to enter into this Guaranty, to
guarantee the Guaranteed Obligations and to perform all of its obligations under
this Guaranty.
The Guaranty has been duly authorized, executed, and delivered by such Guarantor
and constitutes a valid and binding obligation of such Guarantor enforceable
against it in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency, fraudulent conveyance or similar laws affecting
creditors’ rights generally and general principles of equity (regardless of
whether the application of such principles is considered in a proceeding in
equity or at law).
This Guaranty does not, nor does the performance or observance by such Guarantor
of any of the matters and things herein provided for, (i) violate any provision
of law or any judgment, injunction, order or decree binding upon such Guarantor,
(ii) contravene or constitute a default under any provision of the
organizational documents (e.g., charter, articles of incorporation or by‑laws,
articles of association or operating agreement, partnership agreement or other
similar document) of such Guarantor, (iii) contravene or constitute a default
under any covenant, indenture or agreement of or affecting such Guarantor or any
of its Property or (iv) result in the creation or imposition of any Lien on any
Property of such Guarantor other than the Liens granted to the Administrative
Agent pursuant to any Loan Document and Permitted Liens, except with respect to
clauses (i), (iii) and (iv), to the extent, individually or in the aggregate,
that such violation, contravention, breach, conflict, default or creation or
imposition of any Lien could not reasonably be expected to result in a Material
Adverse Effect.
From and after the date of execution of this Agreement or any agreement in the
form attached hereto as Exhibit A by any Guarantor and continuing until the
Termination Date or until such Guarantor is





--------------------------------------------------------------------------------





earlier released from its obligations hereunder in accordance with Section 6
hereof, such Guarantor agrees to perform and observe, and cause each of its
Subsidiaries to perform and observe, all of the terms, covenants and agreements
set forth in Article VI of the Loan Agreement on its or their part to be
performed or observed or that the Borrower has agreed to cause such Guarantor or
such Subsidiaries to perform or observe.
The liability of the Guarantors under this Guaranty is in addition to and shall
be cumulative with all other liabilities of the Guarantors after the date hereof
to the Guaranteed Creditors as a Guarantor of the Guaranteed Obligations,
without any limitation as to amount, unless the instrument or agreement
evidencing or creating such other liability specifically provides to the
contrary.
Any provision of this Guaranty which is unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such unenforceability
without invalidating the remaining provisions hereof or affecting the validity
or enforceability of such provision in any other jurisdiction. All rights,
remedies and powers provided in this Guaranty may be exercised only to the
extent that the exercise thereof does not violate any applicable mandatory
provisions of law, and all the provisions of this Guaranty are intended to be
subject to all applicable mandatory provisions of law which may be controlling
and to be limited to the extent necessary so that they will not render this
Guaranty invalid or unenforceable.
Any demand for payment on this Guaranty or any other notice required or desired
to be given hereunder to any Guarantor shall comply with Section 10.8 of the
Loan Agreement; provided that, the address information for each Guarantor shall
be its address or facsimile number set forth below, or such other address or
facsimile number as such party may hereafter specify by notice to the
Administrative Agent given by courier, United States certified or registered
mail, by facsimile, by email transmission or by other telecommunication device
capable of creating written record of such notice and its receipt. Each such
notice, request or other communication shall be effective (i) if given by
facsimile, when such facsimile is transmitted to the facsimile number specified
in this Section 17 and a confirmation of such telecopy has been received by the
sender, (ii) if given by mail, five days after such communication is deposited
in the mail, certified or registered with return receipt requested, addressed as
aforesaid, (iii) if by email, when delivered (all such notices and
communications sent by email shall be deemed delivered upon the sender’s receipt
of an acknowledgement from the intended recipient (such as by the “return
receipt requested” function, as available, return email or other written
acknowledgement)), or (iv) if given by any other means, when delivered at the
addresses specified in this Section.
to the Guarantors:
Western Digital Corporation
3355 Michelson Drive, Suite 100
Irvine, California 92612
Attention: Michael Ray, Executive Vice President, Chief Legal Officer and
Secretary
Telephone: (949) 672-7822
Facsimile: (949) 672-6604
Email: michael.ray@wdc.com
Attention: Olivier Leonetti, Chief Financial Officer
Telephone: (949) 672-9901
Facsimile: (949) 672-6604
Email: olivier.leonetti@wdc.com









--------------------------------------------------------------------------------





No Guaranteed Creditor (other than the Administrative Agent) shall have the
right to institute any suit, action or proceeding in equity or at law in
connection with this Guaranty for the enforcement of any remedy under or upon
this Guaranty; it being understood and intended that no one or more of the
Guaranteed Creditors (other than the Administrative Agent) shall have any right
in any manner whatsoever to enforce any right hereunder, and that all
proceedings at law or in equity shall be instituted, had and maintained by the
Administrative Agent in the manner herein provided and for the benefit of the
Guaranteed Creditors.
THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED BY AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK. This Guaranty may only be waived or modified in writing in
accordance with the requirements of Section 10.11 of the Loan Agreement. This
Guaranty and every part thereof shall be effective as to each Guarantor upon its
execution and delivery by such Guarantor to the Administrative Agent, without
further act, condition or acceptance by the Guaranteed Creditors, shall be
binding upon such Guarantors and upon the legal representatives, successors and
assigns of the Guarantors, and shall inure to the benefit of the Guaranteed
Creditors, their successors, legal representatives and assigns. The Guarantors
waive notice of the Guaranteed Creditors’ acceptance hereof. This Guaranty may
be executed in counterparts and by different parties hereto on separate
counterparts, each of which shall be an original, but all together one and the
same instrument. Delivery of executed counterparts of this Guaranty by telecopy
or by e-mail of an Adobe portable document format file (also known as a “PDF”
file) shall be effective as originals.
Each Guarantor hereby submits to the exclusive jurisdiction of the United States
District Court for the Southern District of New York and of any New York State
court sitting in New York City in the borough of Manhattan for purposes of all
legal proceedings arising out of or relating to this Guaranty or the
transactions contemplated hereby. Each Guarantor irrevocably waives, to the
fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such proceeding brought in such a court
and any claim that any such proceeding brought in such court has been brought in
an inconvenient forum. EACH OF THE GUARANTORS, THE ADMINISTRATIVE AGENT AND THE
GUARANTEED CREDITORS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
If an Event of Default shall have occurred and be continuing, each Guaranteed
Creditor, the Administrative Agent and the Collateral Agent may, regardless of
the acceptance of any security or collateral for the payment hereof, set off and
apply toward the payment of all or any part of the Guaranteed Obligations any
and all deposits (general or special, time or demand, provisional or final and
in whatever currency denominated at any time held) and other obligations at any
time owing by such Guaranteed Creditor or the Administrative Agent or any of
their Affiliates to or for the credit or the account of any Guarantor against
any of and all the Guaranteed Obligations, irrespective of whether or not such
Guaranteed Creditor or the Administrative Agent shall have made any demand under
this Guaranty and although such obligations may be unmatured; provided that such
Guaranteed Creditor shall notify the applicable Guarantor and the Administrative
Agent promptly after any such setoff and application; however, the failure to
give such notice shall not affect the validity of such setoff and application.
The rights of each Guaranteed Creditor or the Administrative Agent under this
Section 21 are in addition to other rights and remedies (including other rights
of setoff) which such Guaranteed Creditor or the Administrative Agent may have.
Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Guarantor to honor all
of its obligations under this Guaranty in respect of Swap Obligations (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section 22 for the maximum amount of such liability that can be hereby incurred
without rendering its obligations under this Section 22 or otherwise under this
Guaranty voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this Section 22 shall remain in full force and
effect until a discharge of such Qualified ECP Guarantor’s Guaranteed
Obligations in accordance with the terms hereof and the other Loan Documents.
Each Qualified ECP Guarantor intends that this Section 22 constitute,





--------------------------------------------------------------------------------





and this Section 22 shall be deemed to constitute, a “keepwell, support, or
other agreement” for the benefit of each other Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. As used herein,
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other Guarantor as would
otherwise constitute an “eligible contract participant” as defined in Section
1a(18) of the Commodity Exchange Act or any regulations promulgated thereunder
(an “ECP”) and can cause another Person to qualify as an ECP at such time by
entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.
[SIGNATURE PAGES TO FOLLOW]





















































































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Guarantors have caused this Guaranty Agreement to be
executed and delivered as of the date first above written.
“GUARANTORS”


WESTERN DIGITAL TECHNOLOGIES, INC.
HGST, INC.
WD MEDIA, LLC
WESTERN DIGITAL (FREMONT), LLC
By:__________________________________________________    
Name:    
Title:    



























































































--------------------------------------------------------------------------------





Accepted and agreed as of the date first above written.
WESTERN DIGITAL CORPORATION,
as the Borrower
By:__________________________________________________        Name:    
Title:    





























































































--------------------------------------------------------------------------------





Accepted and agreed as of the date first above written.
JPMORGAN CHASE BANK, N.A., as Administrative Agent for the Guaranteed Creditors
By:__________________________________________________        Name:    
Title:













































































--------------------------------------------------------------------------------





EXHIBIT A
TO
GUARANTY AGREEMENT
ASSUMPTION AND SUPPLEMENT TO GUARANTY AGREEMENT
This Assumption and Supplement to Guaranty Agreement (the “Agreement”) is dated
as of this _____ day of ____________, _____, made by [Insert name of new
guarantor], a ___________ (the “New Guarantor”);
WITNESSETH THAT:
WHEREAS, certain affiliates of Western Digital Corporation, a Delaware
corporation (the “Borrower”), have executed and delivered to the Administrative
Agent for the Guaranteed Creditors that certain Guaranty Agreement dated as of
April 29, 2016 (such Guaranty Agreement, as the same may from time to time be
extended, renewed, amended, restated, refinanced, replaced, amended and
restated, supplemented or otherwise modified, including supplements thereto
which add or substitute parties as Guarantors thereunder, being hereinafter
referred to as the “Guaranty”) pursuant to which such affiliates (the “Existing
Guarantors”) have guaranteed to the Guaranteed Creditors, the full and prompt
payment of, among other things, any and all indebtedness, obligations and
liabilities of the Borrower arising under or relating to the Loan Agreement as
defined therein; and
WHEREAS, the New Guarantor will directly and substantially benefit from credit
and other financial accommodations extended and to be extended by the Guaranteed
Creditors to the Borrower;
NOW, THEREFORE, FOR VALUE RECEIVED, and in consideration of advances made or to
be made, or credit accommodations given or to be given, to the Borrower by the
Guaranteed Creditors from time to time, the New Guarantor hereby agrees as
follows:
1.    The New Guarantor acknowledges and agrees that it shall become a
“Guarantor” party to the Guaranty effective upon the date of the New Guarantor’s
execution of this Agreement and the delivery of this Agreement to the
Administrative Agent on behalf of the Guaranteed Creditors, and that upon such
execution and delivery, all references in the Guaranty to the terms “Guarantor”
or “Guarantors” shall be deemed to include the New Guarantor.
2.    The New Guarantor hereby assumes and becomes liable (jointly and severally
with all the other Guarantors) for the Guaranteed Obligations (as defined in the
Guaranty) and agrees to pay and otherwise perform all of the obligations of a
Guarantor under the Guaranty according to, and otherwise on and subject to, the
terms and conditions of the Guaranty to the same extent and with the same force
and effect as if the New Guarantor had originally been one of the Existing
Guarantors under the Guaranty and had originally executed the same as such an
Existing Guarantor.
3.    The New Guarantor acknowledges and agrees that, as of the date hereof, the
New Guarantor makes each and every representation and warranty that is set forth
in Section 14 of the Guaranty.
4.    All capitalized terms used in this Agreement without definition shall have
the same meaning herein as such terms have in the Guaranty, except that any
reference to the term “Guarantor” or “Guarantors” and any provision of the
Guaranty providing meaning to such term shall be deemed a reference to the
Existing Guarantors and the New Guarantor. Except as specifically modified
hereby, all of the terms and conditions of the Guaranty shall stand and remain
unchanged and in full force and effect.
5.    No reference to this Agreement need be made in the Guaranty or in any
other document or instrument making reference to the Guaranty, any reference to
the Guaranty in any of such to be deemed a reference to the Guaranty as modified
hereby.





--------------------------------------------------------------------------------





6.    All communications and notices hereunder shall be in writing and given as
provided in Section 17 of the Guaranty and to the following address for each New
Guarantor.
Address:
________________________________________________________
Attention: ____________________
Facsimile:_(___)______________
Email:______________________



2.
7.    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED BY AND INTERPRETED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.













































































--------------------------------------------------------------------------------





3.


4.    [NEW GUARANTOR]


5.    By:______________________________________        
Name    
Title    











































































































--------------------------------------------------------------------------------





6.


Acknowledged and agreed as of the date first above written.
7.    JPMorgan Chase Bank, N.A., as Administrative
Agent for the Guaranteed Creditors


8.    By:___________________________________________        
Name:    
Title:    






            















































































--------------------------------------------------------------------------------





Exhibit K
Form of Escrow Agreement
ESCROW AGREEMENT
ESCROW AGREEMENT, dated as of April 29, 2016 (the “Agreement”), by and among
Western Digital Corporation, a Delaware corporation (the “Borrower”), JPMorgan
Chase Bank, N.A., as administrative agent under the Loan Agreement (as defined
herein) (in such capacity, the “Administrative Agent”), SunTrust Bank, as escrow
agent (the “Escrow Agent”) and SunTrust Bank, as securities intermediary (the
“Intermediary”).
This Agreement is being entered into in connection with (i) the Agreement and
Plan of Merger (the “Merger Agreement”), dated as of October 21, 2015, by and
among the Borrower, Schrader Acquisition Corporation (“Merger Sub”), a Delaware
corporation and direct wholly owned subsidiary of Western Digital Technologies,
Inc. (“WDT”), which is a wholly owned subsidiary of the Borrower, and SanDisk
Corporation, a Delaware corporation (“SanDisk”) and (ii) the Loan Agreement
dated April 29, 2016 (the “Loan Agreement”), among the Borrower, the
Administrative Agent and the other banks and financial institutions party from
time to time thereto.
For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged by each of the parties hereto, the parties hereto, intending
to be legally bound, do hereby agree as follows:
Definitions. Capitalized terms, used but not defined herein, shall have the
respective meanings specified in the Loan Agreement. A copy of the Loan
Agreement shall be provided to the Escrow Agent for the sole and limited purpose
of reference to defined terms.
Appointment and Jurisdiction of Escrow Agent.
The Borrower and the Administrative Agent hereby appoint SunTrust Bank, as the
escrow agent and securities intermediary hereunder in accordance with the terms
and conditions set forth herein, and SunTrust Bank, as escrow agent, hereby
accepts such appointment. The Borrower, the Intermediary, the Administrative
Agent and the Escrow Agent hereby agree that the “securities intermediary’s
jurisdiction” with respect to each of the Escrow Accounts (as defined below) of
the Intermediary is the State of New York for purposes of the New York UCC (as
defined below), including Section 8-110 thereof. The Intermediary confirms and
agrees that it is a securities intermediary with respect to each Escrow Account
and that each Escrow Account is a “securities account,” each within the meaning
of Article 8 of the New York UCC. The Borrower acknowledges that the Escrow
Agent may currently be acting as a lender or as an agent under the Loan
Agreement and the Borrower’s rights and obligations under any other agreement
with the Escrow Agent (including the Loan Agreement) that currently or hereafter
may exist are, and shall be, separate and distinct from the rights and
obligations of the parties pursuant to this Agreement, and none of such rights
and obligations under such other agreements shall be affected by the Escrow
Agent’s performance or lack of performance of services hereunder.
The Escrowed Property.
On the date hereof (the “Closing Date”), pursuant to Section 2.17 of the Loan
Agreement, the Borrower is obligated to deposit, or cause to be deposited, in
cash with the Escrow Agent (i) $3,750,000,000, representing the gross proceeds
of the U.S. Term B Loans, less any upfront fees or “original issue discount” of
        % and (ii) €885,000,000, representing the gross proceeds of the Euro
Term B Loans, less any upfront fees or “original issue discount” of         %
((i) and (ii), together, the “Proceeds”). The deposit made pursuant to this
subsection (a), together with any additional amounts deposited with the Escrow
Agent by or on behalf of the Borrower, is referred to collectively herein as the
“Escrowed Property.”
The “Outside Date” shall be October 21, 2016; provided that to the extent the
Termination Date (as defined in the Merger Agreement) has been extended as
provided in Section 8.1(b)(i) of the Merger Agreement and the Borrower delivers
written notice in the form attached as Exhibit A hereto to the Administrative
Agent and the





--------------------------------------------------------------------------------





Escrow Agent that the Termination Date under the Merger Agreement has been
extended in accordance with the terms of the Merger Agreement, the Outside Date
shall be January 21, 2017. References herein to “Escrow Prepayment Amount” shall
mean an amount equal to the Proceeds, together with all accrued and unpaid
interest on the full aggregate principal amount of such Term B Loans from the
Closing Date through, but not including, the Escrow Prepayment Date (as defined
in the Loan Agreement). References herein to “Excess Escrowed Property” shall
mean the excess, if any, of the Escrowed Property over the Escrow Prepayment
Amount.
The Escrow Agent shall have no duty to solicit the Escrowed Property. The
Borrower certifies that the Escrowed Property shall be satisfactory for such
purposes pursuant to the Loan Agreement, and shall notify the Escrow Agent in
writing at or prior to the transfer of the Escrowed Property to the Escrow
Accounts. The Escrow Agent shall have no liability for any Escrowed Property, or
for interest thereon, that remains unclaimed and/or is returned if such written
notification is not given.
9. Escrowed Property denominated U.S. Dollars shall be held in account number
             (Reference: Western Digital/JP Morgan TBL Escrow) established and
maintained with the Intermediary (together with any successor account or
accounts, the “USD Escrow Account”), with wire instructions for the crediting of
funds to the USD Escrow Account as follows:
Wire Instructions:
Name of Bank:    
City/State of Bank:    
ABA Number of Bank:    
Name of Account:    
Account Number at Bank:    
Reference:     
Attn:     
Escrowed Property denominated Euros shall be held in account number
             (Reference: STB As Escrow FBO Western Digital Corp) established and
maintained with the Intermediary (together with any successor account or
accounts, the “Euro Escrow Account” and together with the USD Escrow Account,
the “Escrow Accounts” and each, an “Escrow Account”), with wire instructions for
the crediting of funds to the Euro Escrow Account as follows:
Wire Instructions:
Name of Bank:    
Address of Bank:    
IBAN:    
SUNTRUST NOSTRO A/C#:    
Swift ID of Bank:    
SunTrust Swift:    
Attn:     
Subject to and in accordance with the provisions hereof, the Escrow Agent agrees
to hold the Escrowed Property in the applicable Escrow Account, and the
Intermediary agrees that each Escrow Account constitutes a “securities account”
(as defined in Section 8-501 of the Uniform Commercial Code in effect in the
State of New York on the date hereof (the “New York UCC”)).
Each Escrow Account will be established and maintained with the Intermediary in
the name of the Escrow Agent, as escrow agent on behalf of the Borrower and the
Administrative Agent. The Escrow Agent shall administer each Escrow Account in
accordance with the provisions of this Agreement, including, without limitation,
holding in escrow, investing and reinvesting, and releasing or distributing the
Escrowed Property.
As security for the due and punctual payment of all amounts that may be payable
from time to time and the due and punctual performance of all other obligations
outstanding under the Loan Agreement, now or hereafter





--------------------------------------------------------------------------------





arising, the Borrower hereby pledges, assigns and grants to the Administrative
Agent, for the benefit of the Lenders, a security interest in all of its rights,
titles and interests in, whether now owned by or owing to, or hereafter acquired
by or arising in favor of the Borrower, in (1) the Escrow Accounts, (2) the
Escrowed Property, (3) all “financial assets” (as defined in Section 8-102(a)(9)
of the New York UCC) credited thereto, (4) all Investment Property (as defined
Article 9 of the New York UCC) credited thereto, (5) all proceeds of the
foregoing, (6) all books and records, customer lists, credit files, computer
files, programs, printouts and other computer materials and records related
thereto and (7) any General Intangibles (as defined in the New York UCC) at any
time evidencing or relating to any of the foregoing (all of the foregoing in (1)
- (7), the “Escrow Collateral”), to secure the prompt and complete payment and
performance by the Borrower of the Escrow Prepayment Amount on the Escrow
Prepayment Date and the payment by the Borrower of any other amounts due under
the Loan Agreement (the “Secured Obligations”). The Administrative Agent shall
have all of the rights and remedies of a secured party under the New York UCC
with respect to the Escrow Collateral securing the Secured Obligations. For the
avoidance of doubt, the Administrative Agent (in its capacity as such) shall be
considered a designee of the Escrow Agent (in its capacity as such) in
connection with the pledge pursuant to this paragraph. The security interest of
the Administrative Agent granted pursuant hereto shall at all times be valid,
perfected and enforceable as a first priority security interest. The Borrower
agrees to take all steps necessary to maintain the security interest created by
this Agreement as a perfected first-priority security interest. Without limiting
the generality of the foregoing, the Borrower hereby agrees to file and
authorizes the Administrative Agent to file one or more UCC financing statements
(including amendments thereto and continuations thereof) in such jurisdictions
and filing offices and containing such description of Escrow Collateral as may
be reasonably necessary in order to perfect the security interest granted
herein, and the Borrower agrees to file or to cause to be filed all such UCC
financing statements in such jurisdictions and filing offices and containing
such description of Escrow Collateral as is necessary in order to perfect the
security interest granted herein; provided that the Administrative Agent and the
Escrow Agent and the Intermediary shall have no obligation to file or monitor
the filing of UCC financing statements. The Escrow Agent and the Intermediary
shall be entitled to rely conclusively and without independent investigation or
inquiry on the Borrower with respect to creating, perfecting, maintaining and
continuing the security interest created by this Agreement as a perfected
first-priority security interest. The Escrow Agent and the Intermediary make no
representation concerning whether or not any security interest exists with
respect to any property held under the terms of this Agreement and the Escrow
Agent and the Intermediary shall have no duty or obligation with respect to the
creation, perfection or continuation of any such security interest, it being
understood and agreed that the duties of the Escrow Agent with respect to any
property held pursuant to this Agreement are limited and confined exclusively to
the duties and responsibilities expressly set forth herein; provided that the
Escrow Agent and Intermediary shall comply with the terms of this Agreement
which grant the Administrative Agent control over the Escrowed Property. The
Borrower represents and warrants that as of the date hereof its legal name is
that set forth on the signature pages hereof and it is duly formed and validly
existing as a corporation under the laws of the State of Delaware and is not
organized under the laws of any other jurisdiction, and the Borrower hereby
agrees that it will not change its legal name or jurisdiction of organization
without giving the Administrative Agent and the Lenders not less than five (5)
Business Days’ prior written notice thereof and without preparing and filing, at
the Borrower’s expense, all financing statements and amendments or supplements
thereto, continuation statements and other documents required to be filed or
recorded in order to perfect and protect (or to maintain the perfection of) the
security interest in the Escrow Collateral in each office necessary for such
purpose.
Prior to release from the Escrow Accounts, all Escrowed Property shall either be
(a) held as (i) with respect to the USD Escrow Account, a U.S. Dollar deposit
balance or (ii) with respect to the Euro Escrow Account, a Euro deposit balance
or (b) invested in Eligible Escrow Investments (as defined below) specified in
writing to the Escrow Agent by a Responsible Officer (as defined below) of the
Borrower, and in each case, shall be credited to the applicable Escrow Account.
The Intermediary hereby agrees that the Eligible Escrow Investments and any
investment property, financial asset, security, instrument or cash or cash
balances (irrespective of the currency in which such cash or cash balances are
denominated) credited to an Escrow Account shall be treated as a “financial
asset” within the meaning of Section 8-102(a)(9) of the New York UCC. For
purposes of this Agreement, “Eligible Escrow Investments” means (a) securities
issued or directly and fully guaranteed or insured by the U.S. government or any
agency or instrumentality thereof (provided, that the full faith and credit of
the United States is pledged in support thereof) having repricings or maturities
of not more than one year from the date of acquisition; (b)





--------------------------------------------------------------------------------





certificates of deposit and time deposits with maturities of one year or less
from the date of acquisition, bankers’ acceptances with maturities not exceeding
one year and overnight bank deposits, in each case, with any United States
commercial bank having capital and surplus in excess of $500.0 million (which,
for the avoidance of doubt, the Intermediary has agreed in this Section
3(c)(iii) to credit to the applicable Escrow Account and to treat as financial
assets credited to a securities account); (c) repurchase obligations with a term
of not more than 14 days for underlying securities of the types described in
clauses (a) and (b) above entered into with any financial institution meeting
the qualifications specified in clause (b) above; and (d) money market funds
that invest solely in Eligible Escrow Investments of the kinds described in
clauses (a) through (c) above. The Escrow Agent and the Intermediary shall be
entitled to assume conclusively and without independent inquiry that investments
specified in writing by a Responsible Officer of the Borrower conform to the
requirements of this Agreement. If at any time the Intermediary receives any
entitlement order (as such term is defined in Section 8-102(a)(8) of the New
York UCC) with respect to any financial asset credited to an Escrow Account from
the Administrative Agent, the Intermediary shall comply with such entitlement
order without further consent of the Borrower, the Escrow Agent or any other
person. The Borrower hereby agrees with the Escrow Agent and the Administrative
Agent that the Borrower shall not give any entitlement orders to the
Intermediary or instructions to the Escrow Agent, except to the extent provided
in Sections 4(a) and 5(a) below. The Administrative Agent agrees, solely for the
benefit of the Borrower, that it will not give any entitlement order to the
Intermediary except on the written directions of the Required Lenders (other
than after the occurrence and during the continuation of an Event of Default),
it being understood that the Intermediary shall have no responsibility
whatsoever to determine whether such directions have been provided to the
Administrative Agent.
Upon the release of any Escrowed Property pursuant to Section 5 hereof, the
security interest of the Administrative Agent for the benefit of the Lenders
shall automatically terminate without any further action and the Escrowed
Property shall be delivered to the recipient entitled thereto free and clear of
any and all liens, claims or encumbrances of any person, including, without
limitation, the Escrow Agent, the Administrative Agent and the Lenders.
Investment of the Escrowed Property; Income Tax Reporting.
During the term of this Agreement and prior to delivery by the Administrative
Agent of a notice to the Escrow Agent stating that an Event of Default (as
defined in the Loan Agreement) has occurred and is continuing under the Loan
Agreement, the Escrow Agent shall, at the initial written direction, in the form
of Exhibit F, of one of the authorized representatives of the Borrower
identified on Schedule I hereto (each, a “Responsible Officer”), instruct the
Intermediary to invest and reinvest the Escrowed Property in the Eligible Escrow
Investments, as set forth in such written direction.
The Escrow Agent shall have no obligation to invest or reinvest the Escrowed
Property if deposited with the Escrow Agent after 10:00 a.m. local time in the
City of New York on such day of deposit until the next Business Day.
Instructions received after 10:00 a.m. local time in the City of New York will
be treated as if received on the following Business Day. The Escrow Agent shall
have no responsibility for any investment losses, fee, tax, penalty or other
charge resulting from the investment, reinvestment or liquidation of the
Escrowed Property. Any interest or other income received on such investment and
reinvestment of the Escrowed Property shall become part of the Escrowed Property
and any losses incurred on such investment and reinvestment of the Escrowed
Property shall be debited against the Escrowed Property. The Borrower shall be
responsible for any and all differences between the amount of Escrowed Property
released pursuant to Section 5 and the Escrow Prepayment Amount plus any other
amounts due under the Loan Agreement. If an investment selection is not made and
a written direction not given to the Escrow Agent, the Escrowed Property shall
remain uninvested with no liability for interest or earnings thereon. It is
agreed and understood that the entity serving as Escrow Agent may earn fees
associated with the investments outlined above in accordance with the terms of
such investments, including without limitation charging any applicable agency
fee (which fees, for the avoidance of doubt, are separate from any fees the
Escrow Agent may charge for acting as Escrow Agent) in connection with each
transaction. The Escrow Agent is hereby authorized to execute purchases and
sales of investments through the facilities of its own trading or capital
markets operations or those of any affiliated entity at pricing standards for
customers similarly situated to the Borrower. Notwithstanding the foregoing, the
Escrow Agent shall have the power to sell or liquidate the foregoing investments
whenever the





--------------------------------------------------------------------------------





Escrow Agent shall be required to release all or any portion of the Escrowed
Property pursuant to Section 5 hereof. In no event shall the Escrow Agent be
deemed an investment manager or adviser in respect of any selection of
investments hereunder and the parties recognize and agree that the Escrow Agent
will not provide supervision, recommendations or advice relating to the
investment of moneys held hereunder or the purchase, sale, retention or other
disposition of any investment. The Escrow Agent is hereby authorized, in making
or disposing of any investment permitted by this Agreement, to deal with itself
(in its individual capacity) or with one or more of its affiliates, whether it
or any such affiliate is acting as agent of the Escrow Agent or for any third
person or dealing as principal for its own account. It is understood and agreed
that the Escrow Agent or its affiliates are permitted to receive additional
compensation that could be deemed to be in the Escrow Agent’s economic
self-interest for (A) serving as investment adviser, administrator, shareholder
servicing agent, custodian or subcustodian with respect to certain of the
investments, (B) using affiliates to effect transactions in certain investments
and (C) effecting transactions in investments. Following delivery by the
Administrative Agent of a notice to the Escrow Agent stating that an Event of
Default (as defined in the Loan Agreement) has occurred and is continuing, the
Escrow Agent shall hold the Escrowed Property on deposit in the Escrow Accounts
without investment. The Escrow Agent shall be under no duty to afford the
Escrowed Property any greater degree of care than it gives similar escrowed
property.
10. The parties agree that, for tax reporting purposes, all interest and other
income from investment of the Escrowed Property shall, as of the end of each
calendar year and to the extent required by the Internal Revenue Service, be
reported as having been earned by the Borrower, whether or not such income was
disbursed during such calendar year.
Prior to the date hereof, the Borrower shall provide the Escrow Agent with
certified tax identification numbers by furnishing Internal Revenue Service Form
W-9 and such other forms and documents that the Escrow Agent may reasonably
request. With respect to the preparation and delivery of Form 1099s and all
matters pertaining to the reporting of earnings on funds held under this
Agreement, the Escrow Agent shall be entitled to request and receive written
instructions from the Borrower, and the Escrow Agent shall be entitled to rely
conclusively and without further inquiry on such written instructions. The
parties understand that if such tax reporting documentation is not provided and
certified to the Escrow Agent, the Escrow Agent may be required by the Internal
Revenue Code of 1986, as amended, and the regulations promulgated thereunder, to
withhold a portion of any interest or other income earned on the investment of
the Escrowed Property.
To the extent that the Escrow Agent becomes liable for the payment of any taxes
in respect of income derived from the investment of the Escrowed Property, the
Escrow Agent shall satisfy such liability to the extent possible from Excess
Escrowed Property, if any. The Borrower shall indemnify, defend and hold the
Escrow Agent harmless from and against any tax, late payment, interest, penalty
or other cost or expense that may be assessed against the Escrow Agent on or
with respect to the Escrowed Property and the investment thereof unless such
tax, late payment, interest, penalty or other expense was directly caused by the
gross negligence or willful misconduct of the Escrow Agent. The indemnification
provided by this Section 4(c)(iii) is in addition to the indemnification
provided in Section 8 and shall survive the resignation or removal of the Escrow
Agent and the termination of this Agreement.
Distribution of Escrowed Property. The Escrow Agent is directed to distribute
the Escrowed Property in the following manner:
if at or prior to 2:00 p.m. (New York City time) on the Business Day prior to
the Outside Date, the Escrow Agent receives an officers’ certificate from the
Borrower substantially in the form of Exhibit B, dated as of the date the
Escrowed Property is to be released (the “Escrow Release Date”) pursuant to the
Release Notice (as defined below), executed by Responsible Officers of the
Borrower and certifying to the Escrow Agent as to the matters set forth therein
(an “Officers’ Certificate”), and a written notice substantially in the form of
Exhibit C, executed by Responsible Officers of the Borrower (a “Release
Notice”), the Escrow Agent shall, provided that the Release Notice has been
received, release the Escrowed Property as directed and in the manner set forth
in the Release Notice and the Officers’ Certificate from the Borrower; or





--------------------------------------------------------------------------------





if (A) the Escrow Agent shall not have received an Officers’ Certificate
pursuant to Section 5(a) on or prior to the Outside Date, (B) the Borrower shall
have notified the Escrow Agent and the Administrative Agent in writing in the
form of an Officers’ Certificate (which may be a Release Notice) stating that
(x) the Borrower will not pursue the consummation of the Schrader Acquisition
(as defined in the Loan Agreement) or (y) the Merger Agreement has been or will
be terminated or (C) the Term B Loans have become accelerated pursuant to
Section 7.2 or 7.3 of the Loan Agreement and the Administrative Agent shall have
delivered to the Escrow Agent a notice in writing in the form of Exhibit D
hereto (upon which the Escrow Agent shall rely conclusively and without further
inquiry) (each of the events described in the foregoing clauses (A), (B) and
(C), an “Escrow Prepayment Event”) the Escrow Agent shall, as provided in this
section, release the Escrowed Property (including any investment earnings) to
the Administrative Agent on such date pursuant to the wire and delivery
instructions provided on Schedule II hereto (the date of such release, the
“Escrow Termination Date”).
The Borrower shall deliver the Officers’ Certificate (or the Release Notice, as
applicable) pursuant to Section 5(b)(B) no later than the Business Day
immediately following the date of the Borrower’s determination referenced
therein.
Following the release of the Escrowed Property in connection with an Escrow
Prepayment Event, any Excess Escrowed Property in excess of any fees, expenses
or other amounts payable under the Loan Agreement or hereunder in connection
therewith or as set forth in Section 8(d), shall be returned by the Escrow Agent
to the Borrower.
Termination. This Agreement shall terminate upon the distribution of all
Escrowed Property from the accounts established hereunder, including any
interest and investment earnings thereon, and this Agreement shall be of no
further force and effect except as provided in the immediately following
sentence. The provisions of Sections 4(c), 7, 8 and 9 hereof shall survive the
termination of this Agreement and the earlier resignation or removal of the
Escrow Agent.
Duties of the Escrow Agent.
Scope of Responsibility. Notwithstanding any provision to the contrary, the
Escrow Agent is obligated only to perform the duties specifically set forth in
this Agreement, which shall be deemed purely ministerial in nature. Under no
circumstances will the Escrow Agent be deemed to be a fiduciary to any party
hereto or any other person under this Agreement. The Escrow Agent will not be
responsible or liable for the failure of any party hereto to perform in
accordance with this Agreement. The Escrow Agent shall neither be responsible
for, nor chargeable with, knowledge of the terms and conditions of any other
agreement, instrument, or document other than this Agreement (including but not
limited to the Merger Agreement or the Loan Agreement), whether or not an
original or a copy of such agreement has been provided to the Escrow Agent; and
the Escrow Agent shall have no duty to know or inquire as to the performance or
nonperformance of any provision of any such agreement, instrument, or document.
References in this Agreement to any other agreement, instrument, or document are
for the convenience of the parties hereto, and the Escrow Agent has no duties or
obligations with respect thereto. This Agreement sets forth all matters
pertinent to the escrow contemplated hereunder, and no additional obligations of
the Escrow Agent shall be inferred or implied from the terms of this Agreement
or any other agreement.
Attorneys and Agents. The Escrow Agent may consult with counsel of its
selection, including its in-house counsel, with respect to any questions
relating to its duties and responsibilities and shall be entitled to rely on and
shall not be liable for any action taken or omitted to be taken in good faith by
the Escrow Agent in accordance with the advice of counsel or other professionals
retained or consulted by the Escrow Agent. The Escrow Agent shall be reimbursed
as set forth in Section 8(d) for any and all compensation (fees, expenses and
other costs) paid and/or reimbursed to such counsel and/or professionals. The
Escrow Agent may perform any and all of its duties hereunder either directly or
by or through its agents, representatives, attorneys, custodians, and/or
nominees and the Escrow Agent shall not be responsible for any misconduct or
negligence on the part of any agent, representative, attorney, custodian or
nominee appointed with due care by it hereunder.





--------------------------------------------------------------------------------





Reliance. The Escrow Agent shall not be liable for any action taken or not taken
by it in good faith in accordance with the direction or consent of the parties
hereto or their respective agents, representatives, successors, or assigns. The
Escrow Agent shall not be liable for acting or refraining from acting upon any
signature, endorsement, assignment, instruction, notice, request, consent,
direction, requisition, certificate, order, affidavit, letter, or other paper or
document believed by it to be genuine and correct and to have been signed or
sent by the proper person or persons, without further inquiry into the person’s
or persons’ authority. Concurrent with the execution of this Agreement, the
Borrower shall deliver to the Escrow Agent authorized signers’ forms in the form
of Schedule I to this Agreement.
Right Not Duty Undertaken. The permissive rights of the Escrow Agent to do
things enumerated in this Agreement shall not be construed as duties.
No Financial Obligation. No provision of this Agreement shall require the Escrow
Agent to risk or advance its own funds or otherwise incur any financial
liability or potential financial liability in the performance of its duties or
the exercise of its rights under this Agreement, unless it shall have been
furnished with indemnity and/or security satisfactory to it.
The Escrow Agent shall have no liability under the provisions of any agreement
other than this Agreement.
Provisions Concerning the Escrow Agent.
Indemnification. The Borrower shall indemnify, defend and hold harmless the
Escrow Agent and each of its officers, directors and employees from and against
any and all loss, liability, cost, damage, claim and expense, including, without
limitation, attorneys’ fees and expenses or other professional fees and expenses
which the Escrow Agent or any of such persons suffers or incurs by reason of any
action, claim or proceeding brought against the Escrow Agent, arising out of or
relating in any way to the Escrow Agent’s appointment as Escrow Agent hereunder,
this Agreement or any transaction to which this Agreement relates, unless such
loss, liability, cost, damage, claim or expense shall have been finally
adjudicated to have been directly caused by the willful misconduct or gross
negligence of the Escrow Agent, its officers, directors or employees. The
provisions of this Section 8(a) shall survive the resignation or removal of the
Escrow Agent and the termination of this Agreement.
Limitation of Liability. The Escrow Agent shall not be liable, directly or
indirectly, for any (A) damages, losses or expenses arising out of the services
provided hereunder, other than damages, losses or expenses which have directly
resulted from the Escrow Agent’s gross negligence or willful misconduct, or (B)
special, indirect, punitive or consequential damages or losses of any kind
whatsoever (including without limitation lost profits), even if the Escrow Agent
has been advised of the possibility of such losses or damages and regardless of
the form of action.
Resignation or Removal. The Escrow Agent may resign and be discharged from the
performance of its duties hereunder at any time by furnishing written notice of
its resignation to the Borrower and the Administrative Agent, which notice shall
specify the date when such resignation shall take effect, and the Borrower and
the Administrative Agent may remove the Escrow Agent by furnishing to the Escrow
Agent a joint written notice of its removal along with payment of all fees and
expenses to which it is entitled through the date of termination. Within seven
Business Days after giving the notice of removal to the Escrow Agent or
receiving the notice of resignation from the Escrow Agent, in each case pursuant
to this Section 8(c), the Borrower shall appoint a successor Escrow Agent. If a
successor Escrow Agent has not accepted such appointment by the end of such
seven Business Day period, the Escrow Agent may, in its sole discretion, apply
to a court of competent jurisdiction for the appointment of a successor Escrow
Agent or for other appropriate relief. The costs and expenses (including
reasonable attorneys’ fees and expenses) incurred by the Escrow Agent in
connection with such proceeding shall be paid by, and be deemed an obligation of
the Borrower. Such resignation or removal, as the case may be, shall be
effective upon the appointment of a successor, and the retiring Escrow Agent
shall transmit all records pertaining to the Escrowed Property and shall pay all
Escrowed Property to the successor escrow agent, after making copies of records
the Escrow Agent deems advisable and, solely to the extent of Excess Escrowed
Property, if any, after deduction and payment to the Escrow Agent of all fees
and expenses (including court costs and attorneys’ fees and





--------------------------------------------------------------------------------





expenses) payable to, incurred by, or expected to be incurred by the Escrow
Agent in connection with the performance of its duties and the exercise of its
rights hereunder. Upon delivery of such Escrowed Property to the successor
escrow agent, the Escrow Agent shall have no further duties, responsibilities or
obligations hereunder.
Compensation. The Escrow Agent shall be entitled to compensation for its
services and reimbursement of its expenses as separately agreed upon with the
Borrower, which compensation and reimbursement shall be paid by the Borrower.
The Borrower agrees to pay such compensation and to reimburse the Escrow Agent
for the out-of-pocket expenses (including, without limitation, attorneys’ and
other professionals’ fees and expenses) incurred by it in connection with the
services rendered by it hereunder. The fee agreed upon for the services rendered
hereunder is intended as full compensation for the Escrow Agent’s services as
contemplated by this Agreement; provided, however, that in the event that the
conditions for the disbursement of funds under this Agreement are not fulfilled,
or the Escrow Agent renders any service not contemplated in this Agreement, or
there is any material modification hereof, or if any material controversy arises
hereunder, or the Escrow Agent is made a party to any litigation pertaining to
this Agreement or the subject matter hereof, then the Escrow Agent shall be
compensated by the Borrower for such extraordinary services and reimbursed for
all costs and expenses, including reasonable attorneys’ fees and expenses,
occasioned by any such delay, controversy, litigation or event. If any amount
due to the Escrow Agent hereunder is not paid within 30 days of the date due,
the Escrow Agent in its sole discretion may charge the Borrower interest on such
amount in accordance with its customary billing policies, which amount may not
exceed the highest rate permitted by applicable law. The Escrow Agent may, in
its sole discretion, withhold from any distribution of Excess Escrowed Property,
if any, an amount equal to any unpaid fees and expenses to which the Escrow
Agent is entitled hereunder and is hereby granted the right to set off and
deduct any unpaid fees, non-reimbursed expenses and unsatisfied indemnification
rights from Excess Escrowed Property, if any. The provisions of this section
shall survive the termination of this Agreement or the resignation or removal of
the Escrow Agent.
Disagreements. If any conflict, disagreement or dispute arises between, among,
or involving any of the parties hereto concerning the meaning or validity of any
provision hereunder or concerning any other matter relating to this Agreement,
or the Escrow Agent is in doubt as to the action to be taken hereunder, the
Escrow Agent may, at its option, retain the Escrowed Property until the Escrow
Agent (A) receives a final non-appealable order of a court of competent
jurisdiction or a final non-appealable arbitration decision directing delivery
of the Escrowed Property, in which event the Escrow Agent shall be authorized to
disburse the Escrowed Property in accordance with such final court order,
arbitration decision, or agreement, (B) receives a written agreement jointly
executed by the Borrower and the Administrative Agent, in which event the Escrow
Agent shall be authorized to disburse the Escrowed Property in accordance with
the instructions of the Borrower and the Administrative Agent, or (C) files an
interpleader action in any court of competent jurisdiction, and upon the filing
thereof, the Escrow Agent shall be relieved of all liability as to the Escrowed
Property and shall be entitled to recover attorneys’ fees, expenses and other
costs incurred in commencing and maintaining any such interpleader action;
provided that, notwithstanding the foregoing, the Escrow Agent shall release the
Escrowed Property in accordance with Section 5 hereof; provided further that,
for the avoidance of doubt, the Administrative Agent shall at all times have the
right to instruct the Intermediary pursuant to Section 3(c)(iii) hereof with
respect to the Escrow Accounts and the other Escrow Collateral credited thereto.
The Escrow Agent shall be entitled to act on any such agreement, court order, or
arbitration decision without further question, inquiry, or consent. The Escrow
Agent shall be entitled to act on any agreement, court order or arbitration
decision without further question, inquiry or consent. The Escrow Agent shall
have no liability to the Borrower or any other person with respect to any
suspension of performance or disbursement into court, specifically including any
liability or claimed liability that may arise, or be alleged to have arisen, out
of or as a result of any delay in the disbursement of the Escrowed Property or
any delay in or with respect to any other action required or requested of Escrow
Agent.
Merger or Consolidation. Any corporation or association into which the Escrow
Agent may be converted or merged, or with which it may be consolidated, or to
which it may sell or transfer all or substantially all of its escrow or
corporate trust business and assets as a whole or substantially as a whole, or
any corporation or association resulting from any such conversion, sale, merger,
consolidation or transfer to which the Escrow Agent is a party, shall be and
become the successor escrow agent under this Agreement and shall have and
succeed to the rights, powers, duties, immunities and privileges as its
predecessor, without the execution or filing of any instrument or





--------------------------------------------------------------------------------





paper or the performance of any further act on the part of any of the parties
hereto except where an instrument of transfer or assignment is required by law
to effect such succession, anything herein to the contrary notwithstanding.
Attachment of Escrowed Property; Compliance with Legal Orders. In the event that
any Escrowed Property shall be attached, garnished or levied upon by any court
order, or the delivery thereof shall be stayed or enjoined by an order of a
court, or any order, judgment or decree shall be made or entered by any court
order affecting the Escrowed Property, the Escrow Agent is hereby expressly
authorized, in its sole discretion, to respond as it deems appropriate or to
comply with all writs, orders or decrees so entered or issued, or which it is
advised by legal counsel of its own choosing is binding upon it, whether with or
without jurisdiction. In the event that the Escrow Agent obeys or complies with
any such writ, order or decree, it shall not be liable to any of the parties
hereto or to any other person, firm or corporation, should, by reason of such
compliance notwithstanding, such writ, order or decree be subsequently reversed,
modified, annulled, set aside or vacated.
Force Majeure. The Escrow Agent shall not be responsible or liable for any
failure or delay in the performance of its obligation under this Agreement
arising out of or caused, directly or indirectly, by circumstances beyond its
control, including without limitation acts of God, earthquakes, fire, flood,
wars, acts of terrorism, civil or military disturbances, sabotage, epidemic,
riots, interruptions, loss or malfunctions of utilities, computer (hardware or
software) or communications services, accidents, nuclear catastrophes, labor
disputes, acts of civil or military authority or governmental action; it being
understood that the Escrow Agent shall use commercially reasonable efforts which
are consistent with accepted practices in the banking industry to resume
performance as soon as reasonably practicable under the circumstances.
Miscellaneous.
This Agreement embodies the entire agreement and understanding among the parties
hereto relating to the subject matter hereof. All prior and contemporaneous
negotiations and agreements between or among the parties hereto on the matter
contained in this Agreement are expressly merged into and superseded by this
Agreement.
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York without reference to the principles of conflict of laws
(other than Section 5-1401 of the General Obligations Law).
Each of the parties hereto hereby irrevocably consents to the jurisdiction of
the courts of the State of New York and of any Federal Court located in the
Borough of Manhattan in such State in connection with any action, suit or other
proceeding arising out of or relating to this Agreement or any action taken or
omitted hereunder, and waives any claim of forum non conveniens and any
objections as to laying of venue. Each party further waives personal service of
any summons, complaint or other process and agrees that service thereof may be
made by certified or registered mail, return receipt requested, directed to such
person at such person’s address for purposes of notices hereunder. The Borrower,
the Administrative Agent and the Escrow Agent further agree that the Escrow
Agent has the right to interplead all of the assets held hereunder into a court
of competent jurisdiction pursuant to Section 8(e) hereto in order to determine
the rights of any person claiming any interest herein. EACH PARTY, TO THE EXTENT
PERMITTED BY LAW, KNOWINGLY, VOLUNTARILY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY. THIS WAIVER
APPLIES TO ANY ACTION OR LEGAL PROCEEDING, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE.
All notices, requests, demands, and other communications required under this
Agreement shall be in writing, in English, and shall be deemed to have been duly
given if delivered (A) personally, (B) by facsimile transmission with written
confirmation of receipt, (C) by overnight delivery with a reputable national
overnight delivery service, or (D) by mail or by certified mail, return receipt
requested, and postage prepaid. If any notice is mailed, it shall be deemed
given five business days after the date such notice is deposited in the United
States mail. If notice is given to a party, it shall be given at the address for
such party set forth below. It shall be the responsibility of the Parties to
notify the Escrow Agent and the other Party in writing of any name or address





--------------------------------------------------------------------------------





changes. Notwithstanding anything to the contrary herein provided, in the case
of communications delivered to the Escrow Agent, such communications shall be
deemed to have been given on the date received by the Escrow Agent.
If to the Borrower:
Western Digital Corporation
3355 Michelson Drive, Suite 100
Irvine, California 92612
Phone: (949) 672-7822
Facsimile: (949) 672-6604
Attention: Michael Ray
If to the Administrative Agent:
JPMorgan Chase Bank, N.A.
10 South Dearborn
Chicago, IL 60603
Phone: (312) 732-1162
Facsimile: (844) 490-5663
Attention: Dustin Thompson
If to the Escrow Agent or the Intermediary:
SunTrust Bank
919 East Main Street, 7th Floor
Richmond, Virginia 23219
Client Manager: Nickida Dooley, Vice President
Phone: (804)782-7610
Facsimile: (804)225-7141
Attention: Escrow Services
Email: Nickida.Dooley@Suntrust.com
The headings of the Sections of this Agreement have been inserted for
convenience and shall not modify, define, limit or expand the express provisions
of this Agreement.
Except as otherwise specifically provided for in this Section 9(f), this
Agreement and the rights and obligations hereunder of parties hereto may not be
assigned except with the prior written consent of the other parties hereto. Any
such assignment made without such consent shall be null and void for all
purposes. This Agreement shall be binding upon and inure to the benefit of each
party’s respective successors and permitted assigns. The Escrow Agent may assign
or transfer its rights under this Agreement to any of its affiliates without the
prior written consent of any party hereto, provided that the Escrow Agent shall
notify the Borrower in writing of such assignment or transfer promptly following
the effectiveness thereof. For purposes of this Section, “affiliate” means any
person that directly or indirectly controls, or is under common control with, or
is controlled by, the Escrow Agent, provided that “control” (including its
correlative meanings - “controlled by” and “under common control with”) shall
mean possession, directly or indirectly, of power to direct or cause the
direction of management or policies (whether through ownership of partnership or
other ownership interests, by contract or otherwise). Except as expressly
provided herein, no person other than the Lenders shall acquire or have any
rights under or by virtue of this Agreement. This Agreement is intended to be
for the sole benefit of the parties hereto and the Lenders and (subject to the
provisions of this Section 9(f)) their respective successors and assigns, and
none of the provisions of this Agreement are intended to be, nor shall they be
construed to be, for the benefit of any third person other than the Lenders.





--------------------------------------------------------------------------------





This Agreement may not be amended, supplemented or otherwise modified without
the prior written consent of the Borrower, the Administrative Agent and the
Escrow Agent. This Agreement may not be modified orally or by electronic mail
(other than in PDF format).
The Escrow Agent makes no representation as to the validity, value, genuineness
or the collectability of any security or other document or instrument held by or
delivered to it.
This Agreement may be executed in two or more counterparts, each of which shall
be an original, but all of which together shall constitute one and the same
instrument. The exchange of copies of this Agreement and of signature pages by
facsimile or PDF transmission shall constitute effective execution and delivery
of this Agreement as to the parties hereto and may be used in lieu of the
original Agreement for all purposes. Signatures of the parties hereto
transmitted by facsimile or PDF shall be deemed to be their original signatures
for all purposes.
The rights and remedies conferred upon the parties hereto shall be cumulative,
and the exercise or waiver of any such right or remedy shall not preclude or
inhibit the exercise of any additional rights or remedies. The waiver of any
right or remedy hereunder shall not preclude the subsequent exercise of such
right or remedy. A waiver by any party to this Agreement of any condition or
breach of any term, covenant, representation, or warranty contained in this
Agreement, in one or more instances, shall not be construed as a further or
continuing waiver of any such condition or breach or a waiver of any other
condition or breach of any other term, covenant, representation, or warranty
contained in this Agreement.
Each of the parties hereto hereby represents and warrants (A) that this
Agreement has been duly authorized, executed and delivered on its behalf and
constitutes its legal, valid and binding obligation and (B) that the execution,
delivery and performance of this Agreement by such party does not and will not
violate any law or regulation applicable to it.
The invalidity, illegality or unenforceability of any provision of this
Agreement shall in no way affect the validity, legality or enforceability of any
other provision; and if any provision is held to be unenforceable as a matter of
law, the other provisions shall not be affected thereby and shall remain in full
force and effect.
For purposes of this Agreement, “Business Day” shall mean any day that is not a
Saturday or Sunday or a day on which banking institutions in New York, New York
are authorized or required by law to close.
For purposes of sending and receiving instructions or directions hereunder, all
such instructions or directions shall be, and the Escrow Agent may conclusively
rely upon such instructions or directions, delivered, and executed by
Responsible Officers of the Borrower or Administrative Agent designated on
Schedule I attached hereto and made a part hereof, which such designation shall
include specimen signatures of such representatives, as such Schedule I may be
updated from time to time.
This Agreement has been accepted, executed and delivered by the Administrative
Agent in its capacity as Administrative Agent under and pursuant to the terms of
the Loan Agreement. The Administrative Agent shall be entitled to all rights,
privileges, immunities and protections set forth in the Loan Agreement in the
acceptance, execution, delivery and performance of this Agreement as though
fully set forth herein.
The parties hereto are aware that under applicable state law, property which is
presumed abandoned may under certain circumstances escheat to the appropriate
state. The Escrow Agent shall have no liability to the Borrower, its heirs,
legal representatives, successors and assigns, or any other party, should any or
all of the Escrowed Property be subject to escheat.
The parties hereto acknowledge that in accordance with Section 326 of the U.S.A.
Patriot Act, the Escrow Agent, in order to help fight the funding of terrorism
and prevent money laundering, is required to obtain, verify, and record
information that identifies each person or legal entity that establishes a
relationship or opens an account with the Escrow Agent. The parties to this
Agreement agree that they will provide the Escrow Agent with such information as
it may request in order for the Escrow Agent to satisfy the requirements of the
U.S.A. Patriot Act.





--------------------------------------------------------------------------------





[SIGNATURE PAGE FOLLOWS]





















































































































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
WESTERN DIGITAL CORPORATION
By:__________________________________________________        Name:    Olivier
Leonetti
Title:    Chief Financial Officer





































--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A.,
as Administrative Agent under the Loan Agreement
By:__________________________________________________        Name:    [ ]
Title:    [ ]
SUNTRUST BANK,
as Escrow Agent
By:__________________________________________________
Name:    [ ]
Title:    [ ]
SUNTRUST BANK,
as Intermediary
By:__________________________________________________        Name:    [ ]
Title:    [ ]



























































--------------------------------------------------------------------------------





WESTERN DIGITAL CORPORATION TERM B LOANS ESCROW
EXHIBIT A
Notice of Extension of Outside Date
[insert date]
NOTICE IS HEREBY GIVEN THAT pursuant to Section 3(b) of the Escrow Agreement,
dated as of April 29, 2016 (the “Escrow Agreement”), by and among Western
Digital Corporation, a Delaware corporation (the “Borrower”), JPMorgan Chase
Bank, N.A., as Administrative Agent, SunTrust Bank, as escrow agent (the “Escrow
Agent”), and SunTrust Bank, as securities intermediary, as of the date hereof
the Borrower hereby elects to extend the Outside Date such that the effective
“Outside Date” for purposes of the Escrow Agreement shall be as set forth below.
Capitalized terms used but not defined herein have the respective meanings
specified in the Escrow Agreement (including those terms defined by reference to
the Loan Agreement referred to therein).
The Borrower hereby certifies to the Escrow Agent and the Administrative Agent
through the undersigned officers that they are extending the Outside Date in
accordance with Section 3(b) of the Escrow Agreement.
Prior to Notice:
Outside Date:    October 21, 2016
Effective upon Notice:
Outside Date:    January 21, 2017
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]























































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Borrower, through the undersigned officers, has signed
this notice on the date first set forth above.
WESTERN DIGITAL CORPORATION
By:__________________________________________________        Name:
Title:
By:__________________________________________________        Name:
Title:















































--------------------------------------------------------------------------------





WESTERN DIGITAL CORPORATION TERM B LOANS ESCROW
EXHIBIT B
Officers’ Certificate
Western Digital Corporation
[insert date]
This certificate is being delivered pursuant to Section 5 of the Escrow
Agreement, dated as of April 29, 2016 (the “Escrow Agreement”), by and among
Western Digital Corporation, a Delaware corporation (the “Borrower”), JPMorgan
Chase Bank, N.A., as Administrative Agent, SunTrust Bank, as escrow agent (the
“Escrow Agent”), and SunTrust Bank, as securities intermediary. Capitalized
terms used but not defined herein have the respective meanings specified in the
Escrow Agreement (including those terms defined by reference to the Loan
Agreement referred to therein).
The Borrower hereby certifies to the Escrow Agent and the Administrative Agent
through the undersigned officers that on the date hereof, substantially
concurrently with the release of the Escrowed Property:
(1)    all of the conditions to the release of the loans under the Loan
Agreement from escrow, pursuant to Section 3.3 thereof, have been, or will have
been, satisfied or waived prior to or concurrently with the release of the
Escrowed Property; and
(2)    the Escrowed Property will be used on a substantially concurrent basis by
the Borrower to consummate the Schrader Acquisition in accordance with the terms
of the Merger Agreement.
Pursuant to the Escrow Agreement, the Borrower hereby authorizes and instructs
the release by the Escrow Agent of the Escrowed Property as promptly as
practicable following the receipt of this certificate but in no event later than
[insert time][a.m.][p.m.] (New York City time) on [insert date].    21 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]










































21    Time of release to be no earlier than an hour after the time of delivery
of the Officers’ Certificate pursuant to Section 5(a).





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Borrower, through the undersigned officers, has signed
this officers’ certificate on the date first set forth above.
WESTERN DIGITAL CORPORATION
By:__________________________________________________        Name:
Title:
By:__________________________________________________    
Name:
Title:

















































































--------------------------------------------------------------------------------





WESTERN DIGITAL CORPORATION TERM B LOANS ESCROW
EXHIBIT C
Release Notice
[insert date]
This certificate is being delivered pursuant to Section 5 of the Escrow
Agreement, dated as of April 29, 2016 (the “Escrow Agreement”), by and among
Western Digital Corporation, a Delaware corporation (the “Borrower”), JPMorgan
Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”), SunTrust
Bank, as escrow agent (the “Escrow Agent”) and SunTrust Bank, as securities
intermediary. Capitalized terms used but not defined herein have the respective
meanings specified in the Escrow Agreement (including those terms defined by
reference to the Loan Agreement referred to therein).
Pursuant to the Escrow Agreement, the Borrower hereby authorizes the release by
the Escrow Agent of the Escrowed Property in the aggregate amount of:
[Choose one of the following as applicable:]
[Purpose A - Choose if a release pursuant to Section 5(a)]
(i)    $                         (representing the Term B Loans underwriting fee
previously agreed among the Borrower and the Joint Lead Arrangers (as defined in
the Loan Agreement)) to the Administrative Agent for itself and on behalf of the
Joint Lead Arrangers, pursuant to the Administrative Agent’s Wire Instructions
on Schedule I attached hereto or as otherwise directed by the Administrative
Agent.
(ii)    $____________ (representing the remaining balance of Escrowed Property
in the USD Escrow Account after the release in step 1 above) payable to the
Borrower pursuant to the wire instructions on Schedule I attached hereto.
(iii)    €____________ representing the proceeds of Escrowed Property in the
Euro Escrow Account payable to the Borrower pursuant to the wire instructions on
Schedule I attached hereto.
[Purpose B - Choose if an Escrow Prepayment Event is triggered and the Escrowed
Property is to be distributed pursuant to Section 5(b)]
(i)    $____________, representing 100% of the Escrowed Property in the USD
Escrow Account to the Administrative Agent pursuant to the wire and delivery
instructions provided on Schedule II of the Escrow Agreement.
(ii)    €____________, representing 100% of the Escrowed Property in the Euro
Escrow Account to the Administrative Agent pursuant to the wire and delivery
instructions provided on Schedule II of the Escrow Agreement.















--------------------------------------------------------------------------------





The Escrow Agent is hereby notified that [Choose one of the following as
applicable:][the Borrower will not pursue the consummation of the Schrader
Acquisition][the Merger Agreement has been terminated].


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





































































































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have caused this Release Notice to be duly
executed and delivered as of the date first set forth above.
WESTERN DIGITAL CORPORATION
By:__________________________________________________        Name:    
Title:    
By:__________________________________________________        Name:    
Title:    













































--------------------------------------------------------------------------------





WESTERN DIGITAL CORPORATION TERM LOANS B ESCROW
Schedule I to Exhibit C
1. Administrative Agent’s Wire Instructions
Name of Bank:    
City/State of Bank:    
ABA Number of Bank:    
Name of Beneficiary:    
Account Number at Bank:    
Account Name:    
Ref:    


2. Borrower Wire Instructions for Escrowed Property released from the USD Escrow
Account
Name of Bank:    
City/State of Bank:    
ABA Number of Bank:    
Name of Account:    
Account Number at Bank:    
SWIFT Code:    
Attn:    


3. Borrower Wire Instructions for Escrowed Property released from the Euro
Escrow Account
Name of Bank:    
City/State of Bank:    
IBAN Number of Bank:    
Name of Beneficiary:     
Name of Account:    
Account Number at Bank:    
SWIFT Code:     
Ref:     













































--------------------------------------------------------------------------------





WESTERN DIGITAL CORPORATION TERM B LOANS ESCROW
EXHIBIT D
Form of Enforcement Notice
of
ADMINISTRATIVE AGENT


_____________ ___, 2016
This certificate is being delivered pursuant to Section 5(b)(C) of the Escrow
Agreement, dated as of April 29, 2016 (the “Escrow Agreement”), by and among
Western Digital Corporation, a Delaware corporation (the “Borrower”), JPMorgan
Chase Bank, N.A., as administrative agent (the “Administrative Agent”), SunTrust
Bank, as escrow agent (the “Escrow Agent”), and SunTrust Bank, as securities
intermediary. Capitalized terms used but not defined herein have the respective
meanings specified in the Escrow Agreement (including those terms defined by
reference to the Loan Agreement referred to therein).
The undersigned hereby certifies that the Term B Loans have been declared
accelerated pursuant to Section [7.2] [7.3] of the Loan Agreement and you are
hereby directed to release the Escrowed Property to the Administrative Agent in
accordance with Section 5(b) of the Escrow Agreement.
[Signature page follows]



































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Administrative Agent, through the undersigned officer,
has signed this Enforcement Notice as of the date first above written.
JPMorgan Chase Bank, N.A., as Administrative Agent under the Loan Agreement
By:__________________________________________________        Name:    
Title:    

























































































--------------------------------------------------------------------------------





WESTERN DIGITAL CORPORATION TERM B LOANS ESCROW
EXHIBIT F
Investment Authorization Form
To:    SunTrust Bank
I direct and authorize you to invest all temporary cash and the portion of my
[USD Escrow Account][Euro Escrow Account][Escrow Accounts] that is appropriate
to maintain in cash or cash equivalents in a SunTrust Bank deposit option as
follows:
Check One:
SunTrust Interest Bearing Demand Deposit Account    SunTrust Non-Interest
Bearing Demand Deposit Account __
I acknowledge and consent that:
1.
I understand that investments in the SunTrust Interest Bearing Demand Deposit
Account and SunTrust Non-Interest Bearing Demand Deposit Account are insured,
subject to the applicable rules and regulations of the Federal Deposit Insurance
Corporation (the “FDIC”), in the standard FDIC insurance amount of $250,000,
including principal and accrued interest. The Parties understand that deposits
in the SunTrust Interest Bearing Demand Deposit Account and SunTrust
Non-Interest Bearing Demand Deposit Account are not secured.

2.
I have full power to direct and authorize investments in account(s) identified
below.



Account Name and Number:
 





[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]









































--------------------------------------------------------------------------------





This direction and authorization shall continue in effect until revoked by
written instruction delivered to the Escrow Agent. Until a replacement fund is
provided to the Escrow Agent all funds will be held in cash.
Date:
 
   
 
Name (printed or typed)
Signature
    
    
Name (printed or typed)
Signature






























































































--------------------------------------------------------------------------------





WESTERN DIGITAL CORPORATION TERM B LOANS ESCROW
SCHEDULE I
Responsible Officers of the Borrower
Name
Title
Specimen Signature
Michael Cordano
President and Chief Operating Officer
______________________
Olivier Leonetti
Chief Financial Officer
______________________
Michael Ray
Executive Vice President, Chief Legal Officer and Secretary
______________________



Responsible Officers of the Administrative Agent
Name
Title
Specimen Signature
Dan Alster
Managing Director
______________________
Caitlin Stewart
Vice President
______________________












































































--------------------------------------------------------------------------------





WESTERN DIGITAL CORPORATION TERM B LOANS ESCROW
SCHEDULE II
Administrative Agent Wire and Delivery Instructions
JPMORGAN CHASE BANK, N.A.


Wire and delivery instructions for U.S. Dollars:


Name of Bank:    
City/State of Bank:    
ABA Number of Bank:    
Name of Beneficiary:    
Account Number at Bank:    
Account Name:    
Ref:    


Wire and delivery instructions for Euros:


Bank Name:               
Swift:                           
Account Name:         
Swift:                            
Account No.:              



































--------------------------------------------------------------------------------





Exhibit L
U.S. Tax Compliance Certificate




         







































































































































--------------------------------------------------------------------------------





EXHIBIT L-1
FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Treated As Partnerships For
U.S. Federal Income Tax Purposes)
Reference is made to the Loan Agreement dated as of April 29, 2016 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time the “Loan Agreement”; the terms defined therein being used herein as
therein defined) among Western Digital Corporation, a Delaware corporation (the
“Borrower”), JPMorgan Chase Bank, N.A. (“JPMCB”), as Administrative Agent and
Collateral Agent and each lender from time to time party thereto (collectively,
the “Lenders” and individually, a “Lender”). Capitalized terms used but not
otherwise defined herein shall have the meanings assigned to them in the Loan
Agreement.
Pursuant to the provisions of Section 10.1(c) of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, (iv) it is not a “controlled foreign corporation” related to the Borrower
as described in Section 881(c)(3)(C) of the Code, and (v) the interest payments
on the Loan(s) are not effectively connected with the undersigned’s conduct of a
U.S. trade or business.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent in writing and (2)
the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which payment is to be made to the
undersigned, or in either of the two calendar years preceding each such payment.
[Signature Page Follows]







































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has duly executed this certificate on the
day _________ of _________________, 20__.
[NAME OF FOREIGN LENDER]
By:____________________________________________    
Name:
Title:

























































































--------------------------------------------------------------------------------





EXHIBIT L-2


FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Treated As Partnerships For
U.S. Federal Income Tax Purposes)
Reference is made to the Loan Agreement dated as of April 29, 2016 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time the “Loan Agreement”; the terms defined therein being used herein as
therein defined) among Western Digital Corporation, a Delaware corporation (the
“Borrower”), JPMorgan Chase Bank, N.A. (“JPMCB”), as Administrative Agent and
Collateral Agent and each lender from time to time party thereto (collectively,
the “Lenders” and individually, a “Lender”). Capitalized terms used but not
otherwise defined herein shall have the meanings assigned to them in the Loan
Agreement.
Pursuant to the provisions of Section 10.1(c) of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code, (v) none of its
direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code, and
(vi) the interest payments with respect to such participation are not
effectively connected with the undersigned’s or any of its direct or indirect
partners/members’ conduct of a U.S. trade or business.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E, as
applicable, from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and (2)
the undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding each such payment.
[Signature Page Follows]























--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has duly executed this certificate on the
day _________ of _________________, 20__.
[NAME OF FOREIGN LENDER]
By:____________________________________________
Name:

Title:































































































--------------------------------------------------------------------------------





EXHIBIT L-3
FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Treated As Partnerships For
U.S. Federal Income Tax Purposes)
Reference is made to the Loan Agreement dated as of April 29, 2016 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time the “Loan Agreement”; the terms defined therein being used herein as
therein defined) among Western Digital Corporation, a Delaware corporation (the
“Borrower”), JPMorgan Chase Bank, N.A. (“JPMCB”), as Administrative Agent and
Collateral Agent and each lender from time to time party thereto (collectively,
the “Lenders” and individually, a “Lender”). Capitalized terms used but not
otherwise defined herein shall have the meanings assigned to them in the Loan
Agreement.
Pursuant to the provisions of Section 10.1(c) of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments with respect to such participation are not
effectively connected with the undersigned’s conduct of a U.S. trade or
business.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding each such payment.
[Signature Page Follows]









































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has duly executed this certificate on the
day _________ of _________________, 20__.
[NAME OF FOREIGN LENDER]
By:____________________________________________
Name:

Title:























































































--------------------------------------------------------------------------------





EXHIBIT L-4
FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Treated As Partnerships For
U.S. Federal Income Tax Purposes)
Reference is made to the Loan Agreement dated as of April 29, 2016 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time the “Loan Agreement”; the terms defined therein being used herein as
therein defined) among Western Digital Corporation, a Delaware corporation (the
“Borrower”), JPMorgan Chase Bank, N.A. (“JPMCB”), as Administrative Agent and
Collateral Agent and each lender from time to time party thereto (collectively,
the “Lenders” and individually, a “Lender”). Capitalized terms used but not
otherwise defined herein shall have the meanings assigned to them in the Loan
Agreement.
Pursuant to the provisions of Section 10.1(c) of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) neither the undersigned nor any of its direct or indirect
partners/members is a “bank” extending credit pursuant to a loan agreement
entered into in the ordinary course of its trade or business within the meaning
of Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 881(c)(3)(B) of the Code, (v) none of its direct or indirect
partners/members is a “controlled foreign corporation” related to the Borrower
as described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments
on the Loan(s) are not effectively connected with the undersigned’s or any of
its direct or indirect partners/members’ conduct of a U.S. trade or business.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent in writing and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding each such payment.
[Signature Page Follows]

























--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has duly executed this certificate on the
day _________ of _________________, 20__.
[NAME OF FOREIGN LENDER]
By:____________________________________________    
Name:
Title:























































































--------------------------------------------------------------------------------





Exhibit M
Form of Intercompany Note
INTERCOMPANY NOTE
[•], 2016
FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower from time
to time from any other entity listed on a signature page hereto (each, in such
capacity, a “Payor”), hereby promises to pay on demand unless otherwise agreed
upon from time to time to the order of such other entity (each, in such
capacity, a “Payee”), in lawful money of the United States of America, or in
such other currency as agreed to by such Payor and such Payee, in immediately
available funds, at such location as a Payee shall from time to time designate,
the unpaid principal amount of all loans and advances constituting Indebtedness
made by such Payee to such Payor. If so agreed by between the Payor and Payee,
each Payor promises also to pay interest, if any, on the unpaid principal amount
of all such loans and advances in like money at said location from the date of
such loans and advances until paid at such rate per annum as shall be agreed
upon from time to time by such Payor and such Payee.
Reference is made to (i) that certain Loan Agreement, dated as of April 29, 2016
(as amended, restated, amended and restated, refinanced, replaced, extended,
supplemented and/or otherwise modified from time to time, the “Credit
Agreement”), by and among Western Digital Corporation (the “Company”), JPMorgan
Chase Bank, N.A., as collateral agent (the “Credit Agreement Collateral Agent”)
and administrative agent, the Lenders (as defined therein) from time to time
party thereto and each other party from time to time party thereto, (ii) that
certain Bridge Loan Agreement, dated as of [•], 2016 (as amended, restated,
amended and restated, refinanced, replaced, extended, supplemented and/or
otherwise modified from time to time, the “Bridge Agreement”), among the
Company, Western Digital Technologies, Inc., JPMorgan Chase Bank, N.A., as
collateral agent (the “Bridge Collateral Agent”) and administrative agent, the
Lenders (as defined therein) from time to time party thereto and each other
party from time to time party thereto, (iii) that certain Indenture, dated as of
April 13, 2016 (as amended, restated, amended and restated, refinanced,
replaced, extended, supplemented and/or otherwise modified from time to time,
the “Secured Indenture”), among the Company, the Guarantors (as defined therein)
party thereto, and U.S. Bank National Association, as collateral agent (the
“Notes Collateral Agent”) and trustee, relating to the Company’s 7.375% Senior
Secured Notes due 2023, (iv) that certain Intercreditor Agreement dated as of
[•], 2016 (as amended, restated, amended and restated, replaced, supplemented
and/or otherwise modified from time to time, the “Intercreditor Agreement”),
among the Credit Agreement Collateral Agent, the Bridge Collateral Agent, the
Notes Collateral Agent, the Company, the other Grantors (as defined therein),
and each Additional Agent (as defined therein) from time to time party thereto
and (v) that certain Indenture, dated as of April 13, 2016 (as amended,
restated, amended and restated, refinanced, replaced, extended, supplemented
and/or otherwise modified from time to time, the “Unsecured Indenture”), among
the Company, the Guarantors (as defined therein) party thereto, and U.S. Bank
National Association, as trustee (the “Unsecured Notes Trustee”), relating to
the Company’s 10.500% Senior Unsecured Notes due 2024 (the “Unsecured Notes”).
Capitalized terms used in this intercompany promissory note (this “Note”) but
not otherwise defined herein shall have the meanings given to them in the
Intercreditor Agreement, Credit Agreement, Bridge Agreement, Secured Indenture
or Unsecured Indenture, as applicable. This Note is the Global Intercompany Note
referred to in the Credit Agreement, the Bridge Agreement and the Security
Agreement (as defined in the Secured Indenture).
This Note shall be pledged by each Payee that is a Loan Party (other than the SD
Guarantor) (i) to the Credit Agreement Collateral Agent, for the benefit of the
Credit Agreement Secured





--------------------------------------------------------------------------------





Parties, pursuant to the Credit Agreement Security Documents as collateral
security for the full and prompt payment when due of, and the performance of,
such Payee’s Credit Agreement Obligations, (ii) to the Bridge Collateral Agent,
for the benefit of the Bridge Secured Parties, pursuant to the Bridge Security
Agreements as collateral security for the full and prompt payment when due of,
and the performance of, such Payee’s Bridge Obligations and (iii) to the Notes
Collateral Agent, for the benefit of the Secured Indenture Secured Parties,
pursuant to the Notes Security Agreements as collateral security for the full
and prompt payment when due of, and the performance of, such Payee’s Secured
Indenture Obligations. Each Payee hereby acknowledges and agrees that (x) after
the occurrence of and during the continuance of an Event of Default under and as
defined in the Credit Agreement, but subject to the terms of the Intercreditor
Agreement, the Credit Agreement Collateral Agent may, in addition to the other
rights and remedies provided pursuant to the Credit Agreement Security Documents
and otherwise available to it (subject to any applicable notice requirements
thereunder), exercise all rights of the Payees that are Loan Parties with
respect to this Note; (y) after the occurrence of and during the continuance of
an Event of Default under and as defined in the Bridge Agreement, but subject to
the terms of the Intercreditor Agreement, the Bridge Collateral Agent may, in
addition to the other rights and remedies provided pursuant to the Bridge
Security Agreements and otherwise available to it (subject to any applicable
notice requirements thereunder), exercise all rights of the Payees that are Loan
Parties with respect to this Note; and (z) after the occurrence of and during
the continuance of an Event of Default under and as defined in the Secured
Indenture, but subject to the terms of the Intercreditor Agreement, the Notes
Collateral Agent may, in addition to the other rights and remedies provided
pursuant to the Notes Security Agreements and otherwise available to it (subject
to any applicable notice requirements thereunder), exercise all rights of the
Payees that are Loan Parties with respect to this Note.
Upon the commencement of any insolvency or bankruptcy proceeding, or any
receivership, liquidation, reorganization or other similar proceeding in
connection therewith, relating to any Payor owing any amounts evidenced by this
Note to any Loan Party, or to any property of any such Payor, or upon the
commencement of any proceeding for voluntary liquidation, dissolution or other
winding up of any such Payor, all amounts evidenced by this Note owing by such
Payor to any and all Loan Parties shall become immediately due and payable,
without presentment, demand, protest or notice of any kind.
Anything in this Note to the contrary notwithstanding, the Indebtedness
evidenced by this Note owed by any Payor that is a Loan Party to any Payee that
is not a Loan Party shall be subordinate and junior in right of payment, to the
extent and in the manner hereinafter set forth, to (i) all Credit Agreement
Obligations of such Payor to the Credit Agreement Secured Parties until the
Termination Date (as defined in the Credit Agreement), (ii) all Bridge
Obligations of such Payor to the Bridge Secured Parties until the Termination
Date (as defined in the Bridge Agreement), (iii) Secured Indenture Obligations
of such Payor to the Secured Indenture Secured Parties until (x) the payment in
full in cash of all Secured Indenture Obligations, (y) the occurrence of a
Suspension Period (as defined in the Secured Notes Indenture) but only during
such Suspension Period or (z) a covenant defeasance pursuant to the terms of the
Secured Notes Indenture, and (iv) all Obligations (as defined in the Unsecured
Indenture (the “Unsecured Notes Obligations”)) in respect of the Unsecured Notes
of such Payor to the Unsecured Notes Trustee and the Holders (as defined in the
Unsecured Indenture) until (x) the payment in full in cash of all Unsecured
Notes Obligations (y) the occurrence of a Suspension Period (as defined in the
Secured Notes Indenture) but only during such Suspension Period or (z) a
covenant defeasance pursuant to the terms of the Unsecured Notes Indenture;
provided that each Payor may make payments to the applicable Payee so long as no
Event of Default (as defined in the Intercreditor Agreement and the Unsecured
Indenture) shall have occurred and be continuing (such Credit Agreement
Obligations, Bridge Obligations and Secured Indenture Obligations (together with
any other First Lien Obligations), together with any Unsecured Notes Obligations
and, in each case, other indebtedness and obligations in connection with any
renewal,





--------------------------------------------------------------------------------





refunding, restructuring or refinancing thereof, including interest thereon
accruing after the commencement of any proceedings referred to in clause (i)
below, whether or not such interest is an allowed claim in such proceeding,
being hereinafter collectively referred to as “Senior Indebtedness”):
(i)    In the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to any Payor that is a Loan Party (each such
Payor, an “Affected Payor”) or to its property, and in the event of any
proceedings for voluntary liquidation, dissolution or other winding up of such
Affected Payor (except as expressly permitted by each of the Secured Credit
Documents and the Unsecured Indenture), whether or not involving insolvency or
bankruptcy, if an Event of Default (as defined in the Intercreditor Agreement or
the Unsecured Indenture) has occurred and is continuing (x) the holders of
Senior Indebtedness shall be paid in full in cash in respect of all amounts
constituting Senior Indebtedness (other than contingent indemnification
obligations) and no Letter of Credit shall remain outstanding (unless the
Outstanding Amount of the L/C Obligations related thereto has been cash
collateralized, back-stopped by a letter of credit reasonably satisfactory to
the applicable L/C Issuer or deemed reissued under another agreement reasonably
acceptable to the applicable L/C Issuer) before any Payee that is not a Loan
Party (each such Payee, an “Affected Payee”) is entitled to receive (whether
directly or indirectly), or make any demands for, any payment on account of this
Note and (y) until the holders of Senior Indebtedness are paid in full in cash
in respect of all amounts constituting Senior Indebtedness (other than
contingent indemnification obligations) and no Letter of Credit shall remain
outstanding (unless the Outstanding Amount of the L/C Obligations related
thereto has been cash collateralized, back-stopped by a letter of credit
reasonably satisfactory to the applicable L/C Issuer or deemed reissued under
another agreement reasonably acceptable to the applicable L/C Issuer), any
payment or distribution to which such Affected Payee would otherwise be entitled
held by it (other than payments made in the form of equity or debt securities of
such Affected Payor that are subordinated, to at least the same extent as this
Note, to the payment of all Senior Indebtedness then outstanding (such
securities being hereinafter referred to as “Restructured Securities”)) shall be
made to the holders of Senior Indebtedness;
(ii)    (x) if any Event of Default under Sections 7.1(a) or 7.1(j) of the
Credit Agreement, Sections 7.1(a) or 7.1(j) of the Bridge Agreement, Sections
6.01(a), 6.01(b). 6.01(g) or 6.01(h) of the Secured Indenture or Sections
6.01(a), 6.01(b), 6.01(g) or 6.01(h) of the Unsecured Indenture occurs and is
continuing and (y) (1) subject to the Intercreditor Agreement, the applicable
Collateral Agent (as defined in the Intercreditor Agreement) delivers notice to
the Company instructing the Company that such Collateral Agent is thereby
exercising its rights pursuant to this clause (ii) or (2) subject to the
Unsecured Indenture, the Unsecured Notes Trustee delivers notice to the Company
instructing the Company that the Unsecured Notes Trustee is thereby exercising
its rights pursuant to this clause (ii), then, unless otherwise agreed in
writing by the applicable Collateral Agent (as defined in the Intercreditor
Agreement) or Unsecured Notes Trustee, as applicable, in its reasonable
discretion, no payment or distribution of any kind or character shall be made by
or on behalf of any Affected Payor or any other Person on its behalf, and no
payment or distribution of any kind or character shall be received by or on
behalf of any Affected Payee or any other Person on its behalf with respect to
this Note until (x) the applicable Senior Indebtedness shall have been paid in
full in cash (other than (A) contingent indemnification obligations and (B) the
Outstanding Amount of L/C Obligations related to any Letter of Credit that has
been cash collateralized, back-stopped by a letter of credit reasonably
satisfactory to the applicable L/C Issuer or deemed reissued under another
agreement reasonably acceptable to the applicable L/C Issuer) or (y) such Event
of Default shall have been cured or waived; and





--------------------------------------------------------------------------------





(iii)    if any payment or distribution of any character, whether in cash,
securities or other property (other than Restructured Securities), in respect of
this Note shall (despite these subordination provisions) be received by any
Affected Payee in violation of the foregoing clause (i) or (ii), such payment or
distribution shall be held in trust for the benefit of, and shall be paid over
or delivered to the Applicable Authorized Representative on behalf of the
applicable First Lien Secured Parties, under the Intercreditor Agreement or the
Unsecured Notes Trustee under the Unsecured Indenture, as applicable.

Except as otherwise set forth in clauses (i) and (ii) of the immediately
preceding paragraph, any Payor is permitted to pay, and any Payee is entitled to
receive, any payment or prepayment of principal and interest on the Indebtedness
evidenced by this Note.


To the fullest extent permitted by applicable law, no present or future holder
of Senior Indebtedness shall be prejudiced in its right to enforce the
subordination of this Note by any act or failure to act on the part of any
Affected Payor or Affected Payee or by any act or failure to act on the part of
such holder or any trustee or agent for such holder. Each Affected Payee and
each Affected Payor hereby agrees that the subordination of this Note is for the
benefit of each Collateral Agent (as defined in the Intercreditor Agreement),
the other First Lien Secured Parties and the Unsecured Notes Trustee. Each
Collateral Agent (as defined in the Intercreditor Agreement), the other First
Lien Secured Parties and the Unsecured Notes Trustee are obligees under this
Note to the same extent as if their names were written herein as such and (i)
the Applicable Authorized Representative may, on behalf of itself and the First
Lien Secured Parties proceed to enforce the subordination provisions, subject to
the terms of the Intercreditor Agreement, and (ii) the Unsecured Notes Trustee
may proceed to enforce the subordination provisions herein subject to the terms
of the Unsecured Indenture. In the event that the Company incurs any Additional
First Lien Obligations pursuant to the terms of the Intercreditor Agreement, all
applicable references herein to (i) the Credit Agreement Obligations, Bridge
Obligations and Secured Indenture Obligations, as applicable; (ii) the Credit
Agreement, the Bridge Agreement and the Secured Indenture, as applicable; and
(iii) the Credit Agreement Security Documents, the Bridge Security Agreements
and the Notes Security Agreements, as applicable, shall be deemed, in each case,
to refer to the then outstanding Credit Agreement Obligations, Bridge
Obligations and Secured Indenture Obligations, as applicable, and all related
Secured Debt Agreements and First Lien Security Documents, respectively.
The Indebtedness evidenced by this Note owed by any Payor that is not a Loan
Party or any Payor that is a Loan Party, in each case, to any Payee that is a
Loan Party shall not be subordinated to, and shall rank pari passu in right of
payment with, any other obligation of such Payor.
Nothing contained in the subordination provisions set forth above is intended to
or will impair, as between each Payor and each Payee, the obligations of such
Payor, which are absolute and unconditional, to pay to such Payee the principal
of and interest on this Note as and when due and payable in accordance with its
terms, or is intended to or will affect the relative rights of such Payee and
other creditors of such Payor other than the holders of Senior Indebtedness.
Each Payee is hereby authorized (but not required) to record all loans and
advances made by it to any Payor (all of which shall be evidenced by this Note),
and all repayments or prepayments thereof, in its books and records, such books
and records constituting prima facie evidence of the accuracy of the information
contained therein. For the avoidance of doubt, this Note replaces, but does not
affect the principal amount of, any intercompany loan outstanding between any
Payor and any Payee prior to the execution hereof and, to the extent permitted
by applicable law, from and after the date hereof, each such





--------------------------------------------------------------------------------





intercompany loan shall be deemed to incorporate the terms set forth in this
Note to the extent applicable and shall be deemed to be evidenced by this Note
together with any documents and instruments executed prior to the date hereof in
connection with such intercompany Indebtedness; provided that any certificated
intercompany note (other than this Note) evidencing Indebtedness owed to any
Payee that is a Loan Party, as the same may be assigned, assumed, succeeded,
amended, supplemented or otherwise modified, that has been delivered to the
Credit Agreement Collateral Agent pursuant to Section 3.3(a)(xiii) of the Credit
Agreement on or prior to the Escrow Release Date (as defined in the Credit
Agreement) (each such note, an “Excluded Intercompany Note”) and all loans
evidenced by any such Excluded Intercompany Note and obligations and rights
pertaining to such loans shall not be so replaced by this Note and shall remain
outstanding. Notwithstanding anything to the contrary contained herein, each
Excluded Intercompany Note and all loans evidenced thereby and obligations and
rights pertaining to such loans shall continue in full force and effect in
accordance with the terms thereof, and shall not be affected or modified by the
terms of this Note.
Each Payor hereby waives presentment, demand (unless otherwise agreed upon from
time to time by the Payor and the Payee), protest or notice of any kind in
connection with this Note. Each Payor and Payee shall cooperate to exchange any
certifications, documentation or other information necessary to reduce or
eliminate any taxes required to be withheld with respect to payments under this
Note and, except to the extent of any taxes required by law to be withheld, all
payments under this Note shall be made without offset, counterclaim or deduction
of any kind.
It is understood that this Note shall evidence only Indebtedness and not amounts
owing in respect of accounts payable incurred in connection with goods sold or
services rendered in the ordinary course of business and not in connection with
the borrowing of money.
This Note shall be binding upon each Payor and its successors and assigns, and
the terms and provisions of this Note shall inure to the benefit of each Payee
and their respective successors and assigns, including subsequent holders
hereof.
From time to time after the date hereof, additional Subsidiaries of the Company
may become parties hereto (as Payor and/or Payee, as the case may be) by
executing a counterpart signature page hereto, which shall be automatically
incorporated into this Note (each additional Subsidiary, an “Additional Party”).
Upon delivery of such counterpart signature page to the Payees, notice of which
is hereby waived by the other Payors, each Additional Party shall be a Payor
and/or a Payee, as the case may be, and shall be as fully a party hereto as if
such Additional Party were an original signatory hereof. Each Payor expressly
agrees that its obligations arising hereunder shall not be affected or
diminished by the addition or release of any other Payor or Payee hereunder.
This Note shall be fully effective as to any Payor or Payee that is or becomes a
party hereto regardless of whether any other person becomes or fails to become
or ceases to be a Payor or Payee hereunder.
Any Subsidiary of the Company that is a party to this Note that ceases to be a
Restricted Subsidiary of the Company pursuant to a transaction permitted under
the Credit Agreement, Bridge Agreement, Secured Indenture and Unsecured
Indenture (the “Former Subsidiary”) shall be automatically released from the
rights and obligations under this Note and the applicable Collateral Agent (as
defined in the Intercreditor Agreement) shall return any signature page to this
Note and any note powers, allonges or instruments of transfer related thereto
previously delivered to such Collateral Agent; provided that, at the time of
such release, any existing balances between the Former Subsidiary and the
remaining parties hereto have been paid in full or settled.





--------------------------------------------------------------------------------





Indebtedness governed by this Note shall be maintained in “registered form”
within the meaning of Section 163(f) of the Internal Revenue Code of 1986, as
amended.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.































































































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Note to be duly executed
by their respective authorized officers as of the day and year first above
written.


[Signature pages follow.]



















































--------------------------------------------------------------------------------







WESTERN DIGITAL CORPORATION,


By:____________________________________________     
Name:
Title:







































































































--------------------------------------------------------------------------------





[NAME OF APPLICABLE RESTRICTED SUBSIDIARY]1 


By:_____________________________________________     
Name:
Title:
































































































1    To include each Guarantor and each other Restricted Subsidiary of the
Company.





--------------------------------------------------------------------------------








Loan Agreement - Schedules

























































--------------------------------------------------------------------------------





Schedule 1
Term Loan Commitments and Revolving Credit Commitments as of the Closing Date
Term A Loan Commitments


Lender
Term A Loan Commitments
JPMorgan Chase Bank, N.A.
$316,463,414.63
Bank of America, N.A.
$316,463,414.63
Mizuho Bank, Ltd.
$284,088,414.63
Credit Suisse AG, Cayman Islands Branch
$210,899,390.24
The Bank of Tokyo-Mitsubishi UFJ, LTD.
$246,341,463.41
HSBC Bank USA, N.A.
$192,341,463.41
HSBC Bank PLC
$54,000,000.00
Citibank, N.A.
$221,341,463.41
Sumitomo Mitsui Banking Corporation
$221,341,463.41
Royal Bank of Canada
$150,533,536.59
BNP Paribas
$75,000,000.00
The Bank of Nova Scotia
$185,975,609.76
TD Bank, N.A.
$185,975,609.76
SunTrust Bank
$188,536,585.37
Compass Bank dba BBVA Compass
$160,975,609.76
Wells Fargo Bank, National Association
$160,975,609.76
U.S. Bank National Association
$112,682,926.83
Fifth Third Bank
$88,536,585.37
Standard Chartered Bank
$88,536,585.37
DBS Bank Ltd.
$100,609,756.10
Bank of the West
$68,500,000.00
Industrial and Commercial Bank of China Ltd., New York Branch
$60,365,853.66
KeyBank National Association
$60,365,853.66
PNC Bank, National Association
$60,365,853.66
The Northern Trust Company
$48,292,682.93
Banca IMI S.p.A., London Branch
$50,000,000.00
Bank of China, Los Angeles Branch
$36,219,512.20
The Bank of East Asia, Limited - New York Branch
$40,000,000.00
First Hawaiian Bank
$31,500,000.00
Comerica Bank
$24,146,341.46
State Bank of India, New York Branch
$30,000,000.00
Crédit Industriel et Commercial - New York Branch
$15,000,000.00
CTBC Bank Co., Ltd.
$15,000,000.00
E.Sun Commercial Bank, Ltd., Los Angeles Branch
$15,000,000.00
American Savings Bank, F.S.B.
$5,625,000.00
Liberty Bank
$3,000,000.00
Total
$4,125,000,000.00


















--------------------------------------------------------------------------------





Revolving Credit Commitments


Lender
Revolving Credit
Commitments
JPMorgan Chase Bank, N.A.
$58,536,585.37
Bank of America, N.A.
$58,536,585.37
Mizuho Bank, Ltd.
$58,536,585.37
Credit Suisse AG, Cayman Islands Branch
$114,100,609.76
The Bank of Tokyo-Mitsubishi UFJ, LTD.
$53,658,536.59
HSBC Bank USA, N.A.
$53,658,536.59
Citibank, N.A.
$53,658,536.59
Sumitomo Mitsui Banking Corporation
$53,658,536.59
Royal Bank of Canada
$99,466,463.41
BNP Paribas
$25,000,000.00
The Bank of Nova Scotia
$39,024,390.24
TD Bank, N.A.
$39,024,390.24
SunTrust Bank
$21,463,414.63
Compass Bank dba BBVA Compass
$39,024,390.24
Wells Fargo Bank, National Association
$39,024,390.24
U.S. Bank National Association
$27,317,073.17
Fifth Third Bank
$21,463,414.63
Standard Chartered Bank
$21,463,414.63
DBS Bank Ltd.
$24,390,243.90
Bank of the West
$19,500,000.00
Industrial and Commercial Bank of China Ltd., New York Branch
$14,634,146.34
KeyBank National Association
$14,634,146.34
PNC Bank, National Association
$14,634,146.34
The Northern Trust Company
$11,707,317.07
Bank of China, Los Angeles Branch
$8,780,487.80
First Hawaiian Bank
$5,500,000.00
Comerica Bank
$5,853,658.54
American Savings Bank, F.S.B.
$3,750,000.00
Total
$1,000,000,000.00






































--------------------------------------------------------------------------------





U.S. Term B Loan Commitments and Euro Term B Loan Commitments


Lender
U.S. Term B Loan
Commitments
Euro Term B Loan
Commitments
JPMorgan Chase Bank, N.A.
$3,750,000,000.00
€885,000,000.00
Total
$3,750,000,000.00
€885,000,000.00






















































--------------------------------------------------------------------------------





Schedule 2.3
Existing Letters of Credit
Target:
Issuing Bank
LC Number
Amount
Beneficiary
Bank of America, N.A.
68104560
$ 831,493
The President Of India Acting Through The Asst Commissioner Of Central Excise,
Bangalore
Bank of America, N.A.
68106775
$ 733,333
Tenaga Nasional Berhad
Bank of America, N.A.
68108478
$ 14,300
Penang Development Corporation


















































--------------------------------------------------------------------------------





Schedule 5.5
Litigation and Other Controversies
None.





















































--------------------------------------------------------------------------------





Schedule 5.10
Subsidiaries


 
Name of Subsidiary
Jurisdiction of Organization
Record Owner
Percentage Ownership by Borrower
1.
Viviti Technologies US, Inc.
Delaware
Western Digital Corporation
100.000%
2.
HGST, Inc.
Delaware
Viviti Technologies US, Inc.
100.000%
3.
Fabrik, LLC
Delaware
HGST, Inc.
100.000%
4.
Skyera, LLC
Delaware
HGST, Inc.
100.000%
5.
G-Tech, LLC
California
Fabrik, LLC
100.000%
6.
Virident Systems, Inc.
Delaware
HGST, Inc.
100.000%
7.
Virident Systems Private Limited
Delaware
Virident Systems, Inc.
100.000%
8.
HGST Technologies India Private Limited
India
Virident Systems, Inc.
100.000%
9.
HGST Technologies Santa Ana, Inc.
California
HGST, Inc.
100.000%
10.
STEC Bermuda, LP
Bermuda
HGST Technologies Santa Ana, Inc.
100.000%
11.
STEC International Holding Inc.
California
HGST Technologies Santa Ana, Inc.
100.000%
12.
STEC Europe B.V.
Netherlands
STEC Bermuda, LP
100.000%
13.
STEC R&D Ltd.
Cayman Islands
STEC Bermuda, LP
100.000%
14.
STEC Hong Kong Ltd.
Hong Kong
STEC Bermuda, LP
100.000%
15.
STEC Germany GmbH
Germany
STEC Europe B.V.
100.000%
16.
STEC Electronics UK Ltd.
England
STEC Europe B.V.
100.000%
17.
STEC Italy SRL
Italy
STEC Europe B.V.
100.000%
18.
STEC Taiwan Holding Ltd.
Taiwan
STEC R&D Ltd.
100.000%
19.
HGST Technologies Malaysia Sdn. Bhd.
Malaysia
STEC R&D Ltd.
100.000%
20.
STEC Memory Technology Service (Shanghai) Co. Ltd.
China
STEC Hong Kong Ltd.
100.000%
21.
Pacifica Insurance Corporation
Hawaii
Western Digital Corporation
100.000%
22.
Western Digital Capital, LLC
Delaware
Western Digital Corporation
100.000%
23.
Keen Personal Media, Inc.
Delaware
Western Digital Corporation
35% (Common Stock)
100.000% (Preferred A Stock)
67% (Preferred B-1 Stock)
24.
Western Digital Technologies, Inc.
Delaware
Western Digital Corporation
100.000%
25.
Western Digital International Ltd.
Cayman Islands
Western Digital Technologies, Inc.
100.000%
26.
Western Digital Ireland, Ltd.
Cayman Islands
Western Digital International Ltd.
100.000%
27.
Western Digital Capital Global, Ltd.
Cayman Islands
Western Digital Ireland, Ltd.
100.000%
28.
Western Digital (Malaysia) Sdn. Bhd.
Malaysia
Western Digital Ireland, Ltd.
100.000%
29.
Western Digital (Thailand) Company Limited
Thailand
Western Digital Ireland, Ltd.
99.9997%
30.
WD Media (Singapore) Pte. Ltd.
Singapore
Western Digital Ireland, Ltd.
100.000%
31.
WD Media (Malaysia) Sdn.
Malaysia
Western Digital Ireland, Ltd.
100.000%
32.
Read-Rite Philippines, Inc.
Philippines
Western Digital Ireland, Ltd.
100.000%
33.
Viviti Technologies Pte. Ltd.
Singapore
Western Digital Ireland, Ltd.
100.000%
34.
Suntech Realty, Inc.
Philippines
Read-Rite Philippines, Inc.
100.000%
35.
HGST Netherlands B.V.
Netherlands
Viviti Technologies Pte. Ltd.
100.000%
36.
HGST Japan, Ltd.
Japan
HGST Netherlands B.V.
100.000%






--------------------------------------------------------------------------------





37.
HGST (Shenzhen) Co., Ltd.
China
HGST Netherlands B.V.
100.000%
38.
Shenzhen Hailiang Storage Products Co., Ltd.
China
HGST Netherlands B.V.
100.000%
39.
HGST (Thailand) Ltd.
Thailand
HGST Netherlands B.V.
99.999984% of Common
100% of Preferred
40.
HGST Asia Pte. Ltd.
Singapore
HGST Netherlands B.V.
100.000%
41.
HGST Philippines Corp.
Philippines
HGST Netherlands B.V.
100.000%
42.
HICAP Properties Corp.
Philippines
HGST Philippines Corp.
100.000%
43.
HGST Malaysia Sdn. Bhd.
Malaysia
HGST Netherlands B.V.
100.000%
44.
HGSP (Shenzhen) Co., Ltd.
China
HGST Netherlands B.V.
100.000%
45.
HGST Consulting (Shanghai) Co., Ltd.
China
HGST Netherlands B.V.
100.000%
46.
HGST Europe, Ltd.
England
HGST Netherlands B.V.
100.000%
47
HGST Singapore Pte. Ltd.
Singapore
HGST Netherlands B.V.
100.000%
48
Western Digital (Deutschland) GmbH
Germany
Western Digital Technologies, Inc.
100.000%
49.
Western Digital (France) SARL
France
Western Digital Technologies, Inc.
100.000%
50.
Western Digital (I.S.) Limited
Ireland
Western Digital Technologies, Inc.
100.000%
Western Digital Ireland, Ltd.
51.
Western Digital (S.E. Asia) Pte. Ltd.
Singapore
Western Digital Technologies, Inc.
100.000%
52.
Western Digital (U.K.) Limited
England
Western Digital Technologies, Inc.
100.000%
53.
Western Digital do Brasil Comércio e Distribuição de Produtos de Informática
Ltda.
Brazil
Western Digital Technologies, Inc.
100.000%
Western Digital Latin America, Inc.
54.
Western Digital Canada Corporation
Canada
Western Digital Technologies, Inc.
100.000%
5
Western Digital Japan Ltd.
Japan
Western Digital Technologies, Inc.
100.000%
56.
WD Media, LLC
Delaware
Western Digital Technologies, Inc.
100.000%
57.
Western Digital Korea, Ltd.
Korea
Western Digital Technologies, Inc.
100.000%
58.
Western Digital Netherlands B.V.
Netherlands
Western Digital Technologies, Inc.
100.000%
59.
Western Digital Taiwan Co., Ltd.
Taiwan
Western Digital Technologies, Inc.
100.000%
60.
Western Digital (Fremont), LLC
Delaware
Western Digital Technologies, Inc.
100.000%
61.
Western Digital Latin America, Inc.
Delaware
Western Digital Technologies, Inc.
100.000%
62.
Western Digital (Argentina) S.A.
Argentina
Western Digital Latin America, Inc.
100.000%
63.
Western Digital Hong Kong Limited
Hong Kong
Western Digital Technologies, Inc.
100.000%
64.
Western Digital Information Technology (Shanghai) Company Ltd.
China
Western Digital Hong Kong Limited
100.000%
65.
Arkeia Software SARL
France
Western Digital Technologies, Inc.
100.000%
66.
Amplidata N.V.
Belgium
HGST Netherlands B.V.
100.000%
67.
Read-Rite International*
Cayman Islands
Western Digital (Fremont), LLC
100.000%
68.
Amplidata, Inc.
Delaware
Amplidata N.V.
100.000%
69.
Schrader Acquisition Corporation (to be merged with and into SanDisk Corporation
with SanDisk Corporation as the surviving entity)
Delaware
Western Digital Technologies, Inc.
100.000%
















--------------------------------------------------------------------------------





Target:
 
Name of Entity
Jurisdiction of Organization
Record Owner
Percentage Ownership by Borrower
1.
EasyStore Memory Limited
Ireland
SanDisk Holdings LLC
100.000%
2.
Fusion Multisystems Ltd.
Canada
Fusion-io, LLC
100.000%
3.
Fusion-io (Beijing) Info Tech Co., Ltd
China
Fusion-io Singapore Private Ltd
100.000%
4.
Fusion-io Au PTY LTD*
Australia
Fusion-io, LLC
100.000%
5.
Fusion-io GmbH*
Germany
Fusion-io, LLC
100.000%
6.
Fusion-io Holdings S.a.r.l.
Luxembourg
Fusion-io, LLC
100.000%
7.
Fusion-io Limited*
Hong Kong
Fusion-io, LLC
100.000%
8.
FUSION-IO LTD
United Kingdom
Fusion-io, LLC
100.000%
9.
Fusion-io Poland Sp.z o.o
Poland
Fusion-io Holdings S.a.r.l.
100.000%
10.
Fusion-io SAS
France
Fusion-io, LLC
100.000%
11.
Fusion-io Singapore Private Ltd
Singapore
Fusion-io, LLC
100.000%
12.
Fusion-io Sweden AB*
Sweden
Fusion-io Holdings S.a.r.l.
100.000%
13.
Fusion-io Technology Limited
United Kingdom
Fusion-io, LLC
100.000%
14.
Fusion-io Tecnologia Ltda
Brazil
Fusion-io, LLC
100.000%
15.
Fusion-io, LLC
Delaware
SanDisk Corporation
100.000%
16.
ID7 LTD
United Kingdom
Fusion-io Technology Limited
100.000%
17.
IO Turbine LLC
Delaware
Fusion-io, LLC
100.000%
18.
M-Systems (Cayman) Limited
Cayman Islands
M-Systems Finance Inc.
100.000%
19.
M-Systems B.V.
Netherlands
P.P.S. van Koppen Pensioen B.V.
100.000%
20.
M-Systems Finance Inc.
Cayman Islands
SanDisk IL Ltd.
100.000%
21.
M-Systems Holdings LLC
Delaware
SanDisk Corporation
100.000%
M-Systems, Inc.
22.
M-Systems, Inc.
New York
SanDisk IL Ltd.
100.000%
23.
P.P.S. van Koppen Pensioen B.V.
Netherlands
M-Systems Finance Inc.
100.000%
24.
Prestadora SD, S. de R.L. de C.V.
Mexico
SanDisk Holdings LLC
100.000%
SanDisk Latin America Holdings LLC
25.
Sandbox Expansion LLC
Delaware
SanDisk Corporation
100.000%
26.
SanDisk (Cayman) Limited
Cayman Islands
SanDisk (Ireland) Limited
100.000%
27.
SanDisk (Ireland) Limited
Ireland
SanDisk Manufacturing
100.000%
28.
SanDisk 3D IP Holdings Ltd
Cayman Islands
SanDisk Technologies, Inc.
100.000%
29.
SanDisk 3D LLC
Delaware
SanDisk Technologies, Inc.
100.000%
30.
SanDisk B.V.
Netherlands
SanDisk International Limited
100.000%
31.
SanDisk Bermuda Limited
Bermuda
SanDisk International Holdco B.V.
100.000%
32.
SanDisk Bermuda Unlimited
Bermuda
SanDisk Bermuda Limited
100.000%
33.
SanDisk BiCS IP Holdings Ltd
Cayman Islands
SanDisk Technologies, Inc.
100.000%
34.
SanDisk Brasil Comércio de Semicondutores LTDA
Brazil
SanDisk Brazil Manufacturing Holding I B.V.
100.000%
SanDisk Brazil Manufacturing Holding II B.V.
35.
SanDisk Brasil Indústria de Semicondutores (RS) LTDA
Brazil
SanDisk Brazil Manufacturing Holding I B.V.
100.000%
SanDisk Brazil Manufacturing Holding II B.V.






--------------------------------------------------------------------------------





36.
SanDisk Brasil Participações Ltda.
Brazil
SanDisk Holdings LLC
100.000%
SanDisk Latin America Holdings LLC
37.
SanDisk Brazil Manufacturing Holding I B.V.
Netherlands
SanDisk Manufacturing
100.000%
38.
SanDisk Brazil Manufacturing Holding II B.V.
Netherlands
SanDisk Manufacturing
100.000%
39.
SanDisk C.V.
Netherlands
SanDisk International Holdco B.V.
100.000%
SanDisk Holding B.V.
40.
SanDisk China Limited
Ireland
SanDisk Manufacturing
100.000%
41.
SanDisk China LLC
Delaware
SanDisk Technologies, Inc.
100.000%
42.
SanDisk Corporation
Delaware
Western Digital Technologies, Inc.
100.000%
43.
SanDisk Enterprise Holdings Inc.
Delaware
SanDisk Technologies, Inc.
100.000%
44.
SanDisk Enterprise IP LLC
Texas
SanDisk Malaysia Sdn. Bhd.
100.000%
45.
SanDisk Equipment Y.K.
Japan
SanDisk (Cayman) Limited
100.000%
46.
SanDisk Flash B.V.
Netherlands
SanDisk C.V.
100.000%
47.
SanDisk France SAS
France
SanDisk International Limited
100.000%
48.
SanDisk G.K.
Japan
SanDisk International Limited
100.000%
49.
SanDisk GmbH
Germany
SanDisk International Limited
100.000%
50.
SanDisk Holding B.V.
Netherlands
SanDisk International Holdco B.V.
100.000%
51.
SanDisk Holdings LLC
Delaware
SanDisk Technologies, Inc.
100.000%
52.
SanDisk Hong Kong Limited
Hong Kong
SanDisk International Holdco B.V.
100.000%
SanDisk, Limited
53.
SanDisk Hong Kong Limited Singapore Branch
Singapore
SanDisk Hong Kong Limited
100.000%
54.
SanDisk Hong Kong Limited, Australia Branch Office
Australia
SanDisk Hong Kong Limited
100.000%
55.
SanDisk Hong Kong Limited, Indonesia Representative Office
Indonesia
SanDisk Hong Kong Limited
100.000%
56.
SanDisk Hong Kong Limited, Shenzhen Representative Office
China
SanDisk Hong Kong Limited
100.000%
57.
SanDisk IL Ltd.
Israel
SanDisk International Holdco B.V.
100.000%
58.
SanDisk India Device Design Centre Private Limited
India
SanDisk Corporation
100.000%
 
 
 
SanDisk Manufacturing
100.000%
59.
SanDisk Information Technology (Shanghai) Co., Ltd.
China
SanDisk China LLC
100.000%
60.
SanDisk International Holdco B.V.
Netherlands
SanDisk Technologies, Inc.
100.000%
61.
SanDisk International Limited
Ireland
SanDisk Manufacturing
100.000%
62.
SanDisk International Limited Türkiye Ýstanbul Ýrtibat Bürosu*
Turkey
SanDisk International Limited
100.000%
63.
SanDisk International Middle East FZE
United Arab Emirates
SanDisk International Limited
100.000%
64.
SanDisk Israel (Tefen) Ltd.
Israel
SanDisk Corporation
100.000%
65.
SanDisk Italy S.r.l.
Italy
SanDisk International Limited
100.000%
66.
SanDisk Korea Limited
Korea, Republic of
SanDisk International Limited
100.000%
67.
SanDisk Latin America Holdings LLC
Delaware
SanDisk Technologies, Inc.
100.000%
68.
SanDisk Malaysia Sdn. Bhd.
Malaysia
SanDisk Manufacturing
100.000%






--------------------------------------------------------------------------------





69.
SanDisk Manufacturing
Ireland
SanDisk Bermuda Unlimited
100.000%
SanDisk Bermuda Limited
70.
SanDisk Manufacturing Americas, LLC
Delaware
SanDisk Technologies, Inc.
100.000%
71.
SanDisk Operations Holdings Limited
Ireland
SanDisk Manufacturing
100.000%
72.
SanDisk Pazarlama ve Ticaret Limited Sirketi
Turkey
SanDisk International Limited
100.000%
73.
SanDisk Scotland, Limited
United Kingdom
SanDisk International Holdco B.V.
100.000%
74.
SanDisk Semiconductor (Shanghai) Co., Ltd.
China
SanDisk China Limited
100.000%
75.
SanDisk Spain, S.L.U.
Spain
SanDisk International Holdco B.V.
100.000%
76.
SanDisk Storage Malaysia Sdn. Bhd.
Malaysia
SanDisk Manufacturing
100.000%
77.
SanDisk Sweden AB
Sweden
SanDisk International Limited
100.000%
78.
SanDisk Switzerland Sarl
Switzerland
SanDisk International Limited
100.000%
79.
SanDisk Switzerland Sarl, Russia Representative Office
Russia
SanDisk Switzerland Sarl
100.000%
80.
SanDisk Taiwan Limited
Taiwan
SanDisk Manufacturing
100.000%
81.
SanDisk Technologies, Inc.
Texas
SanDisk Corporation
100.000%
82.
SanDisk Trading (Shanghai) Co., Ltd.
China
SanDisk Trading Holdings Limited
100.000%
83.
SanDisk Trading (Shanghai) Co., Ltd., Beijing Branch
China
SanDisk Trading (Shanghai) Co., Ltd.
100.000%
84.
SanDisk Trading Holdings Limited
Ireland
SanDisk Manufacturing
100.000%
85.
SanDisk UK, Limited
United Kingdom
SanDisk International Limited
100.000%
86.
SanDisk, Limited
Japan
SanDisk Corporation
100.000%
87.
SCST LTD
United Kingdom
Fusion-io Technology Limited
100.000%
88.
SD Ventures LLC
Delaware
SanDisk Corporation
100.000%
89.
SMART Storage Systems (SG), Pte. Ltd.*
Singapore
SanDisk Manufacturing
100.000%
90.
SMART Storage Systems GmbH
Austria
SanDisk Storage Malaysia Sdn. Bhd.
100.000%
91.
SMART Storage Systems, Inc.
Arizona
SanDisk Corporation
100.000%



*indicates entity in process of liquidation





















--------------------------------------------------------------------------------





Schedule 5.17
Capitalization
None.





















































--------------------------------------------------------------------------------





Schedule 6.11
Transactions with Affiliates
1.
Joint Venture Agreement Dated November 9, 2015 by and among Unisplendor
Corporation Limited, Unissoft (Wuxi) Group Co., Ltd. and Western Digital
Corporation.






















































--------------------------------------------------------------------------------





Schedule 6.14
Indebtedness
1.
Guarantee facility by Mizuho Bank in the amount of JPY 1.0 Billion (roughly USD
equivalent of $9.0 million) for import consumption tax for customs on behalf of
HGST Japan Ltd.



2.
Guarantee made by Western Digital Corporation in favor of The Bank Of Nova
Scotia in connection with the indebtedness and liability of Western Digital
(Fremont) LLC arising under a master lease agreement for precious metals with an
aggregate liability not to exceed approximately $3.6 million.



3.
Guarantee made by Western Digital Corporation in favor of The Bank Of Nova
Scotia in connection with the indebtedness and liability of HGST, Inc., arising
under a master lease agreement for precious metals with an aggregate liability
not to exceed $27.5 million.



4.
Guarantee facility by HSBC Bank Malaysia Berhad in the amount of up to RM 26
million (roughly USD equivalent of $6.6 million), utilized by Western Digital
(Malaysia) Sdn. Bhd. for various purposes.



5.
Guarantee by Kasikorn Bank to the Provincial Electricity Authority and [the
Customs Department in the amount of THB 251,663,629.14 (roughly USD equivalent
of $7.2 million) for the payment for electric power services on behalf of
Western Digital Storage Device (Thailand) Company Limited and taxes.



6.
Guarantees by Siam Commercial Bank to the Provincial Electricity Authority and
the Customs Department in the amount of THB 250,940,754 (roughly USD equivalent
of $7.2 million) for the payment for electric power services on behalf of
Western Digital Storage Device (Thailand) Company Limited and fees and taxes.



7.
Letters of Credit issued by Kasikorn Bank on behalf of Western Digital Storage
Device (Thailand) Company Limited in the amount of THB 320,000,000 (roughly USD
equivalent of $9.2 million).



8.
Bank guarantees issued by WD Media (Malaysia) SDN in an amount of approximately
USD $4.4 million.



9.
Letters of Credit issued by Citibank on behalf of HGST, Inc. in the amount of
$3,506,600 related to workers comp programs.



10.
Amended and Restated Uncommitted Receivables Purchase Agreement dated as of
March 25, 2016 among Western Digital Technologies, Inc. and HGST, Inc., each as
a Seller, Western Digital Corporation, as Parent, and Bank of West, as
Purchaser, in an aggregate facility amount of $100,000,000.



11.
Amended and Restated Receivables Purchase Agreement dated as of April 27, 2011
and amended and restated as of September 21, 2012, as amended as of June 16,
2014 and as further amended as of June 29, 2015, among Western Digital
Technologies, Inc. and HGST, Inc., each as a Seller, the other sellers from time
to time party thereto and Citibank, N.A., as Buyer, in an aggregate facility
amount of $250,000,000.








--------------------------------------------------------------------------------





12.
Supplier Agreement dated as of September 3, 2013 by and between Western Digital
Technologies, Inc., and Citibank, N.A., providing for receivables financing by
Citibank for certain trade receivables.



13.
Supplier Agreement dated as of November 18, 2011 by and between Western Digital
Technologies, Inc. and Citibank, N.A., providing for receivables financing by
Citibank, N.A. for certain trade receivables.



Target:
1.
SanDisk Corporation and certain of its Subsidiaries entered into a Receivable
Purchase Agreement in an amount up to $100 million with Standard Chartered Bank
on February 25, 2015.














































--------------------------------------------------------------------------------





Schedule 6.15
Liens
1.
A security interest granted by HGST, Inc. as lessee De Lage Landen Financial
Services, Inc. as lessor in all HGST, Inc.’s invoices and their proceeds
specified in Schedule A of the financing statement amendment under the Master
Lease Agreement.



2.
A security interest granted by Hitachi Global Storage Technologies, Inc.as
lessee to Hewlett- Packard Financial Services Company as lessor in all of
Hitachi Global Storage Technologies, Inc.’s Equipment (as defined in the
financing statement), rights and claims to payment and chattel paper arising out
of such Equipment and all proceeds relating to the Equipment.



3.
A security interest granted by Hitachi Global Storage Technologies, Inc.as
lessee to Hewlett- Packard Financial Services Company as lessor in all of
Hitachi Global Storage Technologies, Inc.’s Equipment (as defined in the
financing statement), rights and claims to payment and chattel paper arising out
of such Equipment and all proceeds relating to the Equipment.



4.
A security interest granted by Hitachi Global Storage Technologies, Inc.as
lessee to Hewlett- Packard Financial Services Company as lessor in all of
Hitachi Global Storage Technologies, Inc.’s equipment and software leased to or
financed for Hitachi Global Storage Technologies, Inc. by Hewlett- Packard
Financial Services Company and products and proceeds thereof.



5.
A security interest granted by Western Digital Corporation to Avidex Industries,
LLC in all of Western Digital Corporation’s equipment located in 1710 Automation
Parkway, San Jose, California 95131.



6.
A security interest granted by Western Digital Corporation to Avidex Industries,
LLC in all of Western Digital Corporation’s equipment located in 1250 Reliance
Way, Fremont, California 94539.



7.
Liens in connection with that certain Guarantee made by Western Digital
Corporation in favor of The Bank Of Nova Scotia in connection with the
indebtedness and liability of Western Digital (Fremont) LLC arising under a
master lease agreement for precious metals.



8.
Liens in connection with that certain Guarantee made by Western Digital
Corporation in favor of The Bank Of Nova Scotia in connection with the
indebtedness and liability of HGST, Inc., arising under a master lease agreement
for precious metals.



9.
Liens in connection with that certain Amended and Restated Uncommitted
Receivables Purchase Agreement dated as of March 25, 2016 among Western Digital
Technologies, Inc. and HGST, Inc., each as a Seller, Western Digital
Corporation, as Parent, and Bank of West, as Purchaser.



10.
Liens in connection with that certain Amended and Restated Receivables Purchase
Agreement dated as of April 27, 2011 and amended and restated as of September
21, 2012, as amended as of June 16, 2014 and as further amended as of June 29,
2015, among Western Digital Technologies, Inc. and HGST, Inc., each as a Seller,
the other sellers from time to time party thereto and Citibank, N.A., as Buyer.








--------------------------------------------------------------------------------





11.
Liens in connection with that certain Supplier Agreement dated as of September
3, 2013 by and between Western Digital Technologies, Inc., and Citibank, N.A..



12.
Liens in connection with that certain Supplier Agreement dated as of November
18, 2011 by and between Western Digital Technologies, Inc. and Citibank, N.A..



13.
A security interest granted by Fusion-io, LLC to Henriksen Butler Design Group.,
in Fusion-io, LLC’s furniture and fabric manufactured by Paul Brayton Designs
and Herman Miller Inc. together with all proceeds and support obligation up to
the amount of $109,750.00.



14.
A security interest granted by Fusion-io, LLC to U.S. Bank Equipment Finance (a
division of U.S. Bank National Association), in one of Fusion-io, LLC’s copier
together with replacements, parts, repairs, etc.



15.
A security interest granted by Virident Systems, Inc. to Webbank, in all of
Virident Systems, Inc.’s computer equipment, peripherals and other equipment,
financed to Virident Systems, Inc. by Webbank.



16.
A guaranty by Western Digital Technologies, Inc. to the State of the Netherlands
for the payment of value-added-tax in the Netherlands is secured by cash in a
deposit account at Bank of America, N.A. of 500,000 euros or roughly USD
$564,250.



Target:
1.
Liens in connection with that certain Receivable Purchase Agreement dated as of
February 25, 2015 entered into by SanDisk Corporation and certain of its
Subsidiaries with Standard Chartered Bank.


































--------------------------------------------------------------------------------





Schedule 6.17
Advances, Investments and Loans
1.
The information set forth on Schedule 5.10 is incorporated herein by reference.

 
2.
Western Digital Capital, LLC has made investments in certain early stage
companies in the data storage industry in an amount of $75,000,000.



3.
Western Digital Capital Global, Ltd. has made investments in certain early stage
companies in the data storage industry in an amount of $25,430,000 and Western
Digital Capital Global, Ltd. has commitments to make further investments in
early stage companies in the data storage industry in an amount of $5,070,000.



4.
Joint Venture Contract regarding Unis-WDC Storage Co. Ltd. among Unisplendour
Corporation Limited and Unissoft (Wuxi) Group Co., Ltd. and Western Digital
Corporation dated as of November 9, 2015.



5.
Each of Western Digital Technologies, Inc. and SanDisk Corporation has a 25%
interest in Secure Content Storage Association, LLC.



Target:
1.
SanDisk Corporation has investments (including loans) in or to third parties
(excluding Flash Ventures (as defined below)) totalling $57.5 million. In
addition, it has committed to invest in venture funds totalling $11.25 million,
and holds a 33.3% interest in SD-3C LLC.



2.
SanDisk Corporation has three business ventures with Toshiba Corporation
(“Toshiba”) in three separate legal entities: Flash Partners Ltd. (“FPL”), Flash
Alliance Ltd. (“FAL”) and Flash Forward Ltd. (“FFL,” and together with FPL and
FAL, “Flash Ventures”). SanDisk (Cayman) Ltd., SanDisk (Ireland) Ltd. and
SanDisk Flash B.V. have a 49.9% ownership interest in FPL, FAL and FFL,
respectively, and Toshiba owns 50.1% of each of these entities.



3.
Note Agreement, dated as of June 8, 2006, as amended by Amendment #1 to Note
Agreement, dated December 31, 2011, and Amendment #2 to Note Agreement, dated
December 30, 2013, by and among Flash Partners, Ltd., Toshiba Corporation and
SanDisk Corporation in the amount of ¥2.9 billion (approximately $25,517,000).



4.
Note Agreement, dated as of June 26, 2008, as amended by Amendment #1 to Note
Agreement, dated December 31, 2013, by and among Flash Alliance, Ltd., Toshiba
Corporation and SanDisk Corporation in the amount of ¥25.4 billion
(approximately $223,493,000).



5.
Flash Forward Amended and Restated Note Agreement, dated as of February 17,
2012, as amended by Amendment #1 to Flash Forward Amended and Restated Note
Agreement, dated November 27, 2013, Amendment #2 to Flash Forward Amended and
Restated Note Agreement, dated May 22, 2014 and Amendment #3 to Flash Forward
Amended and Restated Note Agreement effective October 28, 2014, by and among
Flash Forward, Ltd., Toshiba Corporation and SanDisk Corporation in the amount.
of ¥19.75 billion (approximately $173,779,000).








--------------------------------------------------------------------------------





Schedule 6.24
Certain Post-Closing Obligations
The Borrower shall, or shall cause the applicable Restricted Subsidiary to,
deliver each item to the Administrative Agent or Collateral Agent, as
applicable, or take the actions specified below, as applicable, no later than
the corresponding due date for such delivery or action specified below (or such
later date as the Administrative Agent or the Collateral Agent, as applicable,
reasonably agrees in writing).


1.
Not later than five (5) days after the Escrow Release Date, Western Digital
International Ltd. shall deliver an executed irrevocable letter of instruction
to its registered office provider and Western Digital Technologies, Inc. shall
deliver a copy of such letter signed by the registered office provider to
Mortgagee (as defined in the Cayman Share Mortgage) pursuant to Section 4.2(g)
of the Cayman Share Mortgage.



2.
Not later than thirty (30) days after the Escrow Release Date (or fifteen (15)
days for copyrights), the Borrower shall deliver or cause to be delivered to the
Collateral Agent the supplement to Schedule 6 to the Perfection Certificate
described in Section 4(iv) of the Security Agreement, together with any executed
supplemental Intellectual Property Security Agreement(s).



3.
Not later than sixty (60) days after the Escrow Release Date:



a.
Each of the Target Company and its Restricted Subsidiaries (other than any
Restricted Subsidiary in the process of liquidation) shall deliver to the
Collateral Agent a signature page to the Global Intercompany Note;



b.
The Borrower shall deliver or shall cause to be delivered to the Collateral
Agent evidence that all insurance disclosed on Schedule 8 to the Perfection
Certificate, to the extent required by the Security Agreement, has been endorsed
or otherwise amended to include a loss payable or mortgagee endorsement, as
applicable, to the Collateral Agent and shall name the Collateral Agent, on
behalf of the Secured Parties, as additional insured, in form and substance
satisfactory to the Collateral Agent; and



c.
The Borrower shall deliver or cause to be delivered to the Collateral Agent the
certificates representing the shares of Equity Interests that do not constitute
Excluded Equity Interests and that are required to be pledged by any Grantor
pursuant to the Security Agreement, together with an undated stock power for
each such certificate executed in blank by a duly authorized officer of such
Grantor, in each case, only to the extent such certificates are issued by
Western Digital Japan Ltd, Western Digital (S.E. Asia) Pte. Ltd. or Western
Digital Do Brasil Comércio E Distribuição De Produtos De Informática Ltd.



4.
Not later than ninety (90) days after the Escrow Release Date, the Borrower
shall cause to be delivered to the Collateral Agent:



a.
Mortgages. a Mortgage encumbering each Mortgaged Property in favor of the
Collateral Agent, for the benefit of the Secured Parties, duly executed and
acknowledged by each Grantor that is the owner of such Mortgaged Property, and
otherwise in form for recording in the recording office of each applicable
political subdivision where each such Mortgaged Property is situated, together
with such certificates, affidavits, questionnaires or returns as






--------------------------------------------------------------------------------





shall be required in connection with the recording or filing thereof to create a
lien under applicable requirements of law, and such financing statements and any
other instruments necessary to grant a mortgage lien under the laws of any
applicable jurisdiction, all of which shall be in form and substance reasonably
satisfactory to Administrative Agent;


b.
Title Insurance Policies. with respect to each Mortgage, a title insurance
policy (or marked up lender’s title insurance commitment having the effect of a
policy of title insurance) insuring the Lien of such Mortgage as a valid first
mortgage Lien on the Mortgaged Property and fixtures described therein in the
amount of the fair market value (as determined by the Borrower in good faith) of
such Mortgaged Property and fixtures, which policy (or such marked up
commitment) (each, a “Title Policy”) shall (A) be issued by a nationally
recognized title insurance company (the “Title Company”), (B) to the extent
necessary, include such reinsurance arrangements (with provisions for direct
access, if necessary) as shall be reasonably acceptable to the Administrative
Agent, (C) have been supplemented by such endorsements as shall be reasonably
requested by the Administrative Agent (including endorsements on matters
relating to usury, first loss, last dollar, zoning (it being agreed that
Administrative Agent shall accept zoning reports in lieu of zoning endorsements
in any jurisdiction where the cost of such endorsements exceeds $1,000 per
property), contiguity, revolving credit, doing business, non-imputation, public
road access, survey, variable rate, environmental lien, subdivision, mortgage
recording tax, separate tax lot, revolving credit, and so-called comprehensive
coverage over covenants and restrictions), such Title Policy shall not include a
general mechanic’s lien exception, and (D) contain no exceptions to title other
than Permitted Liens;



c.
Surveys. ALTA/ACSM surveys with respect to each such Mortgaged Property;
provided, however, that an ALTA/ACSM survey shall not be required to the extent
that (x) an existing survey together with an “affidavit of no change”
satisfactory to the Title Company is delivered to the Collateral Agent and the
Title Company and (y) the Title Company removes the standard survey exception
and provides reasonable and customary survey related endorsements and other
coverages in the applicable title insurance policy;



d.
Flood Determinations. a completed “Life-of-Loan” Federal Emergency Management
Agency standard flood hazard determination with respect to each such Mortgaged
Property (together with a notice about special flood hazard area status and
flood disaster assistance duly executed by the Borrower);



e.
Affidavits and Other Information. such customary affidavits, certificates,
information (including financial data) and instruments of indemnification
(including a so-called “gap” indemnification) as shall be required to induce the
Title Company to issue the Title Policy/ies and endorsements contemplated above;



f.
Payment of Title Fees and Premiums. evidence reasonably acceptable to the
Administrative Agent of payment by Borrower of all Title Policy premiums, search
and examination charges, escrow charges and related charges, mortgage recording
taxes, fees, charges, costs and expenses required for the recording of the
Mortgages and issuance of the Title Policy/ies contemplated above; and



g.
Opinions. favorable written opinions, addressed to the Collateral Agent and the
Secured Parties, of local counsel to the Grantors in each jurisdiction (i) where
a Mortgaged Property






--------------------------------------------------------------------------------





is located and (ii) where the applicable Grantor granting the Mortgage on said
Mortgaged Property is organized, regarding the due execution and delivery and
enforceability of each such Mortgage, the corporate formation, existence and
good standing of the applicable Grantor, and such other matters as may be
reasonably requested by the Administrative Agent, each in form and substance
reasonably satisfactory to the Administrative Agent.





